




 
Exhibit 10.1
 

 
DRILLING CONTRACT
     
between
     
VASTAR RESOURCES, INC.
     
and
     
R&B FALCON DRILLING CO.
     
DATED DECEMBER 9, 1998
     
for
     
“RBS-8D”
 
“Deepwater Horizon”
       
CONTRACT NO. 980249
   
D-1-87.1
   
DISTRIBUTION:
     
Houston Legal Files - Signed Original
 
Houston Distribution (2)
     
Vern Buzard
 

 


 
 
DRILLING CONTRACT
 
 
RBS-8D
 
 
SEMISUBMERSIBLE DRILLING UNIT
 
 
VASTAR RESOURCES, INC.
 
 
AND
 
 
R&B FALCON DRILLNG CO.
 
CONTRACT NO. 980249
DATE: DECEMBER 9, 1998

 


 
 

--------------------------------------------------------------------------------

 


 
 
TABLE OF CONTENTS
 
ARTICLE 1-
TERM
2
ARTICLE 2-
DAYRATES
4
ARTICLE 3-
PERSONNEL AND PAYMENTS
7
ARTICLE 4-
OTHER PAYMENTS
8
ARTICLE 5-
DRILLING UNIT MODIFICATIONS
9
ARTICLE 6-
OTHER REIMBURSEMENTS
9
ARTICLE 7-
MATERIALS, SUPPLIES, EQUIPMENT, AND SERVICES TO BE FURNISHED BY CONTRACTOR
10
ARTICLE 8-
MATERIALS, SUPPLIES, EQUIPMENT, AND SERVICES TO BE FURNISHED BY COMPANY
11
ARTICLE 9-
PAYMENTS
11
ARTICLE 10-
PAYMENT OF CLAIMS
12
ARTICLE 11-
TAXES AND FEES
13
ARTICLE 12-
COMPANY’S RIGHT TO QUESTION INVOICES AND AUDIT
14
ARTICLE 13-
DEPTH
14
ARTICLE 14-
DRILLING UNIT
14
ARTICLE 15-
PERFORMANCE OF DRILLING OPERATIONS
16
ARTICLE 16-
INSPECTION OF MATERIALS
18
ARTICLE 17-
SAFETY
18
ARTICLE 18-
PERFORMANCE OF THE WORK
19
ARTICLE 19-
RECORDS TO BE FURNISHED BY CONTRACTOR
21
ARTICLE 20-
INSURANCE
22
ARTICLE 21-
INDEMNITY FOR PERSONAL INJURY OR DEATH
22
ARTICLE 22-
RESPONSIBILITY FOR LOSS OF OR DAMAGE TO THE EQUIPMENT
22
ARTICLE 23-
LOSS OF HOLE OR RESERVOIR
24
ARTICLE 24-
POLLUTION
25
ARTICLE 25-
INDEMNITY OBLIGATION
26
ARTICLE 26-
LAWS, RULES, AND REGULATIONS
27
ARTICLE 27-
TERMINATION
28
ARTICLE 28-
FORCE MAJEURE
29
ARTICLE 29-
CONFIDENTIAL INFORMATION, LICENSE AND PATENT INDEMNITY
30
ARTICLE 30-
ASSIGNMENT OF CONTRACT
32
ARTICLE 31-
INGRESS AND EGRESS OF LOCATION
33
ARTICLE 32-
COMPANY POLICIES
33
ARTICLE 33-
NOTICES
34
ARTICLE 34-
CONSEQUENTIAL DAMAGES
35
ARTICLE 35-
WAIVERS AND ENTIRE CONTRACT
35

 
1
 

 
 

--------------------------------------------------------------------------------

 




 
TABLE OF CONTENTS (cont.)
 
EXHIBIT A:
Dayrates
Tab A
EXHIBIT B-1:
Drilling Unit Specifications
Tab B
EXHIBIT B-2:
Material Equipment List
Tab B
EXHIBIT B-3:
Consumable Material and Equipment List
Tab B
EXHIBIT C:
Insurance Requirements
Tab C
EXHIBIT D:
Safety, Health, and Environmental Management System
Tab D
EXHIBIT E:
Termination Payment Schedule
Tab E
EXHIBIT F-1:
Rig Manning
Tab F
EXHIBIT F-2:
Cost of Additional Personnel
Tab F
EXHIBIT G:
Vessel/Equipment Performance/Acceptance Test
Tab G
EXHIBIT H:
Project Execution Plan
Tab H

 
2
 


 
 

--------------------------------------------------------------------------------

 



 
 
DRILLING CONTRACT
 
 
THIS CONTRACT (“CONTRACT”) is made and entered into this 9th day of December,
1998, by and between Vastar Resources, Inc., a Delaware Corporation, hereinafter
referred to as “COMPANY” and R&B Falcon Drilling Co., (“CONTRACTOR”), and shall
be effective upon execution by both COMPANY and CONTRACTOR (the date when so
effective, shall be referred to herein as the (“Effective Date”). COMPANY and
CONTRACTOR are sometimes herein individually referred to as a “Party” and
collectively referred to as the “Parties.”
 
 
RECITALS
 
 
Whereas CONTRACTOR shall cause to be built, a semisubmersible drilling unit,
“Drilling Unit”. Whereas COMPANY desires to engage the services of CONTRACTOR,
its Drilling Unit, and its equipment and all necessary crews for drilling,
completing, testing, and remedial operations and support operations on a well or
wells in the federal waters of the Gulf of Mexico, hereinafter referred to as
“Operations” or “Work”.
 
 
Whereas this CONTRACT and the attached exhibits establishes the terms and
conditions contained in this document entitled “DRILLING CONTRACT” and the
attached exhibits:
 
Exhibit A:
 
Dayrates
Exhibit B-1:
 
Drilling Unit Specifications
Exhibit B-2:
 
Material Equipment List
Exhibit B-3:
 
Consumable Material and Equipment List
Exhibit C:
 
Insurance Requirements
Exhibit D:
 
Safety, Health, and Environmental Management System
Exhibit E:
 
Termination Payment Schedules
Exhibit F-1:
 
Rig Manning
Exhibit F-2:
 
Cost of Additional Personnel
Exhibit G:
 
Vessel/Equipment Performance/Acceptance Test
Exhibit H:
 
Project Execution Plan

 
NOW, THEREFORE, COMPANY and CONTRACTOR, for and in consideration of the mutual
covenants and agreements contained herein and good and valuable consideration
paid by COMPANY to CONTRACTOR, the receipt and sufficiency of which are
acknowledged by CONTRACTOR, the Parties hereby agree as follows:
 
 
1
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE 1
 
 
TERM
 
 
1.1 EFFECTIVE DATE AND DURATION
 
 
1.1.1 This CONTRACT shall remain in full force and effect for three (3) years
(the “Initial Contract Term”). The Initial Contract Term shall begin on the
Commencement Date. The term of this CONTRACT from its Effective Date through its
Initial Contract Term and all Extension Periods shall be herein referred to as
the “Contract Period.”
 
 
1.1.2 With a three (3) year Initial Contract Term, COMPANY has the option (the
“Extension Option”) to extend this CONTRACT for five (5) consecutive one (1)
year periods (each such extension period shall be herein referred to as an
“Extension Period”) beginning at the end of the Initial Contract Term. Each
Extension Option must be exercised by COMPANY by written notice to CONTRACTOR
nine (9) months before the end of the Initial Contract Term or the previous
Extension Period, as the case may be. This CONTRACT, as it may have been amended
as of the date on which COMPANY exercises any Extension Option, shall be
extended for one (1) year with further Extension Options available to COMPANY,
as provided herein and the various rates shall be mutually agreed in writing.
COMPANY shall also have the option within twenty-four (24) months of the
Effective Date to exercise any of the one-year options at the three (3) year
rate. In addition, this CONTRACT may be extended for any additional period by
any other method or manner as the Parties may mutually agree in writing.
 
 
1.1.3 COMPANY has the option from the Effective Date up to and including one (1)
year after the Commencement Date, to convert this CONTRACT to a five (5) year
term (“5 Year Option”). If the 5-Year Option is exercised within six (6) months
from the Effective Date, then the five (5) year rate in Exhibit A shall apply.
If the 5 Year Option is exercised from six (6) months of the Effective Date to
one (1) year from the Effective Date, then the five (5) year rate in Exhibit A
plus five thousand dollars ($5,000.00) shall apply. If the 5 Year Option is
exercised from one (1) year after the Effective Date to the Commencement Date,
then the five (5) year rate in Exhibit A plus seven thousand five hundred
dollars ($7,500.00) shall apply. If the option is exercised from the
Commencement Date to the end of the first contract year, the five (5) year rate
in Exhibit A plus ten thousand dollars ($10,000.00) shall apply from that date
forward and any portion of the first contract year shall become part of the five
(5) year commitment.
 
 
1.1.4 If COMPANY exercises the 5 Year Option, then COMPANY has the option, (the
“Extension Option”) under the five (5) year Initial Contract Term to extend this
CONTRACT for three (3) consecutive one (1) year periods (each such extension
period shall be herein referred to as an “Extension Period”) beginning at the
end of the Initial Contract Term. Each Extension Option must be exercised by
COMPANY by written notice to CONTRACTOR at least nine (9) months before the end
of the Initial Contract Term or the previous Extension Period, as the case may
be. This CONTRACT, as it may have been amended as of the date on which
CONTRACTOR exercises any Extension Option, shall be extended for one (1) year
with further Extension Options available to COMPANY as provided herein and the
various rates shall be
 
 
2
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
mutually agreed in writing. In addition, this CONTRACT may be extended for any
additional period by any other method or as the Parties may mutually agree in
writing.
 
 
1.1.5 If the Initial Contract Term or any Extension Period of this CONTRACT
expires while COMPANY has work in progress on any well or any other operations
conducted with respect to a well with the objective of satisfying the well
producibility criteria of 30 C.F.R. § 250.11 (1988), then COMPANY shall have the
right to have the work in progress on such well or operation completed to
COMPANY’S satisfaction under the terms and provisions of this CONTRACT and the
term of this CONTRACT shall be deemed to be extended for the period of time
required to complete such work.
 
 
1.2 COMMENCEMENT DATE
 
 
“Commencement Date” means the date and hour that the last of the following
conditions has been satisfied: (i) all requirements in Exhibit G and all
governmental and regulatory certifications and inspections required of the
CONTRACTOR have been obtained, (ii) CONTRACTOR’S full crew is aboard, (iii) the
Drilling Unit has cleared customs and other formalities, (iv) the Drilling Unit
and CONTRACTOR’S full crew is in all respects ready to commence and sustain
continued drilling operations during the Contract Period and (v) the Drilling
Unit has arrived at the COMPANY’S first location or an alternative location, if
requested by COMPANY. The Parties shall cooperate in the loading of any
COMPANY’S drilling equipment and materials to minimize any delay in the
Commencement Date. In the event that, despite the Parties’ best efforts, the
loading of COMPANY’S drilling equipment and materials cause a delay in the
Commencement Date the CONTRACTOR shall be paid at the Standby and Moving Rate
for any such delay. Notwithstanding the foregoing, however, COMPANY may require
or allow the Drilling Unit to commence Work at an earlier date in which case
such earlier date shall be the Commencement Date and in such event any of the
above requirements for the Commencement Date which have not been satisfied shall
be deemed satisfied.
 
 
The Parties agree that delivery of the Drilling Unit to the U.S. Gulf of Mexico
is desired to occur twenty seven (27) months from the Effective Date, with
COMPANY agreeing to take delivery as much as three (3) months sooner (“Delivery
Date”).
 
 
If the Drilling Unit is not delivered to the Gulf of Mexico by thirty (30)
months from the Effective Date, then COMPANY shall invoice CONTRACTOR every
thirty (30) thirty days after the start of the late delivery charges a sum
calculated at a rate of five thousand dollars ($5,000.00) per day during the
first six (6) months of the late delivery and then at a rate of ten thousand
dollars ($10,000.00) per day for each day until the Drilling Unit is delivered
to the Gulf of Mexico with the total amount of such payment not to exceed one
million five hundred thousand dollars ($1,500,000.00) for the late delivery of
the Drilling Unit.
 
 
1.3 COMPLETION OF CONTRACT
 
 
1.3.1 Upon completion of this CONTRACT, if CONTRACTOR has no other Work for the
Drilling Unit, COMPANY shall provide for tow, if required, of the Drilling Unit
to, and securing
 
 
3
 

 
 

--------------------------------------------------------------------------------

 




 
in, the anchorage area at Galveston, Texas, or a mutually agreed point of no
greater distance from its location of the last Work under this CONTRACT and at
applicable dayrates.
 
 
1.3.2 Subject to Article 27.4, upon completion of this CONTRACT, if CONTRACTOR
has other Work for the Drilling Unit, COMPANY shall have no further
responsibility hereunder when all of COMPANY’S equipment has been offloaded, the
well secured, and the Drilling Unit is ready to get underway.
 
 
ARTICLE 2
 
 
DAYRATES
 
 
2.1 GENERAL
 
 
COMPANY shall pay CONTRACTOR for work performed, services rendered, and
materials, equipment, supplies, and personnel furnished by CONTRACTOR at the
rates specified in Exhibit A. The period of time for which each rate shall be
applicable shall be computed from and to the nearest half (1/2) hour. Subject to
Article 2.3, the rates as specified in Exhibit A shall apply during the entire
Initial Contract Term. The rates are based on CONTRACTOR’S operations being
conducted on a seven (7) day week and a twenty-four (24) hour work day.
 
 
2.2 DAYRATES
 
 
Each of the dayrate classifications is as follows:
 
 
2.2.1 Moving Rate
 
 
a) From the moment operations are commenced to release the first mooring line or
move the Drilling Unit off location at a drilling location and until the
Drilling Unit is properly positioned at COMPANY’S next drilling location, and
the Drilling Unit is ready to commence operations.
 
 
b) From the moment operations are commenced to release the first mooring line or
move the Drilling Unit off location at COMPANY’S final drilling location
hereunder until this Contract terminates.
 
 
2.2.2 Operating Rate commences at the time of the Commencement Date, time the
Drilling Unit is, properly positioned, anchors tested, if any, at drilling draft
at the location to be drilled and the Drilling Unit is ready to commence
operations and continues until CONTRACTOR has completed operations at the
location and the Drilling Unit has been released by COMPANY to move to the next
location pursuant to Article 2.2.1(a).
 
 
2.2.3 Stand-by Rate with Crews applies while the Drilling Unit is on location
with full crews waiting for COMPANY’S orders, and shall be payable during any
period of time when CONTRACTOR’S crew is aboard the Drilling Unit and drilling,
testing or completion operations hereunder are suspended, as a result of
COMPANY’S instructions, COMPANY’S failure to issue
 
 
4
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
instructions, the mechanical failure of COMPANY’S items, or the failure of
COMPANY to timely provide COMPANY’S items or furnish those services set forth in
Exhibit B-3.
 
 
2.2.4 Stand-by Rate without Crews applies while the Drilling Unit is on location
without crews. This rate shall commence seventy-two (72) hours after
notification by COMPANY to CONTRACTOR to release crews.
 
 
2.2.5(a) Mechanical Downtime applies in the event operations during the term of
this CONTRACT are shut down (“Mechanical Downtime”) for inspection, repair or
replacement of any surface or subsurface equipment including, but not limited to
CONTRACTOR’S items described in Exhibit B, including station keeping equipment,
mooring equipment, anchors, chains, shackles, pendent lines, buoys, the riser,
slip joint, choke and kill lines, flexible hoses, hydraulic hoses, guidelines,
subsea BOP, and BOP control system. CONTRACTOR shall be allowed a maximum of
twenty-four (24) hours per calendar month Mechanical Downtime with a maximum
accumulation of twelve (12) days; thereafter the dayrate reduces to zero (0).
Mechanical Downtime shall commence immediately upon suspension of well
operations and shall continue until completion of the inspection, repair or
replacement of the equipment and operations are at the point in well operations
prior to suspension. If COMPANY elects to proceed with an alternative operation,
then Mechanical Downtime shall cease at the point in well operations where the
alternative operation commences. Article 2.2.5(a) shall not apply to the time
required to repair or replace CONTRACTOR’S choke manifolds, blowout preventors,
and drill string, if the damage or destruction to the equipment is caused by
exposure to unusually corrosive or otherwise destructive elements not normally
encountered which are introduced into the drilling fluid from subsurface
formations or the use of corrosive additives in the fluid. Article 2.2.5(a)
shall not apply to normal maintenance, including, without limitation, cutting
and/or slipping the drill line, which time shall be limited to 1 hour plus up to
thirty (30) minutes per day (fifteen (15) hours per month maximum) for top drive
maintenance. Any mobilization and/or demobilization and associated cost required
to repair the Drilling Unit under Article 2.2.5(a) will be at CONTRACTOR’S
expense. CONTRACTOR shall not be entitled to any compensation for Mechanical
Downtime allowance not consumed during this CONTRACT.
 
 
2.2.5(b) Performance Downtime applies in the event operations during the term of
this CONTRACT are shut down (“Performance Downtime”) for the following reasons
(i) CONTRACTOR, CONTRACTOR’S Personnel (as hereinafter defined), or the Drilling
Unit should be incapable, incompetent, negligent, unreliable, or consistently
poor in performance of the Work, (ii) the equipment listed in Exhibit B is
incapable of being operated at the rated specifications in Exhibit B for
sustained operation or (iii) CONTRACTOR fails to fulfill any of its obligations
under this Contract. In the event of COMPANY’S dissatisfaction with any items
identified in (i), (ii) and (iii), Performance Downtime shall commence when
COMPANY provides CONTRACTOR with written notice as to the circumstances of its
dissatisfaction and work in progress is suspended and shall continue based on
the following remedies. If work in progress is suspended, then Article 2.2.5(a)
shall apply. CONTRACTOR shall be allowed five (5) days, from the written notice,
to commence good faith efforts to remedy such circumstances. During the remedy
period, the Operating Rate shall be reduced to the Standby-rate Without
 
 
5
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
Crews. In the event such circumstances are not remedied to COMPANY’S
satisfaction within thirty (30) days, from the written notice, the Operating
Rate shall be reduced to zero (0) dollars.
 
 
2.2.6 Hurricane Evacuation Rate applies when all of the crews have been
transported to shore. This rate shall include the cost of room and board for all
of CONTRACTOR’S personnel including catering personnel and any other of
CONTRACTOR’S subcontractor personnel. If COMPANY elects to release CONTRACTOR’S
crew, then the Standby Rate Without Crew shall be applicable from the time
CONTRACTOR is notified by COMPANY until the CONTRACTOR’S crew returns to the
Drilling Unit.
 
 
2.2.7 Stack Rate applies when the Drilling Unit has arrived and secured at the
nearest safe harbor or stack location in the Gulf of Mexico as designated by
CONTRACTOR. The Moving Rate shall apply immediately before the Stack Rate
commences. The Stack Rate will continue until the unit is ready to get underway
at which time the Moving Rate shall apply, or until the CONTRACT expires
pursuant to Article 1.
 
 
2.3 ADJUSTMENTS IN DAYRATES
 
 
2.3.1 The dayrates set forth in Exhibit A shall remain unadjusted during the
Initial Contract Term of this CONTRACT, except for rate changes as described in
Article 2.3.2, Article 3, Article 4, Article 5, Article 6, and Article 30.3.
 
 
2.3.2 The dayrates set forth in Exhibit A shall be revised to reflect the change
in costs from the Effective Date if the costs of any of the items hereafter
listed shall vary in an amount equal to or greater than five percent (5%) from
the costs thereof not earlier than the Commencement Date and not more frequent
than one (1) year after the date of any revision pursuant to this Article 2.3.2.
 
 
a. Labor costs, including all benefits, of CONTRACTOR’S personnel listed in
Exhibit F;
 
 
b. CONTRACTOR’S cost of catering;
 
 
c. CONTRACTOR’S cost of spare parts and supplies vary and that the parties shall
use the United States Department of Labor’s Producer Price Index Commodity Code
No. 1191.02 - Oil Field and Gas Field Drilling Machinery - to determine what
extent a price variance has occurred in said spare parts and supplies.
 
 
d. Cost of insurance not based solely on CONTRACTOR’S loss or claim record.
 
 
CONTRACTOR must show documented proof for any dayrate adjustments due to changes
in CONTRACTOR’S cost of labor, insurance or catering. CONTRACTOR shall provide
COMPANY with the base figures for the items specified in Article 2.3.2a.,b.,c.,
and d., thirty (30) days after the Effective Date. Base figures from which such
revisions (either upward or downward) will be determined for the items in this
Article 2.3.2 shall be provided by CONTRACTOR sixty (60) days prior to the
estimated Commencement Date. These base figures
 
 
6
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
shall be agreed upon by both parties and approved in writing by COMPANY prior to
the Commencement Date.
 
 
2.3.3 If, at the request of COMPANY, it becomes necessary for CONTRACTOR to
change the work schedule of its personnel or change the location of its Homeport
or area of operations, which impacts the CONTRACTOR’S actual cost, the daily
rates set out in Appendix A shall be adjusted accordingly, with appropriate back
up data.
 
 
2.3.4 CONTRACTOR shall be responsible for costs and expenses incurred by
CONTRACTOR in complying with any law, regulation, or ruling of a government,
governmental agency, or regulatory authority having jurisdiction over the
operations of the Drilling Unit to the extent that the law, regulation, or
ruling has changed or been imposed subsequent to the Commencement Date. Where
compliance with the changed law, regulation, or ruling results in modifications
of the Drilling Unit or the purchase of equipment which change CONTRACTOR’S
cost, the dayrates shall be adjusted with the additional direct cost and
expenses amortized over the life of the Drilling Unit. The increased dayrates
shall become effective upon completion of the modifications, and the Drilling
Unit commences operations. CONTRACTOR shall be solely responsible for
mobilization and demobilization and associated cost; during such time the
dayrate shall be zero (0) dollars.
 
 
ARTICLE 3
 
 
PERSONNEL AND PAYMENTS
 
 
3.1 PERSONNEL CLASSIFICATIONS, NUMBERS AND REPRESENTATION
 
 
3.1.1 CONTRACTOR shall furnish, at its sole expense, personnel in the numbers
and classifications as set forth in Exhibit F.
 
 
3.1.2 During any period of time that CONTRACTOR fails to provide on the Drilling
Unit the numbers or classifications of personnel specified in Exhibit F, the
rate being paid the CONTRACTOR shall be reduced by the overtime hourly rate for
the absent crew member(s) as specified in Exhibit F. This reduced rate shall
commence on the second day of the crew shortage.
 
 
3.1.3 The number of personnel to be furnished by CONTRACTOR under the terms
hereof as specified in Exhibit F may be increased or decreased by mutual consent
of COMPANY and CONTRACTOR, in which case the rates set forth in Article 2 shall
be increased or decreased by an amount equal to the change in CONTRACTOR’S cost.
 
 
3.1.4 CONTRACTOR represents that all of CONTRACTOR’S personnel shall be fully
qualified, trained, competent, able bodied and fit for their respective
assignments and shall have complied with all necessary laws and regulations in
connection therewith. The minimum standard for qualification and training is set
forth in Exhibit F. CONTRACTOR shall be able to communicate verbally and in
writing by means of a common language at all times.
 
 
7
 
 


 

 
 

--------------------------------------------------------------------------------

 




 
3.2 OVERTIME COMPENSATION
 
 
3.2.1 COMPANY shall pay CONTRACTOR for overtime work of personnel employed by
CONTRACTOR who are required to work in excess of their regularly scheduled
hours, when requested by COMPANY, at the rates specified in Exhibit F.
 
 
3.2.2 In the event the departure of the crews from the drilling site is delayed
more than two (2) hours after the normal scheduled departure time due to delays
in the transportation schedule which are not caused by the negligence or fault
of CONTRACTOR, COMPANY shall pay CONTRACTOR for time in excess of two (2) hours
at the hourly overtime rate for each employee as specified in Exhibit F.
 
 
3.2.3 In the event that the time of transportation of crews between the Drilling
Unit and the shorebase or between the shorebase and Drilling Unit is in excess
of two (2) hours for each one-way trip, which are not the result of the
negligence or other fault of CONTRACTOR, COMPANY shall pay CONTRACTOR for time
in excess of two (2) hours for each trip at the hourly overtime rate for each
employee as specified in Exhibit F.
 
 
ARTICLE 4
 
 
OTHER PAYMENTS
 
 
4.1 CHANGE IN HOMEPORT OF OPERATIONS
 
 
The Homeport of operations for the Drilling Unit under this CONTRACT is any Gulf
of Mexico port between and inclusive of Corpus Christi, TX and Pascagoula, MS.
 
 
4.2 EXCESS MEALS AND LODGINGS
 
 
COMPANY shall pay CONTRACTOR for the cost of meals and lodging for COMPANY’S
personnel and subcontractors (other than CONTRACTOR) that are in excess of ten
(10) people per day calculated over a period of one (1) calendar month at
CONTRACTOR’S actual cost.
 
 
4.3 ANCHOR HANDLING AND TOWING VESSEL CHARGES
 
 
COMPANY shall pay all anchor handling and towing vessel charges if required, for
movement of the Drilling Unit.
 
 
4.4 OTHER CHARGES
 
 
COMPANY shall pay CONTRACTOR for other charges as per Article 6, Article 7, and
Article 8.
 
 
8
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE 5
 
 
DRILLING UNIT MODIFICATIONS
 
 
5.1 PRE-COMMENCEMENT
 
 
Any modification to the Drilling Unit before the Commencement Date shall be
pursuant to Exhibit H.
 
 
5.1.1 POST-COMMENCEMENT DATE
 
 
Any modification to the Drilling Unit after the Commencement Date shall be as
agreed in a separate written agreement. In the event the Drilling Unit is taken
out of service or placed into shelter or harbor for COMPANY requested
modifications, the rate that shall be payable per day, or pro rata for any part
of a day during which such activity occurs shall be Standby Rate, which shall be
payable for the period of time beginning when the Drilling Unit ceases
operations to move off the drilling or well location until it moves back to
location and commences full operations; provided, however, that if the Drilling
Unit has changed locations, CONTRACTOR shall be credited at the Moving Rate for
the time that would otherwise have been spent moving to the new location. In
such case, the related modification costs and harbor expenses including, but not
limited to, customs or other duties or imposts, harbor tugs if required,
demurrage, wharfage, harbor and port fees and dues, landing, pilotage,
lighterage, stevedoring, customs agent fees, anchor handling, any tow in and
out, fuel, and canal charges, if applicable will be paid by COMPANY in a
mutually agreed adjustment to the daily rates
 
 
ARTICLE 6
 
 
OTHER REIMBURSEMENTS
 
 
6.1 LICENSES AND PERMITS
 
 
CONTRACTOR shall be responsible for all licenses, permits, or other
authorization which are required to be obtained by CONTRACTOR subsequent to the
Commencement Date. COMPANY agrees to reimburse CONTRACTOR for all cost
associated with licenses, permits or other authorization which are required to
be obtained by CONTRACTOR should COMPANY designate a location outside the
federal waters of the Gulf of Mexico. COMPANY will obtain any required licenses,
permits or authorizations which are required to be obtained by COMPANY.
 
 
9
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE 7
 
 
MATERIALS, SUPPLIES, EQUIPMENT, AND SERVICES
 
 
TO BE FURNISHED BY CONTRACTOR
 
 
7.1 MATERIALS, SUPPLIES, EQUIPMENT, & SERVICES
 
 
7.1.1 CONTRACTOR shall furnish and maintain at its sole expense all items
designated in Exhibit B under the heading FURNISHED BY CONTRACTOR. Any
additional items not specifically mentioned elsewhere in this CONTRACT and found
necessary to perform work shall be furnished by COMPANY at its sole expense.
 
 
7.1.2 All items of equipment, materials, supplies, services, and service
personnel required for operations hereunder that are to be FURNISHED BY
CONTRACTOR as specified in Exhibit B may be furnished by COMPANY upon the mutual
consent of COMPANY and CONTRACTOR and billed to CONTRACTOR at actual invoice
cost less all cash discounts obtained by COMPANY plus a five (5) percent
handling charge plus applicable taxes if taxes are applied to the cost
reimbursement. A copy of invoice(s) for equipment, materials, supplies,
services, and service personnel shall accompany COMPANY’S invoice to CONTRACTOR
and must have the signature of CONTRACTOR’S representative for reimbursement to
COMPANY.
 
 
7.1.3 All items of equipment, materials, supplies, services, and service
personnel required for operations hereunder that are to be FURNISHED BY
CONTRACTOR AND REIMBURSED BY COMPANY as specified in Exhibit B are to be billed
to COMPANY at actual invoice cost less all cash discounts obtained by CONTRACTOR
plus a five (5) percent handling charge. A copy of invoice(s) for equipment,
materials, supplies, services, and service personnel shall accompany
CONTRACTOR’S invoice to COMPANY and must have the signature of COMPANY’S
representative’s for reimbursement to CONTRACTOR.
 
 
7.1.4 Any equipment, materials, or supplies purchased by COMPANY for the account
of CONTRACTOR pursuant to Articles 7.1.2 and 7.1.3. above shall thereafter
become the property of COMPANY unless agreed to by the Parties.
 
 
7.1.5 CONTRACTOR shall provide at CONTRACTOR’S expense a drill pipe and drill
collar inspection in accordance with API-IADC Standards prior to the
Commencement Date. All of the drill pipe and drill collars shall be new. The
costs of subsequent drill pipe and drill collar inspections during the term of
this CONTRACT shall be borne by the COMPANY or CONTRACTOR as provided in Exhibit
B.
 
 
10
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE 8
 
 
MATERIALS, SUPPLIES, EQUIPMENT, AND SERVICES
 
 
TO BE FURNISHED BY COMPANY
 
 
8.1 MATERIALS, SUPPLIES, EQUIPMENT, & SERVICES
 
 
8.1.1 COMPANY shall furnish and maintain at its sole expense all items
designated in Exhibit B hereof under the heading “FURNISHED BY VASTAR”.
 
 
8.1.2 All items of equipment, materials, supplies, services, and service
personnel required for operations hereunder that are to be “FURNISHED BY VASTAR”
as specified in Exhibit B may be furnished by CONTRACTOR upon the mutual consent
of COMPANY and CONTRACTOR and billed to COMPANY at actual invoice cost less all
cash discounts obtained by CONTRACTOR plus a five (5) percent handling charge
plus applicable tax gross up if taxes are applied to the cost reimbursement. A
copy of invoice(s) for equipment, materials, supplies, services, and service
personnel shall accompany CONTRACTOR’S invoice to COMPANY and must have
COMPANY’S representative’s signature for reimbursement to CONTRACTOR.
 
 
8.1.3 Any equipment, materials, or supplies purchased by CONTRACTOR for the
account of COMPANY pursuant to Article 8.1.2 above shall thereafter become the
property of COMPANY.
 
 
ARTICLE 9
 
 
PAYMENTS
 
 
9.1 TIME OF PAYMENT
 
 
COMPANY shall make payments under this CONTRACT in U.S. currency in accordance
with the terms of Article 2, Article 3, Article 4, Article 5, Article 6, Article
7, and Article 8 of this CONTRACT, on or before the last working day of the
month following the receipt of a valid invoice form CONTRACTOR if received
within five (5) calendar days after the month being invoiced If COMPANY receives
an invoice after five (5) calendar days from the end of the month being invoiced
then the payment will be due twenty (20) working days after receipt of the
invoice. Thereafter, valid and undisputed amounts remaining due and unpaid shall
earn simple interest at the rate of one and one-half percent (1 1/2%) per month.
Should COMPANY question any item of an invoice, COMPANY may withhold payment of
the amount in question, without interest, until the matter is resolved between
the Parties, but COMPANY shall pay promptly the amount not in question. COMPANY
shall have the right to set off any undisputed and liquidated amount payable by
COMPANY to CONTRACTOR under this CONTRACT or under any instrument executed in
connection herewith against any amount payable by CONTRACTOR to COMPANY under
this CONTRACT.
 
 
9.2 IDENTIFICATION OF CHARGES
 
 
All invoices must reference charges by block name and number and well number
(e.g., Viosca Knoll Blk. 1001 No. 1). OCS numbers or state numbers are not
acceptable references.
 
 
11
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
9.3 PLACE OF INVOICE PRESENTATION
 
 
Invoices, accompanied by copies of the original vouchers or such records,
receipts, or other evidence as may be requested by COMPANY to support the
invoices rendered, shall be sent to COMPANY’S office in Houston, Texas at the
address below on or before the tenth (10th) of each month next succeeding the
month during which the Work was performed or the expense incurred. The invoices
to COMPANY should be directed as follows:
 
 
Vastar Resources, Inc.
 
 
P.O. Box 219275
 
 
Houston, TX 77218-9275
 
 
ATTN: DRILLING INVOICES
 
 
9.4 PLACE OF PAYMENT
 
 
All payments shall be directed to CONTRACTOR as follows:
 
 
Wells Fargo Bank
 
 
1000 Louisiana
 
 
Houston, TX 77002
 
 
Account Number
 
 
ABA Number
 
 
SWIFT Number
 
 
ARTICLE 10
 
 
PAYMENT OF CLAIMS
 
 
10.1 CLAIMS
 
 
CONTRACTOR shall pay all claims for equipment, labor, materials, services, and
supplies to be furnished by it hereunder and shall allow no lien or charge
resulting from such claims to be fixed upon any well lease or other property of
COMPANY. CONTRACTOR shall protect, release, defend, indemnify, and hold harmless
COMPANY from and against all such claims and liens. COMPANY may, at its option,
pay and discharge any (i) amounts secured by such liens or (ii) overdue charges
for CONTRACTOR’S equipment, labor, materials, services, and supplies under this
CONTRACT and may thereupon deduct the amount or amounts so paid by COMPANY from
any sums due, or which thereafter become due, to CONTRACTOR hereunder.
 
 
10.2 NOTICE OF CLAIMS
 
 
CONTRACTOR shall promptly give COMPANY notice in writing of any claim made or
proceeding commenced against CONTRACTOR for which CONTRACTOR claims to be
entitled to indemnification under this CONTRACT. CONTRACTOR shall confer with
COMPANY concerning the defense of any such claim proceeding, shall permit
COMPANY to be represented by counsel in defense thereof, and shall not effect
settlement of, nor compromise, any such claim or proceeding without COMPANY’S
written consent.
 
 
12
 

 
 

--------------------------------------------------------------------------------

 




 
COMPANY shall promptly give CONTRACTOR notice in writing of any claim made or
proceeding commenced against COMPANY for which COMPANY claims to be entitled to
indemnification under this CONTRACT. COMPANY shall confer with CONTRACTOR
concerning the defense of any such claim proceeding, shall permit COMPANY to be
represented by counsel in defense thereof, and shall not effect settlement of,
nor compromise, any such claim or proceeding without CONTRACTOR’S written
consent.
 
 
ARTICLE 11
 
 
TAXES AND FEES
 
 
11.1 TAXES AND FEES ON DRILLING UNIT, CREW, AND OPERATIONS
 
 
CONTRACTOR shall be responsible for, pay, and protect, release, defend,
indemnify and hold harmless COMPANY from all taxes, including, income taxes of
whatsoever kind, and any addition, penalty, interest, or similar item imposed
with respect to such taxes, levies, customs charges, duties, fees, or other
charges of whatsoever kind without contribution or indemnity from COMPANY
whatsoever which may be levied by any national, territorial possession, state,
provincial, local, or municipal government, authority, or other agency having
jurisdiction over the Operating Area on, in connection with, or related to the
Drilling Unit, its crew, its equipment, and any and all materials, equipment, or
operations in performance of this CONTRACT. Notwithstanding any other provision
of this CONTRACT, COMPANY shall bear ultimate liability for any end user taxes
such as, but not limited to, value added taxes and sales taxes imposed on
COMPANY or which CONTRACTOR is required by law to collect. COMPANY and
CONTRACTOR will make payments in accordance with the laws and regulations
governing these taxes.
 
 
11.2 PAYROLL TAXES
 
 
CONTRACTOR shall make all necessary reports and pay all taxes, licenses, and
fees levied or assessed on CONTRACTOR in connection with or incident to the
performance of this CONTRACT by any governmental agency having jurisdiction over
the Operating Area for unemployment compensation insurance, old age benefits,
social security, or any other taxes upon the wages or salaries paid by
CONTRACTOR, its agents, employees, and representatives. CONTRACTOR shall require
the same agreement of, and be liable for any breach of the agreement by, any of
its subcontractors.
 
 
11.3 TAXES PAID BY COMPANY
 
 
CONTRACTOR shall reimburse COMPANY on demand for all the taxes or governmental
charges, state or federal, outlined in Articles 11.1 and 11.2, which COMPANY may
be required or deems necessary to pay on account of CONTRACTOR or its employees
or subcontractors. At its election, COMPANY is authorized to deduct all sums so
paid for the taxes and governmental charges from any money due CONTRACTOR
hereunder and provide official tax receipts within sixty (60) days.
 
 
13
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE 12
 
 
COMPANY’S RIGHT TO QUESTION INVOICES AND AUDIT
 
 
12.1 QUESTION INVOICES
 
 
Payment of any invoice shall not prejudice the right of COMPANY to question the
propriety of any charges therein, provided that COMPANY, within four (4) years
after the date of the invoice in question, shall deliver to CONTRACTOR written
notice of objections to any item or items, the propriety of which it questions,
specifying the reasons for the objections. Should COMPANY so notify CONTRACTOR,
adjustments shall be made as the propriety or impropriety of the item may be
mutually determined.
 
 
12.2 AUDIT
 
 
CONTRACTOR shall maintain a complete and correct set of records pertaining to
all aspects of this CONTRACT, including the performance hereof by CONTRACTOR. If
any payment provided for hereunder is to be made on the basis of CONTRACTOR’S
cost, COMPANY shall have the Drilling Unit to inspect and audit any and all
records relating to the cost any time during the term of this CONTRACT and up to
a period of four (4) years after the recorded date of the record in question,
provided that CONTRACTOR shall have the right to exclude any trade secrets,
formulas, or processes from the inspection and audit. Should the results of any
audit so require, the Parties will make appropriate adjustments or payments.
 
 
ARTICLE 13
 
 
DEPTH
 
 
13.1 DEPTH
 
 
The depth of each well to be drilled hereunder will be specified by COMPANY,
which COMPANY may amend from time to time. The depth so specified is hereinafter
referred to as the “Contract Depth”, subject to the right of COMPANY to direct,
at any time, a stoppage of Work at a lesser depth.
 
 
ARTICLE 14
 
 
DRILLING UNIT
 
 
14.1 REPRESENTATION OF DRILLING UNIT
 
 
The Drilling Unit shall be fully equipped as specified in Exhibit B and shall
meet the requirements of Exhibit G, and shall be adequate to drill and complete
wells in the Operating Area to the depths as specified in Article 14.2 hereof
and in water depths as specified in Article l4.3. CONTRACTOR represents that the
Drilling Unit satisfies all requirements of Articles 14.1.1, 14.4 and 14.6, and
is capable of operating to its full capacity as rated by the
 
 
14
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
manufacturer. CONTRACTOR shall maintain the Drilling Unit at optimal operating
condition, in accordance with good oilfield practices throughout the duration of
the CONTRACT.
 
 
14.1.1 CONTRACTOR represents that (i) the Drilling Unit and related equipment
shall be in a condition to permit its continuous and efficient operation during
the Contract Period, subject to required periods of maintenance, repair,
drydocking and inspection by regulatory bodies and classification societies,
(ii) it will diligently perform the Work in a good workmanlike manner consistent
with applicable industry standards and practices, (iii) it will use sound
technical principles where applicable, (iv) it will perform the Work in
compliance with this Contract, (v) it will furnish material and equipment in
good condition to sufficiently meet the applicable CONTRACT requirements and
good oilfield practices and (vi) where mutually agreed, it will furnish used
material and equipment, fit for the intended use. CONTRACTOR shall bear any cost
incurred in placing the Drilling Unit in a condition to function continuously
and efficiently during the entire Contract Period. CONTRACTOR agrees to ensure
that the Drilling Unit and all equipment and materials furnished by CONTRACTOR
are adequately maintained and in such condition as to permit their continuous
and efficient operation. CONTRACTOR shall appropriately protect and secure all
COMPANY’S equipment and materials placed in its care. CONTRACTOR also agrees to
carry out visual inspection on, and make available to COMPANY to test any of
CONTRACTOR’S equipment in the manner prescribed by COMPANY.
 
 
Notwithstanding the foregoing, CONTRACTOR shall carry out, at CONTRACTOR’S
expense, a full and detailed inspection of its drill pipe, drill collars, bottom
hole assemblies and other down-hole and surface drilling equipment in accordance
with Exhibit B prior to commencing the Work. COMPANY reserves the right to
ensure that such inspection is carried out satisfactorily and, accordingly,
shall have access to all related inspection reports. CONTRACTOR shall give
COMPANY three weeks notice of inspection in order that COMPANY may have a third
person witness the inspections to ensure they are carried out in accordance with
Exhibit G.
 
 
14.1.2 COMPANY shall have the right before the Commencement Date to inspect and
reject for sound reasons any part of the Drilling Unit not meeting the
requirements of this Contract; provided, however, such right shall not in any
way relieve CONTRACTOR of its own obligations, including, without limitation,
the obligation to inspect and maintain the Drilling Unit and related equipment
in efficient operating condition. COMPANY shall have access and the right to
review all commissioning, testing, and acceptance documents pertaining to the
Drilling Unit. Unless waived by COMPANY, the Commencement Date shall not occur
prior to the date on which CONTRACTOR has satisfactorily remedied any defect.
 
 
14.2 MAXIMUM DRILLING DEPTH RATING
 
 
CONTRACTOR represents that the Drilling Unit is mechanically capable of drilling
wells to the depth specified in Exhibit B-1.
 
 
14.3 MAXIMUM WATER DEPTH RATING
 
 
CONTRACTOR represents that the Drilling Unit is mechanically capable of drilling
wells in water depths and during environmental conditions, as specified in
Exhibit B-I.
 
 
15
 
 

 
 

--------------------------------------------------------------------------------

 



 
 
14.4 TECHNOLOGY
 
 
CONTRACTOR and COMPANY agree to explore the latest technologies, including
riserless drilling, in an effort to incorporate same into the construction and
operation of the Drilling Unit. CONTRACTOR shall make such technology available
to COMPANY as soon as CONTRACTOR has the right to install and use such
technology on its commercial drilling units, subject to any existing third party
contracts as of the Commencement Date. Such installation shall be done pursuant
to Article 5.
 
 
14.5 APPLICABLE LAWS
 
 
Subject to Article 2.3.4, CONTRACTOR represents that during the Contract Period,
the Drilling Unit is outfitted, conformed, and equipped to meet all applicable
laws, rules, requirements, and regulations promulgated by the U.S. Coast Guard,
the U.S. Environmental Protection Agency, the United States of America
Department of the Interior as well as any other agency, bureau, or department of
the U.S. federal, territorial possession, state, municipal, or local
governments, any political subdivisions thereof, having jurisdiction over the
operations in U. S. federal waters.
 
 
14.6 SAFETY OF PORT
 
 
COMPANY does not and shall not be deemed to warrant the safety of any port,
place, berth, dock, anchorage, location, or submarine line and shall be under no
liability in respect thereof, except as specifically provided for under Article
31.
 
 
14.7 OPERATING AREA
 
 
The Drilling Unit shall be capable of operating year around in the federal
waters of the U. S. Gulf of Mexico. Additionally, the Drilling Unit will be
designed to allow for operations in other areas of U. S. federal waters,
offshore West Africa and the United Kingdom and other areas of the world, all
subject to modifications and outfitting required by the controlling
jurisdictions of each different operating area and to the operating limits set
forth in Exhibit “G”.
 
 
ARTICLE 15
 
 
PERFORMANCE OF DRILLING OPERATIONS
 
 
15.1 OPERATIONS OF DRILLING UNIT
 
 
CONTRACTOR shall be solely responsible for the operation of the Drilling Unit,
including, without limitation, supervising moving operations, and the
positioning of the Drilling Unit on drilling locations as required by COMPANY,
as well as such operations on board the Drilling Unit as may be necessary or
desirable for the safety of the Drilling Unit.
 
 
15.2 PREVENTION OF FIRE AND BLOWOUTS
 
 
CONTRACTOR shall maintain well control equipment in accordance with good
oilfield practices at all times and shall use all reasonable means to control
and prevent fire and blowouts and to protect the hole and all other property of
the COMPANY. CONTRACTOR shall use the blowout prevention equipment specified in
Exhibit B hereof on all strings of casing unless otherwise directed by COMPANY.
CONTRACTOR shall pressure test the blowout prevention
 
 
16
 
 

 
 

--------------------------------------------------------------------------------

 



 
 
devices as often as instructed by COMPANY, usually once every seven (7) days,
and shall function test the blowout prevention devices by opening and closing to
assure operating condition at each trip for a bit change. CONTRACTOR shall
record the results of all the tests on the Daily Drilling Report Form defined in
Section 19.1 hereof. CONTRACTOR shall use kelly sub protectors and drill pipe
protectors. In any event, CONTRACTOR, at a minimum, shall use, test, and
maintain blowout prevention equipment in accordance with all applicable
governmental rules, regulations, and orders then in effect.
 
 
15.3 DEVIATION OF THE HOLE
 
 
CONTRACTOR shall use precaution in accordance with good oilfield practices in
the Area of Operations, to drill a hole which will not deviate excessively from
the limits specified by COMPANY. CONTRACTOR shall run angle and directional
measuring devices acceptable to, and at the intervals directed by COMPANY.
CONTRACTOR shall record the results of the deviation survey on the Daily
Drilling Report Form.
 
 
15.4 DRILL PIPE MEASUREMENT
 
 
CONTRACTOR shall measure the total length of drill pipe in service with a steel
tape before setting casing or liner, before logging, after reaching final depth,
and whenever requested by COMPANY and shall promptly enter all the measurements
on the Daily Drilling Report Form.
 
 
15.5 CASING PROGRAM
 
 
The casing program shall be as specified by COMPANY.
 
 
15.6 MUD PROGRAM
 
 
CONTRACTOR shall use all reasonable care to make and maintain drilling mud
having weight, viscosity, water loss, and other characteristics to satisfy the
requirements as specified by COMPANY. CONTRACTOR shall exercise due diligence to
prevent the well from blowing out, and to enable the efficient drilling,
logging, and testing of all formations without caving or formation
contamination. While drilling, CONTRACTOR shall test drilling mud for weight,
viscosity, water loss, and other necessary characteristics as instructed by
COMPANY and shall record the results of the tests and the material volume usage
on the Daily Drilling Report Form.
 
 
15.7 COMPLETION OR ABANDONMENT OF WELLS
 
 
CONTRACTOR shall perform all work necessary to tube, equip, and complete or
abandon each well in the manner specified by COMPANY.
 
 
15.8 SAMPLES
 
 
CONTRACTOR shall save and preserve for COMPANY samples of formations penetrated,
and properly prepare and label COMPANY’S containers. COMPANY shall designate the
sampling frequency.
 
 
15.9 CORING
 
 
CONTRACTOR shall core at the depths which COMPANY shall specify and shall
deliver all cores in COMPANY’S containers, properly labeled, to COMPANY and
shall not allow any third
 
 
17
 


 
 

--------------------------------------------------------------------------------

 



 
person access to the cores or to the samples referred to in Article 15.8, or to
any core or sample data, without COMPANY’S consent.
 
 
15.10 FORMATION TESTS
 
 
If during the course of drilling CONTRACTOR encounters evidence of oil or gas,
or other hydrocarbon substances, then CONTRACTOR shall immediately notify
COMPANY, and should COMPANY desire a test to determine the productivity of any
formation so encountered then, CONTRACTOR shall make such a test if it is
feasible under existing conditions.
 
 
15.11 ANCHOR HANDLING AND TOWING
 
 
COMPANY shall supply any required anchor handling and towing vessels to move the
Drilling Unit between locations.
 
 
ARTICLE 16
 
 
INSPECTION OF MATERIALS
 
 
16.1 INSPECTION BY CONTRACTOR
 
 
CONTRACTOR shall carefully perform a visual inspection of all materials and
appliances furnished by COMPANY when delivered into CONTRACTOR’S possession and
shall notify COMPANY’S representative of any apparent defects so that COMPANY
may replace the defective materials or appliances. Upon the termination of this
CONTRACT, CONTRACTOR shall return to COMPANY all materials and appliances
received by CONTRACTOR from COMPANY or purchased by CONTRACTOR for COMPANY’S
account then in CONTRACTOR’S possession.
 
 
16.2 INSPECTION BY COMPANY
 
 
Excluding the Drilling Unit and its major equipment, COMPANY shall have the
right to inspect and reject, for any valid cause, any items furnished by
CONTRACTOR in Exhibit B-3. CONTRACTOR at its sole cost, risk and expense shall
replace and/or repair the rejected items, or replace them with items free of
defects.
 
 
ARTICLE 17
 
 
SAFETY
 
 
17.1 GENERAL
 
 
CONTRACTOR shall have the primary responsibility for the safety of all its
operations, shall take all measures necessary or proper to protect the personnel
and facilities and, in addition, shall observe all safety rules and regulations
of any governmental agency having jurisdiction over operations conducted
hereunder. CONTRACTOR shall place the highest priority on safety while
performing the work. CONTRACTOR shall also observe all of COMPANY’S safety rules
and guidelines as set forth in “Safety and Health Manual” of Vastar Resources,
Inc., and the requirements contained in Exhibit D. The CONTRACTOR may also have
its own safety manual
 
 
18
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
and when CONTRACTOR’S and COMPANY’S safety manuals conflict, CONTRACTOR’S safety
manual shall control.
 
 
17.2 UNDER TOW
 
 
At all times during movement of the Drilling Unit between locations, CONTRACTOR
shall have full responsibility for control of the Drilling Unit and shall have
final authority regarding the safety and operation of the Drilling Unit,
associated equipment, and personnel on board.
 
 
17.3 SAFETY EQUIPMENT
 
 
CONTRACTOR shall furnish any needed personal protection equipment that
CONTRACTOR’S personnel may require in order to safely perform CONTRACTOR’S
obligations under this CONTRACT.
 
 
17.4 EMERGENCY EVACUATION PLAN
 
 
The CONTRACTOR shall furnish COMPANY with information regarding the Emergency
Evacuation Plan (“EEP”) for the CONTRACTOR’S Drilling Unit. The information
supplied shall include station bills, a list of fire fighting equipment, list of
emergency crafts onboard, and all other information required to describe the EEP
in order to meet federal regulations in 46 C.F.R. 109 for MODU’s. The COMPANY
shall submit as part of the COMPANY’S EEP, information and/or data as required
by 33 C.F.R. 146.2 10.
 
 
ARTICLE 18
 
 
PERFORMANCE OF THE WORK
 
 
18.1 INDEPENDENT CONTRACTOR RELATIONSHIP
 
 
In performing the work set forth in this CONTRACT, CONTRACTOR shall act at all
times as an independent contractor. Unless otherwise mutually agreed, CONTRACTOR
shall not make any commitment or incur any charges or expense in the name of
COMPANY. CONTRACTOR expressly agrees, acknowledges and stipulates that neither
this CONTRACT nor the performance of CONTRACTOR’S obligations or duties
hereunder shall ever result in CONTRACTOR, or anyone employed by CONTRACTOR,
being i) an employee, agent, servant, or representative of COMPANY, or ii)
entitled to any benefits from COMPANY, including without limitation, pension,
profit sharing or accident, health, medical, life or disability insurance
benefits or coverage, to which employees of COMPANY may be entitled. The sole
and only compensation to which CONTRACTOR shall be entitled to under this
CONTRACT are the payments provided for herein. COMPANY shall have no direction
or control of CONTRACTOR or its employees and agents except in the results to be
obtained. The actual performance and superintendence of all work hereunder shall
be by CONTRACTOR, but the work shall meet the approval of COMPANY and be subject
to the general right of inspection herein provided in order for COMPANY to
secure the satisfactory completion of the work.
 
 
18.2 COMPANY’S REPRESENTATIVE
 
 
COMPANY shall be entitled to designate a representative(s), who shall at all
times have complete access to the Drilling Unit for the purpose of observing or
inspecting operations
 
 
19
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
performed by CONTRACTOR in order to determine whether, in COMPANY’S sole
opinion, CONTRACTOR has complied with the terms and conditions of this CONTRACT.
The representative(s) shall be empowered to act for COMPANY in all matters
relating to CONTRACTOR’S daily performance of the work. CONTRACTOR shall
cooperate at all times with and render reasonable assistance to the
representative(s) of COMPANY or representative(s) of any of COMPANY’S other
contractor(s).
 
 
18.3 DISCIPLINE
 
 
CONTRACTOR shall maintain at all times strict discipline and good order among
its employees. Should COMPANY determine, for just cause, that the conduct of any
of CONTRACTOR’S personnel is detrimental to COMPANY’S interest, COMPANY shall
notify CONTRACTOR in writing of the reasons for requesting removal of such
personnel and CONTRACTOR shall replace the personnel at CONTRACTOR’S expense.
 
 
18.4 TAKEOVER BY COMPANY
 
 
In the event that CONTRACTOR shall fail to take proper steps to supply properly
skilled workmen or tools, machinery or appliances for the performance of the
work on any well hereunder, or shall otherwise neglect or willfully discontinue
or delay commencement of the work to be performed on any such well, for a period
of five (5) consecutive days after notice by COMPANY, then COMPANY shall have
the right, by giving CONTRACTOR notice of its intention to do so, to take
possession of the well, and the supervision and control of the drilling
equipment and tools, machinery and appliances of CONTRACTOR and drill the well
to completion or otherwise complete the work on said well. CONTRACTOR shall
continue to have custody of and be solely responsible for its Drilling Unit and
the locating and maintaining of it, and COMPANY or its representatives shall
have supervision and control of such facilities only to the extent of the
drilling or other operations involved. Following any such taking of possession
by COMPANY, whether COMPANY is successful or unsuccessful in completing the
well, or restoring same to production, the actual incremental cost directly
related to the assumed operations to COMPANY (with no allowance to CONTRACTOR,
other than dayrate, for the use of its drilling equipment and tools, machinery
and appliances), shall be deducted from the applicable dayrate during such
period and the balance, if any, paid to CONTRACTOR. COMPANY shall be liable for
the return of such drilling equipment and tools, machinery and appliances to
CONTRACTOR in as good condition as when received, natural wear and weathering,
accidental loss or breakage excepted.
 
 
COMPANY SHALL INDEMNIFY, DEFEND AND HOLD CONTRACTOR HARMLESS FROM AND AGAINST
ANY AND ALL LOSS, COST, CLAIM OR CAUSE OF ACTION ARISING DIRECTLY OR INDIRECTLY
FROM COMPANY’S SUPERVISION OF CONTRACTOR’S DRILLING EQUIPMENT AND TOOLS DURING
THAT PERIOD OF TIME IN WHICH COMPANY HAS TAKEN OVER SUPERVISION AND CONTROL OF
CONTRACTOR’S DRILLING EQUIPMENT AND TOOLS. THE LIABILITY PROVISIONS HEREOF AND
CONTRACTOR’S INDEMNITY OBLIGATIONS HEREUNDER SHALL REMAIN IN FULL FORCE AND
EFFECT AS TO ANY AND ALL DAMAGE, LOSS, COST, CLAIM OR CAUSE OF ACTION
 
 
20
 
 

 
 

--------------------------------------------------------------------------------

 



 
 
ARISING DIRECTLY OR INDIRECTLY PRIOR TO COMPANY’S TAKEOVER OF CONTRACTOR’S
DRILLING EQUIPMENT AND TOOLS OR AFTER SUCH DRILLING EQUIPMENT AND TOOLS ARE
RETURNED TO THE POSSESSION OF CONTRACTOR. During such a takeover, COMPANY shall
obtain insurance coverage with the same coverages as the insurance required to
be carried by CONTRACTOR, naming CONTRACTOR and endorsed to waive subrogation.
 
 
18.5 CHANGE OF SUPERVISORY PERSONNEL
 
 
CONTRACTOR shall notify OPERATOR of any proposed change in supervisory personnel
prior to the proposed change.
 
 
ARTICLE 19
 
 
RECORDS TO BE FURNISHED BY CONTRACTOR
 
 
19.1 DAILY DRILLING REPORTS
 
 
CONTRACTOR shall keep and furnish to COMPANY one (1) copy of the Daily Drilling
Report Form showing the depth of the hole, formation penetrated, and any other
data required by COMPANY or governmental authority. CONTRACTOR shall supply the
report on the standard API-IADC Report Form. When CONTRACTOR prepares such form,
it shall be referred to as the “Daily Drilling Report Form”.
 
 
19.2 ACCIDENT REPORTS
 
 
CONTRACTOR shall report to COMPANY, as soon as possible, all accidents or
occurrences resulting in injuries to CONTRACTOR’S employees or to any third
parties, as well as any damage to property of third persons, arising out of or
during the course of operations of CONTRACTOR or its subcontractors. CONTRACTOR
shall furnish COMPANY with a copy of all reports made by CONTRACTOR to its
insurer or to others as requested by COMPANY of the accidents and occurrences.
 
 
19.3 DELIVERY TICKETS
 
 
CONTRACTOR shall furnish to COMPANY delivery tickets covering any materials or
supplies furnished to CONTRACTOR by vendors for which COMPANY is obligated to
reimburse CONTRACTOR. These shall be turned in to COMPANY’S representative as
received with the Daily Drilling Report Form. The quantity, description, and
condition of materials and supplies so furnished shall be verified and checked
by CONTRACTOR. The delivery tickets shall be properly certified as to receipt by
CONTRACTOR and must have COMPANY’S representative’s signature for reimbursement
to CONTRACTOR.
 
 
19.4 LOGS
 
 
CONTRACTOR shall diligently maintain navigational logs, equipment maintenance,
and testing logs, and such other logs and documentation designated by COMPANY.
Any maintained log or documentation shall not create any additional burden on
CONTRACTOR that is not already required elsewhere in this CONTRACT. CONTRACTOR
shall provide a copy of any log upon COMPANY’S request.
 
 
21
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE 20
 
 
INSURANCE
 
 
20.1 INSURANCE
 
 
Without limiting the indemnity obligation or liabilities of CONTRACTOR or its
insurer, at all times during the term of this CONTRACT, CONTRACTOR shall
maintain insurance covering the operations to be performed under this CONTRACT
as set forth in Exhibit C.
 
 
ARTICLE 21
 
 
INDEMNITY FOR PERSONAL INJURY OR DEATH
 
 
21.1 CONTRACTOR’S PERSONNEL
 
 
CONTRACTOR SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY
FROM AND AGAINST ALL CLAIMS, DEMANDS AND CAUSES OF ACTION ASSERTED BY
CONTRACTOR, CONTRACTOR’S SUBSIDIARIES AND AFFILIATED COMPANIES, CONTRACTORS OF
ANY SUCH PARTIES, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, INVITEES,
EMPLOYEES AND ANY OF THEIR RELATIVES FOR PERSONAL INJURY (INCLUDING BODILY
INJURY), ILLNESS, OR DEATH, THAT ARISE OUT OF OR ARE RELATED TO WORK PERFORMED
HEREUNDER.
 
 
21.2 COMPANY’S PERSONNEL
 
 
COMPANY SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS CONTRACTOR
FROM AND AGAINST ALL CLAIMS, DEMANDS AND CAUSES OF ACTION ASSERTED BY COMPANY,
COMPANY’S SUBSIDIARIES, CO-OWNERS AND JOINT VENTURERS (IF ANY), CONTRACTORS OF
ANY SUCH PARTIES (EXCEPT CONTRACTOR, AS SET FORTH IN ARTICLE 21.1 HEREOF), AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, INVITEES, EMPLOYEES AND ANY OF
THEIR RELATIVES FOR PERSONAL INJURY (INCLUDING BODILY INJURY), ILLNESS, OR
DEATH, THAT ARISE OUT OF OR ARE RELATED TO WORK PERFORMED HEREUNDER.
 
 
ARTICLE 22
 
 
RESPONSIBILITY FOR LOSS OF OR DAMAGE TO THE EQUIPMENT
 
 
22.1 CONTRACTOR’S DRILLING UNIT
 
 
EXCEPT AS SPECIFICALLY PROVIDED FOR IN ARTICLE 22.3, CONTRACTOR SHALL ASSUME ALL
RISK OF LOSS OF OR DAMAGE TO AND SHALL PROTECT,
 
 
22
 
 

 
 

--------------------------------------------------------------------------------

 



 
 
RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY FROM AND AGAINST ANY AND
ALL CLAIMS FOR LOSS OF OR DAMAGE TO (INCLUDING SALVAGE OR REMOVAL COSTS) ITS
DRILLING UNIT AND EQUIPMENT.
 
 
FOR PURPOSES OF THIS ARTICLE 22, ALL EQUIPMENT BELONGING TO CONTRACTOR’S PARENT,
SUBSIDIARIES, AFFILIATES, SUBCONTRACTORS, PARTNERS, JOINT VENTURERS, EMPLOYEES,
OR AGENTS SHALL BE CONSIDERED TO BE CONTRACTOR’S EQUIPMENT.
 
 
22.2 USE OF CONTRACTOR’S EQUIPMENT
 
 
COMPANY shall have unrestricted right to use all of CONTRACTOR’S equipment
provided under this CONTRACT during such times as COMPANY or both COMPANY and
CONTRACTOR are engaged in bringing a well being drilled under this CONTRACT
under control, provided however, that such use, in CONTRACTOR’S sole opinion,
does not endanger CONTRACTOR’S personnel or the Drilling Unit.
 
 
22.3 CONTRACTOR’S IN HOLE-EQUIPMENT
 
 
COMPANY SHALL ASSUME ALL RISK OF LOSS OF OR DAMAGE TO CONTRACTOR’S IN-HOLE,
SUBSEA AND MOORING EQUIPMENT WHEN THE EQUIPMENT IS IN THE HOLE OR IN USE BELOW
THE SURFACE OF THE WATER TO THE EXTENT CONTRACTOR’S INSURANCE DOES NOT
COMPENSATE CONTRACTOR, REGARDLESS OF WHEN OR HOW THE DESTRUCTION OR DAMAGE
OCCURS, UNLESS SAID LOSS OF OR DAMAGE IS A RESULT OF CONTRACTOR’S SOLE
NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN WHICH CASE CONTRACTOR IS
SOLELY RESPONSIBLE FOR ALL LOSS OF OR DAMAGE. FOR PURPOSES OF THIS SECTION 22.3,
ALL EQUIPMENT BELONGING TO CONTRACTOR’S SUBCONTRACTORS, PARTNERS, JOINT
VENTURERS, EMPLOYEES, OR AGENTS SHALL BE CONSIDERED TO BE CONTRACTOR’S
EQUIPMENT. COMPANY’S RESPONSIBILITY FOR LOSS OF CONTRACTOR’S INHOLE, SUBSEA AND
MOORING EQUIPMENT IS LIMITED TO CONTRACTOR’S CIF REPLACEMENT COST LESS
DEPRECIATION AT THE RATE OF THREE-FOURTHS OF ONE PERCENT (0.75%) PER MONTH OF
USE UNDER THIS CONTRACT.
 
 
COMPANY SHALL ASSUME THE RISK OF LOSS FOR AND PROTECT, RELEASE, DEFEND,
INDEMNIFY AND HOLD HARMLESS CONTRACTOR FOR DAMAGE TO OR DESTRUCTION OF
CONTRACTOR’S CHOKE MANIFOLDS, BLOWOUT PREVENTORS, AND DRILL STRING CAUSED BY
EXPOSURE TO UNUSUALLY CORROSIVE OR OTHERWISE DESTRUCTIVE ELEMENTS NOT NORMALLY
ENCOUNTERED WHICH ARE INTRODUCED INTO THE DRILLING FLUID FROM SUBSURFACE
FORMATIONS OR THE USE OF CORROSIVE ADDITIVES IN THE FLUID, UNLESS SAID LOSS OF
OR DAMAGE IS A RESULT OF CONTRACTOR’S NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT IN WHICH CASE CONTRACTOR IS SOLELY RESPONSIBLE FOR ALL LOSS OR
DAMAGE.
 
 
23
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
22.4 COMPANY’S EQUIPMENT
 
 
COMPANY SHALL ASSUME THE RISK OF LOSS FOR AND PROTECT, RELEASE, DEFEND,
INDEMNIFY, AND HOLD HARMLESS CONTRACTOR FROM AND AGAINST ANY AND ALL CLAIMS FOR
LOSS OF OR DAMAGE TO COMPANY’S EQUIPMENT AND PROPERTY. FOR THE PURPOSE OF THIS
ARTICLE 22 ONLY, ALL EQUIPMENT AND PROPERTY BELONGING TO COMPANY’S PARENT,
SUBSIDIARIES, AFFILIATES, CONTRACTORS (OTHER THAN CONTRACTOR) SUBCONTRACTORS,
PARTNERS, JOINT VENTURERS, EMPLOYEES, OR AGENTS SHALL BE CONSIDERED TO BE
COMPANY’S EQUIPMENT.
 
 
22.5 RESPONSIBILITY DURING MOBILIZATION FROM KOREA
 
 
CONTRACTOR SHALL ASSUME FULL RESPONSIBILITY FOR AND SHALL PROTECT, RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS COMPANY AND ITS’ JOINT OWNERS HARMLESS FROM
AND AGAINST ANY LOSS, CLAIM, DAMAGE, FINE, PENALTY, DEMAND OR LIABILITY, FOR
POLLUTION OR PROPERTY DAMAGE, WITHOUT MONETARY LIMITATIONS, MADE BY ANY ENTITY
OR PERSON WHILE THE DRILLING UNIT IS MOBILIZING FROM KOREA TO THE GULF OF MEXICO
PRIOR TO THE COMMENCMENT DATE.
 
 
ARTICLE 23
 
 
LOSS OF HOLE OR RESERVOIR
 
 
23.1 LOSS OR DAMAGE TO THE HOLE
 
 
SHOULD THE HOLE BE LOST OR DAMAGED, THE LOSS OR DAMAGE WILL BE BORNE BY COMPANY
AND COMPANY SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS
CONTRACTOR FROM AND AGAINST ALL CLAIMS FOR LOSS OF OR DAMAGE TO THE HOLE.
NOTWITHSTANDING THE PREVIOUS SENTENCE, IF THE HOLE IS LOST OR DAMAGED DUE TO
CONTRACTOR’S NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR ITS AGENTS’, OR
SUBCONTRACTORS OR THEIR FAILURE TO COMPLY WITH COMPANY’S INSTRUCTIONS, THEN AS
CONTRACTOR’S SOLE LIABILITY, CONTRACTOR SHALL BE OBLIGATED AT COMPANY’S ELECTION
TO REDRILL THE HOLE TO THE POINT AT WHICH THE HOLE WAS LOST AT EIGHTY PERCENT
(80%) OF THE OPERATING RATE BUT OTHERWISE SUBJECT TO THIS DRILLING CONTRACT.
 
 
23.2 COST OF CONTROL OF BLOWOUT OR CRATER
 
 
IN THE EVENT ANY WELL BEING DRILLED HEREUNDER SHALL BLOWOUT, CRATER OR CONTROL
BE LOST FROM ANY CAUSE, COMPANY SHALL BEAR THE ENTIRE COST AND EXPENSE OF
KILLING THE WELL OR OF OTHERWISE BRINGING THE WELL UNDER CONTROL AND SHALL
PROTECT, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS CONTRACTOR FROM AND
 
 
24
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
AGAINST ALL CLAIMS, SUITS, DEMANDS, AND CAUSES OF ACTION FOR COSTS ACTUALLY
INCURRED IN CONTROLLING THE WELL.
 
 
23.3 UNDERGROUND DAMAGE
 
 
COMPANY SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS CONTRACTOR
FOR ANY AND ALL CLAIMS ON ACCOUNT OF (I) INJURY TO, DESTRUCTION OF, LOSS, OR
IMPAIRMENT OF ANY PROPERTY RIGHT IN OR TO OIL, GAS, OR OTHER MINERAL SUBSTANCES
OR WATER, IF AT THE TIME OF THE ACT OR OMISSION CAUSING THE INJURY, DESTRUCTION,
LOSS, OR IMPAIRMENT, THE SUBSTANCE HAD NOT BEEN REDUCED TO PHYSICAL POSSESSION
ABOVE THE SURFACE OF THE EARTH, OR (II) ANY LOSS OR DAMAGE TO ANY FORMATION,
STRATA, OR RESERVOIR BENEATH THE SURFACE OF THE EARTH.
 
 
ARTICLE 24
 
 
POLLUTION
 
 
24.1 CONTRACTOR RESPONSIBILITY
 
 
CONTRACTOR SHALL ASSUME FULL RESPONSIBILITY FOR AND SHALL PROTECT, RELEASE,
DEFEND, INDEMNIFY, AND HOLD COMPANY AND ITS JOINT OWNERS HARMLESS FROM AND
AGAINST ANY LOSS, DAMAGE, EXPENSE, CLAIM, FINE, PENALTY, DEMAND, OR LIABILITY
FOR POLLUTION OR CONTAMINATION, INCLUDING CONTROL AND REMOVAL THEREOF,
ORIGINATING ON OR ABOVE THE SURFACE OF THE LAND OR WATER, FROM SPILLS, LEAKS, OR
DISCHARGES OF FUELS, LUBRICANTS, MOTOR OILS, PIPE DOPE, PAINTS, SOLVENTS,
BALLAST, AIR EMISSIONS, BILGE SLUDGE, GARBAGE, OR ANY OTHER LIQUID OR SOLID
WHATSOEVER IN POSSESSION AND CONTROL OF CONTRACTOR AND WITHOUT REGARD TO
NEGLIGENCE OF ANY PARTY OR PARTIES AND SPECIFICALLY WITHOUT REGARD TO WHETHER
THE SPILL, LEAK, OR DISCHARGE IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OR
OTHER FAULT OF COMPANY, ITS CONTRACTORS, (OTHER THAN CONTRACTOR) PARTNERS, JOINT
VENTURERS, EMPLOYEES, OR AGENTS. IN ADDITION TO THE ABOVE, CONTRACTOR TO A LIMIT
OF FIFTEEN MILLION DOLLARES (US$ 15,000,000.00) PER OCCURANCE, SHALL RELEASE
INDEMNIFY AND DEFEND COMPANY FOR CLAIMS FOR LOSS OR DAMAGE TO THIRD PARTIES
ARISING FROM POLLUTION IN ANY WAY CAUSED BY THE DRILLING UNIT WHILE IT IS OFF
THE DRILLING LOCATION, WHILE UNDERWAY OR DURING DRIVE OFF OR DRIFT OFF FROM THE
DRILLING LOCATION.
 
 
24.2 COMPANY RESPONSIBILITY
 
 
COMPANY SHALL ASSUME FULL RESPONSIBILITY FOR AND SHALL PROTECT, RELEASE, DEFEND,
INDEMNIFY, AND HOLD CONTRACTOR HARMLESS FROM AND AGAINST ANY LOSS, DAMAGE,
EXPENSE, CLAIM, FINE, PENALTY,
 
 
25
 

 
 

--------------------------------------------------------------------------------

 




 
DEMAND, OR LIABILITY FOR POLLUTION OR CONTAMINATION, INCLUDING CONTROL AND
REMOVAL THEREOF, ARISING OUT OF OR CONNECTED WITH OPERATIONS UNDER THIS CONTRACT
HEREUNDER AND NOT ASSUMED BY CONTRACTOR IN ARTICLE 24.1 ABOVE, WITHOUT REGARD
FOR NEGLIGENCE OF ANY PARTY OR PARTIES AND SPECIFICALLY WITHOUT REGARD FOR
WHETHER THE POLLUTION OR CONTAMINATION IS CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE OR FAULT OF CONTRACTOR.
 
 
24.3 CLEAN UP OPERATIONS
 
 
Initiation of clean up operations by either Party shall not be an admission or
assumption of liability by such initiating Party or Parties.
 
 
ARTICLE 25
 
 
INDEMNITY OBLIGATION
 
 
25.1 INDEMNITY OBLIGATION
 
 
EXCEPT TO THE EXTENT ANY SUCH OBLIGATION IS SPECIFICALLY LIMITED TO CERTAIN
CAUSES ELSEWHERE IN THIS CONTRACT, THE PARTIES INTEND AND AGREE THAT THE PHRASE
“SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS” MEANS THAT THE
INDEMNIFYING PARTY SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS
THE INDEMNIFIED PARTY OR PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES (INCLUDING REASONABLE ATTORNEYS
FEES), JUDGMENTS AND AWARDS OF ANY KIND OR CHARACTER, WITHOUT LIMIT AND WITHOUT
REGARD TO THE CAUSE OR CAUSES THEREOF, INCLUDING PREEXISTING CONDITIONS, WHETHER
SUCH CONDITIONS BE PATENT OR LATENT, THE UNSEAWORTHINESS OF ANY VESSEL OR
VESSELS (INCLUDING THE DRILLING UNIT), BREACH OF REPRESENTATION OR WARRANTY,
EXPRESSED OR IMPLIED, BREACH OF CONTRACT, STRICT LIABILITY, TORT, OR THE
NEGLIGENCE OF ANY PERSON OR PERSONS, INCLUDING THAT OF THE INDEMNIFIED PARTY,
WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, ACTIVE, PASSIVE OR GROSS
OR ANY OTHER THEORY OF LEGAL LIABILITY AND WITHOUT REGARD TO WHETHER THE CLAIM
AGAINST THE INDEMNITEE IS THE RESULT OF AN INDEMNIFICATION AGREEMENT WITH A
THIRD PARTY.
 
 
25.2 BENEFIT OF INDEMNITIES
 
 
TO THE EXTENT A PARTY IS ENTITLED TO INDEMNIFICATION IN ARTICLES 21, 22, 23, AND
24, SUCH PARTY’S PARENT, SUBSIDIARIES, AFFILIATES, CO-OWNERS AND JOINT VENTURERS
(IF ANY), AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES, THE
DRILLING UNIT AND ITS LEGAL AND BENEFICAL OWNERS, IN REM OR IN PERSONAM SHALL
ALSO BE ENTITLED TO SUCH INDEMNIFICATION AND DEFENSE THEREUNDER. ANY
 
 
26
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
SUCH PERSON SO ENTITLED TO INDEMNIFICATION AND DEFENSE UNDER THIS ARTICLE 25.2
ARE HEREINAFTER REFERRED TO AS AN “EXTENDED BENEFICIARY OF INDEMNIFICATIONS.
 
 
25.3 Third Party Beneficiaries
 
 
Except as otherwise specifically agreed nothing in this Contract shall be
construed or applied so as to permit any person or entity not a direct signatory
party hereto (except for a successor or permitted assignee of such direct
signatory party) to enforce or seek damages against either signatory party
hereto for any breach of this Contract. The definition of CONTRACTOR and COMPANY
herein shall not be construed to enable or entitle any person or entity other
than the signatory parties hereto or a successor or permitted assignee of such a
signatory party to directly sue or seek relief against the other signatory party
hereto except to the extent that any Extended Beneficiary of Indemnification (as
defined in Article 25.2) shall be expressly permitted to enforce such rights of
indemnification against the indemnitor. Except for any EXTENDED BENEFICIARY OF
INDEMNIFICATION, no persons or entities are intended to be or become third party
beneficiaries of this contract.
 
 
ARTICLE 26
 
 
LAWS, RULES, AND REGULATIONS
 
 
26.1 LAWS, RULES AND REGULATIONS
 
 
CONTRACTOR and COMPANY shall comply with all governmental laws, rules, and
regulations or orders which are now or hereafter shall become applicable to its
operations covered by this CONTRACT or arising out of the performance of such
operations.
 
 
26.2 EQUAL OPPORTUNITY CLAUSE
 
 
To the extent applicable and in connection with the performance of work under
this CONTRACT, CONTRACTOR agrees to comply with the following Equal Employment
Opportunity and/or Affirmative Action requirements and all other similar
requirements as the same are enacted or become applicable to the CONTRACT:
Section 202 of Executive Order 11246, as amended by Executive Order 11375,
relating to equal employment opportunities, the implementing rules and
regulations of the Secretary of Labor and all contract clauses and requirements
which are applicable and set forth therein are incorporated herein by specific
reference. In particular, CONTRACTOR hereby certifies that it does not maintain
segregated facilities. In making this certification, CONTRACTOR incorporates
each and all of the provisions of the approved form of certification contained
in 41 C.F.R. Section 60-1.8(b) the same as if such provisions were fully set
forth herein and signed by CONTRACTOR. Sections 503 and 504 of the
Rehabilitation Act of 1973 and Title IV of the Vietnam Era Veterans Readjustment
Assistance Act of 1974 relating to employment and advancement of employment of
qualified handicapped individuals, disabled veterans and veterans of the Vietnam
Era, the implementing rules and regulations of the Secretary of Labor and all
contract clauses and requirements which are applicable and set forth therein are
incorporated herein by specific reference pursuant to 41 C.F.R. Section
60-741.22 and 41 C.F.R. Section 60-250.22.
 
 
27
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
26.3 CERTIFICATE OF FINANCIAL RESPONSIBILITY
 
 
COMPANY, in cooperation with the CONTRACTOR, shall obtain, at COMPANY’S expense,
and maintain evidence of a Certificate of Financial Responsibility from the U.S.
Coast Guard covering the Drilling Unit as required by 33 C.F.R. Part 135 and the
Outer Continental Shelf Lands Act of 1978. COMPANY will file for the certificate
before the well is spud and will coordinate the filing with COMPANY. A copy of
filed certificate shall be furnished to CONTRACTOR prior to spud and CONTRACTOR
must maintain a copy on the Drilling Unit.
 
 
ARTICLE 27
 
 
TERMINATION
 
 
27.1 TERMINATION BY COMPANY
 
 
27.1.1 COMPANY shall have the option to terminate this CONTRACT subject only to
(i) payment of amounts earned by CONTRACTOR before termination, and
demobilization of the Drilling Unit pursuant to Article 1.3 and (ii) payment of
the Lump Sum set forth in Exhibit E. Terminating pursuant to Article 27.1.1 does
not limit any other right of termination which COMPANY may have. The termination
shall not affect any right or obligation which accrued prior to the termination.
 
 
27.1.2 In the event the shipyard where the Drilling Unit is being constructed
fails or is unable to deliver the Drilling Unit within the time limits and
operational specifications of its contract with CONTRACTOR such that CONTRACTOR
has the ability to terminate the construction contract, CONTRACTOR shall so
advise COMPANY in writing.
 
 
If COMPANY desires to accept the Drilling Unit with later delivery or reduced
operational specifications, then COMPANY shall so notify CONTRACTOR within a
reasonable time following COMPANY’S receipt of notice under this Article, and
upon timely receipt of notice by CONTRACTOR, CONTRACTOR shall not terminate the
construction contract and this CONTRACT shall be suitably amended to reflect the
later delivery and the reduced operational specifications in Exhibit G, with all
other terms and conditions remaining in full force and effect. If such later
delivery or reduced operational specifications result in a claim by CONTRACTOR
against the Drilling Unit constructor, any net savings to CONTRACTOR as a result
of such claim shall be credited to COMPANY against CONTRACTOR’S invoices or
remitted to COMPANY as COMPANY shall direct.
 
 
If COMPANY does not desire to accept the Drilling Unit with such later delivery
or reduced operational specifications, then COMPANY shall so notify CONTRACTOR
within a reasonable time following COMPANY’S receipt of notice under this
Article, and upon timely receipt of such notice by CONTRACTOR, this CONTRACT
shall terminate and COMPANY shall have no obligations under Exhibit E.
 
 
28
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
27.2 TERMINATION BY CONTRACTOR
 
 
CONTRACTOR may cancel this CONTRACT for non-payment of its invoices for services
under this CONTRACT, except for portions of the invoices which COMPANY may
dispute in good faith. However, CONTRACTOR may cancel under this Article no
sooner than one hundred and twenty (120) days after payment was due and only
after giving ninety (90) days notice thereof, during which period COMPANY shall
have the opportunity to correct the breach.
 
 
27.3 LOSS OF DRILLING UNIT
 
 
In the event of actual or constructive total loss of the Drilling Unit (as
determined by CONTRACTOR’S underwriters), termination shall be immediate with
neither CONTRACTOR nor CONTRACTOR’S underwriters having any recourse against
COMPANY, or obligations pursuant to Exhibit E, except for CONTRACTOR’S claim to
amounts CONTRACTOR earned up to the date of such loss. Contractor shall be
responsible for any removal or salvage costs.
 
 
27.4 PROVISION AFTER EXPIRATION OF CONTRACT
 
 
Notwithstanding the termination of this CONTRACT, COMPANY and CONTRACTOR shall
continue to be bound by the provisions of this CONTRACT that reasonably require
some action or forbearance after the expiration of the term of this CONTRACT.
 
 
ARTICLE 28
 
 
FORCE MAJEURE
 
 
28.1 FORCE MAJEURE
 
 
The term Force Majeure as used in this Article 28 shall mean acts of God,
adverse sea or weather conditions beyond the design operating perimeters of the
Drilling Unit including wind, sea and current, earthquakes, flood, war, civil
disturbances, strikes, lockouts or other industrial disturbances by persons
other than employees of CONTRACTOR, governmentally imposed rules, regulations or
moratoriums or any other cause whatsoever, whether similar or dissimilar to the
causes herein enumerated, not within the reasonable control of either Party
which, through the exercise of due diligence said party is unable to foresee or
overcome. In no event shall the term Force Majeure include normal, reasonably
foreseeable, or reasonably avoidable operational delays or strikes, lockouts or
other industrial disturbances by employees of CONTRACTOR. In the event that
either Party hereto is rendered unable, wholly or in part, by Force Majeure to
carry out its obligations under this CONTRACT, it is agreed that such Party
shall give notice and details of the Force Majeure in writing to the other Party
as promptly as possible after its occurrence. In such cases, the obligations of
the Party giving the notice shall be suspended during the continuance of any
inability so caused, except that COMPANY shall be obligated to pay to CONTRACTOR
the applicable Dayrates. Should a condition of Force Majeure continue for more
than thirty (30) consecutive days, this CONTRACT may be immediately terminated
at the option of COMPANY by delivering written notice thereof to CONTRACTOR.
 
 
Except for its obligation to make payments of monies hereunder, neither Party to
this CONTRACT shall be considered in default in performance of such obligations
hereunder to the
 
 
29
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
extent that the performance of such obligations, or any of them is delayed or
prevented by Force Majeure.
 
 
ARTICLE 29
 
 
CONFIDENTIAL INFORMATION, LICENSE AND PATENT INDEMNITY
 
 
29.1 CONFIDENTIAL INFORMATION
 
 
29.1.1 CONTRACTOR agrees to hold in confidence, and not disclose to any third
party or use for any purpose other than performance of the work, all or any part
of the well information (including the location and type of operations
performed), logs, cores, core data, cuttings, maps, data, plans, reports,
manuscripts, procedures, schedules, drawings, specifications, results, models,
computer programs, or any product which is: a) received or ascertained by
CONTRACTOR directly or indirectly from COMPANY, its licensors or other
contractors; or b) otherwise acquired by CONTRACTOR, its employees,
representatives, or subcontractors in connection with, as a result of, or
incident to performance of the work (“INFORMATION”). CONTRACTOR shall secure
prior written agreements from its subcontractors, and suppliers who will be
engaged in the performance of the Work, or may be exposed to INFORMATION
ensuring their compliance with the provisions of Article 29. Nothing herein
contained should preclude CONTRACTOR from providing INFORMATION required by any
governmental authority.
 
 
29.1.2 CONTRACTOR shall not use COMPANY’S name or COMPANY’S affiliate’s name in
any promotional materials, or make any publicity release regarding the Work or
INFORMATION hereunder except as may be required by law, regulation or rule of
any governmental entity or stock exchange without first obtaining the written
approval of COMPANY.
 
 
29.1.3 CONTRACTOR agrees to comply with all the laws and regulations governing
the export of INFORMATION from the United States.
 
 
29.1.4 Any other warranty, representation, limitation, or indemnification
provision of this CONTRACT shall not affect the obligations of Article 29.
 
 
29.1.5 All INFORMATION, whether completed or not, shall be the property of
COMPANY for its copying, use, modification, distribution, or disclosure without
accounting, in whatever way COMPANY may determine, notwithstanding copyright or
other restrictive legends placed thereon by CONTRACTOR, its employees, its
subcontractors, or its suppliers. All INFORMATION shall be turned over to
COMPANY promptly at COMPANY’S request or at the termination of operations.
 
 
29.2.2 CONTRACTOR agrees to grant, and hereby grants to COMPANY an irrevocable,
paid up, nonexclusive worldwide license to make, use, sell, copy, modify,
disclose, distribute, and license under any and all patent, copyright, trade
secret and other proprietary rights owned or controlled by CONTRACTOR, its
parent or subsidiaries, to the extent needed for making, using,
 
 
30
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
selling, or licensing equipment, materials, or other goods according to
INFORMATION supplied by CONTRACTOR or to produce, copy, distribute, and use
copyrighted materials based on using such INFORMATION.
 
 
29.3 PATENT INDEMNITIES
 
 
29.3.1 CONTRACTOR SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY
AGAINST LOSS OR DAMAGE ARISING OUT OF ANY CLAIM OR SUIT FOR MISAPPROPRIATION OF
TRADE SECRET OR FOR PATENT, COPYRIGHT OR OTHER PROPRIETARY RIGHT INFRINGEMENT
ARISING OUT OF INCIDENT TO OR IN CONNECTION WITH (A) PERFORMANCE OF THE WORK BY
CONTRACTOR, OR (B) COMPANY’S POSSESSION, USE OR SALE OF GOODS, EQUIPMENT OR
MATERIALS FURNISHED BY CONTRACTOR, OR (C) COMPANY’S PRODUCTION OF COPYRIGHTED
WORKS INCORPORATING OR PREPARED ACCORDING TO DOCUMENTS OR OTHER TANGIBLE
MATERIALS FURNISHED BY CONTRACTOR, AND COMPANY’S POSSESSION, MODIFICATION, USE,
SALE, DISTRIBUTION, COPYING OR LICENSING OF SUCH DOCUMENTS, MATERIALS OR WORKS.
COMPANY shall promptly notify CONTRACTOR of any such claim or suit and afford
CONTRACTOR an opportunity at CONTRACTOR’S expense to undertake the defense of
any such suit, provided that COMPANY, at its election, may join in such defense
at its expense. If CONTRACTOR refuses or fails to defend such suit, CONTRACTOR
shall reimburse COMPANY in full for COMPANY’S costs and expenses in the defense
of such suit including attorneys’ fees. CONTRACTOR shall pay promptly any
judgments or decrees which may be entered against COMPANY in such suit, and in
the event of the grant of injunctive relief, CONTRACTOR shall provide
non-violating INFORMATION, equipment, and/or material equal in value and
efficiency and failing so to do, shall pay COMPANY all damages suffered by
reason of such failure.
 
 
29.3.2 COMPANY SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS CONTRACTOR
AGAINST LOSS OR DAMAGE ARISING OUT OF ANY CLAIM OR SUIT FOR MISAPPROPRIATION OF
TRADE SECRET OR FOR PATENT, COPYRIGHT OR OTHER PROPRIETARY RIGHT INFRINGEMENT
ARISING OUT OF INCIDENT TO OR IN CONNECTION WITH (A) CONTRACTOR”S POSSESSION,
USE OF EQUIPMENT OR MATERIALS FURNISHED BY COMPANY IN ACCORDANCE WITH EXHIBIT
B-3, OR (B) CONTRACTOR’S PRODUCTION OF COPYRIGHTED WORKS INCORPORATING OR
PREPARED ACCORDING TO DOCUMENTS OR OTHER TANGIBLE MATERIALS FURNISHED BY
COMPANY, AND CONTRACTOR’S POSSESSION, MODIFICATION, USE, SALE, DISTRIBUTION,
COPYING OR LICENSING OF SUCH DOCUMENTS, MATERIALS OR WORKS. CONTRACTOR shall
promptly notify COMPANY of any such claim or suit and afford COMPANY an
opportunity at COMPANY’S expense to undertake the defense of any such suit,
provided that CONTRACTOR, at its election, may join in such defense at its
expense. If COMPANY refuses or fails to defend such suit, COMPANY shall
reimburse CONTRACTOR in full for CONTRACTOR”S costs and expenses in the defense
of such suit including attorneys’ fees. COMPANY shall pay promptly any judgments
or decrees entered against CONTRACTOR in such suit.
 
 
31


 
 

--------------------------------------------------------------------------------

 



 
ARTICLE 30
 
 
ASSIGNMENT OF CONTRACT
 
 
30.1 ASSIGNMENT BY CONTRACTOR
 
 
CONTRACTOR shall not sublease or assign this CONTRACT, other than to its parent
company or an affiliate or subsidiary thereof, without first obtaining the
written consent of COMPANY. Such consent shall not be unreasonably withheld.
COMPANY may require CONTRACTOR or its parent, subsidiaries or affiliates to
issue a performance guarantee in a mutually agreeable form.
 
 
30.2 ASSIGNMENT BY COMPANY
 
 
30.2.1 COMPANY shall have the right to assign this CONTRACT to Atlantic
Richfield Company, its divisions, subsidiaries (whether wholly or partially
owned by Atlantic Richfield Company) and affiliates. CONTRACTOR shall look
exclusively to the assignee of COMPANY for any matter during the period of
assignment in the event of any such assignment by COMPANY. The time the Drilling
Unit is operating for the assignee shall count towards the Contract Period.
 
 
30.2.2 Subject to Article 30.2.1, COMPANY shall have the right to assign its
rights and obligations hereunder, in whole or in part, to third persons for
wells within the Gulf of Mexico, with written consent of CONTRACTOR, and such
consent shall not be unreasonably withheld. In the event of any such assignment
under this Article 30.2.2 to a third party with CONTRACTOR’S written consent,
COMPANY shall thereafter have no liability for any matter or operations
hereunder and shall have no further responsibility to CONTRACTOR or other person
hereunder during the time the right is assigned. CONTRACTOR shall look
exclusively to the assignee of COMPANY for any matter during the period of
assignment in the event of any such assignment by COMPANY. The time the Drilling
Unit is operating for the assignee shall count toward the Contract Period.
 
 
30.2.3 COMPANY shall have the right to assign its rights and obligations
hereunder, in whole or in part, to third parties for wells within the Gulf of
Mexico, without the consent of CONTRACTOR. In the event of any such assignment
under this Article 30.2.3, COMPANY shall provide written notice to CONTRACTOR
prior to the use of the Drilling Unit on behalf of the assignee. In the event of
such an assignment, COMPANY shall remain fully liable and responsible to
CONTRACTOR for complete performance of all terms, conditions, and obligations
imposed by this CONTRACT. The time the Drilling Unit is operating for the
assignee shall count toward the Contract Period.
 
 
30.3 ASSIGNMENT OUTSIDE OF OPERATING AREA
 
 
In the event any assignment being contemplated under the provisions of this
Article 30 is to involve operations outside of the Operating Area (as defined in
Article 14.6), the dayrates provided for herein shall be adjusted to reflect any
documented increases or decreases in CONTRACTOR’S cost of operations, including
but not limited to taxes and fees in Article 11.
 
 
32
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE 31
 
 
INGRESS AND EGRESS OF LOCATION
 
 
31.1 INGRESS AND EGRESS OF LOCATION
 
 
31.1.1 COMPANY shall provide CONTRACTOR with rights of ingress and egress to the
well location and provide any related drilling permits or licenses for the
performance by CONTRACTOR of all Work.
 
 
31.1.2 COMPANY makes no warranty or representation, express or implied, and
hereby disclaims all such warranties or representations as to any conditions
with respect to any port, place, dock, anchorage, access route, location, or
submarine line relating to the Work, except at the well location.
 
 
ARTICLE 32
 
 
COMPANY’S POLICIES
 
 
32.1 UNAUTHORIZED PERSONS ON JOB SITES
 
 
Only (i) CONTRACTOR’S authorized employees or subcontractors, (ii) other
authorized employees and persons, including invitees, authorized by COMPANY, or
(iii) representatives of governmental agencies will be permitted to enter any
job site where Work is to be performed under this CONTRACT. CONTRACTOR is
obligated to take such steps as are reasonably necessary to prevent unauthorized
persons from entering a job site.
 
 
32.2 DRUGS, FIREARMS, AND SEARCHES
 
 
CONTRACTOR shall abide by and help enforce COMPANY’S policy regarding drugs,
firearms, and alcohol. The policy is as follows: The use, possession, or
transportation of firearms, alcoholic beverages, illegal drugs, narcotics, or
other controlled or dangerous substances, and unauthorized drugs for which a
person does not have a current prescription, while on COMPANY’S Premises is
prohibited. The term “COMPANY’S Premises” is used in its broadest sense to
include all work locations, buildings, structures, installations, Drilling Unit,
and all other facilities, both onshore and offshore, including the point of
embarkation and debarkation for all boats, planes, and helicopters owned or
controlled by COMPANY or one of its affiliated companies or otherwise being
utilized for COMPANY’S business for transportation of persons to and from these
facilities.
 
 
To ensure compliance with this policy, COMPANY may require CONTRACTOR, upon
written request, to conduct unannounced periodic inspections of all individuals
and their personal effects while on COMPANY’S Premises. Violation of this policy
or refusal to submit to an inspection by COMPANY’S or CONTRACTOR’S personnel
could result in disciplinary action up to and including discharge will be cause
for immediate removal of the individual from COMPANY’S Premises.
 
 
33
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE 33
 
 
NOTICES
 
 
33.1 NOTICES
 
 
Any notice provided or permitted to be given under this CONTRACT shall be in
writing, and may be served by personal delivery or by depositing same in the
mail, addressed to the Party to be notified, postage prepaid, and registered or
certified with a return receipt requested. Notice deposited in the mail in the
manner described above shall be deemed to have been given and received on the
date of the delivery as shown on the return receipt. Notice served in any other
manner shall be deemed to have been given and received only if and when actually
received by the addressee (except that notice given by telecopier shall be
deemed given and received upon receipt only if received during normal business
hours and if received other than during normal business hours shall be deemed
received as of the opening of business on the next Business Day (for purposes of
this CONTRACT, the term “Business Day”) shall mean any day except a Saturday,
Sunday or other day on which commercial banks in Houston, Texas are required or
authorized by law to be closed). For purposes of notice, the addresses of the
Parties shall be as follows:
 
 
33.2 FOR COMPANY
 
 
Vastar Resources, Inc.
 
 
15375 Memorial Drive
 
 
Houston, TX 77079
 
 
ATTN: Don Weisinger
 
 
FAX: (281) 584-6810 or 6670
 
 
TELEPHONE: (281) 584-6021
 
 
33.3 FOR CONTRACTOR
 
 
R&B Falcon Drilling Co.
 
 
901 Threadneedle
 
 
Houston, TX 77079-2911
 
 
ATTN: President
 
 
FAX: (281)496-4363
 
 
TELPHONE: (281)496-5000
 
 
33.4 ORAL NOTICES
 
 
Notices may be given orally only with respect to minor questions involved in the
immediate drilling of any well concerned.
 
 
34
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
ARTICLE 34
 
 
CONSEQUENTIAL DAMAGES
 
 
34.1 CONSEQUENTIAL DAMAGES
 
 
Neither Party shall be liable to the other for incidental special, indirect,
statutory, exemplary, punitive, or consequential damages suffered by such party
resulting from or arising out of this CONTRACT, including, without limitation,
loss of profits, or business interruptions however they may be caused.
 
 
ARTICLE 35
 
 
WAIVERS AND ENTIRE CONTRACT
 
 
35.1 WAIVERS
 
 
None of the terms and conditions of this CONTRACT shall be deemed waived by
either Party unless the waiver is executed in writing and then only by the duly
authorized agents or representative of that Party. The failure of either Party
to execute any right of termination shall not act as a waiver of any right of
that Party provided hereunder. No waiver of the provisions of this CONTRACT
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.
 
 
35.2 ENTIRE CONTRACT
 
 
This CONTRACT, including all exhibits attached hereto and made a part hereof by
this reference, constitute the entire agreement between the Parties with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings, negotiations, discussions and commitments, whether oral or
written with respect to same. The right of either Party to require strict
adherence to the terms hereof and performance hereunder will not be affected by
any previous waiver of course of dealing. Neither this CONTRACT nor any
supplement, amendment, alteration, modification, or waiver will be binding on a
Party unless signed by duly authorized agents or representatives of CONTRACTOR
and COMPANY, or in the case of termination, by the duly authorized agents or
representatives of the Party seeking termination. In the event of conflict
between the terms and conditions of the text of this CONTRACT and those in any
of the Exhibits, the terms and conditions of the text of this CONTRACT shall
prevail.
 
 
35.3 GOVERNING LAW
 
 
This CONTRACT shall be construed and the relations between the parties
determined in accordance with the General Maritime Law of the United States of
America, not including, however, any of its conflicts of law rules which would
direct or refer to the laws of another jurisdiction.
 
 
35
 

 
 

--------------------------------------------------------------------------------

 




 
35.4 ARBITRATION
 
 
Any controversy or claim arising out of or relating to this CONTRACT, or the
breach thereof, which cannot be resolved satisfactorily between the parties,
shall be settled by arbitration in Houston, Texas, in accordance with the rules
of the American Arbitration Association Commercial Disputes. If no agreement can
be reached by the Parties on discovery disputes, then the Federal Rules of Civil
Procedure shall govern and judgement upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this CONTRACT on the 9th
day of December, 1998.
 
R&B Falcon Drilling Co.
 
Vastar Resources, Inc.
           
BY:
/s/ Paul B. Loyd, Jr.
 
By
/s/ Charles D. Davidson
 
Paul B. Loyd, Jr.
   
Charles D. Davidson
     
TITLE:
Attorney-in-Fact
 
TITLE:
President and CEO
 
(Chairman R&B Falcon Corporation)
                 

 
36
 
 


 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DAYRATES
 

   
RATES PER 24 HOUR DAY
   
Three (3) Year Option
 
Five (5) Year Option
         
Operating Rate
 
$199,950.00 per day
 
$189,200.00 per day
         
Moving Rate
 
$199,950.00 per day
 
$189,200.00 per day
         
Standby Rate With Crews
 
$199,950.00 per day
 
$189,200.00 per day
         
Standby Rate Without Crews
 
$199,950.00 per day less documented cost savings
 
$189,200.00 per day less documented cost savings
         
Stack Rate With Crews
 
$199,950.00 per day less documented cost savings
 
$189,200.00 per day less documented cost savings
         
Stack Rate Without Crews
 
$199,950.00 per day less documented cost savings
 
$189,200.00 per day less documented cost savings
         
Equipment Repair Rate
 
$ -0- per day
 
$ -0- per day
         
Hurricane Evacuation Rate
 
Standby Rates without crews plus documented expenses of evacuated crew
 
Standby Rates without crews plus documented expenses of evacuated crew

 
1
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B-1
 
Drilling Unit Specifications
 
GENERAL DESCRIPTION, DIMENSIONS & CRITERIA
 
General Description
 
The RBS8D is a 5th generation, harsh environment, dynamically positioned
semi-submersible, suitable for worldwide operations in up to 10,000’ water
depth.
 
The vessel has twin “dog-bone”-shaped lower hulls, four (4) columns, canted in
the transverse plane, each with a Column Outer Belt (COB) at the drilling draft,
two (2) transverse horizontal, four (4) diagonal horizontal braces, and a
watertight rectangular box-type upper hull.
 
Designed for harsh environments, the vessel features variable deck & column
loads (per 1.2.4 of this document), very low motions, and high specification
drilling systems, with machinery spaces and two-level quarters for 130
personnel.
 
Eight 5.5 MW azimuth thrusters plus six 7 MW engines provide reliable and
redundant DPS-3 station keeping ability.
 
Principal Dimensions
 

   
Metric Units
 
U.S. Units
 
Overall Structure
         
Length (overall)
 
120.7 m
 
396.00 ft.
 
Breadth (overall)
 
78.0 m
 
255.91 ft.
             
Upper Hull
         
Length
 
81.5 m
 
267.40 ft.
 
Breadth
 
61.0 m
 
200.13 ft.
 
Depth
 
8.5 m
 
27.89 ft.
             
Main Deck
         
Length
 
84.1 m
 
275.93 ft.
 
Breadth
 
61.0 m
 
200.13 ft.
             
Pontoons (two each)
         
Length
 
114.0 m
 
373.96 ft.
 
Breadth (amidship)
 
13.4 m
 
43.96 ft.
 
Breadth (ends)
 
16.5 m
 
54.13 ft.
 
Depth
 
9.10 m
 
29.86 ft.
 
Corner Radius
 
3.00 m
 
9.84 ft.
 
Transverse Distance (c. to c.)
 
61.5 m
 
201.77 ft.
 

 
1

 
 

--------------------------------------------------------------------------------

 

 
Columns (four each)
         
Horizontal Section (Lx B)
             
17.0 m x l6.5 m (@ WL
)
55.8 ft. x 54.l ft.
     
14.0 m x 16.5 m (bottom
)
45.93 ft. x 54.13 ft.
 
Corner Radius
 
3.00 m
 
9.84 ft.
 
Vertical Height
 
23.9 m
 
78.41 ft.
 
Longitudinal Distance (c. to c.)
 
60.0 m
 
196.85 ft.
 
Transverse Distance (c. to c.) at Top
 
46.00 m
 
150.92 ft.
 
at Bottom
 
61.5 m
 
201.77 ft.
 
Transverse Braces (two each)
         
Length
 
45.0 m
 
147.64 ft.
 
Breadth
 
6.0 m
 
19.68 ft.
 
Depth
 
3.00 m
 
9.84 ft.
 
Corner Radius
 
0.60 m
 
1.97 ft.
 
Longitudinal Distance (c. to c.)
 
68.0 m
 
223.10 ft.
 
Centerline Elevation
 
1.5 m
 
4.92 ft.
             
Diagonal Braces (four each)
         
Diameter
 
3.0 m
 
9.84 ft.
 
Centerline Elevation
 
1.5 m
 
4.92 ft.
             
Elevations
         
Drill Floor
 
46.0 m
 
150.92 ft.
 
Main Deck (at sides)
 
41.5 m
 
136.15 ft.
 
Second Deck
 
38.0 m
 
124.67 ft.
 
Third Deck (Inner bottom Top)
 
34.5 m
 
113.19 ft.
 
Upper Hull Bottom
 
33.0 m
 
108.27 ft.
 
Lower Hull Top
 
9.1 m
 
29.86 ft.
             
Draft
         
Operating Condition (G.O.M.)
 
23.00 m
 
75.46 ft.
 
Severe Storm Condition (G.O.M.)
 
16.50 m
 
54.13 ft.
 
Transit Condition
 
8.80 m
 
28.87 ft.
 

 
2
 

 
 

--------------------------------------------------------------------------------

 

 
Storage Capacities
(subject to adjustments)
 

   
Metric Units
 
U.S. Units
Pipe Racks
 
871 m2
 
9,376 ft2
Riser (90’ joints)
 
3,048.5 m
 
10,000 ft
Total Open Deck
 
2,005 m2
 
21,578 ft2
Bulk Cement
 
232 m3
 
8,205 ft3
Bulk Barite
 
387 m3
 
13,675 ft3
Cement Day Tank
 
62 m3
 
2,200 ft3
Barite Day Tank
 
68 m3
 
2,400 ft3
Total Bulk Storage
 
750 m3
 
26,480 ft3
Sack Storage
 
10,000 Sx
 
10,000 Sx
Drilling Mud Deck
 
750 m3
 
4,434 bbl.
Drilling Mud (Column)
 
908 m3
 
5,710 bbl.
Base Oil
 
480 m3
 
3,019 bbl
Column Brine Storage
 
480 m3
 
3,019 bbl.
Pontoon Brine Storage *)
 
3,975 m3
 
25,000 bbl.
DW-Col.
 
1,736 m3
 
10,918 bbl.
DW-pontoons
 
1424 m3
 
8,956 bbl.
Fuel Oil
 
3,468 m3
 
21,811 bbl
Potable Water
 
644 m3
 
4,050 bbl
Helicopter Fuel
 
TBD
 
TBD
Refrigeration Storage
 
45 m2
 
484 ft.2
Dry Storage
 
60 m2
 
646 ft. 2
SWB — pontoons *)
 
16,308 m3
 
102,565 bbl
Quarters
 
130 Persons
 
130 Persons
Heliport
 
S-61, Super Puma
 
S-61, Super Puma

 
_________________________________________
(*) Note: Pontoon Brine Storage and SWB are interchangeable
 
3
 

 
 

--------------------------------------------------------------------------------

 

 
GULF OF MEXICO
 
METOCEAN DESIGN CRITERIA *)
 

   
OPERATION
(DP Mode)
 
SURVIVAL
(transit / future moored)
Condition
 
Drilling
 
Moored
 
Vessel
Item
 
10 Year Eddy +
10 year Tropical
Storm
 
20Year Tropical +
10 Year Eddy
(API Criteria)
 
100 Year Tropical
Storm
(ABS/API)
Wind (1 hour)
 
26.1 m/s
(50.8 kn)
 
30.5 rn/s
(59.2 kn)
 
44.9 m/s
(87.2 kn)
Wind (1 min.)
 
30.9 m/s
(60 kn)
 
36.0 m/s
(70 kn)
 
53.1 m/s
(103 kn)
Wind (3 sec.)
 
35.8 m/s
(69.5 kn)
 
41.7 m/s
(81.0 kn)
 
61.7 m/s
(120 kn)
Wave Hgt. Significant
 
7.9 m (26.0 ft)
 
9.4 m (31.0 ft)
 
12.5 m (41.0 ft)
Peak Period
 
(PMS)
 
12.0 sec.
 
15.0 sec.
Wave Height Maximum
 
14.7 m
(48.2 ft)
 
17.5 m
(57.3 ft)
 
22.0 m
(72.2 ft)
Current:
           
Surface
 
1.8 m/s, (3.5 kn)
 
1.8 m/s, (3.5 kn)
 
1.0 m/s (1.9 kn)
100 ft.
 
1.7 m/s, (3.4 kn)
 
1.7 m/s, (3.4 kn)
   
200 ft.
 
1.2 m/s (2.4 kn)
 
1.2 m/s (2.4 kn)
   
400 ft.
 
1.0 M/s (2.0 kn)
 
1.0 m/s (2.0 kn)
   
1000 ft.
 
0.5 m/s (1.0 kn)
 
0.5 m/s (1.0 kn)
   
2000 ft.
 
0.3 m/s (0.5 kn)
 
0.3 m/s (0.5 kn)
   
Seafloor
 
0.1 m/s, (0.1 kn)
 
0.1 m/s, (0.1 kn)
   

 
_________________________________________
*) Metocean Design Criteria in the DP mode relate to drilling conditions with
all engines (6 x 7.0 MW power) on line and any one thruster down.
 
4
 

 
 

--------------------------------------------------------------------------------

 

 
1.2.4 Variable Drilling Loads (VDL)
 
DP Mode — No Mooring
 
Item
 
Division
 
Operation
Condition
 
KG (m)
(Operating)
 
Survival
Condition
 
Transit
Condition
 
Remark
       
MT
 
(m)
 
MT
 
MT
   
Light Ship
     
22,325
 
26.15
 
22,325
 
22,325
   
VDL (Variable Dlg. Loads)
 
Upper Hull & Abv.
 
5,596
 
37.40
 
5,596
     
(note 1)
   
Columns
 
2,057
 
22.85
 
2,057
       
VDL Total
 
(Dk. + Col.)
 
7,653
 
33.49
 
7,653
 
7,450
   
Pontoon Loads:
Drill Water, Potable Water, Water, Fuel Oil, Lube Oil, and Ballast Water
     
17,530
 
5.57
 
10,722
 
2,984
   
Displacement (MT)
     
47,509
 
19.68
 
40,700
 
32,759
   

 
Future Mooring + Thruster Assist
 
Item
 
Division
 
Operation
Condition
 
KG (m)
(Operating)
 
Survival
Condition
 
Transit
Condition
 
Remark
       
MT
 
(m)
 
MT
 
MT
   
Light Ship
     
22,325
 
26.15
 
22,325
 
22,325
   
Mooring Load
     
2,135
 
22.00
 
2,135
 
1,784
   
VDL (Variable Dlg. Loads)
 
Upper Hull & Abv.
 
5,596
 
37.40
 
5,596
     
(note 1)
   
Columns
 
2,057
 
22.85
 
2,057
       
VDL Total
 
(Dk. + Col.)
 
7,653
 
33.49
 
7,653
 
5,696
 
(note 2)
Pontoon Loads:
Drill Water, Potable Water, Water, Fuel Oil, Lube Oil, and Ballast Water
     
15,395
 
5.55
 
8,587
 
2,984
   
Displacement (MT)
     
47,509
 
20.49
 
40,700
 
32,759
   

 
 


_________________________________________
 
Notes:
 
 
1) Variable Drilling Load computation is based on a derrick height of 170 ft.
Derrick extension beyond 170 ft will impact max. VDL.
 
 
2) Mooring equipment weight of 1,784 MT is included in transit VDL + pontoon
load; alternatively, field transit may be conducted at column draft.
 
 
5
 

 
 

--------------------------------------------------------------------------------

 




 
Classification Society
 
 
American Bureau of Shipping
 
 
XA1 “Column Stabilized Drilling Unit”, XCDS, (P), DPS-3
 
 
Rules and Regulations
 
 
· SOLAS, 74 Convention, 78 Protocol with Amendments through 1997
 
 
1988 Amendments to the 1974 SOLAS Convention concerning Radio Communications for
the Global Maritime Distress and Safety System (GMDSS)
 
 
· API /AISC
 
 
· OCIMF
 
 
· US Coast Guard Requirements
 
 
· MARPOL 73 COW, Regulation 13F, etc., (Annexes I, IV, & V) (Oil) IOPP, with the
Protocol 1978, and amendments to Annex I and Annex V of 1992.
 
 
(refer to section 053 Damage stability)
 
 
· IMO Resolutions A.468(XII), “Code on Noise Levels Onboard Ships”, 1981, and
USCG NVIC 12-82 as well
 
 
· IMO Resolution A.574(XIV), “Recommendations on General Requirements for
Electric Navigational Aids”
 
 
· IMO MSC/circ. 403, “Draft Guidelines on Navigation Bridge Visibility except
field of vision (blind sector).
 
 
· IMO MODU Code, 1989 with amendments of 1991 (ABS Statement-of-Fact).
 
 
· 1966 Loadline Conference and all amendments and IMO Resolutions A.513 (XIII)
and A.514 (XIII)
 
 
· International Convention on Tonnage Measurement of Ships, 1969, as amended by
IMO Resolution A.493 (XII) and Resolution A.494 (XII).
 
 
· 1972 International Prevention of Collision at sea Convention, including
amendments of 1981, 1987, and 1989
 
 
· 1988 Amendments to the 1974 SOLAS Convention concerning Radio Communications
for the Global Maritime Distress and Safety System (GMDSS)
 
 
· International Electro Technical Commission (IEC) Publication No. 60092 for
electrical installation of ships.
 
 
· International Electro Technical Commission (IEC) Publication No. 61892 for
Mobile and Fixed Offshore Units - electrical installations,
 
 
· U.S.C.G. Regulations for Marine Sanitation Devices (CFR title 33-Part 159)
 
 
Registration
 
 
The Vessel shall be registered under USA Flag.
 
 
6
 
 

 
 

--------------------------------------------------------------------------------

 



 
 
The estimated Light Ship weight is 22,325 metric tons, the estimated Light Ship
VCG is 26.15m above baseline. The approximate breakdown is as follows:


Item
 
M. Tonnes
 
L. Tons
 
HSW
 
13,603
 
13,390
 
BFE
 
3,433
 
3,379
 
OFE
 
4,619
 
4,547
 
<SUBTOTAL>
 
<21,655
> 
<21,316
> 
OTHERS
 
220
 
218
 
MARGIN
 
450
 
443
 
TOTAL
 
22,325
 
21,977
 



7
 


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B-2
 
 
MATERIAL EQUIPMENT LIST
 
 
TABLE OF CONTENTS
 
SECTION A - UNIT SPECIFICATIONS
Al
Main Dimensions/Technical Description
A2
Storage Capacities
A3
Propulsion/Thrusters
A4
Operational Capabilities
A5
Variable Loading
A6
Environmental Limits
A7
Mooring System
A8
Marine Loading Hoses
A9
Cranes, Hoists, and Materials Handling
A10
Helicopter Landing Deck
A11
Auxiliary Equipment
   
SECTION B - GENERAL RIG SPECIFICATIONS
B1
Derrick and Substructure
B2
Drawworks and Associated Equipment
B3
Derrick Hoisting Equipment
B4
Rotating System
   
SECTION C - POWER SUPPLY SYSTEMS
C1
Rig Power Plant
C2
Emergency Generator
C3
Primary Electric Motors
   
SECTION D - DRILLSTRING EQUIPMENT
D1
Tubulars
D2
Handling Tools
D3
Fishing Equipment
   
SECTION E - WELL CONTROL/SUBSEA EQUIPMENT
El
Lower Riser Diverter Assembly
E2
Primary BOP Stack
E3
Primary Lower Marine Riser Package
E4
Annular Gas Handler
E5
Secondary Lower Marine Riser Package
E6
Primary Marine Riser System
E7
Secondary Marine Riser System
E8
Diverter BOP
E9
Subsea Support System
El0
BOP Control System
E11
Subsea Control System
E12
Acoustic Emergency BOP Control System
E13
Subsea Auxiliary Equipment

 
1
 


 
 

--------------------------------------------------------------------------------

 

E14
Choke Manifold
E15
Hydraulic BOP Test Pump
E16
Wellhead Running/Retrieving/Testing Tools
   
SECTION F - MUD SYSTEM/BULK SYSTEM
Fl
High Pressure Mud System
F2
Low Pressure Mud System
F3
Bulk System
   
SECTION G - CASING/CEMENTING EQUIPMENT
G1
Casing Equipment
G2
Cement Equipment
   
SECTION H - INSTRUMENTATION/COMMUNICATION
H1
Drilling Instrumentation at Driller’s Position
H2
Drilling Parameter Recorder
H3
Instrumentation at Choke Manifold
H4
Standpipe Pressure Gauge
H5
Deviation Equipment
H6
Calibrated Pressure Gauges
H7
Rig Communication System
H8
Environmental Instrumentation
H9
Additional MODU Specific Instrumentation
H10
Radio Equipment
   
SECTION I - PRODUCTION TEST EQUIPMENT
11
Burners
12
Burner Booms
13
Lines Required on Burner Booms
14
Sprinkler System
15
Fixed Lines for Well Tesing
16
Power Requirement
   
SECTION J - WORKOVER TOOLS
   
SECTION K - ACCOMMODATION
K1
Offices
K2
Living Quarters
   
SECTION L - SAFETY EQUIPMENT
L1
General Safety Equipment
L2
Gas Detection
L3
Fire Fighting Equipment
L4
Breathing Apparatus
L5
Emergency First Aid Equipment
L6
Helideck Rescue Equipment
L7
Rig Safety Store
L8
Emergency Warning Alarms
L9
Survival Equipment

 
2


 
 

--------------------------------------------------------------------------------

 

SECTION M - POLLUTION PREVENTION EQUIPMENT
Ml
Sewage Treatment
M2
Garbage Compaction
M3
Garbage Disposal/Grinder
   
SECTION N - THIRD PARTY EQUIPMENT (SPACE PROVIDED)

 
3
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
SECTIONS
 
A. UNIT SPECIFICATIONS
   
GENERAL
     
Unit Name
:
 
RBS8-D
Rig Type
:
 
SEMISUBMERSIBLE
Unit/design/shape
   
IHI - RBF Exploration
Unit flag
:
 
UNITED STATES
Unit classification
:
 
ABS
IMO Certification (yes/no)
:
 
YES
Which code version
:
 
1989 as ammended 1991
Year of construction
:
 
2,000
Construction yard
:
 
HYUNDAI
Type of Positioning system (anchor/dp/c
:
 
DPS-3
       
A.1 MAIN DIMENSIONS/TECHNICAL
     
DESCRIPTION
     
Weight (light ship)
lt:
 
21,977
Overall width
ft:
 
255.9
Overall length
ft:
 
396
Main deck width
ft:
 
200.1
Main deck length
ft:
 
275.9
Main deck depth
ft:
 
27.9
Number of main columns/diameter
No x ft:
 
4 x 55.8 x 54.1 (WL) 45.9 x 54.1 (Bottom)
Number of small columns/diameter
No x ft
 
0
Drilling draft/related displacement
ft - lt:
 
75.5 / 46,767
Transit draft/related displacement
ft - lt:
 
28.9 / 32,247
Survival draft/related displacement
ft - lt:
 
54 / 40,064
Moon pool dimensions
ft x ft:
 
21 X 93
Maximum opening through spider deck
ft - lt:
 
N/A
Pontoon length
ft - lt:
 
374
Pontoon breadth (ends / middle)
   
54.1 / 44.0
Pontoon height
ft - lt:
 
29.9
Accommodation for maximum no. of persons
:
 
130
       
A.2 STORAGE CAPACITIES
     
Fuel
bbls:
 
21,811
Drilling water
bbls:
 
19,874
Potable water
bbl:
 
4050
Active liquid mud (see F.2)
bbl:
 
4434 (100%)
Mud processing tank (see F.2)
bbl:
 
450 (100%)
Reserve liquid mud (see F.2)
bbl:
 
5710 (100%)
Bulk bentonite/barite (see F.3)
cu ft:
 
13,675 (100%)
Bulk cement (see F.3)
cu ft:
 
11000 (100%)
Sack storage
No. or ft2:
 
10000 sxs
Pipe racks area
ft2:
 
9,376
Load bearing capacity
lb/ft2:
 
500
Riser racks area
ft:
 
10,000
Load bearing capacity
lb/ft2:
 
300
Miscellaneous storage area
ft2:
 
See Drawing
Brine storage (Column)
bbls:
 
3019 (100%)

 
4
 


 
 

--------------------------------------------------------------------------------

 

Brine storage (Pontoon)
bbls:
 
25,000 (100%)
Base oil mud storage
bbls:
 
3019 (100%)
Ballast system
bbls:
 
102,565
       
A.3 PROPULSION/THRUSTERS
     
Thrusters\Type (azimuth/in line)
:
 
AZIMUTH - FULL 360
Quantity
:
 
8
Location (aft, opposite corners, 4 corners
:
 
FOUR CORNERS
Driven by electric motor (yes/no)
:
 
YES - VARIABLE SPEED DRIVE
Make/type
:
 
Kamewa
Power output (HP ea)
:
 
6633
Propeller type (fixed/variable pitch)
:
 
FIXED
Nozzled (yes/no)
:
 
YES
Thruster power (HP total)
:
 
53064
       
DP SYSTEM
:
         
Class III Dynamic Positioning System in accordance with ABS DPS-3 requirements
and recommendations. System to consist of a main triple redundant dynamic
positioning system and shall accept inputs from the team selected and proven
state of the art Acoustic Positioning System, two differential GPS (DGPS) based
on correction signal inputs from different sources, (3) three gyrocompass, (3)
three vertical reference units with redundant feeds to the DP system, and three
wind sensors, as well as operator input and input from the ERA (Electrical Riser
Angle) system. The system shall be powered from a redundant UPS. A single
dynamic positioning system of similar design as the main DP system, will accept
inputs from the APS, the two DGPS’s, the ERA system, one gyrocompass, one
vertical reference unit, and one wind sensor. The system contains the Power
Management System and is interfaced with the Integrated Alarm and Control
System. The system shall be powered from a dedicated UPS.
       
Position reference
:
 
HYDRO ACOUSTIC & GLOBAL POSITIONING
       
Integrated Alarm And Control System:
   
The IACS will operate as the Sys.Control and Data acquisition sys. for the MODU.
The IACS will perform several different functions including: Power Management
Sys., Machinery Monitoring and Control, Manual Thruster Control and Autopilot,
Dynamic Positioning Control, Ballast / Bunker Monitoring and Control, Bulk
Storage Sys. Monitoring and Control.
       
A.4 OPERATIONAL CAPABILITIES
     
Maximum designed water depth capability
ft:
 
10000
Outfitted max. water depth capability
ft:
 
8000
Normal min. water depth cpability
ft:
 
250
Drilling depth capability (rated)
ft:
 
30000
Transit speed towed (historical avg)
knots:
 
4.5

 
5
 
 

 
 

--------------------------------------------------------------------------------

 



 
Transit speed self propelled (historical avg)
knots:
 
7.5
       
A.5 VARIABLE LOADING (VL)
     
Transit VL
mt
 
See B-1
Drilling VL
mt
 
See B-1
Survival VL
mt
 
See B-1
       
A.6 ENVIRONMENTAL LIMITS
     
Drilling (including station keeping)
   
See Exhibit B-1
       
Air gap
ft:
 
32.8
Sign. Wave Height
ft:
 
26
Max. wave height
ft:
 
48.2
Spec. peak period
sec:
 
PMS
Max. wind velocity
knots:
 
60 ( 1 min.)
Max. current velocity
knots:
 
See B-1
Max. heave
ft:
 
N/A
Max. pitch
degrees:
 
N/A
Max. roll
degrees:
 
N/A
Survival (excluding station keeping)
     
Air gap
ft:
 
54.2
Sig. Wave height
ft:
 
41
Max. wave height
ft:
 
72.2
Spec. peak period
sec:
 
15
Max. wind velocity
knots:
 
103 ( 1 min.)
Max. current velocity
knots:
 
1.9
Max. heave
ft:
 
N/A
Max. pitch
degrees:
 
N/A
Max. roll
degrees:
 
N/A
Transit (field move)
     
Air gap
ft:
 
79.4
Max. wave height
ft:
 
30-40
Max. wave period
sec:
 
8-12
Max. wind velocity
knots:
 
60-70
Max. current velocity
knots:
 
2-3
Max. heave
ft:
 
N/A
Max. pitch
degrees:
 
N/A
Max. roll
degrees:
 
N/A
       
A.7 MOORING SYSTEM
   
MOD’S REQ’D FOR THE FUTURE INSTALLATION OF OPERATOR FURNISHED CHAIN WINDLASSES
WILL BE PERFORMED DURING THE CONSTRUCTION PHASE AT THE SHIPYARD INCLUDING
FOUNDATIONS / PRIMARY PIPING & WIRING.
       
A.7.1 ANCHOR WINCHES
     
Quantity
no.:
 
N/A
Make
     
Type (electric/hydraulic/diesel)
:
   
Rated pull
mt
   
Speed low gear
ft/m:
   

 
6
 



 
 

--------------------------------------------------------------------------------

 

Test load
:
   
Control locations (local/remote/both)
:
   
Emergency release (type/location)
:
           
A.7.2 FAIRLEADS
   
Foundations to be installed in shipyard
Quantity
no:
   
Make
:
   
Free rotating range
degrees:
           
A.7.3 ANCHORS
   
Company Supplied
A.7.3.1 ANCHORS - Primary
   
Company Supplied
A.7.3.2 ANCHORS - Spare
   
Company Supplied
       
A.7.4 ANCHOR LINES
   
Company Supplied to be installed at later date
A.7.5 ANCHOR LINE RUNNING / RETRIE’
   
N/A
A.7.5.1 PENNANT LINES
   
N/A
A.7.5.2 ANCHOR BUOYS
   
N/A
A.7.5.3 CHASER
   
N/A
       
A.7.6 TOWING GEAR
     
Towing bridle size
inches:
 
Installation of a tow bridle will be evaluated by the team.
Hook-up system
:
   
Rating
lt:
   
Power required for infield tow
bollard pull lt:
 
N/A
Power required for ocean tow
bollard pull lt:
 
N/A
Spare bridle
yes/no:
 
yes
       
A.7.7 SUPPLY VESSEL MOORING LINES
:
   
Quantity
no.:
 
4
System
mt:
 
TO BE EVALUATED BY TEAM
Rating
lt:
 
TBA
       
A.8 MARINE LOADING HOSES
     
Location of loading manifolds (port/stbd
:
 
BOTH
       
A.8.1 POTABLE WATER HOSE
     
Quantity
no.:
 
2 x 150’
Size
inch:
 
3
Make/Type
:
 
TBA
Color coding
yes/no:
 
YES
Make/Type/Connection
   
TBA
       
A.8.2 DRILLING WATER HOSE
     
Quantity
no.:
 
2 x 150’
Size
inch:
 
4
Make/Type
:
 
TBA
Color coding
yes/no:
 
YES
Make/Type connection
:
 
TBA
       
A.8.3 GAS OIL HOSE
     
Quantity
no.:
 
2 x 150’
Size
inch:
 
4

 
7
 



 
 

--------------------------------------------------------------------------------

 

Make/Type
:
 
TBA
Color coding
yes/no:
 
yes
Make/Type connection
:
 
TBA
PRESSURE RATING
p.s.i
 
150 wp
       
A.8.4 MUD CHEMICAL HOSE
     
Quantity
no.:
 
2 x 150’
Size
inch:
 
5
Make/Type
:
 
TBA
Color coding
yes/no:
 
YES
Make/Type connection
:
 
TBA
       
A.8.5 CEMENT HOSE
     
Quantity
no.:
 
2 x 150’
Size
inch:
 
5
Make/ Type
:
 
TBA
Color coding
yes/no:
 
YES
Make/Type connection
:
 
TBA
       
A.8.6 BASE OIL HOSE
     
Quantity
no.:
 
2 x 150’
Size
inch:
 
4
Make/Type
:
 
TBA
Color coding
yes/no:
 
YES
Make/Type connection
:
 
TBA
Pressure Rating
   
150 psi wp
       
A.8.7 BRINE HOSE
     
Quantity
no.:
 
2 x 150’
Size
inch:
 
4
Make/Type
:
 
TBA
Color coding
yes/no:
 
YES
Make/Type connection
:
 
TBA
       
A. 9 CRANES, HOISTS, AND MATERIALS HANDLING
           
A. 9.1 CRANES, REVOLVING, MAIN
     
Quantity
no.:
 
2
Specification (API, etc.)
   
ABS /US-DEN
Make
:
 
LIEBHERR
Type
:
 
PEDESTAL
Location (stbd, port, aft, frwd)
:
 
PORT & STBD
Maximum rated capacity (main hook)
mt
 
100
Maximum rated capacity (whip hook)
mt
 
15
Boom length
ft:
 
150
Line length (no Boom
ft:
 
1893
Main Hoist
ft:
 
1920
Whip line
ft:
 
475
Maximum capacity and hoisting speeds
       
Radius
 
Metric
Main Hoist
Platform Lift
4 lines
Meters
 
Tons
 
6.6
 
92
             

 
8
 



 
 

--------------------------------------------------------------------------------

 

10
 
92
       
11
 
92
 
15
 
84.7
 
20
 
71.8
 
25
 
62.8
 
30
 
55.6
 
35
 
47.2
 
40
 
39.7
 
45
 
33.8
 
48
 
31.1
     
No Load
         
Radius
 
Metric
Main Hoist
Seastate Lift
4 lines
Meters
 
Tons
     
6.6
 
51.5
     
10
 
46
     
11
 
44.8
     
15
 
40.7
     
20
 
36.8
     
25
 
33.5
     
30
 
30.6
     
35
 
26.4
     
40
 
22.4
     
45
 
19.4
     
48
 
18
         
No load
                 
Radius
 
Metric
Main Hoist
Platform Lift
2 lines
Meters
 
Tons
     
6.6
 
50
     
10
 
50
     
11
 
50
     
15
 
50
     
20
 
50
     
25
 
50
     
30
 
50
     
35
 
47.2
     
40
 
39.7
     
45
 
33.8
     
48
 
31.1
                     
No load
                 
Radius
 
Metric
Main Hoist
Seastate Lift
2 lines
Meters
 
Tons
     
6.6
 
31.9
     
10
 
31.9
     
11
 
31.9
     
15
 
31.9
     
20
 
31.9
     
25
 
31.9
     
30
 
30.6

 
9
 


 
 

--------------------------------------------------------------------------------

 

35
 
26.4
           
40
 
22.4
     
45
 
19.4
     
48
 
18
         
No Load
                 
Radius
 
Metric
     
Meters
 
Tons
Whip Line
Platform Lift
 
51
 
15
 
Seastate lift
 
51
 
10
     
No Load
       
Hook load indicator automatically corrected for boom angle
yes/no:
 
YES
Alarm (audible, visual, both)
:
 
BOTH
Automatic brake
yes/no:
 
YES
Safety latch on hooks
yes/no:
 
YES
Crown saver (limit switch)
yes/no:
 
YES
Boom illumination
yes/no:
 
YES
Baskets for personnel transfer
no.:
 
2
       
A. 9.2 CRANES, REVOLVING, SECONDARY
     
Quantity
no.:
 
1
Specification (API, etc.)
:
 
API
Make
:
 
OUT REACH
Type
:
 
KNUCKLEBOOM
Location (stbd, port, aft, frwd)
:
 
FORWARD
Maximum rated capacity (main hook)
lt:
 
3.57
Maximum rated capacity (whip hook)
lt:
 
N/A
Boom length
ft:
 
68
Line length (nominal)
ft:
 
N/A
       
A. 9.3 FORKLIFTS
     
Quantity
no.:
 
1
Make/Type
:
 
TBA
Rated capacity
lt:
 
TBA
Explosion proof
yes/no:
 
YES
       
A. 9.4 MONORAIL OVERHEAD CRANES
     
Quantity
no.:
 
1
Make
:
 
MARITIME HYDRAULICS
Type
:
 
GANTRY TYPE
Rated capacity
mt
 
36
Location
:
 
AFT RISER DECK
       
A. 9.5 BOP HANDLING SYSTEM
     
Make/Type
   
HYDRALIFT BRIDGE CRANE
Rated capacity (5 Ram Stack =551,300 lbs (250mt)) 310 T
             
BOP CARRIER
     
Make/Type
   
Hydralift “C” Cart complete with false rotary deck.
Rated Capacity
   
310 Tons

 
10
 


 
 

--------------------------------------------------------------------------------

 

A. 9.6 AIR HOISTS/DERRICK WINCHES
             
A. 9.6.1 RIG FLOOR WINCHES (Non man-riding)
     
Quantity
no.:
 
4
Make
:
 
INGERSAL RAND
Type
:
 
HYDRAULIC
Rated capacity
st:
 
5.5
Wire diameter
inch:
 
0.75
Automatic brakes
yes/no:
 
YES
Overload protection
yes/no:
 
NO
Automatic spooling
yes/no:
 
YES
       
A. 9.6.2 MONKEY BOARD WORK WINCH
     
Quantity
no.:
 
1
Make
:
 
IR
Type
:
   
Rated capacity
st:
 
0.25
Wire diameter
yes/no:
 
3/8”
Automatic brakes
yes/no:
 
YES
Overload protection
yes/no:
 
NO
       
A. 9.6.3 RIG FLOOR “MAN-RIDING” WINCH
     
Quantity
no.:
 
2
Make
:
 
Ingersoll Rand
Type
:
 
Hydraulic
Rated capacity
st:
 
0.25
Wire diameter/non-twist wire
inch:
 
3/8”
Automatic brakes
yes/no:
 
Yes
Overload protection
yes/no:
 
No
Automatic spooling
yes/no:
 
Yes
Certified for man-riding
yes/no:
 
Yes
       
A. 9.6.4 UTILITY WINCH (i.e. Deck Winch)
   
N/A
       
A. 9.6.5 CELLAR DECK WINCH
     
Quantity
no.:
 
4
Make
:
 
Ingersoll Rand
Type
:
 
Air
Rated capacity
st:
 
5.5
Wire diameter
inch:
 
.75
Automatic brakes
yes/no:
 
No
Overload protection
yes/no:
 
No
Automatic spooling
yes/no:
 
Yes
Man -riding
:
 
2
       
A.10 HELICOPTER LANDING DECK
     
Location
   
PORT/FWD. MAIN DECK
Dimensions
ft. x ft.:
 
72.8 X 72.8
Perimeter safety net
yes/no:
 
YES
Load capacity
lt:
 
9.15

 
11
 


 
 

--------------------------------------------------------------------------------

 

Designed for helicopter type
:
 
SIKORSKY S-61
Tie down points
yes/no:
 
YES
Covered by foam fire system (See L.36)
yes/no:
 
YES
       
A.10.1 HELICOPTER REFUELING SYSTEM
     
Fuel storage capacity
U.S. gals:
 
1440
Jettisonable
yes/no:
 
NO
Fuel transport containers
qty:
 
2
Volume (ea)
:
 
720
Covered by foam fire system (See L.3.5)
yes/no:
 
YES
       
A.11 AUXILIARY EQUIPMENT
             
A.11.1 WATER DISTILLATION
     
Quantity
no.:
 
4
Make/Type
   
Alfa Laval or equivalent
Capacity (each/total)
cu. ft./day:
 
26 Metric Ton each (Depending on engine utilization)
       
A.11.2 BROILERS
   
N/A
       
A.11.3 AIR CONDITIONING
     
Quantity
no.:
 
5
Make/Type
:
   
Capacity (total system)
tons:
           
A.11.4 ELECTRIC WELDING SETS
     
Quantity
no.:
 
3
Current capacity
amp:
 
400
Make/Type
:
 
Lincoln S-7046 SAE 400
       
A.11.5 HIGH PRESSURE CLEANER
     
Quantity
no.:
 
1
Make/Type
:
 
Weatherford
Electric/pneumatic
:
 
Electric
Max delivered pressure
psi:
 
2700
Ring Main
yes/no
 
Yes
Outlets
Number
 
6
       
B. GENERAL RIG SPECIFICATIONS
             
B.1 DERRICK AND SUBSTRUCTURE
             
B.1.1. DERRICK/MAST
     
Make/Type
:
 
DRECO
Rated for wind speed:
     
With full set back
knots:
 
100
With no set back
knots:
 
100
Height
ft:
 
210 estimated. Final height to be evaluated by Dreco.
Dimensions of base
ft x ft:
 
48X48
Dimensions of crown
ft x ft:
 
18x18
Gross nominal capacity
st.:
 
1250
Maximum Number of lines
no.:
 
14
             

 
12
 


 
 

--------------------------------------------------------------------------------

 

Ladders with safety cages and rests
yes/no:
 
yes
Platform for crown sheave access
yes/no:
 
yes
Counter balance, system for rig tongs and pipe spinning tong
yes/no:
 
yes
Lighting system explosion proof
yes/no:
 
yes
       
(adjustable fingers on the right hand side can have any one of the casing below
racked back at any one time, but not all)
   
Unit is capable of field transiting with 238 stands of drillpipe without
exceeding rated design loads of derrick.
Make/Type
:
 
Varco
Racking platform total capacity with 5-1
ft:
 
31,000 (nominal)
Fixed Fingers (on left side of derrick) - u
ft:
 
20000 (nominal)
Adjustable fingers (on right side) - 7” Ca
ft:
 
11000 (nominal)
or
     
Adjustable fingers (on right side) - 9-5/8
ft:
 
11000 (nominal)
or
     
Adjustable fingers (on right side) - 13-3/
ft:
 
9500 (nominal)
Racking platform capacity of 8” - 9” DC
no.:
 
8
       
Auxiliary Derrick (Moonpool)
     
Make / Type
   
Dreco
Capacity
   
300 Tons
       
B.1.3 AUTOMATIC PIPE RACKER
     
Make/Type
:
 
2 - Varco PRS-6 Pipe Rackers
     
Pipe racker on forward side to be capable of handling 20”, 16”, 13-3/8”,
11-3/4”, 9-7/8”, 7-5/8”, and 7” casing
       
B.1.4 CASING STABBING BOARD
     
Make/Type
:
 
Dreco / Hyd.
Adjustable from/to height above R/table
ft/ft:
 
Adjustable Casing Stabbing Basket - 45’ reach
       
Auxiliary Pipe Handler (Moonpool)
     
Make / Type
   
National
       
B.1.5 SUBSTRUCTURE
     
Make/Type
:
 
H.H.I
Height
ft :
 
14.75’
Width
ft:
 
80
Length
ft:
 
71
Setback capacity
st:
 
1000
Hookload
st
 
1000
Simultaneous setback-hookload capacity
st:
 
2000
Tensioner capacity
st
 
1750
Clear height below R/table beams (from
ft:
 
29.5
       
B.1.6 WEATHER PROOFING
     
Rig floor windbreaks height
ft:
 
10
Derrickman windbreaks height
ft:
 
15

 
13
 


 
 

--------------------------------------------------------------------------------

 

B.1.7 DERRICK TV CAMERA SYSTEM
     
Camera located at
:
 
Monkey Board/ Crown
Make/Type
:
 
Color
Zoom/Pan/Tilt-function
yes/no:
 
yes
Monitor located at
:
 
Driller’s House
       
B.2 DRAWWORKS AND ASSOCIATED EQUIPMENT
           
B.2.1 DRAWWORKS
     
Make/Type
:
 
Dreco/Hitec
Drum type
:
 
Lebus Grooving, 2” drill line
Spinning cathead type
:
 
Refer D 2.1.7
Breakout cathead type
:
 
N/A
Crown block safety device
:
 
YES
Make
:
   
Model
:
   
Rated input power continuous
hp:
 
6900
Rated input power maximum
hp:
 
8400
Drum Diameter
inches:
 
73.5
Maximum line pull 14 lines
st:
 
1000
Maximum line pull 12 Lines
     
Maximum line pull 10 lines
st:
 
600
Maximum line pull 8 lines
st:
   
Independent fresh water cooling system for
     
drawworks
yes/no:
 
yes
       
B.2.2 DRAWWORKS POWER
     
Number of electric motors
no.:
 
8
Make
:
 
General Electric
Model
:
 
GEB 22A1
Output power continuous
hp:
 
1150
Output power intermittent (max.)
hp:
 
1400
       
B.2.3 AUXILIARY BRAKE
     
Make
:
 
Hitec
Model
:
 
Regenerative AC braking,
Independent back-up system type
:
 
Failsafe disc brakes
       
B.2.4 SANDLINE
   
NA
       
B.2.5 AUTOMATIC DRILLER
     
Make/Type
:
 
Hitec
       
AUXILIARY DRAWWORKS (Moonpool)
             
Make / Type
   
National / AC
Lift Capacity
   
300 Tons
Input HP
   
1,000

 
14
 


 
 

--------------------------------------------------------------------------------

 

B.3 DERRICK HOISTING EQUIPMENT
             
B.3.1 CROWN BLOCK
     
Make/Type
:
 
Dreco
Rated capacity
st:
 
1000
No. of sheaves
no.:
 
7
Sheave diameter
inches:
 
72
Sheave grooved for line size
inches:
 
2
       
AUXILIARY CROWN BLOCK (Moonpool)
     
Make / Type
   
Dreco
Rated Capacity
   
300 Tons
       
B.3.2 TRAVELING BLOCK
     
Make/Type
:
 
Dreco
Rated capacity
st:
 
1000
No. of sheaves
no.:
 
7
Sheave diameter
inches:
 
72
Sheave grooved for line size
inch:
 
2
       
AUXILIARY TRAVELING BLOCK
     
Make / Type
   
Dreco
Rated Capacity
   
300 Tons
       
B.3.3 HOOK
   
N/A
Make/Type
:
   
Rated capacity
st:
   
Complete with spring assembly/hook loc
yes/no:
           
B.3.4 SWIVEL
     
Make/Type
:
 
None
Rated capacity
st:
   
Test/working pressure
psi/psi:
   
Gooseneck and washpipe minimum ID >
yes/no:
   
Left hand pin connection size
inches:
   
Access fitting for wireline entry on top o
yes/no:
           
B.3.5 DRILLING LINE
     
Diameter
inch:
 
2”
Type
:
 
6 x 26 EIPS, IWRC
Length (original)
ft:
 
12500
Support frame for drum/cover
yes/no:
 
yes
Drilling line drum power driven
yes/no:
 
yes
Spare reel drilling line
yes/no:
 
no
Location (rig, shore, etc.)
:
           
B.3.6 ANCHOR DEAD LINE
     
Make/Type
:
 
Dreco
Weight sensor
yes/no:
 
yes
       
B.3.7 DRILL STRING MOTION COMPENSATOR
     
Make/Type
:
 
Hitec ASA Active Heave Comp.
Stroke
ft:
 
14.5

 
15
 


 
 

--------------------------------------------------------------------------------

 

Capacity - compensated
st:
 
500
Capacity - locked
st:
 
1000
       
B.3.8 BLOCK GUIDANCE SYSTEM
     
Make/Type
:
 
DRECO
       
B.3.9 RETRACTION SYSTEM FOR TRAVELING BLOCK
   
Make/Type
:
 
Varco/Retrac. Dolly
       
B.4 ROTATING SYSTEM
             
B.4.1 ROTARY TABLE
     
Make/Type
:
 
Varco
Maximum opening
inches:
 
60
Rated capacity
st:
 
1000
Static load capacity
st:
 
1000
Rotating load capacity
st @ rpm:
 
TBA
Two speed gearbox
yes/no:
 
No
Max RPM @t Max Torque
RPM/ Ft lbs
 
17/48000
Emergency chain drive
yes/no:
 
no
Driven by an independent electric motor
yes/no:
 
No
Electric motor type/make
:
 
Hydraulic x 4
Maximum continuous torque
ft/lbs:
 
48000
Drip pan/mud collection system
yes/no:
 
yes
       
B 4.2 ROTARY TABLE ADAPTER BUSHING
     
Size
“
60 1/2 x 49 1/2
Quanity
:
 
1
Size
“
49 1/2 x 37 1/2
Quanty
:
           
B.4.3 MASTER BUSHING
     
Make/Type
:
 
Varco MPCH
Size
inch:
 
37-1/2
Inset Bushings
#’s
 
3,2,1
       
B.4.4 KELLY BUSHING
             
B.4.5 TOP DRIVE
     
Make
:
 
National or Varco
Type (electric/hydraulic)
:
 
Electric
Rated capacity
st:
 
1000 or 750 (if 750 parking system to be supplied)
Test/working pressure
psi/psi:
 
11250 / 7500
Remote operated kelly cock
yes/no:
 
YES
If driven by electric motor
     
Make/Type
:
 
GE GEB-20AC
Output power
hp:
 
1150
Output torque
ft lbs:
 
Per Manufacturers rating
Max Torque @ Max RPM
Ft lb/s RPM
 
Per Manufacturers rating
Two speed gearbox
yes/no:
 
No
Maximum rotary speed
rpm:
 
270
Cooling system type
:
 
AIR
         

 
16


 
 

--------------------------------------------------------------------------------

 

B.4.6 TOP DRIVE MAKEOUT/BREAKOUT SYSTEM
   
Make
:
 
National or Varco
Model
:
   
Type
:
 
HYDRAULIC
Max. breakout torque that can be applied
ft/lbs:
 
100000
       
B.4.7 RAISED BACKUP SYSTEM
     
Make
:
 
Varco
Model
:
 
RBS 4
Torque rating
:
 
100,000 Ft Lb
Vertical Travel
:
 
10 Ft
Pipe range
:
 
4 3/4” to 8 1/4”
       
C. POWER SUPPLY SYSTEMS
             
C.1 RIG POWER PLANT
             
C.1.1 DIESEL ENGINES
     
Quantity
no.:
 
6
Make/Type
:
 
18V32
Maximum continuous power
hp:
 
7290
At rotation speed of
rpm:
 
720
Equipped with spark arrestors
yes/no:
 
YES
Mufflers installed
yes/no:
 
YES
Total fuel consumption, drilling (average
bbl/day:
 
Av 375. Estimate only, based on GOM weather and will vary depending on
operations
       
C.1.2 DC - GENERATOR
Type:
 
N/A
       
C.1.3 AC-GENERATOR
     
Quantity
no.:
 
6
Make/Type
:
 
TBA
Continuous power
kw:
 
7000
At rotation speed of
rpm:
 
720
Output volts
volts:
 
42,000 kw
Quantity
no.:
   
Make/Type
:
   
Continuous power
kw:
   
At rotation speed of
rpm:
   
Output volts
volts:
           
C.1.4 VARIABLE FREQUENCY DRIVES
     
Number of Inverters
no.:
 
19 INVERTERS
Make/Type
:
 
TBA
Maximum continuous power (total)
kw:
 
15130 KW
Output volts
volts:
 
0-600AC
       
C.1.5 TRANSFORMER SYSTEM
     
Quantity
no.:
 
8 THRUSTER TRANSFORMERS
Make/Type
:
 
TBA
Continuous power (each)
KVA:
 
5000 KVA

 
17
 


 
 

--------------------------------------------------------------------------------

 

Output volts
volts:
 
2300
Frequency
Hz:
 
60
Quantity
no.:
 
6 DRILLING TRANSFORMERS
Make/Type
:
 
TBA
Continuous power (each)
KVA:
 
2500
Output volts
volts:
 
600
Frequency
Hz:
 
60
       
C.1.6 EMERGENCY SHUTDOWN
     
Emer. shutdown switches for complete power sys.
   
CENTRAL CONTROL ROOM
(AC and DC), located at the following points
:
 
RIG FLOOR
     
ENGINE CONTROL ROOM
       
C.1.7 AUXILIARY POWER SUPPLY
     
Power supply for a mud logging unit
yes/no:
 
YES
Power supply available:
     
Output volts
volts:
 
480
Frequency
Hz:
 
60
Current
amps:
 
100
Phase
single/three
 
THREE
       
C.1.8 COMPRESSED AIR SYSTEMS
     
Air Compressors - High Pressure:
     
Quantity
no:
 
2
Make
:
 
Hamworthy
Model
:
 
w1234
Rated capacity
cu ft/hr:
 
65 cfm
Working press
psi:
 
5000
Prime mover (electric/diesel)
hp:
 
Electrical
Continuous power
hp:
 
60
Air dryers
     
Quantity
no.:
 
2
Make/Type
:
 
Hamworthy Regenerative Tower (Dual)
Rated Capacity
cu ft/min:
   
Air Compressors - Medium Pressure (rig air):
     
Quantity
no:
 
3
Make
:
 
Gardner Denver
Model
:
 
EGQSP Rotary Screw
Rated capacity
cu ft/hr:
 
750 SCFM
Working press
psi:
 
125 psi
Prime mover (electric/diesel)
hp:
 
Electric
Continuous power
hp:
 
200
Air dryers
     
Quantity
no.:
 
3
Make/Type
:
 
Dessicant Domnick Hunter / DX110 Heatless
Rated Capacity
cu ft/min:
 
1080 scfm
Air Compressors - Low Pressure (bulk air):
   
None - Reducing Stations
Quantity
no:
 
2
Make
:
 
Kimray
Model
:
 
Reducing Valve / Back Pressure Valve ABY / AAU 3”
Rated capacity
cu ft/hr:
 
10,600 Each
Working press
psi:
 
60

 
18
 


 
 

--------------------------------------------------------------------------------

 

C.2 EMERGENCY GENERATOR - Emergency Generator not required due to power system
design
 
C.2.1 ENGINE
         
AUXILIARY POWER PLANT
                 
C.2.1 ENGINE
     
Data, for Anchored ver.may change for RBS8-D
Quantity
 
no.:
 
1
Make/Type
 
:
 
CATERPILLAR 3508B
Maximum output
 
kw:
 
500
At rotation speed
 
rpm:
 
1200
Starting methods (automatic, manual, air
 
:
 
AUTOMATIC
Max. angle of operation
 
degrees:
 
22.5 PER ABS
         
C.2.2 AC-GENERATOR
       
Quantity
 
no.:
 
1
Make/Type
 
:
 
CATERPILLAR SR4
Maximum output
 
kw:
 
500
At rotation speed
 
rpm:
 
1200
Output volts
 
volts:
 
480
Capable of back-feeding to main bus
 
yes/no:
 
YES - TO 480V BUS
         
C.3 PRIMARY ELECTRIC MOTORS
                 
C.3.1 PROPULSION MOTORS
 
Type:
 
See Thruster Motors
         
C.3.2 THRUSTER MOTORS
       
Quantity
 
no.:
 
8
Type (AC/DC)
 
:
 
TBA
Power of each
 
MW
 
5.5
Total power
 
MW
             
D. DRILLSTRING EQUIPMENT
                 
D.1 TUBULARS
                 
D.1.1 KELLIES
                 
D.1.2 TOP DRIVE SAVER SUBS
       
Quantity
 
no.:
 
2
Connection type
 
:
 
HT 55
API classification
 
:
 
8 C
Protector
 
yes/no:
 
No
Quantity
 
no.:
 
2
Connection type
 
:
 
4 1/2 IF
API classification
 
:
 
8 C
Protector
 
yes/no:
 
No

 
19
 


 
 

--------------------------------------------------------------------------------

 

D.1.3 DRILL PIPE
       
Drill pipe OD
 
inch:
 
5.5
Grade
 
:
 
S135
Total length
 
ft:
 
22000
Range
 
:
 
3
Weight
 
lbs/ft:
 
21.9 Nonimal
Tensile yield strength Premium
 
lbs:
 
621000
Internally plastic coated
 
yes/no:
 
Yes,TK-34
Tool joint OD/ID
 
inch/inch:
 
71 /4” x 4” provisional
Make up torque
 
Ftt/lbs
 
46300
Tool joint pin length
 
inch:
 
10
Tapered shoulder tool joints
 
degree:
 
18
Connection type
 
:
 
HT 55
Type of hardfacing
 
:
 
Armacor M
API classification
 
:
 
PREMIUM
Thread protectors
 
yes/no:
 
Yes
Drill pipe OD
 
inch:
 
5
Grade
 
:
 
S-135
Total length
 
ft:
 
8000
Range
 
:
 
3
Weight
 
lbs/ft:
 
19.5 Nominal
Tensile yield strength Premium
 
lbs
 
560000
Internally plastic coated
 
yes/no:
 
Yes TK-34
Tool joint OD/ID
 
inch/inch:
 
6 5/8” x 3 1 1/6”
make up Torque
 
Ft/lbs
 
32900
Tool joint pin length
 
inch:
 
9”
Tapered shoulder tool joints
 
degree:
 
18
Connection type
 
:
 
4 1/2 “IF
Type of hardfacing
 
:
 
Armacor M
API classification
 
:
 
PREMIUM
Thread protectors
 
yes/no:
 
Yes
Drill pipe OD
 
inch:
 
5.5
Grade
 
:
 
S-135
Total length
 
ft:
 
8000
Range
 
:
 
3
Weight
 
lbs/ft:
 
38
Tensile yield s Premium
 
lbs
 
1170600
Internally plastic coated
 
yes/no:
 
Yes
Tool Joint OD/ID
 
inch/inch:
 
7 1/8 x 3 3/4 Provisional
Tool joint pin length
 
inch:
 
10
Tapered shoulder tool joints
 
degree:
 
18
Connection type
 
:
 
HT 55
Type of hardfacing
 
:
 
Armacor M
API classification
 
:
 
Premium
Thread protectors
 
yes/no:
 
Yes
         
D.1.4 DRILL PIPE PUP JOINTS ( Integral)
       
O.D
     
5.5”
Grade/Yield
 
:
 
4145 H Equiv. To 120K

 
20
 


 
 

--------------------------------------------------------------------------------

 

Tool joint OD/ID
 
inch/inch:
 
7 1/4 x 3 3/4 ”
Weight
 
LB/FT
 
40
Connection type
     
HT-55
Stress relief pin groove
 
:
 
No
Boreback on box
 
:
 
No
Internally plastic coated
 
yes/no:
 
No
Thread protectors
 
yes/no:
 
Yes,
Length
 
ft:
 
10
Quantity
 
no:
 
1
Length
 
ft:
 
15
Quantity
 
no:
 
2
Length
 
ft:
 
20
Quantity
     
1
O.D
 
:
 
5”
Grade/ Yield
 
:
 
4145 H equiv to 120 K
Tool joint OD/ID
 
inch/inch:
 
6 5/8” x 2 3/4 ”
Grade
 
:
 
4145 H Equiv. To 120K
Weight
 
LB/FT
 
TBA
Connection type
     
4 1/2” IF
Stress relief pin groove
 
:
 
Yes
Boreback on box
 
:
 
Yes
Internally plastic coated
 
yes/no:
 
No
Thread protectors
 
yes/no:
 
Yes
Length
 
ft:
 
10
Quantity
 
no:
 
1
Length
 
ft:
 
15
Quantity
 
no:
 
2
Length
 
ft:
 
20
Quantity
     
1
Thread protectors
 
yes/no:
 
yes
         
D.1.5 DRILL PIPE PUP JOINT:
 
Size:
 
N/A
         
D 1.6 HEAVY WEIGHT DRILL PIPE (Integral)
       
Quantity
 
no.:
 
30
Nominal size OD
 
inch:
 
5”
Weight
 
lbs/ft:
 
49.1 Nonimal
Range
 
:
 
2
Tool joint OD
 
inch:
 
6 5/8”
Tool joint ID
 
inch:
 
3 1/16”
Pin Stress relief groove
 
yes/no
 
yes
Box , Bore back
 
yes/no
 
yes
Type of hardfacing
 
:
 
Pinnchrome ( team to review)
Internally plastic coated
 
yes/no:
 
No
Connection type
 
:
 
4 1/2 IF
Thread protectors
 
yes/no:
 
Yes, Bale type
Quantity
 
no.:
 
30
Nominal size OD
 
inch:
 
5 1/2”
Weight
 
lbs/ft:
 
58” Nonimal
Range
 
:
 
2

 
21


 
 

--------------------------------------------------------------------------------

 

Tool joint OD
 
inch:
 
7 1/4”
Tool joint ID
 
inch:
 
3 3/4”
Pin Stress relief groove
 
yes/no
 
No
Box , Bore back
 
yes/no
 
No
Type of hardfacing
 
:
 
Pinnchrome ( Team to review)
Internally plastic coated
 
yes/no:
 
No
Connection type
 
:
 
HT 55
Thread protectors
 
yes/no:
 
yes, Bale type
         
D.1.7 DRILL COLLARS
       
Quantity
 
no.:
 
15
OD body
 
inches:
 
9.5
ID body
 
inches:
 
3”
Nominal Length of each joint
 
ft:
 
31.5 Nominal
Drill collar body (slick/spiral)
 
:
 
SPIRAL
Recess for “zip” elevator
 
yes/no:
 
yes
Recess for slips
 
yes/no:
 
yes
Stress relief pin groove
 
yes/no:
 
YES
Boreback on box
 
yes/no:
 
YES
B.S.R
     
2.72
Connection type
 
:
 
7 5/8”reg
Thread protectors
 
yes/no:
 
yes, Bale type
Quantity
 
no.:
 
15
OD body
 
inches:
 
8 1/4”
ID body
 
inches:
 
2 13/16”
Nominal Length of each joint
 
ft:
 
31.5 Ft Nomimal
Drill collar body (slick/spiral)
 
:
 
SPIRAL
Recess for “zip” elevator
 
yes/no:
 
yes
Recess for slips
 
yes/no:
 
yes
Stress relief pin groove
 
yes/no:
 
YES
Boreback on box
 
yes/no:
 
YES
B.S.R.
     
2.93
Connection type
 
yes/no:
 
6 5/8” reg
Thread protectors
 
yes/no:
 
yes, Bale type
Quantity
 
no.:
 
30
OD body
 
inches:
 
6 1/2
ID body
 
inches:
 
2 1/2”
Nominal Length of each joint
 
ft:
 
31.5 Ft Nominal
Drill collar body (slick/spiral)
 
:
 
SPIRAL
Recess for “zip” elevator
 
yes/no:
 
YES
Recess for slips
 
yes/no:
 
YES
Stress relief pin groove
 
yes/no:
 
YES
Boreback on box
 
yes/no:
 
YES
B.S.R
     
2.73
Connection type
 
yes/no:
 
4 ” IF
Thread protectors
 
yes/no:
 
yes, Bale type
         
D.1.8 SHORT DRILL COLLARS
     
Company Supplied
D.1.9 NON-MAGNETIC DRILL COLLARS
     
Company Supplied
D.1.10 CORE BARRELS
     
Company Supplied

 
22
 


 
 

--------------------------------------------------------------------------------

 

D.1.11 STABILIZERS
     
Company Supplied
D.1.12 ROLLER REAMERS
     
Company Supplied
D.1.13 SHOCK ABSORBERS (Damping Sub)
     
Company Supplied
D.1.14 DRILLING JARS
     
Company Supplied
         
D.1.15 INSIDE BOP VALVE
       
Quantity
 
no.:
 
2
Make
 
:
 
SMF (provisional)
OD
 
inch:
 
TBA
Connection type
 
:
 
HT 55
Working pressure rating
 
psi:
 
15000
Quantity
 
no.:
 
2
Make
 
:
 
SMF (provisional)
OD
 
inch:
 
6 5/8”
Connection Type
     
4 1/2 IF
Working Pressure
 
psi
 
15000
         
D.1.16 FULL OPENING SAFETY VALVE
       
Quanty
     
2
Make
 
:
 
SMF ( provisional)
O.D/ I.D
 
no.:
 
TBA ( Team to review & advise )
Connection type
 
:
 
HT 55
Working Pressure
     
15000
Quanty
     
2
Make
 
:
 
SMF ( provisional)
O.D/ I.D
 
no.:
 
6 5/8” / 2 13/16”
Connection type
 
:
 
4 1/2 IF
Working Pressure
     
15000
         
D.1.17 CIRCULATION HEAD
     
N/A
         
D.1.18 TOP DRIVE VALVES
       
Upper
       
Quantity
 
no.:
 
2
Make/Type
 
:
 
Varco
Working pressure
 
psi:
 
15000
Max. OD body
 
inch:
 
TBA
Min. ID body
 
inch:
 
TBA
Connection type
 
:
 
7 5/8 Reg
Lower
       
Quantity
 
no.:
 
2
Make/Type
 
:
 
Varco
Working pressure
 
psi:
 
15000
Max. OD body
 
inch:
 
TBA
Min. ID body
 
inch:
 
TBA
Connection type
 
:
 
7 5/8 Reg
         
D.1.19 CIRCULATION SUBS
     
Company Supplied
D.1.20 CUP TYPE TESTERS
     
Company Supplied
D.1.21 PLUG TYPE TESTERS
     
Company Supplied
D.1.22 DROP-IN VALVES
     
Company Supplied

 
23


 
 

--------------------------------------------------------------------------------

 

D.1.23 NEAR-BIT SUBS (Box-Box)
       
Quantity
 
no.:
 
2
OD size
 
inch:
 
9 1/2”
ID size
 
inch:
 
3”
Top connection
 
inch:
 
7 5/8 Reg
Boreback
 
Yes/No
 
Yes
BSR
 
:
 
2.25. - 3
Bottom connection
 
inch:
 
7 5/8 REG
Boreback
 
Yes/No
 
No
Bored for float valve
 
yes/no:
 
yes
Float size
 
inch:
 
5F-6R
Quantity
 
no.:
 
2
OD size
 
inch:
 
9 1/2”
ID size
 
inch:
 
2 13/16”
Top connection
 
inch:
 
7 5/8 REG
Boreback
 
Yes/No
 
Yes
BSR
 
:
 
2.25 - 3
Bottom connection
 
inch:
 
6 5/8 REG
Boreback
 
Yes/No
 
No
Bored for float valve
 
yes/no:
 
YES
Float size
 
inch:
 
5F-6R
Quantity
 
no.:
 
2
OD size
 
inch:
 
8 1/4”
ID size
 
inch:
 
2 13/16”
Top connection
 
inch:
 
6 5/8 Reg
Boreback
 
Yes/No
 
Yes
BSR
 
:
 
2.25 - 3
Bottom connection
 
inch:
 
6 5/8 Reg
Boreback
 
Yes/No
 
No
Bored for float valve
 
yes/no:
 
YES
Float size
 
inch:
 
5F-6R
Quantity
 
no.:
 
2
OD
 
inch:
 
6 1 /2
ID
 
inch:
 
2 1/2”
Top connection
 
inch:
 
4 1/2 XH
Boreback
 
Yes/No
 
Yes
BSR
 
:
 
2.25 - 3
Bottom connection
 
inch:
 
4 1/2 Reg
Boreback
 
Yes/No
 
No
Bored for float valve
 
yes/no:
 
YES
Float size
 
inch:
 
4 R
         
D.1.24 CROSSOVER SUBS
       
Quantity
 
no.:
 
2
OD size
 
inch:
 
8 1/4” x 9 1/2”
Top connection size
 
inch:
 
6 5/8 REG
Type (pin/box)
 
:
 
BOX
I.D
 
:
 
2 13/16”
B.S.R
 
:
 
2.25 - 3
Boreback
 
Yes/No
 
Yes
Bottom connection size
 
inch:
 
7 5/8 REG
Type (pin/box)
 
:
 
PIN

 
24
 


 
 

--------------------------------------------------------------------------------

 

I.D
:
 
3”
B.S.R
:
 
2.25 - 3
Relief Groove
Yes/No
 
Yes
Quantity
no.:
 
2
OD size
inch:
 
7 1/4” x 8 1/4”
Top connection size
inch:
 
HT 55
Type (pin/box)
:
 
BOX
ID
inch:
 
3”
B.S.R
:
 
2.25 - 3
Boreback
Yes/No
 
No
Bottom connection size
inch:
 
6 5/8 Reg
Type (pin/box)
:
 
PIN
I.D
:
 
3”
B.S.R
:
 
2.25 - 3
Relief Groove
Yes/No
 
Yes
Quantity
no.:
 
2
OD
inch:
 
7 1/4” x 6 1/2”
Top connection size
inch:
 
HT 55
Type (pin/box)
:
 
BOX
ID
inch:
 
2 1/2”
B.S.R
:
 
2.25 - 3
Boreback
Yes/No
 
No
Bottom connection size
inch:
 
4 1/2 XH (NC 46)
Type (pin/box)
:
 
PIN
I.D
:
 
2 1/2”
B.S.R
:
 
2.25 - 3
Relief Groove
Yes/No
 
Yes
Quantity
no.:
 
2
OD size
inch:
 
6 1/2” x 8 1/2”
Top connection size
inch:
 
4 IF (NC 46)
Type (pin/box)
:
 
BOX
ID
inch:
 
2 1/2”
B.S.R
:
 
2.25 - 3
Boreback
Yes/No
 
Yes
Bottom connection
inch:
 
6 5/8 Reg
Type (pin/box)
:
 
PIN
ID
inch:
 
2 1/2”
B.S.R
:
 
2.25 - 3
Relief Groove
Yes/No
 
Yes
Quantity
no.:
 
2
OD size
inch:
 
7 1/4 x 6 5/8
Top connection size
inch:
 
HT55
Type (pin/box)
:
 
Box
ID size
inch:
 
2 13/16”
B.S.R
:
 
2.25 - 3
Boreback
Yes/No
 
No
Bottom connection size
inch:
 
4 1/2 IF (NC 50)
Type (pin/box)
:
 
Pin
ID size
inch:
 
2 13/16”
B.S.R
:
 
2.25 - 3
Relief Groove:
Yes/No
 
Yes
Quantity
no.:
 
2

 
25


 
 

--------------------------------------------------------------------------------

 

OD size
inch:
 
6 5/8 x 6 5/8
Top connection size
inch:
 
4 1/2 IF (NC 50)
Type (pin/box)
:
 
Box
ID size
inch:
 
2 1/2”
B.S.R
:
 
2.25 - 3
Boreback
Yes/No
 
Yes
Bottom connection size
inch:
 
4 IF (NC 46)
Type (pin/box)
:
 
Pin
ID size
inch:
 
2 1/2”
B.S.R
:
 
2.25 - 3
Relief Groove
Yes/No
 
Yes
Quantity
no.:
 
2
OD size
inch:
 
6 5/8 x 8 1/4
Top connection size
inch:
 
4 1/2 IF
Type (pin/box)
:
 
Box
ID size
inch:
 
2 13/16”
B.S.R
:
 
2.25 - 3
Boreback
Yes/No
 
YES
Bottom connection size
inch:
 
6 5/8 Reg
Type (pin/box)
:
 
Pin
ID size
inch:
 
2 13/16”
B.S.R
:
 
2.25 - 3
Relief Groove
Yes/No
 
Yes
       
D 1.25 STABBING SUBS - Approximately 9” long
 
Quantity
no.:
 
1
OD size
inch:
 
9.5
ID size
inch:
 
3
Top connection size
inch:
 
HT 55
Type (pin/box)
:
 
Box
Bottom connection size
inch:
 
7 5/8 Reg
Type (pin/box)
:
 
PIN
Quantity
no.:
 
1
OD size
inch:
 
9.5
Top connection size
inch:
 
4 1/2 IF
Type (pin/box)
:
 
Box
ID size
inch:
 
3
Bottom connection size
inch:
 
7 5/8 Reg
Type (pin/box)
:
 
PIN
Quantity
no.:
 
1
OD size
inch:
 
8.25
ID size
inch:
 
2 13 /16
Top connection size
inch:
 
HT 55
Type (pin/box)
:
 
BOX
Bottom connection size
inch:
 
6 5/8 REG
Type (pin/box)
:
 
PIN
Quantity
no.:
 
1
OD size
inch:
 
6.5
ID size
inch:
 
2.8125
Top connection size
inch:
 
HT 55
Type (pin/box)
:
 
BOX
Bottom connection size
inch:
 
4 IF

 
26
 


 
 

--------------------------------------------------------------------------------

 

Type (pin/box)
:
 
PIN
       
D.1.26 PUMP IN / TESTING SUBS
     
Quantity
Pin/Box
 
1
Connection
   
HT 55 Box
Union type
   
2” 1502 Female
Quantity
   
1
Connection
Pin/Box
 
HT 55 Pin
Union Type
   
2” 1502 Female
Quantity
   
1
Connection
Pin/Box
 
4 1/2 IF Box
Union type
   
2” 1502 Female
Quantity
   
1
Connection
Pin/Box
 
4 1/2 IF Pin
Union type
   
2” 1502 Female
Quantity
   
1
Connection
Pin/Box
 
7 5/8 Reg Pin
Union Type
   
2” 1502 Female
       
D 1.27. SIDE ENTRY SUBS
     
Quantity
   
1
Top Connection
Box/Pin
 
HT 55 Box
Lower connection
   
HT 55 Pin
Outlet size and type
   
2” 1502 Female
Quantity
   
1
Top Connection
Box/Pin
 
4 1/2 IF Box
Lower connection
   
4 1/2 IF Pin
Outlet size and type
   
2” 1502 Female
       
D.1.28 DRILLING BUMPER SUBS
   
Company Supplied
D.1.29 HOLE OPENERS
   
Company Supplied
D.1.30 UNDERREAMERS
   
Company Supplied
       
D.2 HANDLING TOOLS
             
D.2.1 DRILL PIPE ELEVATORS
     
Quantity
:
 
2
Make
:
 
Varco
Model
st:
 
BX 475
Drill Collars inserts 150 Ton
   
6 1/2” , 8 1/4” , 9 1/2”
Casing inserts 350 Ton
“
 
Company Supplied
Drill pipe Inserts 500 Ton
   
5 , 5 1/2”
Elevators 750 Ton
   
5”, 5-1/2”
BOP handling elevators
st:
 
1000 Refer E 6.10
       
D.2.2 DRILL COLLAR ELEVATORS
     
Size
inch:
 
N/A
Quantity
no.:
   
Make
:
   
Model
:
   
Rated capacity
st:
   

 
27


 
 

--------------------------------------------------------------------------------

 

Size
inch:
 
N/A
Quantity
no.:
   
Make
:
   
Model
:
   
Rated capacity
st:
   
Size
inch:
 
N/A
Quantity
no.:
   
Make
:
   
Model
:
   
Rated capacity
st:
   
Size
inch:
 
N/A
Quantity
no.:
   
Make
:
   
Model
:
   
Rated capacity
st:
           
D.2.3 TUBING ELEVATORS
Type:
 
Company Supplied
       
D.2.4 DRILL PIPE HAND SLIPS
     
Size
inch
 
5 1/2 ”
Quantity
no.:
 
1
Make/Type
:
 
VARCO / SDXL
Size
inch
 
5
Quantity
no.:
 
1
Make/Type
:
 
VARCO / SDXL
       
D.2.5 POWER SLIPS
     
Make/Type
   
Varco PS 30
Quantity
   
1
Slip assembly
20” to 18 5/8”
 
1
Slip Assmebly
16 ” to 6 5/8
 
1
Slip Assembly
2 3/8 to 10 3/4”
 
1
Insert carriers Drillpipe
:
 
5 ”, 5 1/2” ,
Insert Carriers Drill collars
   
6 1/2, 8 1/4,9 1/2
Insert carriers Casing
   
Company supplied
Die sets for 13 3/8” 9 5/8 & 7” carriers
   
Company supplied
       
MOUSEHOLE SLIPS
   
Varco 18” Power Slips.
       
D.2.6 DRILL COLLAR SLIPS
     
Size
inch:
 
9.5
Quantity
no.:
 
1
Make/Type
:
 
VARCO / DCS-L
Size
inch:
 
8.25
Quantity
no.:
 
1
Make/Type
:
 
VARCO / DCS-L
Size
inch:
 
6.1/2
Quantity
no.:
 
1
Make/Type
:
 
VARCO / DCS-R
       
D.2.7 DRILL COLLAR SAFETY CLAMPS
     
Quantity
no.:
 
1
         

 
28


 
 

--------------------------------------------------------------------------------

 

Model
   
MP-L
Range
:
 
19 3/8” to 4 1/2 “
       
D.2.8 TUBING SLIPS
:
 
Company Supplied
D.2.9 TUBING SPIDER
:
 
Company Supplied
D.2.10 DRILL COLLAR LIFTSUBS
:
 
As needed
D.2.11 DC LIFTING PLUGS
:
 
n/a
       
D.2.12 BIT BREAKER
     
Quantity
no.:
 
1
For bit size
inch:
 
26
Quantity
no.:
 
1
For bit size
inch:
 
17.1/2”
Quantity
no.:
 
1
For bit size
inch:
 
14 3/4”
Quantity
no.:
 
1
For bit size
inch:
 
12. 1/4
Quantity
no.:
 
1
For bit size
inch:
 
8.1/2
       
D.2.13. GAUGE RINGS
     
Sizes
   
26, 17 1/2, 14 3/4, 12 1/4, 8 1/2
       
D.2.14 ELEVATOR LINKS
     
Quantity of sets
no.:
 
1
Make/Type
:
 
VARCO
Size
inch:
 
3.5
Length
ft:
 
11
Rated capacity
st:
 
500
Quantity of sets
no.:
 
1
Make/Type
:
 
VARCO
Size
inch:
 
4 3/4”
Length
ft:
 
22
Rated capacity
st:
 
750
Quantity of sets
no.:
 
1
Make/Type
:
 
VARCO
Size
inch:
 
4 3/4”
Length
ft:
 
22
Rated capacity
st:
 
1000
       
D.2.15 DRILL PIPE SPINNER
Type:
 
Varco SSW-40
       
D.2.16 MUD SAVER BUCKET
     
Make
:
 
Dreco
Size
inch:
 
9 3/4 to 3 1/2”
Operation
:
 
Remote from DWS
       
D.2.17 EZY TORGUE
     
Make/Type
:
 
Varco
Maximum linepull
lb:
 
31000
Quantity
   
2

 
29
 


 
 

--------------------------------------------------------------------------------

 

D.2.18 ROTARY RIG TONGS
     
Quantity
no.:
 
2
Make/Type
:
 
Varco HT 100
Size range (max OD/min OD)
inch/inch:
 
17 to 4
Torque rating
ft lbs:
 
Max 100,000, reduces depending on size
Quantity
no.:
 
2
Make/Type
:
 
Varco HT 50
Size range (max OD/min OD)
:
 
17 1/4 to 20”
Torque rating
Ft/lb:
 
50000
       
D.2.19 TUBING TONGS (MANUAL)
     
D.2.20 TUBING TONGS (POWER)
             
D.2.21 IRON ROUGHNECK
     
Make/Type
:
 
VARCO / AR3200
Size range (max OD/min OD) Drill Coll inch/inch:
   
4 “ to - 9 1/2”
Size range (max OD/min OD) Drillpipe
   
3 1/2” to 6 5/8
       
D.3 FISHING EQUIPMENT
             
D.3.1 OVERSHOTS
     
Quantity
no.:
 
1
Make/Type
:
 
F.S
Top sub connection type
:
 
6 5/8 Reg
Overshot OD
inch:
 
11 3/4”
Max catch size
inch:
 
9 1/2”
To catch size Spiral grapple
inch:
 
9.1/2
     
9 3/8,8 1/2,8 3/8,8 1/4,8 1/8,7 1/4,7 1/8,7, 6 7/8, 6 5/8,6
To catch size Basket grapple
inch:
 
1/2, 6 3/8, 5 1/2, 5
Control rings
   
For above grapples
Extension sub length
ft:
 
2.5
Lipped guide (oversize, regular)
“:
 
113/4,15, 21
Quantity
no.:
 
1
Make/Type
:
 
TBA S.H Series 150
Top sub connection type
:
 
4 IF
Overshot OD
inch:
 
8.3/8
Max catch size
inch:
 
7 1/4”
To catch size Spiral grapple
inch:
 
7 1/4, 7 1/8, 7, 6 7/8,
To catch size Basket grapple
inch:
 
6 5/8, 6 1/2, 6 3/8, 5 1/2, 5
Control rings
   
For above grapples
Extension sub length
ft:
 
2.5
Lipped guide (oversize, regular)
:
 
8 3/8, 11,
       
D.3.2 HYDRAULIC FISHING JAR
   
Company Supplied
D.3.3 JAR INTENSIFIER
   
Company Supplied
D.3.4 SURFACE JAR
   
Company Supplied
       
D.3.5 FISHING BUMPERSUBS
     
Quantity
no.:
 
1
Make/Type
:
 
TBA
OD body
inch:
 
8
Min.ID
inch:
 
3.5

 
30
 


 
 

--------------------------------------------------------------------------------

 

Stroke
inch:
 
20
Connection type
:
 
6 5/8 Reg
Quantity
no.:
 
1
Make/Type
:
 
TBA
OD body
inch:
 
6.25
Min. ID
inch:
 
2.25
Stroke
inch:
 
20
Connection type
:
 
4 IF
       
D.3.6 SAFETY JOINTS
   
Company Supplied
D.3.7 JUNK BASKETS (REVERSE CIRC.)
   
Company Supplied
D.3.8 JUNK SUBS
   
Company Supplied
Quantity
no.:
 
1
Make/Type
:
 
TBA
For hole size
inch:
 
17.5
Boot OD
inch:
 
12.875
Connection type
:
 
7 5/8 Reg
Quantity
no.:
 
1
Make/Type
:
 
TBA
For hole size
inch:
 
12.25
Boot OD
inch:
 
9.625
Connection type
:
 
6 5/8 Reg
Quantity
no.:
 
1
Make/Type
:
 
TBA
For hole size
inch:
 
8.5
Boot OD
inch:
 
6.625
Connection type
:
 
4 1/2 Reg
       
D.3.9 FLAT BOTTOM JUNK MILL
   
Company Supplied
       
D.3.10 MAGNET FISHING TOOL
     
Quantity
no.:
 
1
Make/Type
:
 
TBA/ Flush guide
OD body
inch:
 
16
Hole size
inch:
 
17.5
Connection type
:
 
6 5/8 reg
       
D.3.11 TAPER TAPS
   
Company Supplied
D.3.12 DIE COLLARS
   
Company Supplied
       
E. WELL CONTROL/SUBSEA EQUIPMENT
         
E.1 LOWER RISER DIVERTER ASSY
 
N/A
     
E.2 PRIMARY BOP STACK (from bottom to top)
   
Stack complete with:
     
· guide frame
yes/no:
 
YES
· pick up attachment
yes/no:
 
YES
· transport base
yes/no:
 
YES
Size (bore)
inch:
 
18.75
Working pressure
psi:
 
15000
H2S service
yes/no:
 
YES

 
31


 
 

--------------------------------------------------------------------------------

 

E.2.1 ALTERNATE HYDRAULIC CONNECT N/A
         
E.2.2 HYDRAULIC WELLHEAD CONNECTOR
   
Size
inch:
 
18-3/4”
Make/Type
:
 
Vetco SD H-4
Working pressure
psi:
 
15000
Hot tap for underwater intervention ROV
yes/no:
 
YES
Spare connector same type
yes/no:
 
NO
Hydrate seal
yes/no:
 
Yes (1 oring & 1 Lip seal Option as STD.)
Glycol Injection ( ROV)
yes/no:
 
yes (4 x 1” Npt @ 90 deg increments
Pilot Operated check Valve, close function
Yes/No:
 
Yes
       
E.2.3 RAM TYPE PREVENTERS
     
Preventers:
     
Quantity
no.:
 
5
Bore size
inch:
 
18.3/4”
Working Pressure
psi:
 
15000
Make
:
 
CAMERON or equivalent
Model
:
 
TYPE T1
Type (single/double)
:
 
Double x2 , Single x 1
Stack Configuration
:
 
Al, A2, CL, SSCSR BSR,VBR,VBR,LFPR,CH
       
Ram locks
yes/no:
 
YES
Preventer connection type - top
:
 
CX18 (BX-164 Option Available)
Preventer connection type - bottom
:
 
CX18 (BX-164 Option Available)
Side oultlets
yes/no:
 
YES
Size
inch:
 
3.1/16
Connection type
:
 
No. 6 CAMERON CLAMP AX GROOVE
Super/Shear rams:
   
Less than or equal to 13-5/8”
Quantity
no.:
 
1 set
Blind/Shear rams:
     
Quantity
no.:
 
1 set
Variable rams:
     
Quantity
no.:
 
1 set
Size range (max/min)
inch/inch:
 
Customer to advise
Quantity
no.:
 
1 set
Size range (max/min)
inch-inch:
 
Customer to advise
Pipe rams:
     
Quantity
no.:
 
1 set
Size
inch:
 
Customer to advse
       
E.2.4 STACK CONFIGURATION
     
(Blind/Shear/Pipe/Variable)
     
Upper Shear ra Cavity 5
   
SSCSR (Less than or equal to 13-5/8”)
Lower shear ra Cavity 4
:
 
BSR
Middle Upper Cavity 3
:
 
VBR
Middle Lower Cavity 2
:
 
VBR
Lower rams Cavity 1
:
 
LFPR
Position of side outlets - kill
     
Upper
:
 
Below BSR (Cavity #4)
Lower
:
 
Below LFPR (Cavity #1)

 
32


 
 

--------------------------------------------------------------------------------

 

Position of side outlets - choke
     
LMRP
   
Below upper Annular (Al)
Stack
   
Below Top VBR (Cavity #3)
Stack
:
 
Below Bottom VBR (Cavity #2)
       
E.2.5 ANNULAR TYPE PREVENTER ON STACK
   
Size
inch:
 
n/a
Working pressure
psi:
 
n/a
Make/Type
:
 
n/a
       
E.2.6 MANDREL
     
Make/Type
:
 
Cameron 18-3/4 10 HC
Size
inch:
 
18.75
       
E.2.7 FAIL-SAFE HYDRAULIC VALVES
     
(Kill and Choke)
     
Quantity on each side outlet
no.:
 
2
Size (ID)
inch:
 
42430
Make/Type
:
 
Cameron MCS
Working pressure
psi:
 
15000
Solid block
yes/no:
 
YES
       
E.2.8 SUBSEA ACCUMULATORS
     
(See also E.7.1 - Surface Accummulator Unit)
     
Quantity
no.:
 
17 ( team to evaluate)
Useful capacity per accumulator (w/o prUS gallons
:
 
13.1
Bottle working pressure
psi:
 
5000 (team to evaluate)
       
E.2.9 HYDRAULIC CONTROL POD/RECEPTACLES
   
Quantity
no.:
 
2
Redundancy
%:
 
100
Color Coded
yes/no:
 
YES
Remote regulation of operating pressure for
     
functions requiring lower operating press
yes/no:
 
YES
Spare control pod
yes/no:
 
NO
Deadman system
yes/no:
 
YES
Pressure & tempreture Sensor’s LMRP
yes/no:
 
YES
       
E.3 PRIMARY LOWER MARINE RISER PACKAGE
   
(From Bottom To Top)
     
E.3.1 HYDRAULIC CONNECTOR
     
Make/Type
:
 
Cameron 18-3/4-10 HC or equivalent
Size
inch:
 
18.75
Working pressure
psi:
 
10000
Hot tap for underwater intervention
yes/no:
 
YES
Spare connector same type
yes/no:
 
NO
       
E.3.2 ANNULAR TYPE PREVENTER (LMRP)
     
Size
inch:
 
18-3/4”
Qty.
no:
 
2
Working pressure
psi:
 
10000
Make/Type (2*70.5=141” Total Heigl
:
 
CAMERON TYPE DL

 
33
 


 
 

--------------------------------------------------------------------------------

 

E.3.3 FLEX JOINT
     
Make/Type
:
 
Oil States 18-3/4”
Size
inch:
 
21
Max deflection
degrees:
 
20 (10 from vertical)
       
E.3.4 RISER ADAPTER
     
Make/Type
:
 
Vetco HMF-class H
Size
inch:
 
21
       
E.3.5 CONNECTION LINES TO RISER
     
Type (rigid loops, coflexip, etc.)
Make:
 
COFLEXIP
 
Size:
 
3-1/16
 
WP:
 
15,000 psi
 
Collapse Psi
 
12,7l0psi
       
E.3.6 RISER CENTRALIZER
   
Hydralift
       
E.4 ANNULAR GAS HANDLER
     
Make / Type
   
Supplied by Company at later date. Hard piping and control functions to be
supplied by Contractor
Rating
   
1,500 psi
Number Outlets
   
2
Number Valves
   
4
       
E.5 SECONDARY LOWER MARINE RISER P N/A
           
E.6 PRIMARY MARINE RISER SYSTEM
             
E.6.1 MARINE RISER JOINTS
   
To be designed for 10,000’ wd
Make/Model
:
 
Vetco or equivalent (HMF-class H)
OD
inch
 
To be determined by final riser analysis
ID
inch
 
To be determined by final riser analysis
Wall thickness
inch:
 
To be determined by final riser analysis
Average length of each joint
ft:
 
90
     
62,311 for 5k buoancy, 54,424 for 3k buoancy, 31,620
Weight of one complete joint (in air)
Ibs:
 
for 3/4” Slick, 36,900 1” slick
Quantity
no.:
 
Sufficient for 8,000 ft. water depth
Pipe material
grade:
 
API 5L Grade X80 Mod.
Minimum yield strength
psi:
 
80KSI
Type riser connectors
:
 
HMF- class H
Dogs
no.:
 
To be determined by final riser analysis
       
Pup joints:
     
Quantity
no.:
 
1
Length
ft:
 
45.0’
Quantity
no.:
 
1
Length
ft:
 
37.5’
Quantity
no.:
 
1
Length
ft:
 
30.0’
Quantity
no.:
 
1
Length
ft:
 
22.5’

 
34
 


 
 

--------------------------------------------------------------------------------

 

Quantity
no.:
 
1
Length
ft:
 
15’
       
E.6.2 TELESCOPIC JOINT
     
Make/Type
:
 
Vetco
Size (ID)
inch:
 
19.25
Stroke
ft:
 
65
Double Seals
yes/no:
 
YES
Working pressure
psi
 
500
Spare telescoping joint
yes/no:
 
no
Location
:
 
N/A
Rotating support ring for riser tensioners
type:
 
Vetco SDC
Connection points
no.:
 
6
       
E.6.3 KILL/CHOKE LINES
     
Quantity
no.:
 
2
Outside diameter
inch:
 
6.5
Inside diameter
inch:
 
4.5
Working pressure
psi:
 
15000
LMRP Isolation valves
YES/NO
 
YES. Fail Close
       
E.6.4 BOOSTER LINES (If Fitted)
     
Quantity
no.:
 
1
Outside diameter
inch:
 
4.5
Inside diameter
inch:
 
3.83
Working pressure
psi:
 
6000
LMRP Isolation valve
YES/NO
 
YES
       
E.6.5 HYDRAULIC SUPPLY LINES
     
Quantity
no.:
 
1
Outside Diameter
inch:
 
3.5
Inside Diameter
inch:
 
2.62
Working pressure
psi:
 
5000
       
E.6.6 UPPER BALL (FLEX) JOINT
     
Make/Type
:
 
Oilstates Diverter 3
Size
inch:
 
21-1/4
Maximum deflection
deg.:
 
30 (15 from vertical)
Spare upper ball (flex) joint
yes/no.:
 
NO
       
E.6.7 BUOYANCY MODULES (If Fitted)
     
Make
:
 
To be determined by riser analysis
Quantity of buoyed riser joints
no.:
 
To be determined by riser analysis
OD of buoyed riser joints
inch:
 
To be determined by riser analysis
Length of each module
ft:
 
To be determined by riser analysis
Volume of each module
ft3:
 
To be determined by riser analysis
Buoyancy in seawater
st/ft3:
 
To be determined by riser analysis
Rated water depth
ft:
 
To be determined by riser analysis
Make
:
 
To be determined by riser analysis
Quantity of buoyed riser joints
no.:
 
To be determined by riser analysis
OD of buoyed riser joints
inch:
 
To be determined by riser analysis

 
35
 


 
 

--------------------------------------------------------------------------------

 

Length of each module
ft:
 
To be determined by riser analysis
Volume of each module
ft3:
 
To be determined by riser analysis
Buoyancy in seawater
st/ft3:
 
To be determined by riser analysis
Rated water depth
ft:
 
To be determined by riser analysis
       
E.6.8 MARINE RISER SPIDER
     
Make/Type
:
 
VETCO / HYDRAULIC
       
E.6.9 Marine Riser Gimbal
     
Make/Type
:
 
VETCO
       
E.6.10 RISER HANDLING TOOLS
     
Tool, riser lifting
no.:
 
3
1000 ton Solid Body Elevators
no :
 
1 set ( team to evaluate)
Type
:
 
HMF- Class h
Torque Wrenches
:
 
2 - dual speed
       
E.6.11 RISER TEST TOOLS
     
Quantity
no.:
 
2
Type
:
 
HMF- Class H Hydraulic Test Tool
       
E.6.12 INSTRUMENTED RISER JT
:
 
N/A
       
E.7 SECONDARY MARINE RISER
:
 
N/A
       
E.8 DIVERTER BOP
     
(For installation in fixed bell nipple)
     
Make/Type
:
 
Hydril 60
Max Bore Size
inch:
 
21-1/4
Working pressure
psi:
 
500
Number of diverter outlets
no.:
 
2
Outlet OD
inch:
 
14
Insert packer size ID
inch:
 
N/A CSO
Element type.
:
 
Nitrile rubber
Running from diverter to
:
 
Overboard , port/ starb./ Poorboy MGS
       
E.8.1 DIVERTER FLOWLINE
     
Quantity
no.:
 
1
I.D of flowline
inch:
 
16” Nominal
Valve types
:
 
Diverter Sleeve
Size
inch:
 
16
Working pressure
psi:
 
500
Control valve type (air/hydraulic/etc.)
:
 
HYDRAULIC
Remote controlled from
location:
 
DRILLERS WORKSTATION
       
E.8.2 DIVERTER CONTROL PANELS
     
Driller’s panel
     
Make
:
 
CAMERON OR EQUIVALENT
Model
:
 
MULTIPLEX
Location
:
 
DRILLERS WORKSTATION
Locking/unclocking control
yes/no:
 
YES

 
36


 
 

--------------------------------------------------------------------------------

 

Remote panel
     
Make
   
: CAMERON
Model
   
: MULTIPLEX
Location
   
: CONTROL ROOM
Locking/unclocking control
yes/no
 
: YES
       
E.9 SUBSEA SUPPORT SYSTEM
             
E.9.1 RISER TENSIONERS
   
Ability To Skid Tensioners From Well Centerline
Quantity
no.:
 
6
Make/Type
:
 
HYDRALIFT - INLINE
Capacity each tensioner
st:
 
800 kips
Maximum stroke
ft:
 
50
Wireline size
inch:
 
N/A (9” ROD)
Line travel
ft:
 
N/A (9” ROD)
Independent air compressors
yes/no:
 
YES
Independent air drying unit
yes/no:
 
YES
Riser Recoil System
yes/no:
 
yes
       
E.9.2 GUIDELINE SYSTEM
   
N/A
E.9.3 REMOTE GUIDELINE REPL. TOOL
   
N/A
E.9.4 REMOTE GUIDELINE CUTTING TOOL
   
N/A
E.9.5 POD LINE TENSIONERS
   
TURN DOWN SHEAVE’S COMPLETE WITH STORM LOOP WITHIN MOONPOOL INCLUDED WITHIN
DESIGN LAYOUT
       
E.9.6 TENSIONER/COMPENSATOR AIR PRESSURE VESSELS
Quantity
no.:
 
30
Total capacity
ft3:
 
2747
Rated working pressure
psi:
 
3000
Pressure relief valve installed
yes/no:
 
YES
       
E.10 BOP CONTROL SYSTEM
           
Cameron or equivalent Mux system including: 2 each remote control panels, one
located in driller’s house and one in the control room, both panels incorporate
full function and monitoring system for BOP’s and diverter system. 1 each pod
test stand and Mux system analyzer consisting of test stand and portable
computer test set. 2 each Mux cable reels complete with 11,000’ of Multiplex
cable, one reel blue and one reel yellow for functioning yellow and blue pods
plus one spare. 2 each stack mounted pods, complete with subsea electronics
       
E.10.1 SURFACE ACCUMULATOR UNIT
     
(See also E.2.8 & E.4.8 - Subsea Accumulators)
   
Make
:
 
CAMERON or equivalent
Model/Type
:
 
MUX
Location
:
 
ACCUMULATOR ROOM
Soluble oil reservoir capacity
US gallons:
 
300
Oil/water mix.capacity
US gals/min:
 
838
Glycol reservoir capacity
US gallons:
 
1000

 
37
 


 
 

--------------------------------------------------------------------------------

 

No. of bottles installed
no.:
 
38 team to evaluate bottles required for 10,000’
Useful cap. per accum. (w/o pre-charge)US gallons
:
 
40
Bottle working pressure
psi:
 
5000
Control manifold model
:
 
MULTIPLEX
Regulator type
:
 
PRESSURE SWITCH / RELIEF VALVES
Total useful accumulator volume (surface and stack)
     
Equals all preventer opening and closing
yes/no:
 
YES
Plus percent additional volume
%:
 
50
       
E.10.2 ACCUMULATOR HYDRAULIC PUMPS
     
Electric Driven
     
Quantity
no.:
 
2
Power source
:
 
From BUS A
Make
:
 
US Motors
Model
:
   
Each driven by motor of power
hp:
 
100
Flow rate of each pump
US gals/min:
 
26
At minimum operating pressure
psi:
 
5000
Secondary
     
Quantity
no.:
 
1
Power source
:
 
From BUS B
Make
:
 
US Motors
Model
:
   
Each driven by motor of power
hp:
 
100
Flow rate of each pump
US gals/min:
 
26
At minimum operating pressure
psi:
 
5000
       
E.10.3 DRILLER’S CONTROL PANEL
     
Graphic control panel at driller’s position showing subsea functions with
controls for the following functions of the BOP stack Location.
   
Driller Work Station.
Boost Line Control Valve
yes/no:
 
YES
Marine riser connector
yes/no:
 
YES
All annular type BOP’s
yes/no:
 
YES
All ram type BOP’s
yes/no:
 
YES
Lock for ram type BOPs
yes/no:
 
YES
Wellhead and LMRP connector
yes/no:
 
YES
Inner and outer kill and choke line valve:
yes/no:
 
YES
Low acc. pressure warning
yes/no:
 
YES
Low reservoir level warning
yes/no:
 
YES
Low rig air pressure warning
yes/no:
 
YES
Pressure regulator for annular
yes/no:
 
YES
Flowmeter
yes/no:
 
YES
Quantity of pressure gauges
no.:
 
7+
Emergency push button for automatic riser disconnection
:
 
YES
Other control functions
yes/no:
 
YES
Control panel make
:
 
CAMERON
Control panel model
:
 
MULTIPLEX

 
38
 


 
 

--------------------------------------------------------------------------------

 

E.10.4 REMOTE CONTROL PANELS
     
Ability to operate main closing unit valv
yes/no:
 
NO
Quantity
no.:
 
2
Make/Model
:
 
CAMERON / MULTIPLEX
Locations
:
 
DRILLERS WORK STATION & CONTROL ROOM
Operating System Routing (Direct/via Primary Control Panel)
:
 
DIRECT DUAL BUS
       
E.11 SUBSEA CONTROL SYSTEM
             
E.11.1 HOSE REELS
     
Quantity
no.:
 
2 Bop Control (MUX)
Location
:
 
MOONPOOL
Make/Type
:
 
CAMERON
Maximum storage length each
ft:
 
11000
Drive motor type
:
 
AIR
Quantity
no.:
 
1 HOTLINE
Location
:
 
MOONPOOL
Make/Type
:
 
SYNFLEX (KEVLAR)
Maximum storage length each
ft:
 
11,000
Drive motor type
:
 
AIR
       
E.11.2 POD HOSE
             
E.11.3 POD HOSE MANIFOLD
     
Make/Model
:
 
NONE
Surface test stump
yes/no:
 
YES
       
E.11.4 SURFACE TEST POD
yes/no:
 
N/A
       
E.12 ACOUSTIC EMER. BOP CONTROL SYS
:
 
N/A
       
E.13 SUBSEA AUXILARY EQUIPMENT
             
E.13.1 HOLE POSITION INDICATOR
     
Make/Type
:
 
Simrad
Quantity of monitors
no.:
 
2 (Blue pod / Yellow pod)
Monitor location
:
 
Drillers Work station
Monitor location
:
 
Control Room
Recorder
yes/no:
 
no
       
E.13.2 RISER ANGLE INDICATOR
     
Make/Type
:
 
To be incorporated into Mux system
Quantity of monitors
no.:
 
2 (Blue pod / Yellow pod)
Monitor location
:
 
Drillers Work station
Monitor location
:
 
Control Room
Recorder
yes/no:
 
no
Location
   
Flex joint neck
       
E.13.3 SLOPE INDICATORS
     
Make
:
 
RECAN

 
39
 



 
 

--------------------------------------------------------------------------------

 

Quantity
no.:
 
3
Provision for installation on
     
BOP
yes/no:
 
YES
Pin Connector
yes/no:
 
NO
Other
:
 
LOWER STACK, LMRP & RISER
       
E.13.5 ROV System
   
Power and foundations supplied
       
E.14 CHOKE MANIFOLD
   
Per Drawing # D-233669
       
E.14.1 CHOKE MANIFOLD (For Instrumentation, see H.3)
   
Make
:
 
CONTROL FLOW
Minimum ID
inch:
 
3-1/16
Maximum WP
psi:
 
15000
H2S service
yes/no:
 
YES
Quantity of fixed chokes
no.:
 
n/a
Make
:
 
n/a
Model
:
 
n/a
Size (ID)
inch:
 
n/a
Quantity of adjustable chokes
no.:
 
n/a
Make
:
 
n/a
Model
:
 
n/a
Size (ID)
inch:
 
n/a
Quantity of power chokes
no.:
 
3 ( team to evaluate)
Make
:
 
CONTROL FLOW
Model
:
 
15000
Size (ID)
inch:
 
2 Team to evaluate
Power choke remote control panel
yes/no:
 
YES
Make
:
 
Houston Digital
Model
:
 
CPU 27” MONITOR AND MANUAL HYD. BACK-UP.
Location
:
 
DRILLERS WORKSTATION / CHOKE MANIFOLD
Glycol injection
yes/no:
 
NO
       
E.14.2 FLEXIBLE CHOKE AND KILL LINES (Connecting Riser to Drilling Unit)
Quantity
no.:
 
2
Make/Type
:
 
Coflexip
ID
inch:
 
3 ( team to review)
Working pressure/test pressure
psi/psi:
 
15000 / 22500
Quantity
no.:
 
n/a
Make/Type
:
 
n/a
ID
inch:
 
n/a
Working pressure/test pressure
psi/psi:
 
n/a
       
E.15 BOP TESTING EQUIPMENT
             
E.15.1 HYDRAULIC BOP TEST PUMP
     
Make
:
 
SHAFFER
Model/Type
:
 
ELECTRO HYDRAULIC VARIABLE SPEED 5 GPM
Pressure rating
psi:
 
22500

 
40
 


 
 

--------------------------------------------------------------------------------

 

Chart recorder
yes/no:
 
0-5000 0-30000
       
E.15.2 BOP TEST STUMP
     
Quantity
no.:
 
1
Test pressure
psi:
 
15000
Type
:
 
VETCO / CAMERON
Size
:
 
18.75
Connected to deck (welded/bolted)
:
 
BOLTED
       
E.16 WELLHEAD RUNNING/RETRIEVING/TESTING TOOLS (RT/RRT/TT)
       
E.16.1 RT’s FOR CASING INSTALLATION
   
Company Supplied
E.16.2 RRT’s FOR CASING INSTALLATION
   
Company Supplied
E.16.3 MISCELLANEOUS TOOLS
   
Company Supplied
E.16.4 DP HANG-OFF SUBS
   
Company Supplied
E.16.5 MINI HOSE BUNDLE FOR HYD. R. TOOLS
   
Company Supplied
       
E.16.6 EMERGENCY BOP RECOVER
yes/no:
 
yes
Make/type
:
 
CAMERON
       
F.1 HIGH PRESSURE MUD SYSTEM
     
System working pressure
psi:
 
7500
System test pressure
psi:
 
11250
Built to which design standard
:
 
ANSI, API
       
F.1.1 MUD PUMPS
     
Quantity
no.:
 
4
Make
:
 
National
Model
:
 
14P-220
Type (Triplex/Duplex)
:
 
Triplex
Liner sizes available
inch:
 
5” - 9”
Mud pump drive motors
no.:
 
2
Motor type
:
 
AC
Continuous power rating per motor
hp:
 
1150
Fluid end
type:
 
Two piece
Maximum working pressure
psi:
 
7500
Test pressure
psi:
 
11250
Pump stroke counter
type:
 
Hitec
Supercharging pump
type:
 
Halco
Driven by motor of power
bp:
 
100
Discharge/Suction line ID
inch/inch
 
5” / 10”
M.P. Pulsation Dampener
type:
 
White Rock
Soft Pump
:
 
I system
Reset Relief Valve
type:
 
TBA
Working flowrate per pump at 90% of max spm
     
Maximum SPM
:
 
105 SPM @ 100%

 
41
 


 
 

--------------------------------------------------------------------------------

 

F.1.2 TRANSFER PUMPS/MIXING PUMPS (centrifugal)
   
Treatment pumps (Desilter/Desander)
     
Quantity
   
4
Make
   
Halco
Model
   
2500
Drive motor type
   
Electric
Power output
   
100 hp
Impeller
   
14”
Impeller speed
   
1200 rpm
Packing type
   
Mechanical seal
Mixing Pumps
     
Quantity
no.:
 
2
Make
:
 
Halco
Model
:
 
2500
Drive motor type
:
 
Electric /Belt
Power output
hp:
 
100
Impeller
:
 
14”
Impeller speed
RPM:
 
1200
Packing type
;
 
Mechanical seal
Shearing Pumps
     
Quantity
no.:
 
2
Make
:
 
Halco
Model
:
 
T 6550
Drive motor type
:
 
Electric /Belt
Power output
hp:
 
100
Impeller
:
 
Shearing type
Impeller speed
RPM:
 
1800
Packing type
;
 
Mechanical seal
Charging Pumps
     
Quantity
no.:
 
4
Make
:
 
Halco
Model
:
 
2500
Drive motor type
:
 
Electric /Belt
Power output
hp:
 
100
Impeller
:
 
14”
Impeller speed
RPM:
 
1200
Packing type
;
 
Mechanical seal
Column Transfer
     
Quantity
no.:
 
4
Make
:
 
Halco
Model
:
 
2500
Drive motor type
:
 
Electric /Belt
Power output
hp:
 
125
Impeller
:
 
12
Impeller speed
RPM:
 
1800
Packing type
;
 
Mechanical seal
       
F.1.3 BOOSTER PUMP
     
Quantity
no.:
 
Rig Mud pump
Make/Type
:
   
Pumping capacity (each)
US gals/min:
   

 
42
 



 
 

--------------------------------------------------------------------------------

 

Drive motor type
:
   
Power output
hp:
           
F.1.4 STANDPIPE MANIFOLD
     
Quantity of standpipes
no.:
 
2 @ 7500 psi wp
Standpipes ID
inch:
 
5
H-Type standpipe manifold
yes/no:
 
yes
Kill line outlet
yes/no:
 
yes
Fill-up/bleed-off line outlet
yes/no:
 
yes
Outlets (total)
no.:
 
4
ID
inch:
 
5 & 3
Type connections
:
 
Weco
Dimensions OD x ID
inch x inch:
 
6 x 5
Design standard
:
 
ANSI, API
       
F.1.5 ROTARY HOSES
     
Quantity
no.:
 
2 @ 7500 psi wp
Make/Type
:
 
Beattie
ID x length
inch x ft:
 
4 x 88
Snubbing lines
yes/no:
 
yes
       
F.1.6 CEMENTING HOSE
     
Type (i.e. Coflexip)
:
 
Beattie
Length
ft:
 
85
ID
inch:
 
3
Working pressure
psi:
 
15000
       
F.1.7 CHIKSAN STEEL HOSES
     
Integral non-screwed
yes/no:
 
yes
Make/type
:
 
TBA / 1502
ID Nonimal
inch:
 
2”
Section length
ft:
   
Quantity
no.:
   
Section length
ft:
   
Quantity
no.:
   
Sweep swivels, make/type
:
   
Nom. size ID
inch:
   
Fittings, non-screwed type
yes/no:
 
Yes
Suitable for H2S service
yes/no:
           
F.2 LOW PRESSURE MID SYSTEM
             
F.2.1 MUD TANKS
     
Quantity
no.:
 
15
Column Tanks
     
Quanity
:
 
4
Capacity 85%
   
4600
Surface Tanks
     

 
43
 



 
 

--------------------------------------------------------------------------------

 

Quanity
   
10
Capacity 85%
   
4000
Capacity, tank No. 1
bbls:
 
460
Type (active/reserve)
:
 
Active
Capacity, tank No. 2
bbls:
 
460
Type (active/reserve)
:
 
Active
Capacity, tank No. 3
bbls:
 
460
Type (active/reserve)
:
 
Active
Capacity, tank No. 4
bbls:
 
650
Type (active/reserve)
:
 
Active
Capacity, tank No. 5
bbls:
 
650
Type (active/reserve)
:
 
Active
Capacity, tank No. 6
bbls:
 
680
Type (active/reserve)
:
 
Active
Capacity, tank No. 7
bbls:
 
160
Type (active/reserve)
:
 
Chemical
Capacity, tank No. 8
bbls:
 
160
Type (active/reserve)
:
 
Chemical
Capacity, tank No. 9
bbls:
 
160
Type (active/reserve)
:
 
Chemical
Capacity, tank No. 10
bbls:
 
160
Type (active/reserve)
:
 
Chemical
Mixer in each tank
yes/no:
 
Yes
Mud guns in each tank
yes/no:
 
Yes
       
F.2.2 PROCESSING TANKS
     
Quantity
no.:
 
6
Total capacity (@ 100%)
bbls:
 
450
Capacity Sand Trap tank
bbls:
 
75
Capacity degasser tank
bbls:
 
75
Capacity desander tank
bbls:
 
75
Capacity desilter tank
bbls:
 
75
Capacity desilter tank
bbls:
 
75
Capacity treated mud tank
bbls:
 
75
       
F.2.3 PILL/SLUG TANK
     
Capacity (@ 100%)
bbls:
 
150
Mud agitator
yes/no:
 
yes
Mud guns
yes/no:
 
yes
       
F.2.4 TRIP TANK
     
Capacity (@ 100%)
bbls:
 
100 2 x 50
Capacity/foot
bbls/ft:
 
TBA
Level indicator
yes/no:
 
yes
Electric pump make
   
Halco x 2
Model/type
:
 
Cent.
Motor output
hp:
 
30
Facility for casing fill-up
yes/no:
 
no
Alarm and strip chart recorder (See H.1.;11)
yes/no:
 
Yes

 
44
 


 
 

--------------------------------------------------------------------------------

 

F.2.5 STRIPPING TANK
     
Capacity (@100%)
bbls:
 
10 Approx
Capacity/foot
bbls/ft:
 
TBA
Equalizing facility with triptank
yes/no:
 
Yes
Transfer pump
yes/no:
 
No
Alarm and strip chart recorder (See H.1.
yes/no:
 
Yes
       
F.2.6 CHEMICAL MIXING TANK
   
Separate mixing tank above for mixing caustic
Capacity
bbls:
 
See F.2.1 Tks. 7- 10
Chemical mixer type
:
           
F.2.7 SHALE SHAKERS
     
Primary:
     
Quantity
no.:
 
7
Make/Model
:
 
Brandt/LCM-2D CS
Type
:
 
Linear Motion/ Cascading
Driven by no. of electric motors
no.:
 
3
Design flowrate
bbl/min:
 
Depending on Mud Characteristics
Cascading:
     
Quantity
no.:
 
See Above
Make/Model
:
   
Type
:
   
Driven by no. of electric motors
no.:
   
Design flowrate
bbl/min:
           
F.2.8 DESANDER
     
Quantity
no.:
 
Desander cones over one cascading shale shaker
Make/Model
:
 
Brandt
Type
:
   
Number of cones x sizes
no. x inch:
 
6 X 12” w/ discharge overboard
Type/size centrifugal pump
:
   
Driven by electric motor of
hp:
   
Is pump dedicated to desander
yes/no:
   
Max. flowrate
bbl/min:
           
F.2.9 DESILTER
     
Quantity
no.:
 
Desilter cones over one cascading shale shaker
Make/Model
:
 
Brandt
Type
:
   
Number of cones x sizes
no. x inch:
 
40 X 4” W/ discharge over shaker or overboard
Type/size centrifugal pump
:
   
Driven by electric motor of
hp:
   
Is pump dedicated to desilter
yes/no:
   
Max. flowrate
bbl/min:
           
F.2.10 MUD CLEANER
     
Quantity
no.:
 
N/A
Make/Model
:
   
Type
:
   
Number of cones x sizes
no. x inch:
   

 
45
 



 
 

--------------------------------------------------------------------------------

 

Type/size centrifugal pump
:
   
Driven by electric motor of
hp:
   
Is pump dedicated to mud cleaner
yes/no:
   
Max. flowrate
bbl/min:
           
Inlet and outlet for centrifuge to be provided
             
F.2.11 MUD/GAS SEPARATOR (Poor Boy)
   
Shall be capable to direct flow from flowline to MGS
Make/Type
:
 
Swaco
Gas discharge line ID
inch:
 
12” nominal
Gas discharge location, primary
   
Top
Can discharge be tied into burner system
yes/no:
 
no
Mud seal height
:
 
20
Calculated gas throughput
mmscf:
 
20
Dimensions
   
OAL 41.5 ft. X 6 ft.
       
F.2.12 DEGASSER
     
Quanty
   
2
Make/Type
:
 
Burgess/1500
Capacity
:
 
1000 GPM x 2
Type/size centrifugal pump
:
 
N/A
Driven by electric motor of power
hp:
 
N/A
Discharge line running to
:
 
6”
Vacuum pump make
:
 
Internal
Type
:
           
F.2.13 MUD AGITATORS
     
Quantity
no.:
 
6
Make/Model
:
 
Philadelphia
Driven by motor of power
hp
 
15
Located in tanks (See F.2.1 for tank numbers)
   
8, 9, & 10
Quantity
no.:
 
3
Make/Model
:
 
Philadelphia
Driven by motor of power
hp
 
5
Located in tanks (See F.2.1 for tank numbers)
   
Shaker Tanks
Quantity
no.:
 
4
Make/Model
:
 
Philadelphia
Driven by motor of power
hp
 
10
Located in tanks (See F.2.1 for tank numbers)
   
1, 2, 3, & 4
Quantity
no.:
 
3
Make/Model
:
 
Philadelphia
Driven by motor of power
hp
 
40
Located in tanks (See F.2.1 for tank numbers)
   
5, 6, & 7
       
F.2.14 MUD CENTRIFUGE
     
Quantity
no.:
 
Power and space for 2
       
F.2.15 MUD HOPPER
     
Quantity
no.:
 
2
Make/Model
:
 
Halco

 
46
 



 
 

--------------------------------------------------------------------------------

 

Feed pump make/model
:
 
Mixing pumps
       
F.2.16 SHEARING HOPPERS
     
Quantity
no.:
 
2
Make/Model
:
 
Halco/105-15
Feed pump make/model
:
 
Mixing pumps
       
F.2.17 DECK HOPPER
     
Quantity
no.:
 
1
Make/Model
:
 
Halco
Feed pump make/model
:
 
Mixing pumps
       
F.3 BULK SYSTEM
     
F.3.1 BARITE/BENTONITE SILOS
     
Quantity
no.:
 
5
Capacity of each silo
C.F.:
 
2500
Locations
:
 
Columns
Type weight loadcell
:
 
Hydraulic
Manufacturer
:
 
Martin Decker
Pressure rating
   
65
Relief valve(s) installed
yes/no:
 
yes
       
F.3.2 BARITE DAY TANKS
     
Quantity
   
2
Capacity of each silo
C.F:
 
1200
Locations
:
 
Moonpool
Type weight loadcell
:
 
Hydraulic
Manufacturer
:
 
Martin Decker
Pressure rating
psi:
 
65
Relief valve(s) installed
yes/no:
 
yes
       
F.3.3 SURGE TANK FOR BARITE
     
Quantity
no.:
 
2
Capacity of each tank
It:
 
70
Type weight loadcell
:
 
Hydraulic
Manufacturer
:
 
Martin Decker
Pressure rating
psi:
 
65
Relief valve(s) installed
yes/no:
 
yes
       
F.3.4 CEMENT SILOS
     
Quantity
   
3
Capacity of each silo
C.F:
 
2800
Locations
:
 
Columns
Type weight loadcell
:
 
Hydraulic
Manufacturer
:
 
Martin Decker
Pressure rating
psi:
 
65
Relief valve(s) installed
yes/no:
 
yes
Separate mud/cement loading facilities
yes/no:
 
yes
Discharge line for cement independent from
     

 
47


 
 

--------------------------------------------------------------------------------

 

barite/bentonite discharge line
yes/no:
 
Yes
       
F.3.5 CEMENT DAY TANKS
     
Quantity
   
2
Capacity of each silo
C.F:
 
1100
Locations
:
 
Cement Room
Type weight loadcell
:
 
Hydraulic
Manufacturer
:
 
Martin Decker
Pressure rating
psi:
 
65
Relief valve(s) installed
yes/no:
 
yes
       
F.3.6 SURGE TANK FOR CEMENT
   
Third party
       
F.3.7 BULK TRANSFER SYSTEM (See also C.1.8 - Compressed Air Systems)
Independent air system for the silos and surge tanks consisting of a high-volume
low-pressure compressor and air drier
yes/no:
 
no
Air reduced from main air supply through pressure regulators
yes/no:
 
yes
Separate volume tank and drier
yes/no:
 
no
       
G. CASING/CEMENTING EQUIPMENT
   
Company Supplied
G.1 CASING EQUIPMENT
   
Company Supplied
G.1.1 API CASING DRIFT
   
Company Supplied
G.1.2 CLAMP-ON CSG THREAD PROT’S
   
Company Supplied
       
G.1.3 CASING ELEVATOR
     
Manufacturer
   
Company Supplied
Type
     
Capacity
st:
   
Inserts for
inch:
           
G.1.3 SIDE DOOR CASING ELEVATOR
   
Company Supplied
G.1.4 SINGLE JOINT CASING ELEVATOR
   
Company Supplied
G.1.5 SLIP TYPE ELEVATOR/SPIDERS
     
Quantity
no.:
 
Company Supplied
       
G.1.6 CASING SLIPS (Hand)
     
Quantity
no.:
 
Company Supplied
Make/Type
:
   
For OD casing
inch:
   
Quantity
no.:
   
Make/Type
:
   
For OD casing
inch:
   
Quantity
no.:
   
Make/Type
:
   
For OD casing
inch:
           
G.1.7 CASING BOWLS
     
Quantity
no.:
 
Company Supplied

 
48
 


 
 

--------------------------------------------------------------------------------

 

Make/Type
:
   
For OD casing (max/min)
inch/inch:
   
Quantity
no.:
   
Make/Type
:
   
For OD casing (max/min)
inch/inch:
   
Quantity
no.:
   
Make/Type
:
   
For OD casing (max/min)
inch/inch:
           
G.1.8 CASING TONGS
   
Company Supplied
G.1.9 POWER CASING TONGS
   
Company Supplied
G.1.10 POWER UNIT FOR CASING AND TUBING TONGS
 
Quantity
no.:
 
1 Central Hydraulic unit
Driven by electric motor
yes/no:
 
YES
       
G.1.11 CASING CIRCULATING HEAD (Swedge)
 
Company Supplied
G.1.12 CASING SPEARS (Internal)
   
Company Supplied
G.1.13 CASING CUTTERS (Internal)
   
Company Supplied
G.1.14 CROSSOVER CASING TO DRILL PIPE
 
Company Supplied
G.1.15 CASING SCRAPERS
   
Company Supplied
       
G.2 CEMENTING EQUIPMENT
     
G.2.1 CEMENT UNIT
   
Company Supplied
       
G.2.2 CEMENTING MANIFOLD
     
Discharge manifold working pressure
psi:
 
15000
Cement pump discharge lines min. ID
inch:
 
3 Nonimal
Cement pump discharge lines working p
psi:
 
15000
       
G.2.3 CEMENT KELLY
   
N/A
G.2.4 CEMENTING TUBING
   
N/A
       
H. INSTRUMENTATION/COMMUNICATION
   
H.1 DRILLING INSTRUMENTATION AT DRILLER’S POSITION
       
H.1.1 WEIGHT INDICATOR
     
Make/Type
:
 
HITEC SMART DRILLING INSTRUMENTATION
Sensor type
:
 
ELECTRONIC DEADEND
Calibrated for number of lines strung (6, 8, 10, 12, etc.)
no.:
 
USER SELECTABLE
       
H.1.2 STANDPIPE PRESSURE GAUGES
     
Quantity
no.:
 
TBA
Make/Type
:
 
HITEC SMART DRILLING INSTRUMENTATION
Pressure range (maximum)
psi:
 
TBA
       
H.1.3 CHOKE MANIFOLD PRESSURE GAUGE
   
Quantity
no.:
 
2
Make/Type
   
HITEC SMART DRILLING INSTRUMENTATION
Pressure range (maximum)
psi:
 
0 - 15,000

 
49
 



 
 

--------------------------------------------------------------------------------

 

H.1.4 ROTARY SPEED TACHOMETER
     
Make/Type
:
 
HITEC SMART DRILLING INSTRUMENTATION
Capacity range (maximum)
rpm:
 
0 - 200
       
H.1.5 ROTARY TORQUE INDICATOR
:
 
HITEC SMART DRILLING INSTRUMENTATION
       
H.1.6 MOTION COMPENSATOR INSTRUMENTS
   
Make/Type
:
 
HITEC SMART DRILLING INSTRUMENTATION
Hook position indicator
yes/no:
 
YES
Lock/unlock indicator
yes/no:
 
YES
       
H.1.7 PUMP STROKE COUNTERS
     
Make/Type
:
 
HITEC SMART DRILLING INSTRUMENTATION
One pump stroke indicator and one cumulative pump stroke counter for each pump.
yes/no:
 
YES
       
H.1.8 TONG TORQUE INDICATOR
     
Make/Type
:
   
Capacity range (maximum)
ft lbs:
           
H.1.9 PIT VOLUME TOTALIZER
     
Make/Model
:
 
HITEC SMART DRILLING INSTRUMENTATION
Floats in active mud tanks
yes/no:
 
YES
Floats in reserve mud tanks
yes/no:
 
YES
Loss/Gain indicator
yes/no:
 
YES
Alarm (audio and visual)
yes/no:
 
YES
       
H.1.10 MUD FLOW INDICATOR
     
Make/Model
:
 
HITEC SMART DRILLING INSTRUMENTATION
High/low alarm (audio and visual)
yes/no:
 
YES
       
H.1.11 TRIP TANK INDICATOR
     
Make/Model
:
 
HITEC SMART DRILLING INSTRUMENTATION
Chart recorder
yes/no:
 
DATA LOGGING
Alarm
yes/no:
 
YES
       
H.1.12 GENERAL ALARM SYS.
yes/no:
 
YES
       
H.1.13 AUTOMATIC DRILLER
     
Make/Type
:
 
HITEC SMART DRILLING INSTRUMENTATION
       
H.1.14 REMOTE CHOKE CONTROL UNIT (See E.14.1)
   
Make/Model
:
 
Houston Digital
       
H.2 DRILLING PARAMETER RECORDER
   
Quantity
no.:
 
USER DEFINED ELECT. DATA ACQUISITION
Location - 1
:
 
DRILLERS HOUSE
Location - 2
:
   
Make/Type
:
 
HITEC SMART DRILLING INSTRUMENTATION
Quantity of pens
no.:
 
USER DEFINED ELECT. DATA ACQUISITION
Parameter recorded
:
 
”
Parameter recorded
:
 
”
Parameter recorded
:
 
”

 
50
 



 
 

--------------------------------------------------------------------------------

 

Parameter recorded
:
 
”
Parameter recorded
:
 
”
Parameter recorded
:
 
”
Parameter recorded
:
 
”
Parameter recorded
:
 
”
       
H.3 INSTRUMENTATION AT CHOKE MANIFOLD
           
H.3.1 STANDPIPE PRESSURE GAUGE
     
Make/Type
:
 
Strain gauge
Pressure range (maximum)
psi:
 
0-10,000
       
H.3.2 CHOKE MANIFOLD PRESSURE GAUGE
   
Make/Type
:
 
Strain gauge
Pressure range
psi:
 
0-15,000
H.3.1 and H.3.2 combined on one panel
yes/no:
 
yes
Visible from choke operating position
yes/no:
 
yes
       
H.4 STANDPIPE PRESSURE GAUGE
   
Strain Gauges
Make/Type
:
 
OTECO
Pressure range
psi:
 
0-10,000
Visible from driller’s position
yes/no:
 
No
       
H.5 DEVIATION EQUIPMENT
             
H.5.1 MEASURING DEVICE
     
Quantity
no.:
 
1
Make/Type
:
 
Totco
Deviation range
degree:
 
0 - 8 / 0-12
       
H.5.2 WIRELINE WINCH
     
Make/Model
:
 
Mathey
Wire length (nominal)
ft:
 
25000
Depth counter
yes/no:
 
yes
Wire size
inch:
 
3/16
Pull indicator
Ibs:
 
yes
       
H.6 CALIBRATED PRESS. GAUGES
:
 
Strain Gauges
       
H.7 RIG COMMUNICATION SYSTEM
             
H.7.1 TELEPHONE SYSTEM
     
No. of stations
no.:
 
120
Make/Type
:
 
Mitel Exchange
Explosion proof
yes/no:
 
AS REQ’D.
No. of stations
no.:
   
Make/Type
:
   
Explosion proof
yes/no:
           
H.7.2 PUBLIC ADDRESS SYSTEM
     
Can be combined with above
yes/no:
 
YES

 
51
 


 
 

--------------------------------------------------------------------------------

 

Make/Type
:
 
Akusta
Explosion proof
yes/no:
 
AS REQ’D.
       
H.7.3 DRILL FLOOR - DERRICKMAN’S TALKBACK (For Intercom System)
No. of stations
no.:
 
14
Location
:
 
DWS - 2 / PHS
Location
:
 
CCR / ECR
Location
:
 
FLOOR, ROV, CP AREA, MONKEY BD., MP ROOM, MOONPOOL, SHAKERS, CROWN
Make/Type
:
 
AKUSTA
Explosion proof
yes/no:
 
AS REQ’D.
       
H.7.4 HAND-HELD VHF RADIOS
     
Quantity
   
12 MIN.
Make/Type
   
Earmark VOX 130
       
H.8 ENVIRONMENTAL INSTRUMENTATION
           
H.8.1 TEMPERATURE INDICATORS
     
Air temperature
   
Yes
Make/Model
   
Kongsberg
Sea water temperature
   
TBA
Make/Model
:
 
TBA
Recorder
yes/no:
 
Yes
       
H.8.2 BAROMETRIC PRESSURE
yes/no:
 
Yes
Make/Model
   
Kongsberg
Recorder
   
Yes
       
H.8.3 HUMIDITY SENSING INDICATOR
 
Yes
Make/Model
   
Kongsberg
Recorder
   
No
       
H.8.4 WIND SPEED/DIRECTION
   
Yes - QTY. 2
Make/Model
   
Kongsberg
Recorder
   
Yes
       
H.8.5 WAVE PROFILE RECORDER
 
No
       
H.9 ADDITIONAL MODULE SPECIFIC INSTRUMENTATION
       
H.9.1 ROLL, PITCH AND HEAVE INDICATOR
   
Make/Type
   
Kongsberg
Recorder
             
H.9.2 GYRO COMPASS
     
Make/Model
   
C. Plath / Navagat X
Located at
   
CCR ELECT. SPACE
       
H.9.3 ECHO SOUNDER
   
Yes
Make/Model
   
Skipper
Located at
   
Bridge

 
52
 


 
 

--------------------------------------------------------------------------------

 

Recorder
   
No
       
H.9.4 CURRENT INDICATOR
   
Doppler Current Profiler
Make/Model
   
TBA
Located at
   
Lower Hull Penetration
Recorder
   
TBA
       
H.9.5 WEATHER FACSIMILE RECOI
   
Yes
Make/Model
:
 
JRC / JAX - 9A
Located at
:
 
Radio Room
Recorder
yes/no:
 
Yes
       
H.9.6 RADAR
YES
 
Yes
Quantity
1
 
1
Make/Model
   
Norcontrol / Databridge 2000 BL
Located at
   
Bridge
Bandwidth
cm:
 
X-Band
Quantity
no.:
 
1
Make/Model
:
 
Norcontrol / Databridge 2000 BL
Located at
:
 
Bridge
Bandwidth
cm:
 
S-Band
       
H.10 RADIO EQUIPMENT
             
H.10.1 SSB TRANSCEIVER
     
Quantity
   
1
Make/Model
   
Sailor / RE2100
Power
watts:
 
600
Frequency ranges
hz:
 
100 khz - 30 MHz
(Synthesized/crystal)
:
 
Synthesized
Facsimile capable
   
No
Telex capable
   
N/A
       
H.10.2 E.P.I.R.B’s
     
Quantity
   
2
Make/Model
:
 
COSPAS / SARSAT / TRON 30S MK II
       
H.10.3 VHF RADIO TELEPHONE
     
Quantity
   
5
Make/Model
   
Norcontrol - Sailor / RT 2048 W/ DSC
Power
watts:
 
25 W
Channels
             
H.10.4 VHF RADIO TRANSCEIVER
     
Quantity
no.:
 
3
Make/Model
:
 
Norcontrol - Sailor / RT 2048
Power
watts:
 
25 W
       
H.10.5 RADIO BEACON TRANSM
     
Quantity
   
1
Make/Model
:
 
Southern Avionics / SA 100
Power
watts:
 
100 W

 
53
 



 
 

--------------------------------------------------------------------------------

 

H.10.6 AEORNAUTICAL VHF TRANS
     
Quantity
   
1
Make/Model
:
 
Jotron
Power
watts:
 
40 W PEP
Frequency range
hz:
 
118 - 137
(Synthesized/crystal)
:
           
H.10.7 WATCH RECEIVER
     
Quantity
   
1
Make/Model
:
 
Sailor / R501
Frequency
khz:
 
2182
       
H.10.8 SCRAMBLER
     
Quantity
no.:
 
No
Make/Model
:
           
H.10.9 TELEX
     
Quantity
no.:
 
N/A
Make/Model
:
           
H.10.10 SATELLITE COMM. SYS
     
Make/Model
:
 
NERA / C-10-0
/ NERA / H2095 B
Type
:
 
Type B
/ Type C
Facsimile link
   
Yes
Telex link
   
Yes
Telephone link
   
Data Link (9.6 K bits / Message Terminal
Other capabilities
:
           
1. PRODUCTION TEST EQUIPMENT
     
1.1 BURNERS
   
N/A
1.2 BURNER BOOMS
   
Foundations Only
1.3 LINES ON BURNER BOOMS
   
N/A
       
1.3.1 OIL LINE
     
OD
inch:
 
4”
Working pressure
psi:
 
1480 psi
Connection type at burner end
:
 
Suitable to connect to well test equipment
H2S
yes/no:
 
Yes
Pressure gauge connection at barge end
inch:
 
Provided by well test company
       
1.3.2 GAS LINE
     
OD
inch:
 
3”
Working pressure
psi:
 
1480 psi
Extended beyond burner by
ft:
 
Provided by well test company
Connection type at burner end
type:
 
Suitable to connect to well test equipment
H2S
yes/no:
 
Yes
Pressure gauge connection at barge end
inch:
 
Provided by well test company
       
1.3.3 WATER LINE
     
OD
inch:
 
Seawater - 1-1/2”
Working pressure
psi:
 
285 psi

 
54
 


 
 

--------------------------------------------------------------------------------

 

Connection type at burner end
type:
 
Suitable to connect to well test equipment
Pressure gauge connection at barge end
inch:
 
Provided by well test company
       
I.3.4 AIR LINE
     
OD
inch:
 
4”
Working pressure
psi:
 
285 psi
Connection type at burner end
type:
 
Suitable to connect to well test equipment
Pressure gauge connection at barge end
inch:
 
Provided by well test company
       
I.3.5 PILOT GASLINE
     
ID
inch:
 
Provided by well test company
Working pressure
psi:
   
Connection type at burner end
type:
   
Pressure gauge connection at rig end
inch:
           
I.4 SPRINKLER SYSTEM
             
Sufficient to give protection to rig and personnel against heat radiation damage
from the b
yes/no:
 
Provided by well test company
       
1.5 FIXED LINES FOR WELL TESTING
             
1.5.1 DRILL FLOOR TO SEPARATOR AREA
     
Type (Screwed/welded, both)
   
Tested and certified flexible flowlines provided by well
 
:
 
test co. for connecting from rig floor to well test equip.
       
1.5.2 SEPARATOR AREA TO BOTH BURNER BOOMS
 
Type (screwed/welded, both.)
:
 
Welded
Quantity
no.:
 
2 ea. / one oil / one gas
Size OD
inch:
 
3” Gas / 4” Oil
Working pressure
psi:
 
1480 psi
Connection type at separator
type:
 
Suitable for connecting to well test company
Connection type at boom
type:
 
As above
Number of valves/lines
no.:
 
Provided by well test company
Size of valves
inch:
 
Provided by well test company
H2S
yes/no:
 
Yes
Valves installed near separator area for switching gas to either burner.
yes/no:
 
Yes
       
I.53 MUD PUMPS TO 2-BURNER
:
 
N/A
       
I.5.4 RIG AIR SYSTEM TO BOTH BURNER BOOMS
Type (screwed/welded, both)
:
 
Welded
Quantity
no.:
 
1 ea. Port and Starboard
Size OD
inch:
 
4”
Working pressure
psi:
   
Non-return valves fitted
yes/no:
 
Yes
       
I.5.5 OIL STORAGE TANK TO OVERBOARD
     
Type (screwed/welded, both)
:
 
Provided by well test company
Quantity
no.:
   
Size ID
inch:
   

 
55
 



 
 

--------------------------------------------------------------------------------

 

Working pressure
psi:
   
Height above water level
ft:
   
Connection type at separator area
type:
           
I.5.6 SEPARATOR TO VENTSTACK OF RIG
     
Type (screwed/welded, both)
:
 
No vent from separator. Relief to flair
Quantity
no.:
   
Size ID
inch:
   
Working pressure
psi:
   
Connection type at separator area
type:
           
I.6 AUXILIARY POWER AVAILABILITY
             
I.6.1 FOR FIELD LABORATORY
     
Quantity
kw
 
2 - 480 volt boxes
Volts
v:
   
Frequency
hz:
           
I.6.2 FOR CRUDE TRANSFER PUMP
     
Quantity
kw:
 
Yes, as above
volts
v:
   
Frequency
hz:
           
I.6.3 FOR ELECTRIC HEATERS
     
Quantity
kw:
 
Yes, as above
Volts
v:
   
Frequency
hz:
           
J. WORKOVER TOOLS
   
Company Supplied
K. ACCOMMODATION
     
K.1 OFFICES
             
K.1.1 CO. REP.’S OFFICE
     
Quantity
   
3
Complete with desk, filing cabinet(s) and other necessary furniture
   
YES
Unrestricted view to drill floor
   
NO(CCTV MONITOR)
       
K.1.2 CONT. REP.’S OFFICE
     
Quantity
   
3
Unrestricted view to drill floor
   
NO(CCTV MONITOR)
       
K.1.3 RADIO ROOM
   
YES
Quantity
   
1
       
K.1.4 HOSPITAL ROOM
     
Number of beds/bunks
   
2 Beds
Wash basin
   
YES
Medical cabinet
   
YES
Dangerous drugs locker
   
YES

 
56
 


 
 

--------------------------------------------------------------------------------

 

K.1.5 MUD LABORATORY AND FACILITIES
     
Separate room
yes/no:
 
YES
Equippped with:
     
Mud balance
yes/no:
 
YES
Marsh funnel
yes/no:
 
YES
Filtration kit
yes/no:
 
YES
Sand content kit
yes/no:
 
YES
Stopwatch
yes/no:
 
YES
       
K.2 LIVING QUARTERS
             
K.2.1 TOTAL PERSONS ACCOMODATED
     
Quantity
   
130
       
K.2.2 ACCOMODATION FOR COMPANY’S PERSONNEL
Total quantity
   
60
Quantity of single bed rooms
   
2
C/W attached toilet
   
YES
Quantity of two bed rooms
   
30
C/W attached toilet
   
YES
Quantity of four bed rooms
   
0
C/W attached toilet
N/A
           
K.2.3 ACCOMODATION FOR CONTRACTOR’S PERSONNEL
Total quantity
   
70
Quantity of single bed rooms
   
7
C/W attached toilet
   
YES
Quantity of two bed rooms
   
30
C/W attached toilet
   
YES
Quantity of four bed rooms
   
O
C/W attached toilet
N/A
           
K.2.4 GALLEY
     
Quantity
   
1
       
K.2.5 MESS SEATING CAPACITY
     
Main mess
   
60
Aux. mess
   
N/A
       
K.2.6 MEETING ROOMS
     
Quantity
   
1
       
K.2.7 RECREATION ROOMS
     
Quantity
   
2
Recreation facilities:
   
YES
TV
   
YES
VCR
   
YES
Pool Table
   
NO
Ping Pong Table
   
YES
Computer
   
NO
Other
   
DARTS/CARDS/READING

 
57
 


 
 

--------------------------------------------------------------------------------

 

.2.8 OTHER ROOMS
     
Laundry
   
1 + 2 In change room for dirty clothes
Dry food store
   
1
Refrigerator
   
3
Change Rooms
   
4
Prayer Room
   
NO
Cinema
   
NO
Workout/Weight Room
   
YES
       
L. SAFETY EQUIPMENT
     
L.1 GENERAL SAFETY EQUIPMENT
             
L.1.1 GENERAL PERSONNEL PROTECTIVE GEAR
Safety bats (contractor only/everyone/not supplied
:
 
CONTACTOR ONLY
Safety boots (contractor only/everyone/not supplied
:
 
CONTACTOR ONLY
Safety clothing (contractor only/everyone/not supplied
:
 
CONTACTOR ONLY
Ear protection (contractor only/everyone/not supplied
:
 
EVERYONE
Rubber gloves (contractor only/everyone/not supplied
:
 
CONTACTOR ONLY
Rubber aprons (contractor only/everyone/not supplied
:
 
CONTACTOR ONLY
Fullface visors (contractor only/everyone/not supplied
:
 
CONTACTOR ONLY
Eye shields (for grinding machines, etc.)
(Contractor only/everyone/not supplied
:
 
CONTRACTOR ONLY
Dust masks (contractor only/everyone/not supplied
:
 
CONTACTOR ONLY
Rubber gloves - elbow length for chemical handling
(Contractor only/everyone/not supplied
:
 
CONTACTOR ONLY
Explosion proof handtorches c/w batteries
(Contractor only/everyone/not supplied
:
 
CONTACTOR ONLY
Safety belts c/w lines (contractor only/everyone/not supplied
:
 
CONTRACTOR ONLY
       
L.1.2 EYE WASH STATIONS
     
Quantity
no.:
 
3
Make/model
:
 
TBA
Located at
pot water
 
MUD PROCESS ROOM
Located at
piping
 
DRILL FLOOR
Located at
:
 
MUD MIXING ROOM
       
L.1.3 DERRICK SAFETY EQUIPMENT
             
Derrick escape chute (rem chute)
no.:
 
N/A
Make/Type
:
   
Derrick safety belts
no.:
 
2 W/ INERTIA REEL
Make/Type
:
 
TBA
       
L.1.4 DERRICK CLIMBING ASSISTANT
Make/Type
             
L.1.5 FRESH AIR BLOWERS (Bug Blowers)
     
Quantity
:
 
3
Make/Type
:
   
Located at
:
 
Rig Floor
Located at
:
   

 
58
 



 
 

--------------------------------------------------------------------------------

 

L.2 GAS/FIRE/SMOKE DETECTION
             
L.2.1 H2S MONITORING SYSTEM
     
Make/Type
:
 
TBA
Sampling points at:
     
Bellnipple
yes/no:
 
YES
Drillfloor
yes/no:
 
YES
Shale shaker
yes/no:
 
YES
Mud tanks
yes/no:
 
YES
Ventilation system into living quarters
yes/no:
 
YES
Other
:
 
YES
General alarm
yes/no:
   
Alarm types (audible, visual, both) at:
     
Driller’s console
:
 
BOTH
Engine room
:
 
BOTH
Mud room
:
 
BOTH
Living quarters each level
:
 
AUDIBLE
Central area each structural level
:
 
BOTH
Other
:
 
BOTH
Central alarm panel
yes/no:
 
YES
Located at
:
 
CCR
       
L.2.2 COMBUSTIBLE GAS MONITORING SYSTEM
Make/Type
:
 
Simrad Integrated Alarm and Control System
Sampling points at:
yes/no:
   
Bellnipple
yes/no:
 
YES
Drill floor
yes/no:
 
YES
Shale Shaker
yes/no:
 
YES
Mud tanks
yes/no:
 
YES
Ventilation system into living quarters
yes/no:
 
YES
Other
:
 
YES
General alarm
yes/no:
   
Alarm types (audible, visual, both) at:
     
Driller’s console
:
 
BOTH
Other
:
 
BOTH
     
YES
       
L.2.3 H2S DETECTORS (Portable)
     
Quantity
no.:
 
TBA
Make/Type
:
   
Phials for H2S: measuring range
     
from 1 to 20 ppm
no.:
   
from 100 to 600 ppm
no.:
           
L.2.4 CO2 GAS DETECTORS (Portable)
     
Quantity
no.:
 
TBA
Make/Type
:
   
Phials for CO2: measuring range
     
from 1 to 20 ppm
no.:
   
from 20 to 200 ppm
no.:
   
om 250-3000 ppm
no:
           
L.2.5 EXPLOSIMETERS
     
Quantity
no.:
 
TBA
Make/Type
:
   

 
59
 

 
 

--------------------------------------------------------------------------------

 

L.2.6 FIRE/SMOKE DETECTORS IN ACCOMODATION
   
Make/type
:
 
THERMAL
Fire detection
yes/no:
 
YES
Smoke detection
yes/no:
 
YES
Central alarm panel
yes/no:
 
YES
Location
:
 
CCR
       
L.3 FIRE FIGHTING EQUIPMENT
             
L.3.1 FIRE PUMPS
     
Quantity
no.:
 
2
Make/Model
:
 
Patterson
Type
:
 
CENTRIFUGAL
Output
US gals/min:
 
550
All offtake points supplied by each pump
yes/no:
 
YES
Location of pumps
:
 
AUX. MACHINE ROOM PORT
Location of pumps
:
 
AUX. MACHINE ROOM FWD.
Fire fighting water delivery conforms to
yes/no:
 
YES
MODU spec version
:
           
L 3.2 HYDRANTS AND HOSES
     
Hydrants positioned such that any point may be reached
     
by a single hose length from two separate hydrants
yes/no:
 
YES
Quantity of hydrants
no.:
 
48
Hose connections/hydrant
no.:
 
46 X 1
Hose max. diam.
inch:
 
2.5” OD
Length
ft:
 
50’
       
L.3.3 PORTABLE FIRE EXTINGUISHERS
     
Quantity (total)
no.:
 
70
Type 1- CO2
no./lbs:
 
2 @ 4
 
no./lbs:
 
37 @ 15
 
no./lbs:
 
2 @ 150
Type 2 - Dry chemical
no./lbs:
 
17 @ 5
 
no./lbs:
 
9 @ 10
 
no./lbs:
 
3 @ 50
Type 3 - Foam
no./lbs:
 
0
 
no./lbs:
 
0
 
no./lbs:
 
0
Mounted adjacent to access ways and escape routes
yes/no:
 
yes
       
L.3.4 FIRE BLANKETS
     
Location
:
 
RIG FLOOR, GALLEY, HELICOPTER BOX
Quantity
no.:
 
3
       
L.3.5 FIXED FOAM SYSTEM
     
Automatically injected into fixed fire water system at central point with remote
manual control
yes/no:
 
YES
Make/Type
:
 
Patterson
Quantity foam stored on site
GALLONS
 
700 GPM
         

 
60
 



 
 

--------------------------------------------------------------------------------

 

Inductor tube
yes/no:
 
YES
Foam nozzles
no.:
 
4
Located at
:
 
HELIPORT -3 TURRET MOUNTED
Located at
:
 
HELIPORT -1 HOSE REELS
Located at
:
           
L.3.6 HELIDECK FOAM SYSTEM
     
Dedicated system adequate for at least 10 minutes fire fighting at the rate
quoted in the IMO MODU code
yes/no:
 
YES
IMO MODU code version
:
 
TBA
Make/Type
:
 
DOOLY
Quantity of monitors
no.:
 
3
Foam type
:
 
TBA
Rate
US gals/min:
 
350 gal. min. each
       
L.3.7 FIXED FIRE EXTINGUISHING SYSTEM
     
Protected spaces
     
Engine room, type (Halon/CO2)
   
CO2
Paint locker, type (Halon/CO2)
   
CO2
Emergency generator, type (Halon/CO2)
   
CO2
SCR room, type (Halon/CO2)
   
CO2
Other (specify location & type)
   
CO2 IN MUD PUMP ROOM
Alarms (audible, visual or both)
:
   
Automatic shutting of mechanical ventilation in protected spaces
yes/no:
 
YES
Remote manual release located at
:
   
Remote manual release located at
:
   
Remote manual release located at
:
           
L.3.8 MANUAL WATER DELUGE SYSTEM
yes/no:
 
YES
Protected spaces
:
 
DRILL FLOOR, LIFEBOATS
Protected spaces
:
 
LIFERAFTS, MOONPOOL
Water supplied from fire main line
yes/no:
 
YES MAIN SALT WATER RING
       
L.3.9 WATER SPRINKLER SYSTEM IN ACCOMODATION
   
Automatic
yes/no:
 
YES
Working pressure
psi:
 
130
Pressurized tank capacity
ft3:
 
53.47
       
L.4 BREATHING APPARATUS
:
 
TBA
       
L.5 EMERGENCY FIRST AID EQUIPMENT
             
L.5.1 FIRST AID KITS
     
Quantity
no.:
 
TBA
       
L.5.2 BURN KITS
     
Quantity
no.:
 
TBA
       
L.5.3 RESUSCITATORS
     
Quantity
no.:
 
TBA

 
61
 


 
 

--------------------------------------------------------------------------------

 

Charged (spare) oxygen cylinders
no.:
           
L.5.4 STRETCHERS
     
Quantity
no.:
 
TBA
Type
:
   
Located at
:
           
L.6 HELIDECK RESCUE EQUIPMENT
             
L.6.1 STORAGE BOXES
     
Quantity
no.:
 
TBA
Construction material
:
 
FIBERGLASS
Max height open
inch:
 
TBA
       
L.6.2 EQUIPMENT
     
Aircraft axe
yes/no:
 
YES
Large firemans rescue axe
yes/no:
 
YES
Crowbar
yes/no:
 
YES
Heavy duty hacksaw
yes/no:
 
YES
Spare blades
yes/no:
 
YES
Grapnel hook
yes/no:
 
NO
Length of wire rope attached
ft:
   
Quick release knife
yes/no:
 
YES
Bolt croppers
yes/no:
 
YES
       
L.7 RIG SAFETY STORE
     
Equipment to repair, recharge and restock
   
R&BF will carry all spares necessary to ensure an efficient and safe operation.
       
L.8 EMERGENCY WARNING ALARMS
     
Approved system to give warning of different emergencies
yes/no:
 
YES
       
L.9 SURVIVAL EQUIPMENT
             
L.9.1 LIFEBOATS
     
Make/Type
:
 
TBA
Quantity
no.:
 
2
Capacity
person/craft:
 
65
Locations (fore, apt, port, stbd)
:
 
2 FORE
Fire protection
yes/no:
 
YES
Radios
yes/no:
 
YES
Flares
yes/no:
 
YES
Food
yes/no:
 
YES
First aid kits
yes/no:
 
YES
Maker/Type
:
 
TBA
Quantity
no.:
 
2
Capacity
person/craft:
 
65
Locations (fore, apt, port, stbd)
:
 
AFT
Fire protection
yes/no:
 
YES
Radios
yes/no:
 
YES
Flares
yes/no:
 
YES

 
62
 



 
 

--------------------------------------------------------------------------------

 

Food
yes/no:
 
YES
First aid kits
yes/no:
 
YES
       
L.9.2 LIFERAFTS
     
Make/Type
:
 
TBA
Quantity
no.:
 
3
Capacity
person/craft:
 
30
Davit launched
yes/no:
 
YES & FLOAT FREE
Locations (fore, apt, port, stbd)
:
 
FORE
Fire protection
yes/no:
   
Radios
yes/no:
 
TBA
Flares
yes/no:
 
YES
Food
yes/no:
 
YES
First aid kits
yes/no:
 
YES
Make/Type
:
 
TBA
Quantity
no.:
 
2
Capacity
person/craft:
 
30
Davit launched
yes/no:
 
YES
Locations (fore, apt, port, stbd)
:
 
AFT
Fire protection
yes/no:
   
Radios
yes/no:
 
TBA
Flares
yes/no:
 
YES
Food
yes/no:
 
YES
First aid kits
yes/no:
 
YES
       
L.9.3 RESCUE BOAT
     
Make/Type
:
 
Port Fwd lifeboat is designated as a rescue boat
Engine power
hp:
           
L.9.4 LIFE JACKETS
     
Make/Type
   
TBA
Quantity
no.:
 
163
       
L.9.5 LIFE BUOYS
     
Make/Type
:
 
TBA
Quantity
no.:
 
10
       
L.9.6 WORK VESTS
     
Make/Type
:
 
TBA
Quantity
no:
 
25
       
L.9.7 ESCAPE LADDERS/NETS
     
Make/Type
:
 
PERMANENT LADDERS
Quantity
no.:
 
4, 1 PER CORNER COL.
       
L.9.8 DISTRESS SIGNALS
     
Type
:
 
TBA
Quantity
no.:
 
1 SET
       
M. POLLUTION PREVENTION EQUIPMENT
           
M.1 SEWAGE TREATMENT
     

 
63
 



 
 

--------------------------------------------------------------------------------

 

Make/Model
:
 
HAMMWORTHY (USCG APPROVED)
System type
:
 
BIOLOGICAL
Conforms to (Marpol annex IV, etc.)
:
 
YES
       
M.2 GARBAGE COMPACTION
     
Make/Model
:
 
To be provided
System type
:
   
Conforms to (Marpol annex IV, etc.)
:
   
Make/Model
:
   
System type
:
   
Conforms to (Marpol annex IV, etc.)
:
           
M.3 GARBAGE DISPOSAL/GRINDER
     
Make/Model
:
 
To be provided
System type
:
   
Conforms to (Marpol annex IV, etc.)
:
           
N.1 THIRD PARTY EQUIPMENT
     
Mud Loggers (available sq feet)
   
555 sq. ft.
MWD / LWD (available sq feet)
   
555 sq. ft.
Cement Unit (available sq. feet)
   
1,087 sq. ft.
ROV (available sq. feet)
   
1184 sq. ft.
Electric Log (available sq. feet)
   
895 sq. ft.

64

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B-3
 
 
MATERIAL, SUPPLIES AND SERVICES
 
Categories:
I. Furnished by CONTRACTOR, paid by CONTRACTOR.
 
II. Furnished by COMPANY, paid by COMPANY.
 
III. Furnished by CONTRACTOR, paid by COMPANY.

 
Category I
 
 
Furnished by CONTRACTOR, paid by CONTRACTOR
 
1.1
 
Fuel storage.
1.2
 
Lube oils and greases.
1.3
 
Tool joint lubricant for CONTRACTOR’S drill string.
1.4
 
Replacement screens on shale shaker for screen sizes 84 mesh and coarser.
1.5
 
Replacement screens for mud cleaner(s) for screen sizes 150 mesh and coarser.
1.6
 
Initial set of rig hoses for receiving or discharge of liquid and bulk
consumables from workboats.
1.7
 
Initial installation and utility provision for AC drive cementing unit and
cement mixing pumps in shipyard. (rental only - as provided in Rental
Agreement).
1.8
 
Initial installation for ROV unit and installation of ROV cursor system.
Provision of utilities for electric motor generator for ROV main power.
1.9
 
Welding services with welder in CONTRACTOR’S crew (overtime not included).
1.10
 
Except as otherwise provided in Exhibit “B-2” herein rig and equipment
maintenance, running supplies, spares and replacement parts, and services for
continuous operation of CONTRACTOR’S equipment.
1.11
 
Towing bridle and replacement of same from Drilling Unit to towing vessel(s)
during all rig moves.
1.12
 
Supply vessel mooring system at Drilling Unit.
1.13
 
Labor on the Drilling Unit to load and unload all CONTRACTOR’S and COMPANY’S
equipment, materials and supplies between supply vessels and Drilling Unit.
1.14
 
CONTRACTOR’S Shore Base.
1.15
 
Medical doctor on notice in the Operating Area for emergency treatment of
CONTRACTOR’S personnel injured aboard the Drilling Unit.
1.16
 
Meals, bunk and accommodations, including medical services, on board Drilling
Unit for all CONTRACTOR’S personnel and an average of ten (10) COMPANY and
COMPANY third party personnel per day.
1.17
 
Personnel for Drilling Unit and shore base as set out in Exhibit “F”.
1.18
 
Disposal of all liquids and other waste generated by CONTRACTOR including drum
disposal.

 
1
 
 

 
 

--------------------------------------------------------------------------------

 



 
1.19
 
Complement of personal protective equipment required to handle completion brines
and synthetic base mud for those crew members with potential exposure.
1.20
 
Blowout preventers, choke and kill lines, ring gaskets, controls, handling,
testing tools and spare parts as required set out in Exhibit “B-2”.
1.21
 
Wellhead connector and spare parts as required in Exhibit “B-2” to adapt
CONTRACTOR’S BOP stack to COMPANY’S wellhead.
1.22
 
All other well control equipment components and replacement parts, including
failsafe valves, riser, choke and kill lines and choke manifold. All replacement
parts shall be Original Manufacturer’s Equipment.
1.23
 
Initial set of ram packer elements, annular elements, top seals, related
equipment as required in Exhibit “B-2” CONTRACTOR’S BOP EQUIPMENT. All elements,
packers, seals and related rubber goods shall be Original Manufacturer’s
Equipment and oil mud compatible.
1.24
 
Manifolding and piping as required to flare burners for oil, gas, water and air.
1.25
 
CONTRACTOR shall conduct a drillpipe inspection on all drillpipe, drill collars,
subs, rotary and handling tools prior to spudding the first well under this
CONTRACT. A specified inspection including all optional inspections as specified
by API-RP7G, such as; Transverse Defect inspection using induction coils and a
magnetic particle inspection of tube ends, couplings, and verification of
defects found by gamma ray wall thickness inspection. Drillpipe must satisfy
criteria as new or premium drillpipe to be used on COMPANY’S wells.
1.26
 
CONTRACTOR shall conduct an inspection on all drillpipe after every 100,000’
drilled or 1500 rotating hours (whichever is less). Inspection type will satisfy
criteria spelled out in API-IADC specified inspection for used drillpipe.
Inspection will include all operational inspections in same API criteria along
with magnetic particle for tube ends and couplings. Drillpipe must satisfy
criteria as new or premium drillpipe to be used on COMPANY’S wells.
1.27
 
CONTRACTOR shall conduct an inspection on topdrive valves and subs, all drill
collars, subs and related bottom hole assembly components every 250 rotating
hours. All bottom hole assembly components shall meet a bending strength ratio
of 2.25 to 3.00.
1.28
 
Living Quarters to accommodate 130 personnel minimum. Must have separate
facilities for up to 10 women.
1.29
 
Three COMPANY designated offices. One for COMPANY’S drilling supervisors, one
for COMPANY’S third partys and one for COMPANY’S geologists. All offices
complete with intercom system, television, VCR’s, surge suppression for up to 4
computers, 2 desks and file cabinets.
1.30
 
All equipment shall comply with MMS regulations.
1.31
 
Spare parts inventory for surface and subsurface BOP equipment as per CONTRACTOR
BOP EQUIPMENT LIST, Exhibit B-2. Spare parts inventory list to be provided to
and agreed by COMPANY.
1.32
 
Supply labor required to test, service, and maintain, all surface, and
subsurface BOP and well control equipment and tools including COMPANY’S wellhead
running tools.
1.33
 
Mud pump liners and pistons for two (2) sizes as specified by COMPANY.
1.34
 
Fishing tools to include overshots, grapples, and crossover subs required to
catch all contractor supplied drill string and bottom hole assembly components

 
2
 
 

 
 

--------------------------------------------------------------------------------

 



 

   
listed in Exhibit “B-2”.
1.35
 
Diver services and equipment as required by CONTRACTOR.
1.36
 
Mud bucket for each size of CONTRACTOR supplied drill pipe.
1.37
 
Outside pipe wipers for each size of CONTRACTOR supplied drill pipe.
1.38
 
Pressure washer for rig floor and maintaining same.
1.39
 
Mud vacuum system for rig floor clean up and maintenance.
1.40
 
Space and utilities for the following COMPANY’S third party equipment: electric
wireline logging unit, MWD/LWD logging unit, mud logging unit and two (2)
centrifuges.
1.41
 
Space or accommodation for COMPANY’S warehouse.
     
Category II
Furnished by COMPANY, paid by COMPANY
     
2.1
 
Thread compound for COMPANY’S connectors and casing.
2.2
 
Potable and fresh water for drilling, cementing and wash down of CONTRACTOR’S
equipment and for personnel use but with respect to the latter only in excess of
the capacity of the distillation unit.
2.3
 
Diesel fuel.
2.4
 
Drill sites, location surveys, marker buoys.
2.5
 
All permits and licenses required for the drilling site and to permit access
thereto and egress therefrom.
2.6
 
Weather forecast service.
2.7
 
Stabilizers, including sleeves and spare parts and maintenance.
2.8
 
Core heads, core catchers and coring service charges.
2.9
 
Drilling bits, bit breakers (not supplied per Exhibit B-2), underreamers, hole
openers, shock subs, wall scrapers, and other down hole tools, plus maintenance
and repairs.
2.10
 
Water based mud, chemicals and additives.
2.11
 
Synthetic oil base mud, oil emulsion and other special drilling and completion
fluids for completing wells.
2.12
 
Mud engineering services, and other mud supervision.
2.13
 
Mud centrifuge.
2.14
 
Pumping and blowing of bulk materials from work boats to Drilling Unit and
between workboats and dock storage facilities.
2.15
 
All completion and production equipment, including hangers, packers, liners,
floats, centralizers, scratchers, casing shoes, float collars, wellheads, spacer
spools, Christmas trees including ring gaskets, valves, well connections and all
necessary tools and equipment for installation.
2.16
 
Wellhead running retrieving, handling and testing tools.
2.17
 
Cementing unit and cement mixing pumps.
2.18
 
Cement and cement services, including special rental charge.
2.19
 
Electric logging unit, services and related tools.
2.20
 
Gun perforating and related services.
2.21
 
Mud logging unit and related services.

 
3
 
 
 

--------------------------------------------------------------------------------

 

2.22
 
Whipstocks, directional drilling tools and services.
2.23
 
All surface and down hole survey equipment and services, except for drift
indicators and slick line unit as described in Exhibit “B-2”.
2.24
 
Drill stem, formation testing tools and services.
2.25
 
Test tanks and accessories for production testing.
2.26
 
Well test burner equipment, burners, separators, flow meters, any other well
testing equipment, including installation costs and well testing services.
2.27
 
All permanent or special installations and services, including services for
controlling blowouts and fires.
2.28
 
Diver, ROV services and equipment as required by COMPANY.
2.29
 
Additional welding services required by COMPANY.
2.30
 
Spare parts and operating supplies for COMPANY’S tools and equipment.
2.31
 
All transportation required for CONTRACTOR’S and COMPANY’S equipment, supplies,
drilling and potable water and personnel between shore and Drilling Unit.
2.32
 
Transportation from base of operations to Drilling Unit by sea, air and/or
helicopter.
2.33
 
Anchor handling vessels and crews to deploy and recover mooring system at
COMPANY’S drilling location.
2.34
 
Dock and dockside facilities, including cranes and trucks, labor equipment for
loading and unloading CONTRACTOR’S and COMPANY’S equipment, materials and
supplies at COMPANY’S shore base, port charges, pilot fees, canal fees,
wharfage, agent fees and related costs for movement of equipment and material at
COMPANY’S shore base and dock facilities.
2.35
 
Any radio equipment required by COMPANY in excess of those described in Exhibit
“B-2”, and maintenance of such radio equipment.
2.36
 
All radio permits and licenses for COMPANY’S radios.
2.37
 
Disposal of all liquid and other waste generated by COMPANY including drum
disposal.
2.38
 
Disposal of cuttings, mud materials from the well, if required.
2.39
 
Wellhead, wellhead gasket, wear bushing and bore protectors. All other gaskets
and bore protectors for CONTRACTOR’S account.
2.40
 
Casing and or tubing tools and crews not listed in Exhibit “B-2”.
2.41
 
All casing, tubing and accessories.
2.42
 
Casing cutting tools.
2.43
 
Drill pipe, drill collars and accessories other than that furnished by
CONTRACTOR listed in Exhibit “B-2”.

 
4
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
Category III
 
 
Furnished by CONTRACTOR, paid by COMPANY
 
3.1
 
Special safety equipment required other than as described in Exhibit “D”.
3.2
 
Replacement screens on shale shakers for screen sizes finer than 84 mesh.
3.3
 
Replacement screens on mud cleaners for screen sizes finer than 150 mesh.
3.4
 
Welding consumables for welding COMPANY furnished equipment.
3.5
 
Additional off tour labor authorized by COMPANY for mixing cement, moving mud
materials, COMPANY’S tubulars, etc.
3.6
 
Overtime beyond normal work schedule and extra CONTRACTOR personnel requested by
COMPANY.
3.7
 
Replacement of CONTRACTOR supplied supply vessel mooring system ropes.
3.8
 
Replacement set of ram packer elements, top seals and annular elements. All
elements, packers, seals and related rubber goods shall be Original Equipment
Manufacturer equipment and oil mud compatible.
3.9
 
Replacement of CONTRACTOR supplied hoses for receiving and discharge of liquid
and bulk consumables from workboats.
3.10
 
Meals and accommodations on board the Drilling Unit for COMPANY and COMPANY’S
third party personnel in excess of an average of ten (10) per day calculated
over a period of one (1) calendar month will be billed at CONTRACTOR’S actual
cost.

 
5
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 
 
INSURANCE REQUIREMENTS
 
 
1. The insurance required to be carried by CONTRACTOR under this Contract is as
follows:
 
 
a. Workers’ Compensation as may be required by the laws of the jurisdictions
which the work is performed, including occupational disease. If the performance
of the CONTRACT requires the use of watercraft or is performed over water,
CONTRACTOR shall provide coverage for liability under the U.S. Longshoreman’s
and Harbor Workers Compensation Act, the Outer Continental Shelf Lands Act, and
liability for admiralty benefits and damages under the Jones Act, Death on the
High Seas Act, and general maritime laws on all employees except members of
crews of vessels if crew liabilities are covered under Protection and Indemnity
Insurance, and shall further provide that a claim “in rem”, or against the
Drilling Unit, shall be treated as a claim against the employer.
 
 
b. Employer’s Liability Insurance with limits not less than $10,000,000 per
occurrence covering injury or death to any employee.
 
 
c. Comprehensive General Liability Insurance, including contractual liability
insuring the indemnity agreement as set forth in the Contract and
products-completed operations coverage with a combined single limit of not less
than $10,000,000 covering bodily injury, sickness, death and property damage.
This insurance shall provide that a claim “in rem” or against the Drilling Unit
be treated as a claim against the insured.
 
 
d. Comprehensive Automobile Liability Insurance including contractual liability,
insuring owned, non-owned, hired, and all vehicles used by CONTRACTOR with a
combined single limit of not less than $10,000,000 applicable to bodily injury,
sickness, or death and loss of or damage to property in any one occurrence.
 
 
e. Watercraft Insurance: If the performance of this CONTRACT requires the use of
watercraft to be provided by CONTRACTOR, CONTRACTOR shall carry or require the
owners of the watercraft to carry: (1) Hull and Machinery (including Collision
Liability) insurance, subject to the American Institute Hull Clauses or
equivalent, in an amount not less than the stated value of the watercraft (any
language in this policy which limits the coverage of an insured who is not an
owner or who is not entitled to limitation of liability shall not apply to the
extent the owner has assumed liability for the loss); (2) Protection and
Indemnity Insurance, in an amount not less than the stated value of the
watercraft or $5,000,000, whichever is greater (any language in this policy
which limits the coverage of an insured who is not an owner or who is not
entitled to limitation of liability shall not apply to the extent the owner has
assumed liability for the loss); and (3) in respect to all chartered vessels,
Marine Operator’s Charterer’s Legal Liability insurance with limits of not less
that $5,000,000.
 
 
1
 
 

 
 

--------------------------------------------------------------------------------

 



 
 
f. Aircraft Insurance: If the performance of this Contract requires the use of
aircraft provided by CONTRACTOR, CONTRACTOR shall carry, or require the owners
of the aircraft to carry: (1) All Risks Hull insurance in an amount equal to the
replacement value of the aircraft, and (2) Bodily Injury Liability, including
Passenger Liability of not less than $2,000,000 per passenger seat in any one
occurrence and $25,000,000 property damage in any one occurrence.
 
 
g. All Risks Hull and Machinery/Physical Damage Insurance, includingCollision
Liability, blowout and cratering coverage, in an amount equal to full value of
the CONTRACTOR’S Drilling Unit and other equipment employed, including
CONTRACTOR’S associated equipment and non-floating items normally situated in
the ocean, such as blowout preventers, riser systems, anchors, anchor chains,
and/or cable, pendant wires and pendant buoys. This coverage shall include at
least $5,000,000 for costs or expenses of the removal of the wreck or debris of
the Drilling Unit.
 
 
h. Protection and Indemnity Insurance on the Drilling Unit owned and/or operated
by the CONTRACTOR in an amount of not less than the full value of the Drilling
Unit or Five Million Dollars ($5,000,000), whichever is greater. This coverage
may exclude liability to CONTRACTOR’S employees and members of the crew of the
insured drilling unit provided the insurance set forth in Sections “a and b”
hereof is warranted to remain in full force and effect during the term of this
Contract. (Any language in this policy which limits the coverage of an insured
who is not an owner or who is not entitled to limitations of liability shall not
apply to the extent the owner has assumed liability for the loss.)
 
 
i. Pollution Liability Insurance on the vessel, in accordance with the terms of
entry provided by the CONTRACTOR’S P&I Club (as required by the Oil Pollution
Act of 1990 OPA 90).
 
 
2. All the insurance shall be carried by CONTRACTOR at CONTRACTOR’S expense with
an insurance company or companies authorized to do business in the jurisdictions
where the work is to be performed and satisfactory to Vastar. CONTRACTOR shall
furnish certificates of insurance to Vastar evidencing the insurance required
hereunder and, upon request, Vastar may examine true copies of the actual
policies. Each certificate shall provide that the insurance is in full force and
effect and that it shall not be canceled or materially changed without thirty
(30) days (seven (7) days with respect to war risks, prior written notice to
Vastar. All certificates must contain reference to endorsements (i.e.,
Additional Insured, Waiver of Subrogation, etc.) as required herein.
 
 
3. Vastar, its subsidiaries and affiliated companies, co-owners, and joint
venturers, if any, and their employees, officers, and agents shall be named as
additional insureds in each of CONTRACTOR’S policies, except Workers’
Compensation for liabilities assumed by CONTRACTOR under the terms of this
Contract.
 
 
2
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
4. All CONTRACTOR’S insurance policies shall be endorsed to provide that
underwriters and insurance companies of CONTRACTOR shall not have any right of
subrogation against Vastar, its subsidiaries, co-owners and joint venturers, if
any, and their agents, employees, officers, invitees, servants, contractors,
subcontractors, insurers, and underwriters.
 
 
5. Any coverage provided to Vastar by the CONTRACTOR’S insurance under this
CONTRACT is primary insurance and shall not be considered contributory insurance
with any insurance policies of Vastar, its subsidiaries, co-owners and joint
venturers, if any..
 
 
6. All policies shall be endorsed to provide that there will be no recourse
against Vastar for payment of premium.
 
 
7. CONTRACTOR shall require all its subcontractors to carry adequate insurance
coverage during the term they are engaged in performing any work hereunder.
Subcontractors shall furnish Vastar acceptable evidence of insurance upon its
request.
 
 
8. Except where specifically provided for in this Contract any and all
deductibles in the required insurance policies shall be assumed by, for the
account of, and at CONTRACTOR’S sole risk.
 
 
9. In the event the premium for war, expropriation, nationalization and non
re-exportation risks insurance for the CONTRACTOR’S Drilling Unit increases as a
result of the importation of the Drilling Unit into a specific Area of
Operations, CONTRACTOR shall notify Vastar of the increase in premium prior to
payment by CONTRACTOR, and Vastar, at its sole option shall, within 48 hours of
being given such notice either agree to reimburse CONTRACTOR for the documented
increase in premium or allow the Drilling Unit to depart the Area of Operations
for safe harbor once the well in progress is made safe.
 
 
3
 


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 
 
SAFETY, HEALTH, AND ENVIRONMENT MANAGEMENT SYSTEM
 
 
CONTRACTOR agrees in addition to CONTRACTOR’S Safety, Health and Environment
program and COMPANY’S Safety, Health and Environment Manual (“SHE Manual”). to
develop a “RIG SITE SAFETY MANAGEMENT SYSTEM”. The system shall contain
provisions for self-monitoring and accountability.
 
 
The Rig Site Safety Management System shall, at a minimum, address the following
items:
 
 
1. Safety and job planning meetings.
 
 
2. Training drills to verify viability of all response plans and to develop
personnel.
 
 
3. A “Work Permit System” to include the following:
 
 
a. Hotwork outside safe welding areas,
 
 
b. Confined Space Entry,
 
 
c. Working on High Pressure Lines,
 
 
d. Pumping of Hazardous Materials,
 
 
e. Maintenance of Life Boats,
 
 
f. Bypassing or repairs to “Critical Safety Systems,”
 
 
g. Handling of radioactive sources and explosives,
 
 
h. Any work involving Dynamic Positioning system equipment,
 
 
i. Work on or near remote start equipment, and
 
 
j. Crane offload or backload lifts from workboat greater than 15 tons.
 
 
CONTRACTOR shall ensure that:
 
 
1. All chemicals received and shipped from the Drilling Unit are properly
labeled, container undamaged, and a MSDS sheet accompanies product shipment.
CONTRACTOR shall be responsible for the proper disposition of CONTRACTOR’S
generated waste such as, but not limited to; lube oils, motor oils, antifreeze,
batteries, tires, rubber products, junk iron, drill line, etc.
 
 
2. An inventory of all hazardous materials and chemicals is maintained on the
Drilling Unit.
 
 
3. All radioactive sources and explosives shall be stored in appropriate and
approved magazines.
 
 
4. All source containers are to be locked and stored in a safe area away from
normal operations, living quarters and passage ways.
 
 
5. All personal protective equipment is identified and required to be used with
each work activity.
 
 
1
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
6. CONTRACTOR will provide a Readiness Checklist for the following critical
operations including, but not limited to, such as; Drill floor pre-tour, DP
pre-tour, hydrocarbon transfer, lifesaving equipment, monthly Drilling Unit
inspection, radioactive and explosives usage.
 
 
7. CONTRACTOR shall have in place a Safety Observation Program.
 
 
8. CONTRACTOR shall perform; pre-tour safety and weekly safety meetings, fire,
abandon, man overboard and helicopter crash drills. Scenario drill records are
to filed on location and be available for review by COMPANY’S personnel and
regulatory bodies.
 
 
9. CONTRACTOR shall provide a designated firefighting team and equipment
complete with back-up firefighting team.
 
 
10. CONTRACTOR and COMPANY will work together to incorporate an individual
safety incentive program to be combined with safety and rig personnel
performance and mutually agreed upon at a later date.
 
 
11. CONTRACTOR shall have an active Alcohol and Drug Screening Program.
CONTRACTOR agrees to conduct periodic searches and testing for such substances.
CONTRACTOR’S personnel who are considered to be safety sensitive personnel under
the Department of Transportation regulations shall be subject to and in
compliance with the U.S. Coast Guard regulations with respect to drug and
alcohol testing as set forth in 46 CFR Parts 4 and 16, and 49 CFR Part 40.
 
 
12. CONTRACTOR shall ensure that all its employees receive Hazardous Materials
training and how to use OSHA Form 20, known as Materials Safety Data Sheets,
which permits employee reporting on toxic substances.
 
 
13. CONTRACTOR shall maintain current records of training and certification of
personnel for the following: Hazcom, Well Control, Ballast Control, Crane
Operations, Hotwork Firewatch Training, Welding, and Electrical. CONTRACTOR is
required to maintain a Training Matrix Schedule for each position.
 
 
14. CONTRACTOR shall insure that Drilling Unit housekeeping, cleanliness and
personal hygiene meets requirements of COMPANY’S SHE manual.
 
 
15. CONTRACTOR shall have on location at all times at least two (2) personnel
trained in oil spill containment and hazardous materials handling and clean up.
 
 
16. CONTRACTOR shall immediately report to COMPANY’S representative, regardless
of quantity, all environmentally sensitive spills such as, but not limited to,
hydrocarbons or toxic materials.
 
 
2
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
17. CONTRACTOR to have an updated Spill Contingency Plan on site at all times.
 
 
18. CONTRACTOR shall immediately report to COMPANY’S representative and maintain
records of the following: all incidents including but not limited to near
misses, first aids, recordable accidents, lost time injuries, illnesses, spills,
pollution, incidents involving hazardous and explosive materials, property and
equipment damage.
 
 
19. CONTRACTOR shall maintain a daily Personnel on Board list to include
personnel name, company and position.
 
 
20. During hurricane season, CONTRACTOR shall keep an updated Hurricane
Evacuation Procedure complete with operational times to: secure the well,
recover the riser/BOP’s, secure the rig and offload all non essential or all
personnel if required.
 
 
CONTRACTOR SAFETY REPORTING:
 
 
CONTRACTOR shall provide to the COMPANY’S Safety, Health and Environmental
Representative a completed accident investigation report within twenty-four
hours of each occurrence designated in Exhibit D-18 above. CONTRACTOR shall
submit additional information each month concerning safety performance of
CONTRACTOR’S employees in connection with the work performed hereunder. The
following is a breakdown of the information that shall be submitted on or before
the tenth day of each month for the previous month’s safety performance.
 
 
1. Total man hours worked (month / YTD)
 
 
2. Total lost time accidents (month / YTD)
 
 
3. Total lost time days (month / YTD)
 
 
4. Total recordable accidents (month / YTD)
 
 
5. Total first aid cases (month / YTD)
 
 
6. Total cost equipment / property damage (month / YTD)
 
 
7. Any safety or health inspections, warnings, notices or asserted violations
issued by any governmental agencies
 
 
This information should be mailed or telecopied to:
 
 
SHE Representative
 
 
Vastar Resources, Inc.
 
 
15375 Memorial Drive
 
 
Houston, Texas 77079
 
 
Telephone: 281/584-6100
 
 
FAX: 281/584-6810
 
 
3
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
SAFETY MANUAL RECEIPT ACKNOWLEDGMENT
 
 
Attached to the Drilling Contract between Vastar Resources, Inc.. and R&B Falcon
Drilling Co. dated as of December 9, 1998.
 
 
Ron Tafery a duly authorized representative of Contractor and on behalf of
Contractor hereby acknowledges receipt of the “Safety and Health Manual” of
Vastar Resources, Inc. Contractor agrees that they have or agree to become
familiar with said Safety and Health Manual and shall, to the extent not
inconsistent with Contractor’s manual, policy and procedures, comply and cause
Contractor’s employees, agents and others under Contractor’s control entering
upon Vastar Resources’ premises in the performance of work or services or in
connection therewith to comply with the applicable standards contained in the
Safety and Health Manual of Vastar Resources, Inc. Vastar is not required by
Contractor to police Contractor’s compliance with any safety, health, and
environmental rules, laws, regulations or orders and Contractor’s agreement to
comply therewith shall not impose any obligation on the part of Vastar under
such rules, laws regulations or orders.
 
 
Contractor: R&B Falcon Drilling Co.
 
Name:
Ron Tafery
       
Title:
Vice President
       
Signature:
/s/ Ron Tafery
       
Date:
December 9, 1998
 

 
4
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT E
 
 
TERMINATION PAYMENT SCHEDULE
 
 
Termination Pursuant to Article 27
 
 
Should COMPANY terminate the CONTRACT pursuant to Article 27.1, COMPANY shall
pay CONTRACTOR a Lump Sum Payment as liquidated damages and not as a penalty,
within ninety (90) days of termination calculated as follows:
 
 
Lump Sum equals Operating Rate less eighty (80)% of the documented operating
costs times the number of days remaining under the Contract Term discounted to
present value using the annual prime rate of interest as posted by CitiBank N.A.
on the first day of the month in which Company terminates the Contract.
 
 
During the remaining Contract Period, CONTRACTOR shall make a good faith effort
to market the Drilling Unit. Should CONTRACTOR be successful, CONTRACTOR shall
refund to COMPANY any funds actually received or accrued from any other entity
for the use of the Drilling Unit as follows:
 
(1)
 
The repayment will be reduced by the eighty percent (80%) of the fixed cost not
already paid by COMPANY.
     
(2)
 
The repayment will be reduced by an amount equal to five percent (5%) as an
incentive for CONTRATOR to actively market the Drilling Unit.
     
(3)
 
Repayments by CONTRACTOR to COMPANY shall never exceed Contract Rate.

 
1
 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-1
 
CREW COMPLEMENT
 
Drill Crew
 
Total
 
On Board
 
Remarks
             
Drilling Rig Supt
 
2
 
1
   
Toolpusher
 
4
 
2
   
Driller
 
4
 
2
   
Asst. Driller
 
8
 
4
   
Pumpman
 
4
 
2
   
Floorman
 
12
 
6
   
Maintenance Supervisor (Electrical)
 
2
 
1
   
Electrician
 
4
 
2
   
Assistant Electrician
 
2
 
1
   
Electronic Technician
 
4
 
2
   
Mechanic
 
4
 
2
   
Assistant Mechanic
 
2
 
1
   
Welder
 
2
 
1
   
Sub Sea Engineer
 
2
 
1
   
Assistant Sub Sea
 
2
 
1
   
Crane Operator
 
4
 
2
   
Roustabout
 
16
 
8
   
RTSC
 
2
 
1
   
Medic
 
2
 
1
   
Materialsman
 
4
 
2
                 
Captain/OIM
 
2
 
1
   
Chief Officer
 
2
 
1
   
D.P. Operator
 
4
 
2
   
Assist. D.P. Operator
 
4
 
2
   
A.B. Seaman/Painters
 
6
 
3
   
Chief Engineer
 
2
 
1
   
First Engineer
 
2
 
1
   
2nd Engineer
 
4
 
2
   
Oiler/Motorman
 
4
 
2
   
Boatswain
 
2
 
1
   
Galley
 
As Needed
   
Total:
 
118
 
59
   

 
a)
 
Galley crew ratio of one to every 10 persons on board.
b)
 
A mutually agreed pre-commencement manning schedule shall be attached.
c)
 
Contractor may, with Company approval, reduce the marine crew manning based upon
Coast Guard requirements, when available.

 
1
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT F-2
 
COST OF ADDITIONAL PERSONNEL
 
Title
 
Total
 
On
Drilling
Rig
 
Regular
Hourly
Rate ($)
 
Overtime
Rate with
Burden
 
Daily Rate
Per Man (w/
Burden)
 
Drilling Rig Supt
 
2
 
1
 
34.83
 
75.76
 
831.81
 
Toolpusher
 
4
 
2
 
30.48
 
66.29
 
736.47
 
Driller
 
4
 
2
 
25.69
 
55.88
 
637.43
 
Asst. Driller
 
8
 
4
 
17.85
 
38.83
 
465.29
 
Pumpman
 
4
 
2
 
13.50
 
29.36
 
369.78
 
Floorman
 
12
 
6
 
13.00
 
28.28
 
358.80
 
Maintenance Supervisor (Electrical)
 
2
 
1
 
26.12
 
56.81
 
641.12
 
Electrician
 
4
 
2
 
21.77
 
47.36
 
551.36
 
Assistant Electrician
 
2
 
1
 
16.50
 
35.89
 
435.65
 
Electronic Technician
 
4
 
2
 
22.86
 
49.72
 
575.30
 
Mechanic
 
4
 
2
 
21.77
 
47.36
 
551.36
 
Assistant Mechanic
 
2
 
1
 
16.50
 
35.89
 
435.65
 
Welder
 
2
 
1
 
15.75
 
34.26
 
419.18
 
Sub Sea Engineer
 
2
 
1
 
25.44
 
55.33
 
631.95
 
Assistant Sub Sea
 
2
 
1
 
21.77
 
47.36
 
551.36
 
Crane Operator
 
4
 
2
 
16.55
 
36.00
 
436.75
 
Roustabout
 
16
 
8
 
11.00
 
23.93
 
314.88
 
RTSC
 
2
 
1
 
17.85
 
38.83
 
465.29
 
Medic
 
2
 
1
 
15.67
 
34.09
 
417.42
 
Materialsman
 
4
 
2
 
15.02
 
32.67
 
398.00
                         
Captain/OIM
 
2
 
1
 
35.70
 
77.65
 
850.88
 
Chief Officer
 
2
 
1
 
26.12
 
56.81
 
641.12
 
D.P. Operator
 
4
 
2
 
29.17
 
63.45
 
707.86
 
Assist. D.P. Operator
 
4
 
2
 
22.64
 
49.24
 
570.47
 
A.B. Seaman/Painters
 
6
 
3
 
11.00
 
23.93
 
314.88
 
Chief Engineer
 
2
 
1
 
28.30
 
61.55
 
688.79
 
First Engineer
 
2
 
1
 
22.64
 
49.24
 
570.47
 
2nd Engineer
 
4
 
2
 
19.59
 
42.62
 
503.50
 
Oiler/Motorman
 
4
 
2
 
14.00
 
30.45
 
380.76
 
Boatswain
 
2
 
1
 
17.42
 
37.89
 
455.85
 
Galley
 
As Needed
             
Total:
 
118
 
59
             

 
1

 
 

--------------------------------------------------------------------------------

 

 
RBS8-D REPORTING ORGANIZATION CHART
 
Crew Organizational Chart [chart.jpg]
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT G
 
 
VESSEL / EQUIPMENT PERFORMANCE / ACCEPTANCE
 
 
VESSEL TESTS / ACCEPTANCE
 
 
CONTRACTOR and COMPANY agree that the Drilling Unit must satisfy various sea
worthy type certifications, including but not limited to, U.S. Coast Guard, ABS,
and certifications pertinent to the flag the vessel will be registered under.
CONTRACTOR shall supply COMPANY with a copy of these certificates witnessed or
approved by any regulatory body.
 
 
CONTRACTOR shall provide OPERATOR with a preliminary copy of the Drilling Unit’s
Operations Manual as soon as it is available, prior to the Commencement Date and
a final signed, dated and approved by ABS, as soon as received.
 
 
Additional vessel and equipment function/acceptance test criteria shall be
developed and mutually agreed by CONTRACTOR and COMPANY and provided by the
CONTRACTOR as a condition of delivery of the vessel. These shall include, but
not be limited to: vessel, equipment acceptance, seatrials, full scale recoil
test, dynamic position system (DP) / power systems failure mode effect analysis
(FMEA) and fault tree analysis and a blowout preventer (BOP) multiplex control
system (Mux) System FMEA and fault tree analysis. In principle, Shipyard Sea
Trials shall be conducted as specified in the Shipyard Specifications, Chapter
18, Test and Trials. Additional test may be required upon arrival in the Gulf of
Mexico, as mutually agreed. The project managers of the Parties agree to provide
the following:
 
·
Vessel / equipment acceptance / seatrials procedures:
one (1) month prior to delivery
·
DP/power systems FMEA and fault tree analysis:
two (2) month after final design
·
BOP mux control system FMEA and fault tree analysis:
two (2) month after final design

 
1
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT H
 
 
PROJECT EXECUTION PLAN
 
 
Construction and operation of the Drilling Unit (RBS8D) represents a major
financial commitment to the Parties. Additionally, the Drilling Unit will be an
integral part of COMPANY’S long range business plan for oil and gas exploration
in the deepwater’s of the Gulf of Mexico. Any change in cost, delivery or
operability relating to the Drilling Unit could have a substantial impact on
COMPANY’S plan, therefore, COMPANY must be notified immediately of any changes
that would effect these items.
 
 
To help mitigate the risk, a mutually agreed Project Execution Plan will be
developed to insure the Drilling Unit is delivered on time, within budget, is
outfitted and will operate in accordance with this CONTRACT. To ensure that the
latest technology is incorporated and maximum performance achieved,
representatives from third party suppliers shall also be included. As a minimum,
The Project Execution Plan will address the following items in appropriate
detail:
 
·
Project Goals/Operating Principles
·
Project Organization
·
Roles/Responsibilities/Accountabilities
·
Project Description/Schedule/Milestones
·
Overall Assurance Plan
·
Safety
·
Interface Coordination Plan (Communication)
·
Quality Plan
·
Document Control
·
Approval Process
·
Change Control Procedures
·
Management of Change
·
Meeting/Presentation Schedule
·
Risk Management Register
·
Cost Control

 
Without limiting CONTRACTOR’S obligations under this CONTRACT, COMPANY will
provide representatives to monitor the design and construction of the Drilling
Unit. Any changes to the Drilling Unit that would effect the Dayrate, delivery
or operability will require an amendment to the CONTRACT as set forth in Article
35.2. All changes to the design or specifications set forth in this CONTRACT
require the Company Project Manager approval.
 
 
The project manager of the Parties agree to have a mutually agreed Project
Execution Plan finalized by February 1, 1999.
 
 
1
 

 
 

--------------------------------------------------------------------------------

 




 
 
 
 
April 13, 1999
 
 
Vastar Resources, Inc.
 
 
15375 Memorial Drive
 
 
Houston, TX 77079
 
 
Attention: Mr. Don Weisinger
 
 
Re: Drilling Contract dated December 08, 1998 between Vastar Resources, Inc. and
R&B Falcon Drilling Co. for the Drilling Unit “RBS-8D” - Effective Date
Establishment of Base Figures in accordance with Article 2.3.2 of the Contract
 
 
Gentlemen:
 
 
Pursuant to Article 2.3.2, we wish to advise that our base figures for the 4
items are as follows:
 
a. Labor (all inclusive)
U.S.$21,420 \ Day
b. Catering
U.S.$2,364 \ Day
c. Spare Parts & Supplies
PPI Code No. 1191.02 Base = 133.8 (Preliminary - December, 1998) -
d. Insurance
U.S.$2,660 \ Day

 
As the United States Department of Labor has not yet published the final
December, 1998 index for Code No. 1191.02 “Oil Field and Gas Field Drilling
Machinery”, the above base index of 133.8 is still officially classified as
preliminary and may be subject to change. The final index will be published in
early May 1999. We shall write to you again at this time either to confirm 133.8
as the final figure or to advise the new figure. In any event, we felt it best
not to further delay the submission to you of the other base figures due to the
4 month time lag in the publication of Government economic statistics.
 
 
Whilst writing, we wish to bring to your attention the following errors in
Exhibit F-2 “Cost of Additional Personnel”:


Title
 
Hrly Rate Shown
     
Correct Hrly Rate
 
Drilling Rig Supt
 
$
34.83
 
Should be
 
$
35.70
 
Captain/OIM
 
$
35.70
 
Should be
 
$
34.83
 
Chief Officer
 
$
26.12
 
Should be
 
$
27.43
 
D. P. Operator
 
$
29.17
 
Should be
 
$
23.08
 
Assist D. P. Operator
 
$
22.64
 
Should be
 
$
20.90
 


We shall go ahead and formally change Exhibit F-2 to show the correct rates and
revised corresponding extension figures upon receipt of your agreement to the
above.
 
Sincerely yours,
 
R&B Falcon Drilling Co.
     
/s/ W.L. Ellis
 
W.L. Ellis
 
Regional Operations Manager
 

 
R&B Falcon Corporation 901 Threadneedle · Houston, Texas 77079 · (281) 496-5000
www.rbfalcon.com
 

 
 

--------------------------------------------------------------------------------

 

Contract Budget Request
RBS8-D Vastar Resources, Inc. / Gull of Mexico
Expatriate Rig Payroll
 
Exchange Rate: US $1.00 =1 U.S. $
 
[03PAY]

 

           
Total Per Employee
     
Budgeted
 
Budgeted
 
Annual
 
Regular
 
Regular
 
Regular
 
Regular
 
Payroll/
 
Payroll
     
On Board
 
Total
 
Work
 
Monthly
 
Monthly
 
Monthly
 
Annual
 
Calenday
 
Per
 
Rig-based
 
Expats
 
Expats
 
Days
 
Base
 
Travel Pay
 
Total
 
Total
 
Day
 
Work Day
                                         
Asst. Superintendent*
 
1.00
 
2.00
 
182.50
 
8,000
     
8,000
 
96,000
 
263
 
526
 
Toolpusher
 
2.00
 
4.00
 
182.50
 
7,000
     
7,000
 
84,000
 
230
 
460
 
Tourpusher
                     
0
 
0
         
Barge Engineer*
             
6,000
     
6,000
 
72.000
         
Asst. Barge Engineer*
             
4,800
     
4,800
 
57,600
         
Maintenance Supervisor*
 
1.00
 
2.00
 
182.50
 
6,000
     
6,000
 
72,000
 
197
 
395
 
Driller
 
2.00
 
4.00
 
182.50
 
5,900
     
5,900
 
70,800
 
194
 
388
 
Alternate Driller
 
4.00
 
8.00
 
182.50
 
5,000
     
5,000
 
60,000
 
164
 
329
 
Alternate Driller Trainee
                     
0
 
0
         
Derrickman
             
3,330
     
3,330
 
39,960
         
Pumpman
 
2.00
 
4.00
 
182.50
 
3,101
 
250
 
3,351
 
40,212
 
110
 
220
 
Motorman
             
3,215
     
3,215
 
38,580
         
Welder
 
1.00
 
2.00
 
182.50
 
3,617
     
3,617
 
43,404
 
119
 
238
 
Crane Operator
 
2.00
 
4.00
 
182.50
 
3,800
     
3,800
 
45,600
 
125
 
250
 
Heavy Lift Crane Operator**
                     
0
 
0
         
Barge Captain
                     
0
 
0
         
Asst. Barge Captain
                     
0
 
0
         
Control Room Operator*
             
4,500
     
4,500
 
54,000
         
Asst. Control Room Operator*
             
3,600
     
3,600
 
43,200
         
Mechanic
 
2.00
 
4.00
 
182.50
 
5,000
     
5,000
 
60,000
 
164
 
329
 
Asst. Mechanic
 
1.00
 
2.00
 
182.50
 
3,790
     
3,790
 
45,480
 
125
 
249
 
Mechanic Helper
                     
0
 
0
         
Electronic Technician*
 
2.00
 
4.00
 
182.50
 
5,250
     
5,250
 
63,000
 
173
 
345
 
Electrician
 
2.00
 
4.00
 
182.50
 
5,000
     
5,000
 
60,000
 
164
 
329
 
Asst. Electrician
 
1.00
 
2.00
 
182.50
 
3,790
     
3,790
 
45,480
 
125
 
249
 
Electrician Helper
                     
0
 
0
         
Subsea Engineer*
 
1.00
 
2.00
 
182.50
 
7,000
     
7,000
 
84,000
 
230
 
460
 
Asst. Subsea Engineer*
 
1.00
 
2.00
 
182.50
 
5,000
     
5,000
 
60,000
 
164
 
329
 
Materialsman
                     
0
 
0
         
Storekeeper
 
2.00
 
4.00
 
182.50
 
3,450
     
3,450
 
41,400
 
113
 
227
 
Medic
 
1.00
 
2.00
 
182.50
 
3,450
     
3,450
 
41,400
 
113
 
227
 
Radio Operator
             
3,101
     
3,101
 
37,212
         
Floorman
 
6.00
 
12.00
 
182.50
 
2,986
 
250
 
3,236
 
38,832
 
106
 
213
 
Lead Roustabout
                     
0
 
0
         
Roustabout
 
8.00
 
16.00
 
182.50
 
2,526
 
250
 
2,776
 
33,312
 
91
 
183
 
Paint Foreman
                     
0
 
0
         
Painter
             
2,124
     
2,124
 
25,488
         
Captain/Master***
 
1.00
 
2.00
 
182.50
 
8,000
     
8,000
 
96,000
 
263
 
526
 
Chief Officer***
 
1.00
 
2.00
 
182.50
 
6,300
     
6,300
 
75,600
 
207
 
414
 
First Officer***
             
5,300
     
5,300
 
63,600
         
Second Officer***
             
4,800
     
4,800
 
57,600
         
Third Officer***
             
4,200
     
4,200
 
50,400
         
Chief Engineer***
 
1.00
 
2.00
 
182.50
 
6,500
     
6,500
 
78,000
 
214
 
427
 
First Engineer***
 
1.00
 
2.00
 
182.50
 
6,000
     
6,000
 
72,000
 
197
 
395
 
Second Engineer***
 
2.00
 
4.00
 
182.50
 
5,200
     
5,200
 
62,400
 
171
 
342
 
Bosun***
 
1.00
 
2.00
 
182.50
 
4,000
     
4,000
 
48,000
 
132
 
263
 
Deck Supervisor***
             
4,000
     
4,000
 
48,000
         
D.P. Operator***
 
2.00
 
4.00
 
182.50
 
5,300
     
5,300
 
63,000
 
174
 
348
 
Asst. D.P. Operator***
 
2.00
 
4.00
 
182.50
 
4,800
     
4,800
 
57,600
 
158
 
316
 
Oiler***
 
2.00
 
4.00
 
182.50
 
3,215
 
250
 
3,465
 
41,580
 
114
 
228
 
Able Seaman***
 
3.00
 
6.00
 
182.50
 
2,526
 
250
 
2,776
 
33,312
 
91
 
183
 
Rig Safety & Training Coordinator
 
1.00
 
2.00
 
182.50
 
4,100
     
4,100
 
49,200
 
135
 
270
 
Other
                     
0
 
0
                                                 
Total
 
59.00
 
118.00
 
Overtime Wages Total
     
0
                     
OIM Premium ($4,800 if applicable)
     
4.800
                                                             
Total Annual Expatriate Payroll
     
6,257,544
                                                             
Total Per Day Expatriate Payroll
     
17,144
 
(Posts to Rig Payroll)
 

 
* Semisubmersibles Only
                                     
** Super Tenders Only
         
Total Payroll Burden Per Day
 
20
% 
3,429
 
(Posts to Payroll Burden)
 


 
 

--------------------------------------------------------------------------------

 


Contract Budget Request
RBS8-D / Vastar Resources, Inc. / Gulf of Mexico
Expatriate Training Costs
 
Exchange Rate: US $1.00 =1 U.S. $
[09XPTTRN]

 
Employee Name
 
Employee
Position
 
Name of
School
 
School Location
 
# of
Days
 
Training
Wages
Per Day
 
Outside
Tuition
 
International
Airfare
 
Domestic/
Charter
 
Hotel
Per Day
 
Meals
Per Day
 
Other
                                                 
T.B.A.
 
Various
 
Well Control
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Cyberchair
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Varco
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
PM
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
GE
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Burgess
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Brandt
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Fire Fighting
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Sea Survival
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Wartslia
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Kamewa
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Simrad
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
High Voltage
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Alborg
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Bridge Mgn
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Radar
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
GMDSS
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
HLO
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
Crane Ops
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
AWC
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
STOP / H2S
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
EPT
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
 
T.B.A.
 
Various
 
DGPS
     
10
 
75
 
2,500
 
300
     
100
 
35
 
20
                                                                 
230
 
1,725
 
57,500
 
6,900
 
0
 
2,300
 
805
 
460
                                                                 
Total Training Wages
 
17,250
                                 
Total Outside Tuition
 
57,500
                                 
Total Training Travel
 
38,410
                                 
Total Training Costs
 
113,160
                         
Per Day Training Costs
 
310
 
(Posts to Training Costs)
     

 
 

 
 

--------------------------------------------------------------------------------

 

 
Contract Budget Request
RBS8-D / Vastar Resources, Inc. / Gulf of Mexico
Expatriate Operational Travel
 
Exchange Rate: US $1.00 =1 U.S. $
[15EXTRAV]

 
Crew Change Commuter Travel
 

       
Annual
 
Cost Per Trip
 
Total
     
Round
 
Airport of Origin
 
Total
Personnel
 
Roundtrips
Per Emp.
 
International
Airfare
 
Domestic/
Charter
 
Hotel
 
Meals
 
Other
 
Annual
costs
 
Commuter
Schedule
 
Trips
Per Year
 
East Coast
 
12
 
8.69
     
300
 
75
 
35
 
20
 
44,840
 
7x7
 
26.07
 
West Coast
 
12
 
8.69
     
300
 
75
 
35
 
20
 
44,840
 
14x14
 
13.04
 
North Central
 
12
 
8.69
     
200
 
75
 
35
 
20
 
34,412
 
21x21
 
8.69
 
Texas
 
12
 
8.69
     
100
 
75
 
35
 
20
 
23,984
 
28x28
 
6.52
 
Louisana
 
12
 
8.69
     
100
 
75
 
35
 
20
 
23,984
 
35x35
 
5.21
 
Mississippi
 
12
 
8.69
     
100
 
75
 
35
 
20
 
23,984
 
42x42
 
4.35
 
Other
 
4
                         
0
 
56x56
 
3.26
                                 
0
 
14x7
 
17.38
                                 
0
 
21x14
 
10.43
                                 
0
 
28x14
 
8.69
                                 
0
 
56x28
 
4.35
                                 
0
 
112x56
 
2.17
                                 
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                         
0
                                                     
Expatriate Commuters
 
76
     
Total Annual Expatriate Commuter Travel
         
196.046
                                                                 
Expat Cost / Man / Calendar Day
     
7.07
                                                                     
Total Annual Expatriate Operationl Travel
         
196,046
                     
Total Per Day Expatriate Operational Travel
         
537
 
(Posts to Operational Travel)

 
 

 
 

--------------------------------------------------------------------------------

 

 
Contract Budget Request
RBS8-D / Vastar Resources, Inc. / Gulf of Mexico
Catering
 
Exchange Rate: US $1.00 =1 U.S. $
 
[12CAT]

 
Category
 
Personnel
On
Board
 
Manday
Rate
 
Total/Day
Per
Category
 
Annual
Catering
Costs
                     
Expatriate
 
59.00
 
34.26
 
2,021
 
737,789
                     
TCN
 
0.00
 
34.26
 
0
 
0
                     
National
 
0.00
 
34.26
 
0
 
0
                     
Total Regular Crews
 
59.00
     
2,021
 
737,789
                     
AVG OPERATOR ON BOARD
 
30.00
 
34.26
 
1,028
 
375,147
                     
OPERATOR RECHARGE
 
(20.00
)
(34.26
)
(685
)
(250,098
)
                   
NET OPERATOR CATERING
 
10.00
             

 
NOTE:
 
AVG OPERATOR ON BOARD = ACTUAL AVERAGE OPERATOR/THIRD PARTY PERSONNEL ON BOARD.
MANUAL INPUT REQUIRED.
OPERATOR RECHARGE = AUTOMATIC CALCULATION.
NET OPERATOR CATERING = CONTRACT SPECIFIED NUMBER OF OPERATOR/THIRD PARTY
PERSONNEL TO PROVIDE CATERING.
MANUAL INPUT REQUIRED.
 
Office Staff
 
0.00
 
34.26
 
0
 
0
                             
Crew Change
 
0.00
 
34.26
 
0
 
0
                             
Other Mandays
 
0.00
 
34.26
 
0
 
0
                             
Total Other Mandays
 
0.00
     
0
 
0
                                         
Other Annual Amounts
 
0
                                         
Other Annual Amounts
 
0
                                         
Total Annual Catering Cost
 
862,838
                             
Daily Personnel On Board
 
89.00
     
Total Per Day Catering Cost
 
2,364
 
(Posts to Catering)
 

 





 
 

--------------------------------------------------------------------------------

 

[bureauoflabor_136a.jpg]
 
Data extracted on: April 12, 1999 (10:20 AM)
 
Producer Price Index-Commodities
 
Series Catalog:
 
Series ID : wpu119102
 
Not Seasonally Adjusted
Group : Machinery and equipment
Item : Oil field and gas field drilling machinery
Base Date : 8200
 
Data:
 
Year
 
Jan
 
Feb
 
Mar
 
Apr
 
May
 
Jun
 
Jul
 
Aug
 
Sep
 
Oct
 
Nov
 
Dec
 
Ann
 
1989
 
96.9
 
97.1
 
97.2
 
97.1
 
97.6
 
97.6
 
97.6
 
98.4
 
98.6
 
99.3
 
99.5
 
99.5
 
98.0
 
1990
 
99.6
 
99.6
 
99.2
 
99.2
 
99.3
 
99.9
 
100.2
 
101.5
 
105.8
 
106.2
 
106.6
 
106.6
 
102.0
 
1991
 
106.7
 
107.7
 
108.7
 
108.8
 
110.0
 
110.0
 
110.0
 
110.0
 
110.0
 
110.0
 
110.1
 
110.1
 
109.3
 
1992
 
110.1
 
110.1
 
110.1
 
110.1
 
110.2
 
110.4
 
110.6
 
110.6
 
110.6
 
110.8
 
112.4
 
112.5
 
110.7
 
1993
 
112.8
 
112.9
 
113.3
 
112.1
 
112.0
 
112.2
 
112.3
 
112.3
 
113.4
 
113.4
 
113.4
 
114.6
 
112.9
 
1994
 
114.6
 
114.6
 
114.6
 
114.6
 
114.7
 
114.9
 
115.4
 
115.4
 
115.9
 
117.8
 
117.8
 
117.8
 
115.7
 
1995
 
118.3
 
118.6
 
119.2
 
119.2
 
119.3
 
119.6
 
120.4
 
120.4
 
120.4
 
122.0
 
122.2
 
122.2
 
120.1
 
1996
 
124.0
 
124.0
 
124.0
 
124.3
 
124.2
 
124.8
 
125.3
 
125.3
 
125.3
 
126.2
 
126.6
 
127.1
 
125.1
 
1997
 
127.7
 
127.9
 
128.6
 
129.1
 
129.2
 
129.3
 
129.3
 
129.5
 
129.7
 
130.3
 
131.4
 
132.0
 
129.5
 
1998
 
133.1
 
132.9
 
133.1
 
133.0
 
133.0
 
133.0
 
132.9
 
132.9
 
132.9
 
133.6
 
133.6
 
133.8
(P)
133.2
(P)
1999
 
134.0
(P)
133.9
(P)
133.9
(P)
                                       

 
 
P: Preliminary. All indexes are subject to revision four months after original
publication.
 
[datahomepg_136b.jpg]
Data Home Page

 
[blshomepg_136c.jpg]
BLS Home Page

 
http://146.142.4.24/cgi-bin/srgatc
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
Memo

 
To:
John Luedtke
Date:
August 3, 1998
       
From:
Robert B. Carvell
           
Subject:
Estimated Annual Premium
             
RBS-8 M
             
Effective 15 March 1998
   

 
CONFIDENTIAL
       
I.
Coverage:
 
All Risk Hull & Machinery
 
Insured Value:
 
$325,000,000
 
Deductible:
 
$250,000 Per Occurrence
 
NET ANNUAL PREMIUM:
 
$528,996.80
       
II.
Coverage:
 
Loss of Hire
 
Daily Indemnity:
 
$189,000
 
Policy Limits:
 
180 Days
 
Deductible Period
 
21 Days
 
NET ANNUAL PREMIUM
 
$232,867
       
III.
Coverage:
 
Primary Marine Protection & Indemnity
 
Policy Limits:
 
$1,000,000 Per Occurrence
 
Deductible:
 
$100,000 Per Occurrence
 
NET ANNUAL PREMIUM (U.S. WATERS)
 
$182,000.00
 
NET ANNUAL PREMIUM (FOREIGN WATERS)
 
$ 78,000.00
       
IV.
Coverage:
 
Excess Liability
 
Policy Limits:
 
$400,000,000
 
Deductible:
 
XS of Primary Marine P&I
 
NET ANNUAL PREMIUM
 
$6,795.00

 
Continued/......
 
 

 
 

--------------------------------------------------------------------------------

 

 
V.
Coverage:
 
Contingent Energy Exploration & Development
 
Policy Limits:
 
$100,000,000
 
Deductible
 
$250,000 Per Occurrence
 
NET ANNUAL PREMIUM
 
$704.76
       
VI.
U.S. Brokers:
 
Aon Risk Services, Inc.
 
ANNUAL FEE
 
$19,379.85
               
TOTAL ANNUAL PREMIUM:
(U.S. Waters)
 
$970,743.41
     
(Foreign Waters)
 
$866,743.41
 

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
Mike Roth
MARKETING MANAGER NAR
 
R & B FALCON DRILLNG CO.
311 BROADFIELD BLVD., SUITE 400
HOUSTON, TEXAS 77084

 
July 24, 2001
 
Vastar Resources, Inc
15375 Memorial Drive
Houston, TX 77079
 
Attn:
Mr. Don Weisinger
   
Re:
Vastar Resources Inc. (“Vastar”) & R & B Falcon Drilling Company (“R &B”)
Drilling Contract — RBS-8D — Deepwater Horizon (“Rig”) (hereinafter referred to
as the “Contract”)
 
Deepwater Horizon Contract Amendment — Additional Personnel

 
Dear Mr. Weisinger,
 
Reference is made for all purposes to that certain Offshore
Drilling/Workover/Completion Contract dated December 9, 1998 (“Contract”), by
and between R&B Falcon Drilling Co. (“R&B”) and Vastar Resources, Inc.
(“Vastar”).
 
Upon Commencement Date of the Contract, Vastar has requested and R&B agrees to
provide two additional (2) Deck Foremen, four (4) Assistant Pumphands, four
(4) Solid Control Technicians and four (4) Roustabouts in addition to those
specified to be provided in Exhibit F-2 of the Contract, for operations on the
semi-submersible Deepwater Horizon. Exhibit F-2 shall be amended, effective as
of June 26, 2001 to provide for these additional personnel, at cost to be paid
by Vastar based upon the following rates, subject to the labor cost escalations
set forth therein:
 
Title
 
Total
 
On
Rig
 
Overtime Rate
(per person per
hour) with Burden
 
Daily Rate
(per person)
with Burden
 
Total Day Rate
with Burden
 
Asst. Pumpman
 
4
 
2
 
$
27.18
 
$
368.30
 
$
736.60
 
Solid Control Tech
 
4
 
2
 
$
27.18
 
$
368.30
 
$
736.60
 
Deck Foreman
 
2
 
1
 
$
38.14
 
$
478.93
 
$
478.93
 
Roustabout
 
4
 
2
 
$
23.08
 
$
332.89
 
$
665.78
 
TOTAL ADDITIONAL PERSONNEL
 
14
 
7
         
$
2,617.91
 

 
Above rates are exclusive of a $65.00 per manday cost of training and
transportation.
 
Vastar reserves the right to elect to release one or all of the above additional
personnel upon thirty (30) days written notice to R&B. R&B may, if at that time
R&B deems such personnel necessary for its operations, elect to retain such
personnel at its own cost.
 
PHONE: 281-647-8518
FAX: 281-647-8754
EMAIL:mroth@deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
VASTAR RESOURCES, INC.
 
Deepwater Horizon Contract Amendment – Additional Personnel
June 26, 2001
TSF File #01-063
 

 
Except as expressly amended herein, the terms and conditions of the Contract
shall remain in full force and effect as originally executed.
 
If the above and foregoing sets forth your understanding of the agreement
between R&B and Vastar, please sign both originals in the space provided below
and return one fully executed original agreement to the undersigned.
 
 
Sincerely,
R & B Falcon Drilling Co.
 
/s/ Mike Roth
 
Mike Roth
 

 
AGREED AND ACCEPTED
THIS 26 DAY OF JULY, 2001
 
VASTAR RESOURCES INC.
 
 
SIGNED
/s/ Don Weisinger
 
PRINTED
Don Weisinger
 
TITLE
Drilling Team Leader
 

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
TERRY BONNO
 
R & B FALCON DRILLING COMPANY
SR. MARKETING REPRESENTATIVE
 
311 BROADFIELD BLVD., SUITE 400
   
HOUSTON, TEXAS 77084

 
December 12, 2001
 
BP America Production Company
Attn: Don Weisinger
501 WestLake Park Blvd.
Houston, TX 77079
 
Reference:
Drilling Contract No. 980249 between Vastar Resources Inc. , predecessor in
interest to BP America Production Company (“BP”) and R&B Falcon Drilling Company
(“R&B”) dated December 9, 1998 for RBS-8D (now known as the Deepwater Horizon),
as amended (the “Contract”)
   
Subject:
Letter of Agreement for Cost Escalation and Naming Convention Adjustments

 
 

 
Dear Mr. Weisinger,
 
In accordance with Article 2 – Dayrates, Section 2.3 – Adjustment in Dayrates,
we have recently completed an analysis of the costs of the Deepwater Horizon. To
assist in clarification of position titles as related to the merger between R&B
Falcon and Transocean, we have amended Exhibit F-1 – Crew Compliment and
Exhibit F-2 – Cost of Additional Personnel. Both amended exhibits are attached
and titled, Exhibit F-1a and Exhibit F-2a, which are the original Exhibit F-1
and F-2 with the only revisions made are position title changes as per the
Naming Conventions of the merged company and will supercede the originals.
 
Cost analysis for the Deepwater Horizon has been calculated based on the
contract and the Establishment of Base Figures letter dated April 13, 1999. All
costs have been reviewed and adjusted relative to the Contract Section 2.3.2 a)
Labour Costs, b) Catering Costs, c) Spare Parts/Supplies Element, and d)
Insurance Element. Please find the attached documents to substantiate our
escalations including the Basis for Cost Escalations spreadsheet, Personnel List
with rates, and the Bureau of Labor Statistics Data printout. The attached Basis
for Cost Escalation Spreadsheet specifies the base rates, the new totals after
this escalation and the variance column indicates the increase or decrease as
appropriate per section. Payments of such adjustments shall be deemed to be
effective beginning on the date the rig commenced operations, September 18,
2001. R&B shall issue an invoice for this retroactive adjustment and BP shall
pay this invoice in accordance with the billing and payment procedures in the
Contract.
 
In accordance with the terms of the referenced contract, the parties agree to
the following new dayrate changes under this letter of agreement:
 
2.3.2a
The Base Labor cost adjustment will be an increase of $6,876 from the baseline
of $21,420 with a new total of $28,296. Labor will also increase by $239 on the
additional personnel to a new total of $2,613.
   
2.3.2b
Contractor’s cost of catering has decreased by ($541) to a new total of $2,067
under the baseline of $2,608.

 
 

 
 
PHONE: 281-675-8848
 
FAX: 281-647-8754
 
EMAIL:tbonno@deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
BP America Production Company
       
Deepwater Horizon Contract - Cost Escalation
       
TSF File #01-063
       

 
2.3.2c
Based on the initial base Spare Parts/Supplies Element of $12,692, there will be
an increase of $1,159 to a new baseline of $13,851.
   
2.3.2d
The insurance element has decreased by $861 over the baseline figure of $2,660
and the new Total Base Insurance Cost will be $1,799.

 
 

 
Except as expressly provided herein, the terms and conditions of the Contract
shall remain in full force and effect. Each party represents that this letter
agreement has been validly executed and delivered, and has been duly authorized
by all action necessary for the authorization therefore.
 
In summary, the following changes are effective as follows:
 
Paragraph
 
2.3.2a
 
$
6,876
   
Paragraph
 
2.3.2a
 
239
 
(additional personnel)
Paragraph
 
2.3.2b
 
(541
)
 
Paragraph
 
2.3.2c
 
1,159
   
Paragraph
 
2.3.2d
 
(861
)
 
Total
     
$
6,872
   

 
If the above and foregoing sets forth your understanding of the agreement
between R&B and BP, please sign both originals in the space provided below and
return one fully executed original agreement to the undersigned.
 
If you have any questions, please contact the undersigned or John Keeton at
Transocean’s Park Ten Office 281-647-8500.
 
Sincerely,
     
/s/ Terry Bonno
 
Terry Bonno
 
Sr. Marketing Representative
 
On Behalf of R & B Falcon Drilling Co.
 

 
AGREED AND ACCEPTED
THIS 13th DAY OF JUNE, 2002
 
BP AMERICA PRODUCTION COMPANY
 
SIGNED
/s/ R. Kevin Guerre
 
PRINTED
R. Kevin Guerre
 
TITLE
TL - SCM
 

 
2




 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-1a
 
CREW COMPLEMENT
 
Drill Crew
 
Total
 
On Board
 
Drilling Rig Supt/OIM
 
2
 
1
 
Toolpusher
 
4
 
2
 
Driller
 
4
 
2
 
Asst. Driller
 
8
 
4
 
Pumphand
 
4
 
2
 
Floorhand Roughneek
 
12
 
6
 
Maintenance Electrical Supervisor (Electrical)
 
2
 
1
 
Chief Electrician
 
4
 
2
 
Assistant Electrician
 
2
 
1
 
Chief Electronic Technician
 
4
 
2
 
Chief Mechanic
 
4
 
2
 
Assistant Mechanic
 
2
 
1
 
Welder
 
2
 
1
 
Sub Sea Supervisor Engineer
 
2
 
1
 
Assistant Sub Sea
 
2
 
1
 
Crane Operator
 
4
 
2
 
Roustabout
 
16
 
8
 
Rig Safety & Training Coordinator Officer
 
2
 
1
 
Medic
 
2
 
1
 
Materialsman Materials Coordinator
 
4
 
2
             
Captain Master/OIM
 
2
 
1
 
Chief Mate Officer
 
2
 
1
 
D. P. Operator
 
4
 
2
 
Assist. D.P. Operator
 
4
 
2
 
A.B. Seaman/Painters
 
6
 
3
 
Chief Engineer
 
2
 
1
 
First Asst. Engineer
 
2
 
1
 
2ndAsst. Engineer
 
4
 
2
 
Motorhand
 
4
 
2
 
Beatswain Bosun
 
2
 
1
 
Galley
 
As Needed
             
Tota1:
 
118
 
59
 

 
a)
Galley crew ratio of one to every 10 persons on board.
b)
A mutually agreed pre-commencement manning schedule shall be attached.
c)
Contractor may, with Company approval, reduce the marine crew manning based upon
Coast Guard requirements, when available.

 

       
Contract No. 980249

 
1
 

 
 

--------------------------------------------------------------------------------

 

 
BASIS FOR COST ESCALATIONS
DEEPWATER HORIZON
As of September 1, 2001
 

   
Per Baseline
             
Costs Plus
     
2001
     
July 24, 2001 Letter
 
Sept. 2001
 
Variance
 
Base Labor Cost:
             
Labor & Burden (per schedule)
 
$
20,573
 
25,476
 
4,903
 
Training & Transportation Costs
 
847
 
2,820
 
1,973
 
Total Base Labor Cost
 
$
21,420
 
$
28,296
 
$
6,876
 
Percentage Increase
         
32
%
               
Additional Crew Increase per agreement dated July 24, 2001
             
Labor & Burden (per schedule)
 
2,163
 
2,278
 
115
 
Training & Transportation Costs
 
$
211
 
335
 
124
 
Total Additional Personnel Cost
 
$
2,374
 
$
2,613
 
$
239
 
Percentage Increase
         
10
%
               
Base Catering Cost:
             
59 Combined Personnel @            $ 27.20
 
$
2,021
 
$
1,605
 
(417
)
7 Additional Personnel @            $ 27.20
 
$
244
 
$
190
 
(53
)
10 Company Personnel @             $ 27.20
 
$
343
 
$
272
 
(71
)
Total Base Catering Costs
 
$
2,608
 
$
2,067
 
$
(541
)
Percentage Increase
         
-21
%
               
Base Insurance Cost
 
$
2,660
 
$
1,799
 
$
 (861
)
Percentage Increase
         
-32
%
               
Base Repair and Maintenance Cost
 
$
12,692
 
$
13,851
 
$
1,159
 
Percentage Increase
         
9
%
               
Total Baseline Operating Costs
 
$
41,754
 
$
48,626
 
$
6,872
 

 
Horizon Cost Escalations
   

 
1
 

 
 

--------------------------------------------------------------------------------

 

 
DEEPWATER HORIZON
Adjusted Base Labor as of September 1, 2001
 

               
A
 
B
 
C
 
D
 
Gulf of Mexico Crew Complement
 
GOM Base Labor w/Burden
 
GOM Overtime Rates
     
No. of Personnel
     
Daily Rate
 
Total Daily
 
Daily
 
Hourly
 
JOB
 
On
 
Assigned
     
(per person)
 
On Board
 
Rate
 
Rate
 
CODE
 
Board
 
To Rig
 
JOB CLASSIFICATION
 
w/ Burden*
 
Cost**
 
w/ Burden**
 
w/ Burden**
     
1
 
2
 
Offshore Installation Manager
 
930.23
 
855.23
 
Salaried
     
        2
 
4
 
Toolpusher
 
761.90
 
1,373.80
 
Salaried
     
        2
 
4
 
Driller
 
650.87
 
1,151.74
 
650.12
 
54.18
     
4
 
8
 
Assistant Driller
 
493.35
 
1,673.41
 
462.88
 
38.57
     
2
 
4
 
Pumphand
 
408.82
 
667.65
 
362.40
 
30.20
     
10
 
20
 
Floorhand
 
395.57
 
3,205.71
 
346.65
 
28.89
     
10
 
20
 
Roustabout
 
353.97
 
2,789.67
 
297.20
 
24.77
     
1
 
2
 
Welder
 
475.62
 
400.62
 
441.80
 
36.82
     
2
 
4
 
Crane Operator
 
493.35
 
836.70
 
462.88
 
38.57
     
2
 
4
 
Chief Mechanic
 
581.84
 
1,013.67
 
568.06
 
47.34
     
1
 
2
 
Mechanic
 
471.20
 
396.20
 
436.55
 
36.38
     
2
 
4
 
Motor Operator
 
395.97
 
641.93
 
347.12
 
28.93
     
1
 
2
 
Electrical Supervisor
 
663.46
 
588.46
 
Salaried
     
2
 
4
 
Chief Electrician
 
581.84
 
1,013.67
 
568.06
 
47.34
     
1
 
2
 
Electrician
 
471.20
 
396.20
 
436.55
 
36.38
     
2
 
4
 
Chief Electronic Technician
 
590.67
 
1,031.34
 
578.56
 
48.21
     
1
 
2
 
Senior Sub Sea Supervisor
 
768.23
 
693.23
 
Salaried
     
1
 
2
 
Assistant Sub Sea Supervisor
 
546.43
 
471.43
 
525.97
 
43.83
     
2
 
4
 
Materials Coordinator
 
435.79
 
721.58
 
394.46
 
32.87
     
1
 
2
 
Master
 
810.10
 
735.10
 
Salaried
     
1
 
2
 
Chief Mate
 
675.99
 
600.99
 
679.98
 
56.66
     
1
 
2
 
Chief Engineer
 
751.42
 
676.42
 
Salaried
     
1
 
2
 
1st Assist. Engineer
 
634.12
 
559.12
 
630.21
 
52.52
     
2
 
4
 
2nd Assist. Engineer
 
599.57
 
1,049.14
 
589.14
 
49.10
     
2
 
4
 
Dynamic Position Operator
 
546.43
 
942.86
 
525.97
 
43.83
     
2
 
4
 
Assistant Dynamic Position Operator
 
457.95
 
765.89
 
420.79
 
35.07
     
1
 
2
 
Deck Pusher
 
512.80
 
437.80
 
486.00
 
40.50
     
1
 
2
 
Bosun
 
457.95
 
382.95
 
420.79
 
35.07
     
3
 
6
 
Able Bodied Seaman
 
413.70
 
1,016.11
 
368.20
 
30.68
     
1
 
2
 
Rig & Safety Training Technician*
 
466.78
 
391.78
 
431.29
 
35.94
     
1
 
2
 
Rig Medic/Clerk
 
348.23
 
273.23
 
290.38
 
24.20
     
66
 
132
 
Total Base Labor Costs =
 
$
27,753.63
                                           

 
 

 
*
Does include catering, transportation, or training expense.
 
**
Does NOT include catering transportation, or training expense.
Notes:
1)
The figures in column “A” are to be used as the basis for adding personnel to
the permanent crew and for determining the credit for crew members short.
 
2)
The figures in column “B” are the product of multiplying the number of “on
board” personnel by the “Daily Rate w/ Burden” in column “A”. The Sum of column
“B” is the “Total Base Labor Cost” per day.
 
3)
The figures in columns “C” and “D” are the basis for charging the Operator for
overtime hours worked at the request of the Operator.

 
 

 
 

--------------------------------------------------------------------------------

 

 
Bureau of Labor Statistics Data
 
Bureau of Labor Statistics
U.S. Department of Labor
 
[boflstatsusdeptoflabor_146.jpg]
Home · Programs & Surveys · Get Detailed Statistics · Topics A-Z · Glossary ·
What’s New
   

 
Data extracted on: June 13, 2002 (10:18 AM)
 
Producer Price Index-Commodities
 
Series Catalog:
 
Series ID : wpu119102
 
Not Seasonally Adjusted
Group : Machinery and equipment
Item : Oil field and gas field drilling machinery
Base Date : 8200
 
Data :
 
Year
 
Jan
 
Feb
 
Mar
 
Apr
 
May
 
Jun
 
Jul
 
Aug
 
Sep
 
Oct
 
Nov
 
Dec
 
Ann
 
1992
 
110.1
 
110.1
 
110.1
 
110.1
 
110.2
 
110.4
 
110.6
 
110.6
 
110.6
 
110.8
 
112.4
 
112.5
 
110.7
 
1993
 
112.8
 
112.9
 
113.3
 
112.1
 
112.0
 
112.2
 
112.3
 
112.3
 
113.4
 
113.4
 
113.4
 
114.6
 
112.9
 
1994
 
114.6
 
114.6
 
114.6
 
114.6
 
114.7
 
114.9
 
115.4
 
115.4
 
115.9
 
117.8
 
117.8
 
117.8
 
115.7
 
1995
 
118.3
 
118.6
 
119.2
 
119.2
 
119.3
 
119.6
 
120.4
 
120.4
 
120.4
 
122.0
 
122.2
 
122.2
 
120.1
 
1996
 
124.0
 
124.0
 
124.0
 
124.3
 
124.2
 
124.8
 
125.3
 
125.3
 
125.3
 
126.2
 
126.6
 
127.1
 
125.1
 
1997
 
127.7
 
127.9
 
128.6
 
129.1
 
129.2
 
129.3
 
129.3
 
129.5
 
129.7
 
130.3
 
131.4
 
132.0
 
129.5
 
1998
 
133.1
 
132.9
 
133.1
 
133.0
 
133.0
 
133.0
 
132.9
 
132.9
 
132.9
 
133.6
 
133.6
 
133.6
 
133.1
 
1999
 
133.8
 
133.7
 
133.7
 
133.9
 
133.9
 
134.0
 
134.0
 
133.7
 
133.7
 
133.7
 
134.4
 
134.6
 
133.9
 
2000
 
134.9
 
136.3
 
136.3
 
136.3
 
136.5
 
136.5
 
136.5
 
136.6
 
136.7
 
138.7
 
138.7
 
138.7
 
136.9
 
2001
 
143.5
 
143.9
 
144.0
 
144.0
 
144.0
 
145.5
 
145.6
 
145.8
 
145.7
 
146.1
 
146.1
 
146.1
 
145.0
 
2002
 
146.2
 
146.0
(P)
146.7
(P)
146.7
(P)
146.5
(P)
                               

 
Preliminary. All indexes are subject to revision four months after original
publication.
 
Security Statement · Accessibility Information
 
Search:                             GO
   
Advanced Search

 
Bureau of Labor Statistics
 
Phone: (202) 691-5200
Square Building
 
Fax-on-demand: (202) 691-6325
2 Massachusetts Ave., NE
 
Data questions: blsdata_staff@bls.gov
Washington, DC 20212-0001
 
Technical (web) questions: webmaster@bls.gov
   
Other comments: feedback@bls.gov

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
     
Memo
             
To:
 
Terry Bonno
 
Date:
 
December 6, 2001
             
From:
 
James Mitchell, Director of Risk Management
                     
Subject:
 
Estimated Annual Premium – Deepwater Horizon
       

 
CONFIDENTIAL
 
The following annual premiums have been established for the Deepwater Horizon
and are effective September 1, 2001:
 
Coverage:
Insured Value:
Deductible:
NET ANNUAL PREMIUM:
 
All Risk Hull & Machinery
$350,000,000
($5MM/$7.5MM/$7.5MM/$10MM aggregate layers)
$470,329
     
Coverage:
Policy Limits:
Deductible:
NET ANNUAL PREMIUM (US WATERS):
NET ANNUAL PREMIUM (FOREIGN WATERS):
 
Primary Marine Protection & Indemnity
$1,000,000 per occurrence
$250,000 Per Occurrence
$125,352
$53,796
     
Coverage:
Insured Value:
Deductible:
NET ANNUAL PREMIUM:
 
Excess Liability
$452,000,000
XS of Primary Marine P&I
$26,334
     
U.S. BROKERS:
ANNUAL FEE
 
McGriff Seibels & Williams, Inc.
$34,454
     
TOTAL ANNUAL PREMIUM: (U.S. WATERS)
 
$656,469
     
TOTAL ANNUAL PREMIUM: (FOREIGN WATERS)
 
$584,913

 
 

 
 

--------------------------------------------------------------------------------

 

 
Rig Name
Contractor & No.
 
Effective Date
 
Commence
Date
 
Duration
Mos. &
 
Last
Update/
 
Reoccurrence
Timing
 
Reoccurrence
Condition
 
Horizon(2)
Vastar (BP)
01-063
 
Dec. 8, 1998
 
Sept. 1, 2001
         
Annually
 
=> 5%
 

 

   
12/8/98
Baselines
 
9/1/01
Costs
         
A. Baseline Labor
 
$
21,420
 
$
28,296
 
32.10
%
$
6,876
 
Addtl Personnel
 
$
2,374
 
$
2,613
     
$
239
 
Total Labor
 
$
23,794
 
$
30,909
     
$
7,115
 
B. Catering
 
$
2,608
 
$
2,067
     
$
-541
 
C. Cost of R&M
 
$
12,692
 
$
13,851
     
$
1,159
 
BLS Indices
 
133.6
 
145.8
 
9.13
%
   
D. Insurance Premiums
 
$
2,660
 
1,799.00
     
$
-861
     
$
41,754
 
$
48,626
     
$
6,872
                       
16
%

 
Summary
Escalations and baselines provide for increases in labor costs, catering costs,
increases in the cost of repairs and maintenance and insurance premiums. All
increases must exceed 5% and can be addressed as early as the Commencement Date
and then only annually there after.
 

 
 

--------------------------------------------------------------------------------

 

 
 

   
R & B FALCON DRILLNG CO.
 
1311 BROADFIELD BLVD., SUITE 400
HOUSTON, TEXAS 77084
     
JOHN KEETON
RIG MANAGER
   

 
April 23, 2002
 
Vastar Resources, Inc.
C/O BP America Inc.
15375 Memorial Drive
Houston, TX 77079
 
Attn: Mr. Mike Stefanov
 
 
Reference:            Deepwater Horizon Letter Agreement — Additional Personnel
for Mad Dog Project CONTRACTOR-5121-2002-005

 
Dear Mr. Stefanov,
 
Reference is made for all purposes to that certain Offshore
Drilling/Workover/Completion Contract dated December 9, 1998 (“Contract”), by
and between R&B Falcon Drilling Co. (“Contractor”) and Vastar Resources, Inc.
(“Company”), as amended.
 
Company has requested and Company and Contractor agree that CONTRACTOR will
provide one (1) additional OIM and one (1) additional Sr. Toolpusher to work on
the Mad Dog Project. The OIM and the Sr. Toolpusher will be shorebased and work
at CONTRACTOR’s Park 10 office and at COMPANY’s offices as required to support
the Mad Dog Project on an even rotating schedule. Work will commence on or about
May 15, 2002 with an expected duration of approximately three (3) months.
 
CONTRACTOR shall invoice COMPANY at the rate of US$1,200 (one thousand two
hundred) per day with CONTRACTOR being responsible for all costs for lodging,
food, transportation and CONTRACTOR required training. The OIM and Sr.
Toolpusher will be available for work seven days a week on an even rotating
schedule and COMPANY shall be billed for the full seven days each week.
CONTRACTOR will supply supporting documentation with each monthly invoice as
evidence of days available for work.
 
COMPANY reserves the right to release the services of the OIM and Sr. Toolpusher
at anytime upon thirty (30) days prior written notice to CONTRACTOR. COMPANY and
CONTRACTOR will document when the OIM and Sr. Toolpusher are released from duty
for services on this special Mad Dog Project assignment, thus ending the
applicability of this contract amendment.
 
All other terms and conditions of the referenced Contract, as amended, shall
remain in full force and effect.
 
If the above sets forth your understanding of the agreement, please sign both
originals in the space provided below and return one (1) fully signed original
to us for our file.
 
PHONE: 832-587-8533
FAX: 832-587-8754
EMAIL:JKeeton@houston.deepwater.com

 




 
 

--------------------------------------------------------------------------------

 

VASTAR RESOURCES INC
       
Deepwater Horizon Letter Agreement - Additional Personnel
       
CONTRACTOR File #01-063
       

 
We appreciate this opportunity to be of service to BP. If you have questions,
please contact Terry Bonno for commercial concerns at 832-587-8848 or myself for
technical concerns at 832-587-8533.
 
Sincerely,
     
/s/ John Keeton
 
John Keeton
 
R & B Falcon Drilling Co.
 

 
/ks
 
AGREED AND ACCEPTED THIS 24 DAY OF APRIL, 2002
 
VASTAR RESOURCES INC.
 
SIGNED
/s/ Allen Cook
 
PRINTED
Allen Cook
 
TITLE
MD Well Delivery TL
 

 
2
 

 
 

--------------------------------------------------------------------------------

 

 

   
R & B FALCON DRILLNG CO.
 
1311 BROADFIELD BLVD., SUITE 400
HOUSTON, TEXAS 77084
     
TERRY BONNO
   
SR. MARKETING REPRESENTATIVE
   

 
June 3, 2002
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
 
Attn:       Mr. Jon Sprague

 
Mr. Charles Taylor

 
 
Reference:            Deepwater Horizon Letter Agreement — Additional Personnel
for Deepwater Horizon CONTRACTOR-5121-2002-006

 
Gentlemen:
 
Reference is made for all purposes to that certain Offshore
Drilling/Workover/Completion Contract dated December 9, 1998 (“Contract”), by
and between R&B Falcon Drilling Co. (“Contractor”) and Vastar Resources, Inc.
predecessor in interest to BP America Production Company (“Company”), as
amended.
 
Company and CONTRACTOR have recently discussed and agreed that the current
manning level on the Deepwater Horizon is not sufficient to produce the
potential operating efficiency levels for this type of Drilling Unit. In
addition, recent feedback from the crew provided clear evidence that the crews
feel that there are insufficient personnel to conduct simultaneous operations.
 
 
In a recent survey of crewing levels on similar Drilling Units in our fleet the
following results were obtained:

 
 

   
Horizon
 
Nautilus
 
Marianas
 
Crew Total
 
72
 
88
 
96
 

 
Based on these findings and our experience on these Drilling Units, CONTRACTOR
suggests the following additional personnel to be added to the Deepwater Horizon
on a semi-permanent basis to afford both companies the opportunity to conduct
simultaneous operations.
 
Upon execution of this Letter Agreement by COMPANY and CONTRACTOR, CONTRACTOR
agrees to provide two (2) additional Toolpushers, four (4) Floorhands, four
(4) Crane Operators and eight (8) Roustabouts in addition to those specified to
be provided in Exhibit F-2 of the Contract as amended, for operation on the
semi-submersible Deepwater Horizon. Exhibit F-2 shall be amended to provide for
these additional personnel, at cost to be paid by COMPANY based upon the
following rates (as per the Escalation Letter Agreement dated December 12,
2001), subject to the cost escalations set forth therein:
 
Title
 
Total
 
On
Rig
 
Overtime Rate (per
person per hour)
with Burden
 
Daily Rate (per
person) with
Burden
 
Total Day Rate
with Burden
 
Toolpusher
 
2
 
1
 
N/A
 
$
761.90
 
$
761.90
 
Floorhand
 
4
 
2
 
$
28.89
 
$
395.57
 
$
791.14
 
Crane Operator
 
4
 
2
 
$
38.57
 
$
493.35
 
$
986.70
 
Roustabout
 
8
 
4
 
$
24.77
 
$
353.97
 
$
1,415.88
 
TOTAL ADDITIONAL PERSONNEL
 
18
 
9
         
$
3,955.62
 

 
In addition, COMPANY requests that one (1) additional Driller and welder per
crew be added during the upcoming
 
PHONE: 832-587-8848
FAX: 832-587-8754
EMAIL:tbonno@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
VASTAR RESOURCES INC
       
Deepwater Horizon Letter Agreement - Additional Personnel
       
CONTRACTOR File #01-063
       

 
twenty-one day batch setting exercise on Atlantis as follows:
 
Title
 
Total
 
On
Rig
 
Overtime Rate (per
person per hour)
with Burden
 
Daily Rate (per
person) with
Burden
 
Total Day Rate
with Burden
 
Driller
 
2
 
1
 
$
54.18
 
$
650.87
 
$
650.87
 
Welder
 
2
 
1
 
$
36.82
 
$
475.62
 
$
475.62
 
TOTAL ADDITIONAL PERSONNEL
 
4
 
2
         
$
1,126.49
 

 
COMPANY reserves the right to release the services of the additional personnel
at anytime upon thirty (30) days prior written notice to CONTRACTOR.
 
All other terms and conditions of the referenced Contract, as amended, shall
remain in full force and effect.
 
If the above sets forth your understanding of the agreement, please sign both
originals in the space provided below and return one (1) fully signed original
to us for our file.
 
We appreciate this opportunity to be of service to BP. If you have questions,
please contact me for commercial concerns at 832-587-8848 or John Keeton for
technical concerns at 832-587-8533.
 
Sincerely,
     
/s/ Terry Bonno
 
Terry Bonno
 
R & B Falcon Drilling Co.
 

 
/ks
 
AGREED AND ACCEFTED THIS 10th DAY OF JUNE, 2002
 
BP AMERICA PRODUCTION COMPANY
 
SIGNED
/s/ R Kevin Guerre
 
PRINTED
R Kevin Guerre
 
TITLE
TL-SCM
 

 
2
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
R & B FALCON DRILLNG CO.
1311 BROADFIELD BLVD., SUITE 400
HOUSTON, TEXAS 77084

 
TERRY BONNO
SR MARKETING REPRESENTATIVE
 
June 12, 2002
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn:                    Mr. Don Weisinger
 
Reference:
 
Deepwater Horizon Letter Agreement – Cameron Variable Bore Rams Deepwater
Horizon
   
CONTRACTOR-5121-2002-007

 
Gentlemen:
 
Reference is made for all purposes to that certain Offshore
Drilling/Workover/Completion Contract dated December 9, 1998 (“Contract”), by
and between R&B Falcon Drilling Co. (“Contractor”) and Vastar Resources, Inc.
(“Vastar”), predecessor in interest to BP America Production Company
(“Company”), as amended.
 
Company and Contractor have recently discussed and agreed to provide a Cameron
3-1/2” X 6-5/8” Variable Bore Rams (“Equipment”) for use on the Deepwater
Horizon. This Letter Agreement outlines the terms and conditions to provide the
Equipment as follows:
 
 
1.                                       The Equipment is limited to the
following components

 
Description
 
Quantity
Variable Bore Ram 18-3/4” 15M BOP, 3-1/2” X 6-5/8” OD Pipe, API 16A, ABS and DNV
Certification
 
2
Ram Wear Pad, Right Side 18-3/4” BOP
 
2
Ram Wear Pad, Left Side 18-3/4” BOP
 
2
Screw, Ram Wear Pads
 
8

 
 

 
2.                                       Company has authorized Contractor to
purchase Equipment and has agreed to a dayrate reimbursement fee of $125.00 per
day to be paid over the remainder of the Contract on the Deepwater Horizon.
Dayrate reimbursement fee shall commence on June 13, 2002.

 
 

 
3.                                       If the Contract is terminated prior to
September 18, 2004, Company shall reimburse Contractor via a lump sum payment of
$125.00 per day times the days remaining in contract after termination date.
Such payment shall be due within thirty days after presentation of an invoice to
Company.

 
 

 
4.                                       The Equipment provided under this
agreement shall become part of Contractor’s equipment and incorporated into
Exhibit B-2 of the Contract.

 
 

 
All other terms and conditions of the referenced Contract, as amended, shall
remain in full force and effect.

 
 

PHONE: 832-587-8848
FAX: 832-587-8754
EMAIL:tbonno@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
VASTAR RESOURCES, INC.
Deepwater Horizon Letter Agreement – Variable Bore Rams
CONTRACTOR File #01-063
 
If the above sets forth your understanding of the agreement, please sign both
originals in the space provided below and return one (1) fully signed original
to us for our file.
 
We appreciate this opportunity to be of service to BP. If you have questions,
please contact me for commercial concerns at 832-587-8848 or John Keeton for
technical concerns at 832-587-8533.
 
Sincerely,
     
/s/ Terry Bonno
 
Terry Bonno
 
R & B Falcon Drilling Co.
 

 
/ks
 
AGREED AND ACCEPTED THIS 20th DAY OF JUNE, 2002
 
BP AMERICA PRODUCTION COMPANY
 
SIGNED
/s/ Jerry R Rhoads
 
PRINTED
Jerry R Rhoads
 
TITLE
Contracts Specialist
 

 
2
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
R & B FALCON DRILLNG CO.
1311 BROADFIELD BLVD., SUITE 400
HOUSTON, TEXAS 77084

 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
August 26, 2002
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn: Mr. Randy Rhoads
 
Reference:
 
Deepwater Horizon Letter Agreement -
   
CONTRACTOR-5121-2002-010

 
Gentlemen:
 
Reference is made for all purposes to that certain Offshore
Drilling/Workover/Completion Contract dated December 9, 1998 (“Contract”), by
and between R&B Falcon Drilling Co. (“Contractor”) and Vastar Resources,Inc.
predecessor in interest to BP America Production Company (“Company”), as
amended.
 
This is to document the recent agreement between our Mr. Doug Halkett and your
Mr. Jon Sprague with respect to the cost of re-drilling the GC74344 well as a
result of the recent “lost hole” incident.
 
Due to the special circumstances involved in the recent event in which the hole
was lost while running 20” casing, the parties agree that, by way of compromise
and in order to avoid further disputes with respect to the obligations under the
Contract with respect to such event, commencing as of 13:00 August 15, 2002,
Contractor shall be obligated at Company’s election to re-drill the hole, and
Company shall pay ninety percent (90%) of the applicable Operating Rate, until
such time as the depth at which the hole was lost is reached, but otherwise all
subject to the terms and conditions of the Contract. Once we reach the depth at
which the hole was lost, the parties agree that the applicable Operating Rate
shall control per the Contract.
 
All other terms and conditions of the referenced Contract, as amended, shall
remain in full force and effect.
 
If the above sets forth your understanding of the agreement, please sign both
originals in the space provided below and return one (1) fully signed original
to us for our files. We appreciate this opportunity to be of service to BP. If
you have questions, please contact me at 832-587-8506 or John Keeton at
832-587-8533.
 
Yours very truly,
     
/s/ Christopher S. Young
 
Christopher S. Young
 
R & B Falcon Drilling Co.
 

 
PHONE: 832-587-8506
FAX: 832-587-8754
EMAIL:cyoung@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
BP America Production Company.
Deepwater Horizon Letter Agreement
CONTRACTOR File #01-063
 
/ks
 
AGREED AND ACCEPTED THIS 16th DAY OF SEPTEMBER, 2002
 
BP AMERICA PRODUCTION COMPANY
 
SIGNED
/s/ Jerry R Rhoads
 
PRINTED
Jerry R Rhoads
 
TITLE
Contracts Specialist
 

 
2
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
R&B FALCON DRILLING COMPANY
1311 BROADFIELD, SUITE 400
HOUSTON, TX 77084

 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
September 18, 2002
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
 
Attn:                    Mr. Randy Rhoads

 
Re:
 
Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon
Drilling Company (“Contractor”) and Vastar Resources, Inc. predecessor in
interest to BP America Production Company (“Company”), as amended for RBS-8D
(now known as the Deepwater Horizon)

 
 

Subject:  
 
Letter of Agreement for adding Deck Pusher
   
CONTRACTOR-5121-2002-011

 
 

Dear Mr. Rhoads,
 
This letter will serve as our agreement to add another Deck Pusher to the crew
complement of the Deepwater Horizon. Upon execution of this Letter Agreement by
Company, Contractor agrees to provide one (1) Deck Pusher onboard the Deepwater
Horizon in addition to those specified to be specified to be provided in
Exhibit F-2 of the Contract as amended. Since we added the Deck Pusher in
August, Exhibit F-l of the Contract shall be amended, as of August 1, 2002 to
provide for the following additional personnel:
 
Title
 
On Board
 
Assigned
to Rig
 
Daily Rate per
Person w/ Burden
 
Hourly Overtime
Rate w/Burden
 
Deck Pusher
 
1
 
2
 
$
512.80
 
$
40.50
                         

 
Therefore, the amended crew complement shall show two (2) Deck Pushers “On
Board” and four (4) “Assigned to Rig”. The amended crew complement is attached.
In summary, all rates in the Contract shall increase by $512.80 per day
effective August 1, 2002. Except as specifically provided herein, all other
terms and conditions of the Contract shall remain in full force and effect.
Please indicate your agreement in the space provided below and return one fully
executed copy of this letter to me for our files.
 
If you have any questions, please contact John Keeton at (832) 587-8533 or me at
(832) 587-8506. Thank you for the opportunity to be of service.
 
Sincerely,
         
/s/ Christopher S. Young
   
Christopher S. Young
   
Sr. Marketing Representative
   
On Behalf of R & B Falcon Drilling Co.
   

 
PHONE: (832) 587 8506
FAX: (832) 587 8754
EMAIL:cyoung@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
BP
   
Horizon – Escalation 2002
   
TSF File #01-063
   

 
AGREED AND ACCEPTED THIS 2ND DAY OF DECEMBER, 2002
 
BP AMERICA PRODUCTION COMPANY
           
SIGNED
/s/ Jerry R Rhoads
   
PRINTED
Jerry R Rhoads
   
TITLE
Contracts Specialist
   

 
2
 

 
 

--------------------------------------------------------------------------------

 

 
DEEPWATER HORIZON
Adjusted Base Labor as of September 18, 2002
 

               
A
 
B
 
C
 
D
 
Gulf of Mexico Crew Complement
 
GOM Base Labor w/Burden
 
GOM Overtime Rates
     
No. of Personnel
     
Daily Rate
 
Total Daily
 
Daily
 
Hourly
 
JOB
 
On
 
Assigned
     
(per person)
 
On Board
 
Rate
 
Rate
 
CODE
 
Board
 
To Rig
 
JOB CLASSIFICATION
 
w/ Burden*
 
Cost* *
 
w/ Burden* *
 
w/ Burden* *
 
1883
 
1
 
2
 
Offshore Installation Manager
 
930.23
 
855.23
 
Salaried
 
1276
 
3
 
6
 
Toolpusher
 
761.90
 
2,060.70
 
Salaried
 
1295
 
2
 
4
 
Driller
 
650.87
 
1,151.74
 
650.12
 
54.18
 
1302
 
4
 
8
 
Assistant Driller
 
493.35
 
1,673.41
 
462.88
 
38.57
 
1845
 
2
 
4
 
Pumphand
 
408.82
 
667.65
 
362.40
 
30.20
 
1296
 
12
 
24
 
Floorhand
 
395.57
 
3,846.86
 
346.65
 
28.89
 
1297
 
14
 
28
 
Roustabout
 
353.97
 
3,905.54
 
297.20
 
24.77
 
799
 
1
 
2
 
Welder
 
475.02
 
400.02
 
441.00
 
36.82
 
1289
 
4
 
8
 
Crane Operator
 
493.35
 
1,673.41
 
462.88
 
38.57
 
1381
 
2
 
4
 
Chief Mechanic
 
581.84
 
1,013.67
 
568.06
 
47.34
 
1286
 
1
 
2
 
Mechanic
 
471.20
 
396.20
 
436.55
 
36.38
 
1305
 
2
 
4
 
Motor Operator
 
395.97
 
641.93
 
347.12
 
28.93
 
1355
 
1
 
2
 
Electrical Supervisor
 
663.46
 
588.46
 
Salaried
 
1345
 
2
 
4
 
Chief Electrician
 
581.84
 
1,013.67
 
568.06
 
47.34
 
1280
 
1
 
2
 
Electrician
 
471.20
 
396.20
 
436.55
 
36.38
 
1387
 
2
 
4
 
Chief Electronic Technician
 
590.67
 
1,031.34
 
578.56
 
48.21
 
1388
 
1
 
2
 
Senior Sub Sea Supervisor
 
768.23
 
693.23
 
Salaried
 
1372
 
1
 
2
 
Assistant Sub Sea Supervisor
 
546.43
 
471.43
 
525.97
 
43.83
 
394
 
2
 
4
 
Materials Coordinator
 
435.79
 
721.58
 
394.46
 
32.87
 
1668
 
1
 
2
 
Master
 
810.10
 
735.10
 
Salaried
 
1299
 
1
 
2
 
Chief Mate
 
675.99
 
600.99
 
679.98
 
56.66
 
1539
 
1
 
2
 
Chief Engineer
 
751.42
 
676.42
 
Salaried
 
0
 
1
 
2
 
1st Assist. Engineer
 
634.12
 
559.12
 
630.21
 
52.52
 
0
 
2
 
4
 
2nd Assist. Engineer
 
599.57
 
1,049.14
 
589.14
 
49.10
 
1688
 
2
 
4
 
Dynamic Position Operator
 
546.43
 
942.86
 
525.97
 
43.83
 
1323
 
2
 
4
 
Assistant Dynamic Position Operator
 
457.95
 
765.89
 
420.79
 
35.07
 
1238
 
2
 
4
 
Deck Pusher
 
512.80
 
875.60
 
486.00
 
40.50
 
1298
 
1
 
2
 
Bosun
 
457.95
 
382.95
 
420.79
 
35.07
 
1300
 
3
 
6
 
Able Bodied Seaman
 
413.70
 
1,016.11
 
368.20
 
30.68
 
1608
 
1
 
2
 
Rig & Safety Training Technician*
 
466.78
 
391.78
 
431.29
 
35.94
 
1677
 
1
 
2
 
Rig Medic/Clerk
 
351.73
 
276.73
 
294.53
 
24.54
     
76
 
152
 
Total Base Labor Costs =
 
$
31,475.54
                                           

 
 

 
*
 
Does include catering, transportation, or training expense.
 
* *
 
Does NOT include catering transportation, or training expense.
Notes:
1)
 
The figures in column “A” are to be used as the basis for adding personnel to
the permanent crew and for determining the credit for crew members short.
 
2)
 
The figures in column “B” are the product of multiplying the number of “on
board” personnel by the “Daily Rate w/ Burden” in column “A”. The Sum of column
“B” is the “Total Base Labor Cost” per day.
 
3)
 
The figures in columns “C” and “D” are the basis for charging the Operator for
overtime hours worked at the request of the Operator.

 
3
 

 
 

--------------------------------------------------------------------------------

 

 
AGREEMENT FOR ASSIGNMENT OF DRILLING CONTRACT
 
This Agreement (“Agreement”) is entered into this 14 day of October, 2002
between R&B FALCON DRILLING CO. (hereinafter “RBFDC”), an Oklahoma corporation
having an office at Park Ten Centre, 1311 Broadfield Boulevard, Suite 400,
Houston, Texas 77084 and TRANSOCEAN HOLDINGS INC. (hereinafter “THI”), a
Delaware corporation, having an office at 4 Greenway Plaza, Houston, Texas
77046. RBFDC and THI may hereinafter sometimes be referred to individually as
“Party” and collectively as “Parties”.
 
WHEREAS, RBFDC is a party to that drilling contract No. 980249 of December 9,
1998 with VASTAR RESOURCES, INC. (hereinafter “VASTAR”), now succeeded in
interest by BP AMERICA PRODUCTION COMPANY (hereinafter “BP”), pertaining to the
mobile offshore drilling unit “DEEPWATER HORIZON” (hereinafter “RIG”), as
amended to date (hereinafter “Drilling Contract”); and,
 
WHEREAS, RBFDC wishes to assign the Drilling Contract to THI and THI is willing
to accept said assignment.
 
NOW THEREFORE, for Ten Dollars (US$10.00) and other good and valuable
consideration including the mutual covenants and agreements contained in this
Agreement, the Parties agree as follows:
 
 
1.0                                 Effective at midnight October 31, 2002,
RBFDC assigns to THI all of RBFDC’s rights and obligations under the Drilling
Contract, and THI accepts the assignment and agrees to assume and perform all
the said obligations under the Drilling Contract.

 
 
2.0                                 RBFDC agrees to notify and provide
reasonably requested documentation to the other party to the Drilling Contract
to effect the assignment.

 
 
3.0                                 Written notice to a Party under this
Agreement will be considered to be properly served if received at the Party’s
address appearing above by personal delivery or registered mail.

 
 

 
4.0                                 Any failure by a Party to enforce the terms
of this Agreement or to exercise any rights will not constitute a waiver of
those terms or rights, nor will it constitute any precedence.

 
 
5.0                                 This Agreement is to be governed by and
construed in accordance with the governing law provisions of the Drilling
Contract.

 
IN WITNESS WHEREOF, the Parties execute this Agreement as of the date first
above written.
 
R&B FALCON DRILLING CO.
 
TRANSOCEAN HOLDINGS INC.
           
By:
/s/ Jean P. Cahuzac
 
By:
/s/ Eric B. Brown
Name: Jean P. Cahuzac
 
Name: Eric B. Brown
Title: Vice President
 
Title: Vice President
         

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
1311 BROADFIELD, SUITE 400
HOUSTON, TX 77084

 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
November 1, 2002
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn: Mr. Randy Rhoads
 
 
Re:                             Drilling Contract No. 980249 dated December 9,
1998 (“Contract”) by and between R&B Falcon Drilling Company predecessor in
interest to Transocean Holdings, Inc,(“Contractor or TODDI”) and Vastar
Resources, Inc. predecessor in interest to BP America Production Company
(“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

 
 

Subject:
 
Letter of Agreement for 6 5/8” Drill Pipe Rental
   
CONTRACTOR-5121-2002-011

 
Dear Randy,
 
This letter is to document the agreement between Transocean Offshore Deepwater
Drilling Inc. (TODDI) and Company for the rental of 18,000 feet of 6 5/8” R-3
drill pipe for use on the Deepwater Horizon.
 
Company and TODDI hereby agree to the following terms and conditions:
 
 
1.               TODDI shall purchase the following pipe and rent it to Company
over the remaining term of the Contract referenced above. Specifications of the
pipe are as follows:

 
Footage
 
18,000
 
Joints
 
439
Pipe OD
 
6 5/8”
 
Connection
 
6 5/8 FH
Weight
 
34.01
 
OD
 
8 1/4”
Grade
 
S-135
 
ID
 
4 1/4”
Upset
 
IEU
 
Pin Tong
 
10”
Range
 
3
 
Box Tong
 
13”
Internal Coating
 
TK 34 XT*
 
Hardfacing Pin
 
None
Inspection
 
Truscope AS
 
Hardfacing Box
 
Armacor M
             
Delivery
 
16 weeks*
       
Make & Break & 95% wall included
           

 
 
* Changes from Grant Prideco quote 30726
 
 
2.               Tooljoints (Pin & Box) shall be manufactured long enough to
provide for a minimum of two full recuts and still have sufficient tong space
excluding proud hardbanded area. Company’s coating, hardbanding and make & break
specifications are attached and made a part of this Agreement.

 
PHONE: (832) 587-8506
 
FAX: (832) 587-8754
 
EMAIL:cyoung@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
3.               The rental rate will be approximately $3,000/day assuming that
18 months will be remaining on the contract at time of pipe delivery and that
the total cost of the pipe is approximately $1.29 million. The exact calculation
will be made when the pipe is delivered and the total cost (based on good
footage) and the remaining number of days in the term are known. The total
rental amount to be recovered will be calculated at 1.27418155 times the total
cost of the pipe. The total cost of the pipe will include inspection and
transportation.

 
 

 
4.               The rental rate shall begin upon delivery of the pipe to TODDI
following acceptance in accordance with Company’s QA/QC specifications and
inspection criteria. These specifications and criteria are made a part of this
Agreement. The rental rate shall cease when the total rental paid equals
1.27418155 times the final cost of the pipe. The rental agreement will continue
as long the Contract is in force however the rental rate will be zero after the
total rental paid equals 1.27418155 times the final cost of the pipe.

 
 

 
5.               Contractor shall furnish all handling equipment required for
this pipe during the term of the rental at no cost to Company.

 
 

 
6.               Initial inspection is included in the cost of the pipe. Company
reserves the right to re-inspect the pipe at Company’s cost. Company will be
responsible for all inspections during the term of the rental.

 
 

 
7.               The pipe shall be treated as Contractor’s in-hole equipment per
Article 22.3 of the Contract except for the cost of inspections.

 
 

 
8.               During the term of the rental, Company will have the option of
moving the pipe to another Transocean Rig at Company’s option and expense.

 
If you are in agreement with the above, please sign in the space provided below
and return one fully executed copy of this letter to me for our files.
 
If you have any questions, please contact John Keeton at (832) 587-8533 or me at
(832) 587-8506. Thank you for the opportunity to be of service.
 
Sincerely,
 
/s/ Christopher S. Young
 
Christopher S. Young
 
Sr. Marketing Representative
 

 
AGREED AND ACCEPTED THIS 3RD DAY OF FEBRUARY, 2003
BP AMERICA PRODUCTION COMPANY
 
 
SIGNED
/s/ Jerry R Rhoads
 
PRINTED
Jerry R Rhoads
 
TITLE
Contracts Specialist
 

 
 

 
 

--------------------------------------------------------------------------------

 

 
INTERNAL PLASTIC COATING OF
 
Procedure: BP-DEIP-IPC001
 
Revision: 1
DRILL PIPE AND WORKSTRINGS
 
Date: 6/6/02
 
Page: 1 Of: 7

 
 
B P DEIP
 
INTERNAL PLASTIC
 
COATING OF DRILL PIPE
 
AND WORKSTRINGS
 
Approved By:
     
Date:
 

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
1.0                               Scope.

 
 
1.1                               This procedure details the BP GoM requirements
for internal plastic coating of both new and used drill pipe, workstrings and
pup joints. Additionally, this procedure details the BP GoM minimum requirements
for used internal plastic coatings.

 
 

 
1.2                               This procedure includes a visual examination
of all threaded connections after internal blasting at final inspection. All
workstring tubing, and workstring tubing pup joints will be full length drifted
at final inspection.

 
 
2.0                               Referenced Documents.

 
 
2.1                               The following documents are used as references
for establishing this procedure.

 
 
2.1.1                     NACE TM-01-70

 
 

 
2.1.2                     NACE TM-03-89

 
 

 
2.1.3                     BP GoM OCTG Inspection Procedures and Requirements.

 
 

 
2.1.4                     The Coating Contractor’s Standard Operating Procedures
manual for the application and inspection of internal coatings.

 
 

 
3.0                               Contractors Internal Coating Operating
Procedures And Equipment Capabilities.

 
 
3.1                               The coating Contractor shall provide to BP for
approval, complete standard operating procedures and equipment capabilities
applicable to the individual pieces of equipment utilized for this process. The
procedures will be of sufficient detail to enable the operator to perform
required setup, calibration and adjustments to the equipment for preparation,
application and inspection of the coatings.

 
 
4.0                               Requirements For Material And Equipment.

 
 
4.1                               All material, equipment, tools and supplies
furnished by the Contractor shall be of good quality and adequate design, shall
be maintained in good condition during use, shall conform to the requirements
described in the Contractor’s Specifications and Standard Operating Procedures
and shall be subject to BP’s approval.

 
 
5.0                               Preparation.

 
 

 
5.1                               Thread protectors shall be removed cleaned and
stored until they are re-applied after final inspection.

 
 

 
5.2                               All threaded connections shall be cleaned with
steam cleaners, soapy water, varsol or other mineral spirits.

 
 

 
5.3                               The material will then be visually examined
internally for obvious defects, such as ridges or rough surfaces that would
limit the coat-ability of the material. Rejected lengths will be identified,
marked, segregated from the prime material and BP will be notified. No attempt
will be made to coat these lengths until corrections have been made. Material
with uncorrectable damage will be classified as “not suitable for coating”
(NSC).

 
 

 
 

--------------------------------------------------------------------------------

 

 
 

 
5.4                               The material will undergo a thermal cleaning
by prebaking the material at 600° – 800° F (pipe temperature) for a minimum
period of 2 hours or as agreed to by BP. Longer prebake periods may be required
depending upon the characteristics of the material being processed.

 
 

 
5.5                               In order to insure that the proper oven
temperatures are maintained, the BP QA/QC Inspector will be given a copy of the
heat charts. These heat charts will be included with the BP QA/QC Inspector’s
final job report. Additionally, at BP’s request the contractor will
satisfactorily demonstrate to the BP QA/QC Inspector that the surface
temperature of the pipe meets but does not exceed the established temperature
limitations during the thermal cleaning, regardless of the method by which the
material is heated (i.e., conveyor system or batch ovens).

 
 

 
5.6                               After thermal cleaning is completed, the
material will be internally blasted “to white metal” with an abrasive material
to thoroughly clean and roughen the metal surface in order to form a suitable
anchor pattern for coating.

 
 

Note: “White metal” blast cleaning is defined by NACE as follows: “White metal
blasting cleaning is a method of preparing steel surfaces which, when viewed
without magnification, shall be free of all visible oil, grease, dirt, drilling
mud, cement, mill scale, rust, paint and coatings.” All surfaces blasted to
“white metal” will be inspected visually from both ends, without magnification,
using visual comparators to insure proper surface preparation to NACE TM-01-70.
 
 

 
5.7                               The abrasive blasting operation will be
repeated until the proper “white metal” surface condition is achieved.

 
 

 
5.8                               The Material must be dry before abrasive
blasting begins.

 
 

 
5.9                               The compressed air used for abrasive blasting
shall be free of water and oil. At the beginning of each shift the operator will
verify this. The operator will partially open the air supply at the blast
station and hold a clean cloth or blotter against the airflow. If any oil or
water is found, the system must be cleaned or dried prior to abrasive cleaning.
Air pressure will be provided at 85 to 110 P.S.I. as measured at the blast plot.

 
 

 
5.10                        The abrasive materials used for cleaning will be
coarse Flintabrasive, Garnet, or other abrasive material meeting the
Contractor’s specifications. Prior to the start of the job, the Contractor shall
present, blast material specifications and quality control procedures for
abrasive materials, to BP for acceptance.

 
 

 
5.11                        Prior to abrasive blasting, the material shall have
protector masks installed to protect threads, seal areas and shoulders from
damage.

 
 

 
5.12                        After abrasive blasting, the material shall be
thoroughly cleaned with dry, oil free compressed air to remove abrasive blasting
material and other foreign material from the surface area.

 
 

 
5.13                        The Contractor will conduct tests on both ends of
the first 10 blasted pieces to establish that the anchor profile depth and
appearance are satisfactory. Thereafter, tests will be conducted on both ends of
every twenty-fifth piece. The test must be conducted with Testex Coarse
Press-O-Film or equivalent and measured with the appropriate gauge. These tests
will be conducted after full length blasting but before end blasting. Acceptable
anchor profile depth will be verified to the Contractor’s Specifications. At
BP’s request the BP QA/QC Inspector shall witness these tests, maintain the test
results and include them with the final job report.

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
5.14                        After the material is blasted and the anchor profile
depth and appearance tests are completed, the material will be visually
inspected to determine coat-ability. The material will be classified “not
suitable for coating” (NSC), if, in the opinion of the Contractors
representative or the BP QA/QC Inspector, the surface condition of the material
would preclude application of coatings to the material in accordance with the
Contractors Specifications. The Contractor must, however, make every reasonable
effort to blast the surface of the material to a coat-able condition. The NSC
material will be identified, marked and segregated from the coat-able material
and BP shall be notified. If it is determined by the Contractor or the BP QA/QC
Inspector that a second blast attempt on the NSC joint would possibly result in
a coat-able piece, a second blast attempt, of at least two (2) passes, will be
made.

 
 
6.0                               Internal Plastic Coating Application.

 
 
6.1                               Application of the coating material, as
designated by BP, will be performed so that the required film thickness and
coating properties are attained.

 
 

 
6.2                               Coating, mixing, and thinning will be
controlled in accordance with the Contractor’s Standard Operating Procedures.
These procedures will specify the coating material handling requirements, mixing
methods, and general equipment settings necessary for a quality application.

 
 

 
6.3                               Individual coats should produce a uniform
continuous coverage of the internal surface. When additional coats are required
to meet specifications, those additional processes will be the decision and
responsibility of the Contractor.

 
 

 
6.4                               Prior to coating, the material shall be
properly masked to protect the threads, seal areas and shoulders from coating
overspray or damage.

 
 

 
6.5                               When required, a sample from each batch of
liquid coating will be taken. This sample will be sealed with tape, properly
labeled with the batch number, job number and well charges. At BP’s request the
BP QA/QC Inspector shall witness this process and initial each sample. The
sample will be retained by the Contractor for subsequent evaluation, as
directed, by BP.

 
 

 
6.6                               Different coating batches will not be mixed on
individual lengths of material.

 
 

 
6.7                               The coating batch number(s) applicable to each
BP order must be documented by the Contractor and retained in a permanent job
file. At BP’s request the BP QA/QC Inspector will verify the coating
batch(s) utilized and include them in the final job report.

 
 

 
6.8                               The shelf life of the batch(s) utilized on the
BP material will be verified and documented by the Contractor. If the age of the
coating exceeds the manufacturer’s suggested shelf life, it will not be applied
to the BP material. At BP’s request the BP QA/QC inspector will verify the shelf
life of the batch(s) utilized and include them in the final job report.

 
 

 
6.9                               The first coat of coating shall be applied as
soon as possible after blasting. In no case shall coating be delayed more than
one (1) hour without reblasting. If the event a rust bloom or visual oxidation
occurs before the application of the first coat, the material must be
re-blasted.

 
 

 
6.10                        Coating thickness and number of coats shall be in
accordance with the Contractor’s coating specifications and provide a dry film
thickness (DFT) as specified by the Contractor.

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
6.11                        Coating intermediate and final bake temperatures and
times shall be in accordance with the Contractor’s coating specifications.
Intermediate baking will be performed at 250° – 350° F for periods of 45 minutes
to 1-1/2 hours depending on coating, material size and weight. Final baking will
be done at temperatures of 400° – 500° F for periods of 1-4 hours depending on
coating, material size and weight. The staging of temperatures during final bake
is permitted. In order to insure that proper oven temperatures are maintained
the BP QA/QC Inspector will be given a copy of the heat charts. These heat
charts will be included with the BP QA/QC Inspector’s final job report.
Additionally, at BP’s request the Contractor shall satisfactorily demonstrate to
the BP QA/QC Inspector that the surface temperature of the material meets but
does not exceed the established temperature limitations for both the
intermediate and final bakes regardless of the method by which the material is
heated (i.e., conveyor system or batch ovens).

 
 
6.12                        Minor irregularities in individual coats may be
repaired to meet specifications anytime prior to final bake at the option of the
Contractor. Repairs of this nature are limited to the end area of material where
thickness of repairs can be measured. Minor surface irregularities that are
within the coating thickness specifications will be considered acceptable. Runs,
sags, blobs, filled threads and/or blisters will be rejected.

 
 
6.13                        The Contractor will conduct a sufficient number of
visual and film thickness checks on the material in order to assure conformity
to final product specifications.

 
 
7.0                               Final Inspection.

 
 
7.1                               After the final bake, the BP QA/QC Inspector
shall conduct, at random, a dry film thickness test and visual inspection of the
coated material. In addition to obvious defects such as blobs, blisters, etc.,
the visual inspection will verify that the final coating color is within the
Contractors specifications. The color of the coating should be uniform
throughout the entire length of the material.

 
 
7.2                               The color of finished baked coatings is
variable. The Contractor will maintain coating color standards at the coating
facility. The coating color standards will be used to determine the acceptable
finished color of all thermoset coatings. Lengths that contain coating color
within the standard range of the coating color standards will be considered
acceptable. After each final bake, the color will be verified with the proper
comparator. The BP QA/QC Inspector shall witness the coating color inspection
process.

 
 
7.3                               The material shall be visually inspected from
each end with sufficient light to detect any coating anomalies. The material
will be sufficiently rotated during the visual inspection to inspect the entire
inside area of the material. The material must be in a single layer for the
inspection. Material will not be stacked during the final inspection. The final
product should be free of runs, sags, and blisters. Surface roughness or surface
irregularities will not be considered cause for rejection provided that the
coating thickness is within specification.

 
 
7.4                               The dry film thickness of the material will be
measured on both ends of the material with a MIKROTEST DFG magnetic thickness
gauge. The calibration of the thickness gauge will be conducted at the beginning
of each shift or every eight hours, whichever comes first, and must be witnessed
by the BP QA/QC Inspector. Material with coating thickness outside of the
specified ranges (specified by the Contractor) will be rejected and reprocessed.

 
 

 
 

--------------------------------------------------------------------------------

 

 
BP requires the average Dry Film Thickness to be .5 mils greater than the
Contractor’s specified minimum Dry Film Thickness and .5 mils less than the
Contractor’s specified maximum Dry Film Thickness. However, if any Dry Film
Thickness measurement of the coating is not within this range, three additional
Dry Film Thickness measurements must be taken. These measurements will be taken
at 90°, 180°, and 270° and an average of the four readings will then be
computed. If this average falls in the Contractor’s specified Dry Film Thickness
range that end of the piece is acceptable and if this average falls out of the
Contractor’s specified Dry Film Thickness range the whole piece is rejected.
 
 
7.5                               Coatings on the face of the pipe ends are
exempted from the standard minimum coating thickness requirements.

 
 
8.0                               Holiday Testing.

 
 
8.1                               Holiday testing will be performed per NACE
Standard TM-03-84 on each length of pipe coated with thin film holiday free
internal coating. The testing will be performed utilizing a “Tinker-Rasor” type
M-1 holiday tester or equivalent, which is calibrated at the beginning of each
shift or when requested by the BP QA/QC Inspector. All calibrations and testing
must be witnessed by the BP QA/QC Inspector. The procedure for holiday testing
of the material is as follows:

 
 

 
·                  A 2” thick cellulose sponge probe head saturated with
selected electrolyte and detergent will be employed.

 
 

 
·                  The sponge will be large enough to insure a 360° contact
throughout the length of the pipe. The sponge will be replaced when worn.

 
 

 
·                  A constant potential of 67.5 volts DC will be maintained
between the sponge probe and the body of the tube during testing. The negative
lead shall be connected to the pipe and the positive lead shall have continuity
to the sponge. The tester alarm shall be activated before the testing of each
joint to insure that continuity exists between the tube body and the holiday
tester.

 
 

 
·                  The sponge probe will be moved through the pipe at a rate of
60 fpm +5%.

 
 

 
·                  Each length of pipe will be holiday tested once at the
Contractor’s facility. Thin film coatings will be defined as holiday free when
the electrical resistance between the wet sponge and the tube body is at no
point less than 80,000 ohms.

 
 

 
·                  The holiday test will be performed in both directions while
running the wet sponge in and out of the tube.

 
 

 
·                  All thin film corrosion coatings for both new and used pipe
will be holiday free and will be applied and tested in accordance with the
methods outlined above.

 
 

 
·                  The holiday free specifications will apply only while the
material is at the Contractor’s coating facility.

 
 

 
·                  All coated pipe that is rejected shall be reprocessed
according to surface preparation, application, and inspection procedures as
outlined in this specification. Those coated lengths not meeting holiday
specifications after being coated a second time are to be classified as NSC. Any
length that Contractor or BP determines to be unsuitable for coating (NSC) due
to internal surface defects (e.g., slivers, pitting, etc.) will be set aside.
This pipe will be reprocessed only upon instructions from BP.

 
 

 

 
 

--------------------------------------------------------------------------------

 

 
 
9.0                               Full Length Drifting.

 
 
9.1                               After final inspection, each length will be
full length drifted with a plastic or wooden drift mandrel meeting the
applicable API specifications for coated material with the exception of drill
pipe products, which do not require full length drifting.

 
 
10.0                        Visual Thread Inspection.

 
 
10.1                        After final inspection and full length drifting, is
completed, the threads and sealing surfaces shall be visually inspected in
accordance with the procedure BP-DEIP-P004. Thread compound, as specified by BP,
will be applied to all threaded surfaces and the proper clean dry thread
protectors installed.

 
 
11.1                        Marking and Stenciling.

 
 
11.1                        The Contractor will re-apply inspection bands and
stencils as instructed by BP. Further, a clear mill varnish, acceptable to BP,
will be applied to the outer surface of the material to prevent corrosion.

 
 
12.1                        Documentation, Records And Reporting.

 
 
12.1                        At the end of the job, the Contractor will provide
BP the following documents:

 
 

 
·                  Prebake Heat Charts.

 
 

 
·                  Testex Coarse Press-O-Film test strips.

 
 

 
·                  Coating Batch number(s).

 
 

 
·                  Intermediate Bake Heat Charts.

 
 

 
·                  Final Bake Heat Charts.

 
 

 
·                  Final report, stating the piece quantity, Prime and rejects
(including NSC), along with the footage’s. The reason for rejection must be
reported.

 
 

 
·                  Individual pipe tally sheets indicating “threads off’
footage.

 
 
12.2                        Documentation, records and reporting requirements as
listed in BP-DEIP-P005 shall apply.

 
 
13.0                        Health, Safety And Environmental.

 
 
13.1                        Health, safety and environmental requirements as
listed in BP-DEIP-P001 shall apply.

 
 
14.0                        Visual Inspection Of Used Internal Plastic Coatings.

 
15.1
 
 

 
 

--------------------------------------------------------------------------------

 

 
HARDBANDING OF DRILL PIPE TOOLJOINTS,
 
Procedure: BP-DEIP-P002
 
Revision: 0
HEAVYWEIGHT DRILL PIPE AND DRILL COLLARS
 
Date: 7/2/902
   

 
BP DEIP
 
HARDBANDING OF
 
DRILL PIPE TOOLJOINTS
 
HEAVY WEIGHT DRILL PIPE
 
AND DRILL COLLARS
 
Approved By:
   
Date:
 

 
1
 

 
 

--------------------------------------------------------------------------------

 

 
 
1.0                               Scope.

 
 
1.1                               This procedure details the BP GoM requirements
for the hardbanding of drill pipe tooljoints (loose or attached), heavyweight
drill pipe and drill collars. It is applicable to new or used non-hardbanded
material and material which requires re-hardbanding.

 
 
1.2                               The application of proud wear resistant alloy
hardfacing bands onto tooljoints, heavyweight drill pipe and drill collars
significantly reduces external wear and casing wear.

 
 
2.0                               Referenced Documents.

 
 
2.1                               The following documents were used as reference
for establishing this procedure.

 
 
2.1.1                     Part 1 BP Drill-string Hardbanding Specification for
General Release (4/6/2000).

 
 

 
2.1.2                     ISO 9002 Quality Systems – Model for quality assurance
in production and installation.

 
 

 
2.1.3                     ISO 9003 Quality Systems – Model for quality assurance
in final inspection and test.

 
 

 
2.1.4                     API Q1 – Specification for Quality Programs.

 
 

 
2.1.5                     ASME IX – ASME Boiler and Pressure Vessel Code.
Welding and Brazing Qualifications.

 
 

 
2.1.6                     ASTM E 709 – Standard Guide for Magnetic Particle
Examination.

 
 

 
2.1.7                     ASTM E 165 – Standard Test Method for Liquid Penetrant
Examination.

 
 

 
2.1.8                     API Specification 7 - Rotary Drill Stem Elements.

 
 

 
2.1.9                     API Recommended Practice 7G - Drill Stem Design and
Operating Limits.

 
 
3.0                               Quality Assurance.

 
 
3.1                               The Applicator shall operate a Quality
Assurance organization responsible for formulating and implementing a Quality
System, which insures that the requirements of this procedure are met.

 
 
3.2                               The Applicator’s Ouality System shall be based
on ISO 9002 and ISO 9003 or API Q1. Particular attention is drawn to
Section 4.8.2 in ISO 9002 and Section 3.12 in API Q1 concerning Special
Processes. Hardbanding and the associated practices are considered to be Special
Processes and shall be qualified strictly in accordance with the requirements of
this procedure.

 
 
3.3                               The effectiveness of the Applicator’s Quality
System will be subject to monitoring by BP and may be audited following and
agreed period of notice.

 
 
4.0                               Hardbandinq Types.

 
 
4.1                               There are two basic types or categories of
hardbanding for drill pipe tooljoints, heavyweight drill pipe and drill collars
utilized in the Oil Industry today. These comprise weld overlays that consist of
wear resistant alloys that do not contain tungsten carbide granules and weld
overlays consisting of tungsten carbide granules within a metallic substrate
(normally a low carbon steel). In this procedure these types will be referred to
as “Wear Resistant Alloy Overlays” and “Tungsten Carbide Overlays”.

 
2
 

 
 

--------------------------------------------------------------------------------

 

 
 
4.2                               Wear Resistant Alloy Overlays. These materials
are hard alloys containing no solid particles. Therefore, unlike tungsten
carbide overlays, there is no possibility of hard particles standing proud or
becoming exposed from a softer matrix and producing severe abrasive wear of the
casing. Wear resistant alloy overlays are required when applying hardfacing for
BP GoM and are strongly recommended verses tungsten carbide overlays in all
cases.

 
 
4.3                               Tungsten Carbide Overlays. These consist of
granules of tungsten carbide in a steel matrix. The use of tungsten carbide
overlays is not permitted when applying hardfacing for BP GoM on drill pipe
tooljoints, heavyweight drill pipe or drill collars. The use of drill pipe with
tungsten carbide overlays is not permitted without the express consent of the
responsible BP Engineer. Since heavyweight drill pipe and drill collars are used
in open-hole sections the majority of time while drilling, BP GoM may accept
tungsten carbide overlays on these items. However, if tungsten carbide overlays
are used on heavyweight drill pipe or drill collars BP GoM reserves the right to
examine the hardfacing for acceptance on a case, by case basis.

 
 
5.0                               Welding Issues.

 
 
5.1                               Welding Processes. Hardbanding shall be
deposited by the use of a mechanized GMAW welding technique using a solid wire
or cored wire consumable. Self shielded or open arc welding techniques may also
be used. Other techniques for the deposition of hardbanding may be proposed for
consideration by BP.

 
The hardbanding shall be applied as individual circumferential weld beads laid
side by side to achieve the specified width of hardbanding. The as welded
surface shall be smooth and the adjacent beads shall be deposited with
sufficient overlap to avoid the formation of inter-bead troughs or valleys. High
crowns or severe ridges must also be avoided.
 
 
5.2                               Preheat And Interpass Temperature. A minimum
preheat temperature of 400°F shall be achieved through the full thickness of the
component prior to the start of hardbanding or application of mild steel
(butter-pass) and this temperature shall be maintained as the minimum interpass
temperature throughout the welding process. The maximum interpass temperature
for the application of hardbanding or mild steel shall be 650°F.

 
 
5.3                               Post Weld Thermal Regime. Immediately on
completion of welding, the component shall be subjected to one of the following
alternative thermal regimes:

 
 
5.3.1                     The temperature of the internal and external surface
of the component shall be measured and if necessary the component shall be
heated such that a temperature of 650°F is attained through the full thickness.
The component shall then be allowed to slow cool to ambient temperature while
fully wrapped in an insulating blanket or specially constructed insulating can.
The components shall be kept under cover and shall not be exposed to any wind,
drafts or rain during the cooling period.

 
 

 
5.3.2                     The component shall be placed in an oven and
maintained at a temperature of 400°F for a minimum period of two (2) hours prior
to slow cooling under insulation, as detailed in section 5.3.1 above.

 
 

 
5.4                               Welding Parameters. The welding parameters
employed for hardbanding should be based on those recommended by the consumable
manufacturer. However, it should be noted that these parameter values are often
provided for guidance only and Applicators should undertake sufficient welding
procedure development work to insure that they have established a stable welding
condition prior to welding procedure qualification.

 
3
 

 
 

--------------------------------------------------------------------------------

 

 
 
5.5                               Welding Procedures (WPS). All welding
procedures associated with the application of hardbanding or mild steel shall be
qualified in accordance with ASME IX, QW 216, QW 453 and the requirements of
this procedure. Production welding equipment shall be employed for the welding
procedure qualification.

 
Individual welding procedures shall be qualified by the Applicator for:
 
 

 
·                  The application of flush and proud hardbanding. A separate
WPS is required for each type of hard metal consumable.

 
 

 
·                  The application of mild steel.

 
 

 
·                  The application of mild steel (butter-pass), flush and proud
hardbanding on re-hardbanded components. A separate WPS is required for each
type of hard metal consumable.

 
The application of mild steel and hardbanding on re-hardbanded components may be
qualified in a single procedure.
 
The welding procedure specification (WPS) and procedure qualification record
(PQR) shall be submitted to BP GoM for approval prior to the commencement of any
production welding. These documents shall be prepared in the ASME format with
supplementary pages as necessary to provide a full and detailed description of
the hardbanding procedure.
 
 
5.6                               Welding Procedure Qualification (PQR). All
welding procedure qualifications shall be performed on a 4145H tubular material,
preferred size of 6 5/8” OD and 2 3/4” ID, representing a typical drill collar.
The manufacturer’s certificate, including full details of heat treatment,
mechanical testing results and chemical analysis, for this material and the
welding consumable shall be included in the PQR documentation. All relevant
welding parameters shall be monitored and recorded during the production of the
test weld and reported in the PQR.

 
The hardbanding shall be allowed to stand at ambient temperature for a minimum
of forty-eight (48) hours prior to the examination detailed in Note 3, QW 453.
The acceptance criteria for this examination shall be as detailed in section
10.0 of this procedure.
 
Subsequent to the above an ultrasonic examination of the hardbanding and parent
metal interface shall be performed to demonstrate freedom from lack of fusion or
any under bead cracking. The surface of the hardbanding shall be prepared for
this examination by machining or grinding. Testing shall examine the full width
of the hardbanding at five equally spaced locations around the circumference.
 
Following the above ultrasonic examination the Rockwell hardness of each band of
hardfacing shall be measured at each of the five locations and each hardness
reading shall meet the published recommendations of the consumable supplier.
 
Two coupons shall be cut and prepared for examination as detailed in Note 8, QW
453 except that only one surface on each need be polished and etched. These
coupons shall be taken at least 90° apart. A macrograph shall be taken of each
prepared surface and included in the PQR.
 
Additionally, three (3) vertical hardness traverses shall be made across the
fusion boundary from the weld deposit into the heat-affected zone of the 4145H
material. These measurements shall be made using a Vickers indenter with either
a 5kg or 10kg load.
 
A full chemical analysis shall be performed in accordance with Note 9, QW 453.
 
4
 

 
 

--------------------------------------------------------------------------------

 

 
 
5.7                               Manufacturing Reference Standards. Subsequent
to the testing detailed in Section 5.6 above the remainder of the welding
procedure qualification test piece shall be retained by the Applicator to act as
a reference standard during production.

 
 
5.8                               Welder/Machine Operators Performance
Qualification. Working in accordance with a qualified WPS each hardbanding
welder/machine operator shall manufacture a test piece as detailed in section
5.6 in order to demonstrate his ability. The test piece shall be subjected to
the examination detailed in Note 3, QW 453 and meet the criteria outlined in
section 10.0 of this procedure. Each welder/machine operator performing a
successful welding procedure qualification test shall be deemed to have
completed a satisfactory performance test.

 
The Applicator’s Quality Assurance department shall maintain a record of each
welder/machine operator’s qualification and working experience. A welder/machine
operators qualification shall lapse and re-qualification will be required if
he/she does not perform hardbanding for a period exceeding three months.
 
 
5.9                               Production Welding. Production welding shall
be undertaken strictly in accordance with the qualified welding procedures. All
welder/machine operators shall be qualified in accordance with section 5.8. A
copy of the basic elements of the WPS shall be available for reference at each
hardbanding station.

 
Appropriate shop floor supervision and detailed working procedures shall be
available to ensure hardbanding is deposited to this Specification at all times.
Regular monitoring and recording of preheat temperatures, welding set up,
welding parameters and the post weld thermal regime shall form an integral part
of these procedures. All production records shall be retained within the
Applicator’s Quality System archives.
 
 
6.0                               Hardbandinq Configurations.

 
 
6.1                               Definitions. When applying new hardbanding and
for the purposes of this procedure the following definitions shall apply.

 
 
·                  “Proud” hardbanding is an overlay that stands proud from the
base material. Tolerances for proud hardbanding are + 3/32” to + 1/8” as
measured from the base material surface.

 
 

 
·                  “Flush” hardbanding is an overlay that is flush with the base
material surface. Tolerances for flush hardbanding are + 1/64” and — 0 as
measured from the base material surface.

 
 
6.2                               Drill Pipe Tooljoints. Hardbanding (Wear
Resistant Alloy Overlay) shall be applied in the following locations:

 
 

 
·                  A three (3”) inch wide band on the box tooljoint OD next to
the taper. These bands shall be applied proud.

 
 

 
·                  One 3/4” wide band on the box tooljoint 18° taper. This band
shall be applied flush.

 
 

 
·                  Three 3/4” long fingers 120° apart projecting from the base
of the hardbanding on the box tooljoint taper onto the box upset. Fingers shall
be applied flush.

 
 

 
·                  A one and one half (1 1/2”) inch wide band on the pin
tooljoint OD next to the taper. These bands shall be applied proud.

 
5
 

 
 

--------------------------------------------------------------------------------

 

 
Figure 1.1 (Drill Pipe)
 
[figure1drillpipe_175a.jpg]
 
 
6.3                               Heavy Weight Drill Pipe. Hardbanding (Wear
Resistant Alloy Overlay) shall be applied in the following locations:

 
 

 
·                  One 4” inch wide band on the box and pin tooljoint OD next to
the taper. These bands shall be applied proud.

 
 

 
·                  One 1” wide band on the tapered section of the box tooljoint.
This band shall be applied flush.

 
 

 
·                  Two 3” wide bands on each end of the center wear pad. These
bands shall be applied proud.

 
 

Figure 1.2 (Heavy Weight Drill Pipe)
 
[figure2heavywell_175b.jpg]
 
 
6.4                               Drill Collars With Slip Recess Groove.
Hardbanding (Wear Resistant Alloy Overlay) shall be applied in the following
locations:

 
 

 
·                  One, 4” wide band on the box end OD located 1” away from the
beginning of the slip recess groove. This band shall be applied proud.

 
 

 
·                  One, 10” wide band on the drill collar OD located 1” away
from the end of the slip recess groove. This band shall be applied proud.

 
Figure 1.3 (Drill Collar with Slip Recess Groove)
 
[figure3drillcollar_175c.jpg]
 
6
 

 
 

--------------------------------------------------------------------------------

 

 
 
6.5                               Drill Collars With Slip And Elevator Recess
Grooves. Hardbanding (Wear Resistant Alloy Overlay) shall be applied in the
following locations:

 
 
·                  One, 4” wide band on the box end OD located 1” away from the
beginning of the slip recess groove. This band shall be applied proud.

 
 

 
·                  One, 1” wide band on the wear pad OD between the two recess
grooves. This band shall be applied proud.

 
 

 
·                  One, 10” wide band on the drill collar OD located 1” away
from the end of the slip recess groove. This band shall be applied proud.

 
 

Figure 1.4 (Drill Collar with Slip And Elevator Recess Grooves)
 
[figure4elevatorrecess_176.jpg]
 
 
7.0                               Pre-Hardbandinq Considerations.

 
 
7.1                               Mill Slots, Chip Slots and Identification
Grooves. Inspect the tooljoints to determine if there are mill slots, chip
slots, identification grooves or other machined areas on the tooljoints that
will interfere with the application of hardbanding per section 6.2. If machined
areas exist and will interfere with the hardbanding application process notify
the Material Supplier prior to hardbanding the material and obtain permission to
fill the machined areas in with mild steel. The application of mild steel shall
meet the requirements outlined in section 5.0 and 9.0.

 
 
7.2                               Internal Plastic Coating. Inspect the material
to determine if it is internally plastic coated. If the material is internally
plastic coated notify the Material Supplier prior to hardbanding the material
and inform the Material Supplier that the material will require re-coating after
the hardbanding process.

 
Note: Under no circumstances shall material be filled with water during the
hardbanding process to preserve the internal plastic coating.
 
 
7.3                               Pre-Existing Hardband. Inspect the material to
determine it the material has been previously hardbanded. If the material has
been previously hardbanded notify the Material Supplier prior to the hardbanding
the material and inform the Material Supplier that the existing hardbanding will
have to be removed in accordance with section 9.0 prior to applying the new
hardbanding.

 
 

Note: Under no circumstances shall new hardband be applied over pre-existing
hardband of any type without prior approval by the BP QA/QC Manager.
 
7
 

 
 

--------------------------------------------------------------------------------

 

 
 
8.0                               Hardbanding Procedure.

 
 
8.1                               Machining. When applying proud hardbanding, a
groove shall be machined into the surface of the material prior to the
application of hardbanding. The groove depth shall be 1/32” (+/-.010”) as
measured from the surface of the material. When applying flush hardbanding, a
groove shall be machined into the surface of the material prior to the
application of hardbanding. The groove depth shall be 3/32” (- 0 + 1/32”) as
measured from the surface of the material. When applying flush hardbanded
fingers, three, 3/4” long, 1/2” wide and 3/32” deep slots shall be ground into
the drill pipe box end upset. All groove and slot widths shall equal the
intended width of the hardbanding to be applied as defined in section 6.0.

 
 

Note: It may be necessary to modify the groove depth on the box taper to achieve
a smooth tie in to the three (3) inch band located on the box OD.
 
 

 
8.2                               Surface Preparation. Hardbanding shall be
deposited onto a machined or ground white metal surface. This surface shall be
free from dirt, drilling mud, cement, paint, rust, cutting fluid, grease etc.
Additionally, a two (2) inch band on either side of the machined area shall be
thoroughly cleaned and degreased.

 
 

 
8.3                               Preheat. Preheat the area requiring
hardbanding in accordance with the BP approved WPS (See section 5.0 for more
details). The preheat temperature shall be verified on each area requiring
hardbanding on each piece with a calibrated pyrometer or the properly rated
temperature sticks. When temperature sticks are used the Applicator shall have
at a minimum, temperature sticks rated to the preheat temperature and maximum
interpass temperature.

 
 

 
8.4                               Hardbanding Application. Apply hardbanding to
the material in accordance with the BP approved WPS (See section 5.0 for more
details).

 
 

 
8.5                               Interpass Temperature. Monitor the interpass
temperature throughout the hardband application process to insure the minimum
and maximum interpass temperatures are maintained in accordance with the BP
approved WPS (See section 5.0 for more details). The interpass temperature shall
be measured with a calibrated pyrometer or the properly temperature sticks. When
temperature sticks are used the Applicator shall have at a minimum, temperature
sticks rated to the minimum interpass temperature and maximum interpass
temperature.

 
 

 
8.6                               Post Weld Thermal Regime / Slow Cooling.
Immediately on completion of the hardband application, the material shall be
subjected to a post weld thermal regime in accordance with the BP approved WPS
(See section 5.0 for more details).

 
 

 
8.7                               Surface Finish. After the material has slow
cooled to ambient temperature, remove all weld spatter or protrusions by
grinding, sanding or machining methods. Close control of the hardband welding
parameters should result in a good surface finish, such that it is not usually
necessary to grind, sand or machine the entire hardbanded surface.

 
 

Note: Unless specified by BP, Amorphous type hardfacings do not require post
application grinding or sanding to increase the surface hardness of the
material.
 
 

 
8.8                               Inspection. Perform a dimensional inspection
on each hardbanded area to insure the requirements outlined in section 6.0 have
been met.

 
 
8.8.1                     Perform a visual inspection on each hardbanded area.
Acceptance and rejection criteria shall be per section 10.0.

 
8




 
 

--------------------------------------------------------------------------------

 

Note: When required by BP, contrast paint shall be applied to the hardbanding in
order to assist the visual examination.
 
 
8.8.2                     Clean all connections and perform a visual inspection
on the threaded and sealing surfaces in accordance with procedure BP-DEIP-P004.

 
 

 
8.8.3                     Perform a bi-directional wet magnetic particle
inspection on the HAZ and at least two (2) inches of the surrounding parent
metal around all hardbanded areas. The bi-directional WMPI shall be performed in
accordance with procedure BP-DEIP-P002 (the transverse MPI method shall be per
section 7.0 and the longitudinal MPI method shall be per section 8.0).
Acceptance and rejection criteria shall be per section 10.0.

 
 

 
8.9                               Finishing. Blow the material ID out with
compressed air to remove any debris. Apply the appropriate thread compound to
all connections as specified by the Material Supplier and install clean dry
thread protectors wrench tight. Apply a thin coat of rust inhibitor to the
freshly hardbanded, ground, sanded or machined areas.

 
 
9.0                               Removal of Existing Hardbanding and
Application of Mild Steel.

 
 
9.1                               Removal of Existing Hardbanding. The removal
of existing hardbanding shall be performed with pre-approved methods or
techniques such as, plasma arc gouging, grinding or machining. When plasma arc
gouging techniques are used care shall be taken to minimize the heat input.

 
 
9.1.1                     After removal of the existing hardbanding with plasma
arc gouging techniques, the excavated area shall be machined smooth to provide a
suitable surface for WMPI.

 
 

 
9.2                               Inspection. All areas where previous
hardbanding has been removed shall be etched with a 5% Nital solution to verify
that all of the hardband material has been removed. This process shall be
repeated as many times as necessary to insure all previous hardband material has
been completely removed.

 
 
9.2.1                     Perform a bi-directional wet magnetic particle
inspection on all areas where hardbanding has been removed and all areas that
have been affected during the removal process. The bi-directional WMPI shall be
performed in accordance with procedure BP-DEIP-P002 (the transverse MPI method
shall be per section 7.0 and the longitudinal MPI method shall be per section
8.0). Acceptance and rejection criteria shall be per section 10.0.

 
 
9.3                               Application of Mild Steel. Apply mild steel to
the previously excavated areas and/or mill slots, chip slots or identification
grooves if necessary in accordance with the BP approved WPS (See section 5.0 for
more details).

 
 
9.4                               Machining. Machine the areas where mild steel
has been applied back to the original OD or taper of the area.

 
Note: Grooves for new hardbanding as outlined in section 8.1 can be machined in
conjunction with the above machining process prior to performing the WMPI
detailed in section 9.5.
 
 
9.5                               Inspection. Perform a bi-directional wet
magnetic particle inspection on all areas where mild steel has been applied. The
bi-directional WMPI shall be performed in accordance with procedure BP-DEIP-P002
(the transverse MPI method shall be per section 7.0 and the longitudinal MPI
method shall be per section 8.0). Acceptance and rejection criteria shall be per
section 10.0.

 
9
 

 
 

--------------------------------------------------------------------------------

 

 
 
10.0                        Acceptance Criteria.

 
 
10.1                        Mild Steel And Parent Material. Relevant indications
on the external or internal surface (including HAZ) of parts shall be removed by
grinding or machining, provided that the part still conforms to BP’s, the
Manufacturer’s or API acceptance criteria after the removal process.

 
Note: All areas that have had indications removed shall be re-inspected in
accordance with the appropriate MPI method in accordance with procedure
BP-DEIP-P002 section 7.0, 8.0 or 9.0 after the removal process to insure
complete imperfection removal.
 
 
10.2                        Wear Resistant Alloy Overlays. These hard wear
resistant deposits possess relatively low ductility. Therefore, weld metal
cracking often occurs transverse to the weld bead under the influence of
residual stresses. Typically, these cracks may run straight across the weld bead
or at an angle between 30° and 45°. Occasionally the cracks will interconnect.
This is acceptable as long as the cracks are less than 1/16” wide or have a
minimum spacing of 1/2” apart when the cracks run across the full width of the
hardbanded region. If cracks fail to meet this criteria remove the deposit and
re-hardband the material in accordance with sections 8.0 and 9.0.

 
Figure 1.5 (Transverse Cracks)
 
[figure5transversecracks_179a.jpg]
 
Figure 1.5 illustrates an acceptable configuration of transverse cracks. Crack
widths are less than 1/16” and cracks extending the full width of the hardband
deposit are greater than 1/2” apart.
 
If there are circumferentially running cracks, these are unacceptable where a
single continuous crack is greater than 3” long, as they can result in a
premature fatigue failure of the material. Additionally, flaking or spalling of
the hardband deposit is unacceptable. In such circumstances remove the deposit
and re-hardband the material in accordance with sections 8.0 and 9.0.
 
Figure 1.6 (Circumferential Cracks and Flaking)
 
[figure6circumcracks_179b.jpg]
 
Figure 1.5 illustrates unacceptable circumferential cracking and flaking and
acceptable circumferential cracking.
 
10
 

 
 

--------------------------------------------------------------------------------

 

 
Small troughs between individual weld beads are acceptable as long as they are
no more than 1/8” wide or 1/16” deep.
 
Figure 1.7 (Inter-Bead Troughs)
 
[figure7interbead_180.jpg]
 
Figure 1.7 illustrates Inter-Bead Troughs. “Troughs” are acceptable if less than
1/8” wide and 1/16” deep.
 
If any cracking is detected in the HAZ, mild steel or parent material, the
hardbanding and cracked areas must be completely removed in accordance with
section 9.0, provided that the material still conforms to BP’s, the
Manufacturer’s or API acceptance criteria after the removal process. The area
shall be re-hardbanded in accordance with section 8.0.
 
If there are surface breaking non-linear defects, such as porosity on the
hardband weld beads greater than 1/8” diameter or 1/16” deep, these may be
filled using semi-automatic GMAW or SMAW. This type of repair must be performed
with a consumable matching the composition of the hardband material and will
require a BP approved WPS (See section 5.0 for more details).
 
Note: The acceptance criteria outlined in this section are the minimum
requirements BP will accept, regardless of the Hardband Manufacturer’s, Material
Supplier or Applicator’s acceptance criteria. However, it is necessary to obtain
and review the Hardband Manufacturer’s, Material Supplier and Applicator’s
acceptance criteria to insure the material is inspected correctly.
 
 
11.0                        Documentation, Records and Reporting.

 
 
11.1                        The Applicator shall submit to BP an inspection
record, which will clearly state that the hardbanding has been applied and
inspected in accordance with this procedure. The scope and content of this
record shall include:

 
 
·                  A reference list of the Applicator’s procedures used in the
production of the hardbanding and a copy of the WPS(s) and PQR(s).

 
 

 
·                  A copy of all NDE reports.

 
 
11.2                        Documentation, records and reporting requirements as
listed in procedure BP-DEIP-P005 shall apply.

 
11
 

 
 

--------------------------------------------------------------------------------

 

 
 
12.0                        General Requirements.

 
 
12.1                        General requirements as listed in procedure
BP-DEIP-P001 shall apply.

 
 
13.0                        Marking And Stenciling.

 
 
13.1                        Marking and stenciling requirements as listed in
procedure BP-DEIP-P001 shall apply.

 
 
14.0                        Documentation, Records and Reporting.

 
 
14.1                        Documentation, records and reporting requirements as
listed in procedure BP-DEIP-P005 shall apply.

 
 

 
15.0                        Health, Safety And Environmental.

 
 
15.1                        Health, safety and environmental requirements as
listed in BP-DEIP-P001 shall apply.

 
12
 

 
 

--------------------------------------------------------------------------------

 

 
MAKE AND BREAK OF DRILL PIPE AND
 
Procedure: BP-DEIP-MB001
 
Revision: 0
WORKSTRING TOOLJOINTS
 
Date: 6/6/02
   

 
BP DEIP
 
MAKE AND BREAK OF
 
DRILL PIPE AND WORKSTRING
 
TOOLJOINTS
 
Approved By:
   
Date:
 

 
1
 

 
 

--------------------------------------------------------------------------------

 

 
 
1.0                               Scope.

 
 
1.1                               This procedure describes the processes
established to make and break new drill pipe and workstring tooljoints, both,
affixed or loose.

 
 
1.2                               Since newly machined connections are
susceptible to galling the make and break process is utilized to break in new
connections (tooljoints) by work hardening the connection surface.

 
 
2.0                               Personnel Qualifications.

 
 
2.1                               Personnel performing make and break operations
must be trained and experienced in the operation of the make and break unit.

 
 
3.0                               Required Materials & Equipment.

 
 
3.1                               Hydraulic Make And Break Unit. The make and
break unit shall be capable of making up and breaking out two joints of range
III drill pipe together to the manufacturers recommended torque value.

 
 
3.1.1                     The unit shall be equipped with load cells and gauges
capable of indicating the torque values obtained in Ft./Lbs.

 
 

 
3.1.2                     Calibration of the load cells and gauges on the make
and break unit shall be performed a minimum of once every six (6) months. The
calibration documentation shall be available for review at the job site.

 
 

 
3.1.3                     The make and break unit shall be equipped with the
properly sized power and backup tongs.

 
 

 
3.1.4                     Power and backup tongs will utilize low stress, large
contact surface area dies to reduce grip marks.

 
 

 
3.2                               Additional Required Equipment. The following
equipment shall be available on the job sight and in good working order: Depth
(pit) gauge, files, 50’ metal tally tape, absorbent pad, catch pans, cleaning
solvent, cleaning brushes, thread compound, dope brushes, assorted paints and
metal markers.

 
 
4.0                               Make And Break Procedures.

 
 
4.1                               Remove the thread protectors and stack them
off the ground to prevent contamination with dirt, grit, grass etc.

 
 
4.2                               Visually inspect the condition of the thread
compound to insure a thin uniform coat of make-up thread compound has been
applied and is not contaminated with dirt, grit, rust, scale etc.

 
Note: The thread compound must be an approved make-up compound such as ZN-50 or
Jet Lube Kopr-Kote. If the thread compound on the connections is not an approved
make-up compound (i.e., kendex) it must removed by cleaning the connections with
solvent, varsol etc. and drying the connections prior to applying the proper
make-up thread compound.
 
2
 

 
 

--------------------------------------------------------------------------------

 

 
 
4.3                               Verify the make and break unit has been set up
properly prior to commencing the make and break operation. The unit must be
level and both tongs must be perpendicular to the tooljoints. In addition, the
tooljoints shall be centered in the tongs and tong dies shall contact the
tooljoints in a uniform fashion to prevent excessive grip marks and slippage.

 
 
4.4                               Recommended torque values shall be obtained
from the drill pipe manufacturer or their published documents prior to the start
up of the make and break operation.

 
 
4.5                               The make and break process shall consist of
and be performed in the order listed below.

 
 

 
1.               Make up a box and pin connection to 100% of the specified
optimum torque value. Break out the box and pin connections.

 
 

 
2.               Clean both connections and perform visual inspection for
damages or excessive grip marks. Repair any minor damages with a file or emery
cloth and apply a thin coating of dry moly lubricant over the repaired
connection.

 
 

Note: If the connections are damaged beyond minor field repair shut the make and
break operation down and contact the responsible BP Inspection Coordinator for
further instructions.
 
 

 
3.               Provided that the damages are minor or non-existent repeat the
operations outlined in step one (1) above two (2) more times without cleaning
the connections.

 
 

 
4.               After the third make and break cycle clean both connections and
perform visual inspection for damages. Repair any minor damages with a file or
emery cloth and apply a thin coating of dry moly lubricant over the repaired
connection.

 
 

 
5.               Repeat the operations outlined in steps one (1), two (2), three
(3) and four (4) on the next four (4) sets of boxes and pins.

 
 

 
6.               Provided that the damages are minor or non-existent on the
first five (5) sets connections the remaining connections in the order shall be
made up to 100% of the specified optimum torque value and broken out three
(3) consecutive times without cleaning the connections between make and break
cycles.

 
 

 
7.               Clean all connections after the final make and break cycle and
perform a visual inspection for damages or excessive grip marks. Repair any
minor damages with a file or emery cloth and apply a thin coating of dry moly
lubricant over the repaired connection.

 
 

 
8.               Allow the connections to dry or dry the connections with
compressed air. Apply a thin, uniform film of the specified thread compound to
all connections and install thread protectors wrench tight.

 
5.0                               Visual And Dimensional Inspection.
 
 
5.1                               Visual and dimensional requirements as listed
in procedure BP-DEIP-P004 shall apply.

 
6.0                               General Requirements.
 
 
6.1                               General requirements as listed in procedure
BP-DEIP-P001 shall apply.

 
7.0                               Marking And Stenciling.
 
 
7.1                               Marking and stenciling requirements as listed
in procedure BP-DEIP-P001 shall apply.

 
3
 

 
 

--------------------------------------------------------------------------------

 

 
 
8.0                               Documentation, Records and Reporting.

 
 
8.1                               Documentation, records and reporting
requirements as listed in procedure BP-DEIP-P005 shall apply.

 
9.0                               Health, Safety And Environmental.
 
 
9.1                               Health, safety and environmental requirements
as listed in BP-DEIP-P001 shall apply.

 
4
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
TRANSOCEAN HOLDINGS INC.
1311 BROADFIELD, SUITE 400
HOUSTON, TX 77084

 
January 6, 2003
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn:                    Mr. Jon Sprague — Atlantis Wells Delivery Leader
 
 
Re:                        Drilling Contract No. 980249 dated December 9, 1998
by and between R&B Falcon Drilling Company predecessor in interest to Transocean
Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest
to BP America Production Company (“Company”), as amended for RBS-8D (now known
as the Deepwater Horizon)

 
 

 
Subject:                           Letter of Agreement for adding Offshore
Safety Assistant

CONTRACTOR-5121-2002-011
 
Dear Mr. Sprague:
 
This letter will confirm our agreement to add additional Transocean personnel to
the crew complement of the Deepwater Horizon. Upon execution of this Letter
Agreement by Company, Contractor agrees to provide two (2) Offshore Safety
Advisors (OSA) on the Deepwater Horizon in addition to those specified to be
specified to be provided in Exhibit F-1 of the Contract as amended. Exhibits F-1
and F-2 of the Contract shall be amended, as of January 1, 2003 to provide for
the following additional personnel:
 
Title
 
On Board
 
Assigned
to Rig
 
Daily Rate per
Person w/ Burden
 
Hourly Overtime
Rate w/Burden
 
Offshore Safety Advisor
 
1
 
2
 
$
930.23
 
NA
                       

 
Therefore, the amended crew complement shall show one (1) OSA “On Board” and two
(2) “Assigned to Rig”. The amended crew complement is attached. In summary, all
rates in the Contract shall increase by $930.23 per day effective January 1,
2003. Except as specifically provided herein, all other terms and conditions of
the Contract shall remain in full force and effect. Please indicate your
agreement in the space provided below and return one fully executed copy of this
letter to me for our files.
 
If you have any questions, please contact John Keeton at (832) 587-8533 or me at
(832) 587-8506. Thank you for the opportunity to be of service.
 
 
Sincerely,
 
/s/ Christopher S. Young
 
Christopher S. Young
 
Sr. Marketing Representative
 
On Behalf of Transocean Holdings Inc..
 

 
PHONE: (832) 587-8506
 
FAX: (832) 587-8754
 
EMAIL: cyoung@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
BP
Horizon – OSA
TSF File #01-063
 
AGREED AND ACCEPTED THIS 27th DAY OF JANUARY, 2003
 
BP AMERICA PRODUCTION COMPANY
 
 
SIGNED
/s/ Jerry R Rhoads
 
PRINTED
Jerry R Rhoads
 
TITLE
Contracts Specialist
 

 
2
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
TRANSOCEAN HOLDINGS INC.
1311 BROADFIELD, SUITE 400
HOUSTON, TX 77084

 
January 7, 2003
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn:                    Mr. Jon Sprague — Atlantis Wells Delivery Leader
 
 
Re:                             Drilling Contract No. 980249 dated December 9,
1998 (“Contract”) by and between R&B Falcon Drilling Company predecessor in
interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc.
predecessor in interest to BP America Production Company (“Company”), as amended
for RBS-8D (now known as the Deepwater Horizon)

 
 
Subject:                           Letter of Agreement for Recycling program —
Deepwater Horizon

CONTRACTOR-5121-2002-011
 
Dear Mr. Sprague:
 
This letter will confirm our agreement that effective, January 1, 2003, the
parties desire to amend the Contract in order for Contractor to implement a
recycling program on the Deepwater Horizon and that Company shall reimburse
Contractor for the costs and charges associated with this Service as detailed in
Attachment 1, which is attached hereto and made a part of this Letter Agreement.
 
Except as expressly amended herein, the terms and conditions of the Contract, as
previously amended, will remain in effect. Please indicate your agreement in the
space provided below and return one fully executed copy of this letter to me for
our files. If you have any questions, please contact John Keeton at (832)
587-8533 or me at (832) 587-8506. Thank you for the opportunity to be of
service.
 
Sincerely,
     
/s/ Christopher S. Young
 
Christopher S. Young
 
Sr. Marketing Representative
 
On Behalf of Transocean Holdings Inc..
 

 
 
AGREED AND ACCEPTED THIS 7th DAY OF FEBRUARY, 2003
 
BP AMERICA PRODUCTION COMPANY
 
 
SIGNED
/s/ Jerry R Rhoads
 
PRINTED
Jerry R Rhoads
 
TITLE
Contracts Specialist
 

 
PHONE: (832) 587-8506
 
FAX: (832) 587-8754
 
EMAIL: cyoung@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
BP
Horizon – OSA
TSF File #01-063
 
ATTACHMENT 1
SCOPE OF WORK AND COMPENSATION
RECYCLING PROGRAM — DEEPWATER HORIZON
 
1. Scope of Work
 
Company has requested and Contractor has agreed to provide a recycling program
covering recyclable waste materials from Contractor’s Deepwater Horizon Drilling
Unit (“Rig”). This program will commence on 1/1, 2003 and shall continue for the
remaining primary term of the Contract unless terminated by Company by providing
written notice thirty (30) days in advance of the termination date.
 
Contractor (or its subcontractor) will provide the following services:
 
 
1.               Provide a recycling service to reduce and separate the waste on
the Rig.

 
2.               Furnish recycling and general waste compactor units to the Rig.

 
3.               Supply storage bins at dock locations for collection of
recycled materials.

 
4.               Collect and transport compacted bags of recycled materials from
the storage bins.

 
5.               Track and provide totals of the volume of recycled material
collected

 
6.               Maintain and repair compactor units as needed.

 
7.               Training of Rig personnel in operating, tagging and delivery of
the recycled materials to the storage bins

 
At the Fourchon dock location, Company shall be responsible for ensuring that
properly marked recyclable material received at the dock is placed into the
appropriate “Recycle the Gulf” storage bin(s) for collection.
 
2. Rates
 
Company shall reimburse Contractor the following fees and costs during the term
of this recycling service:
 
 

Service Fee                  $75.00/day
 
 

This Service Fee includes:
1.                         Equipment on the Rig to separate and compact
recyclables
2.                         Storage Bin located at dock location (Fourchon)
3.                         Pick up and transportation (from Fourchon dock)
4.                         Employee Training packet
5.                         Processing service
 
Recycle the Gulf Bags — New
 
5.5 cuft Tri-2 Bags
 
$ 10.35/each
   
14 cuft 6 x 2 bags
 
$ 10.15/each

 
2
 

 
 

--------------------------------------------------------------------------------

 

 
Model 4000 Trash Compactor Bags
 
$ 10.20/each
             
Processing Fee (per bag of recycled material)
 
$ 1.85/bag
   

 
3
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
TRANSOCEAN OFFSHORE DEEPWATER DRILLING, INC.
4 GREENWAY PLAZA (77046)
 
POST OFFICE BOX 2765
Gregory L. Cauthen
Senior Vice President, Chief Financial Officer and Treasurer
HOUSTON, TEXAS 77252-2765
   
February 18, 2003
 

 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn:                    Mr. Randy Rhoads
 
 
Re:                             Drilling Contract No. 980249 dated December 9,
1998 by and between R&B Falcon Drilling Company predecessor in interest to
Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor
in interest to BP America Production Company (“Company”), as amended for RBS-8D
(now known as the Deepwater Horizon)

 
Subject:                                                 Direct Payment of
Invoices
CONTRACTOR-5121-2002-011
 
Dear Randy,
 
This letter is a formal request for BP to pay invoices related to the Contract
referenced above by wire transfer to the following account:
 
Transocean Holdings Inc
Wells Fargo Bank
Houston, Texas
Beneficiary: Transocean Holdings Inc
Account number:
ABA Number:
SWIFT Number:
 
Thank you for your cooperation. If you have any questions, please contact John
Keeton at (832) 587-8533 or Chris Young at (832) 587-8506. Thank you for the
opportunity to be of service.
 
 
Sincerely,
     
/s/ Gregory L. Cauthen
 
Gregory L. Cauthen
 
Senior Vice President, Chief
 
Financial Officer & Treasurer
 

 
 
cc:         Craig Duncan

Chris Young
 
 

 

 
 

--------------------------------------------------------------------------------

 

 

 
TRANSOCEAN HOLDINGS INC.
4 GREENWAY PLAZA
HOUSTON, TX 77046
   
CHRISTOPHER S. YOUNG
 
SR. MARKETING REPRESENTATIVE
 

 
February 28, 2003
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn:                    Mr. Randy Rhoads
 
 
Re:                             Drilling Contract No. 980249 dated December 9,
1998 by and between R&B Falcon Drilling Company predecessor in interest to
Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor
in interest to BP America Production Company (“Company”), as amended for RBS-8D
(now known as the Deepwater Horizon)

 
Subject:                                                  Letter of Agreement
for Cost Escalation 2003
CONTRACTOR-5121-2002-011
 
Dear Randy,
 
We performed the “annual” cost analysis for the Deepwater Horizon as of
January 1, 2003 in accordance with Article 2.3 “Adjustment in Dayrates” of the
Contract referenced above. The following table summarizes the Baseline Cost
changes detailed on the attached schedule “Basis for Cost Escalation”:
 
Reference
 
2001 Baseline Costs
plus Previous
Agreements
 
Actual Baseline
Costs
@ Jan. 1, 2003
 
Increase/
(Decrease)
 
Dayrate
Increase/
(Decrease)
 
2.3.2a Base Labor Costs
 
$
36,008
 
$
36,139
 
$
131
 
*
 
2.3.2b Catering Costs
 
$
2,366
 
$
2,780
 
$
414
 
$
414
 
2.3.2c Maintenance Element
 
13,851
 
13,946
 
$
95
 
*
 
2.3.2d Insurance
 
$
1,799
 
$
5,137
 
$
3,338
 
$
3,338
 
Total
 
$
54,024/day
 
$
58,002/day
     
$
3,752/day
 

 
 
* According to Article 2.3.2, rates for each item must vary by => 5% before they
can be adjusted.
 
Notes:
 
 
2.3.2a                 Base Labor rates did not change but several of our
“burdens” did change on January 1. FICA limits increased as well as pension
accruals and some insurance related items. We reduced the utilization bonus. The
net result was a slight increase but not the 5% required to trigger an increase.
Please note that the total includes all personnel added by letter agreement.

 
 
2.3.2b                Contractor’s cost of catering has increased from $27.20
per man per day to $31.95, an increase of 17.5%. Please note the catering cost
shown on the accompanying schedule only reflects the crew complement in the
contract (77 on board the rig) while we actually have 83.

 
PHONE: (832) 587-8506
FAX: (832) 587-8754
EMAIL:cyoung@houston.deepwater.com

 
E-17
 

 
 

--------------------------------------------------------------------------------

 

 
BP
Horizon – Escalation 2003
TSF File #01-063
 
 
2.3.2c                The Maintenance Element of the Baseline Cost increased $95
per day based on the change on the relevant Producer Price Index. The Index
number for December 2002 increased to 146.8 from 145.8 in August of 2001, an
increase of .69 %. The Bureau of Labor Statistics Data for the Producer Price
Index series ID: WPU119102 is attached. Since the change was less than 5% we did
not include it in the rate adjustment.

 
 

 
2.3.2d               The insurance element increased $3,338 per day for a 186%
increase and accounts for the majority of the overall cost increase. The cost of
the various coverages is broken out on the accompanying schedule. Insurance
costs increased dramatically throughout the industry for reasons already
discussed. Please note that we lowered the insured value of the rig from $350
million to $320 million and increased the deductible from $500,000 to $10
million to reduce the H&M premium. Without the increased deductible, the
premiums would have been significantly higher. Basically, we are self-insured
for the first $10 million of coverage. The Marine P&I insurance cost shown on
the accompanying schedule reflects a $4,832 per assigned person per year accrual
determined by our insurance company for the self-insured $10 million.

 
 

The following documents are attached for reference: 1) “Basis for Cost
Escalations” schedule; 2) “Adjusted Base Labor as of January 1, 2003”; 3) the
Bureau of Labor Statistics Data for the relevant Producer Price Index, and 4) a
statement of our annual insurance premiums.
 
In summary, all rates in the Contract shall increase by $3,752 per day effective
January 1, 2003. Except as specifically provided herein, all other terms and
conditions of the Contract shall remain in full force and effect.
 
Please indicate your agreement in the space provided below and return one fully
executed copy of this letter to me for our files. If you have any questions,
please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you
for the opportunity to be of service.
 
 
Sincerely,
     
/s/ Christopher S. Young
 
Christopher S. Young
 
Sr. Marketing Representative
 
On Behalf of R & B Falcon Drilling Co.
 

 
AGREED AND ACCEPTED THIS 17 DAY OF APRIL, 2003
 
BP AMERICA PRODUCTION COMPANY
 
SIGNED
/s/ J. W. Farnsworth
 
PRINTED
J. W. Farnsworth
 
TITLE
VP Exploration
 

 
E-18
 
2
 

 
 

--------------------------------------------------------------------------------

 

 
BASIS FOR COST ESCALATIONS
DEEPWATER HORIZON
January 1, 2003
$ Per Day
 

   
2001 Baseline
Costs Plus
Agreements
 
2001 Baseline
Costs Plus
Subsequent
Agreements
 
January 2003
Actual Baseline
Costs
 
Actual
Variance
 
Dayrate
Increase
 
Adjusted
2003
Baseline Costs
 
2.3.2a) Base Labor Cost:
                           
Labor & Burden (for original Contract Crew Complement)
 
$
25,476
 
$
25,476
 
$
25,598
 
$
122
     
$
25,476
   
Training & Transportation Costs (for original Contract Crew Complement)
 
$
2,820
 
$
2,820
 
$
2,820
 
$
0
     
$
2,820
 
** 
Labor & Burden for 7 Addl Personnel included in 2001 Baseline Calc.
 
$
2,278
 
NA
 
NA
 
NA
     
NA
 
** 
Training & Transportation Costs (7 Addl Personnel incl. In 2001)
 
$
335
 
NA
 
NA
 
NA
     
NA
 
*** 
Labor & Burden (18 Addl Pers. (incl. 7 added above) @ Jan 2003)
 
$
0
 
$
6,852
 
$
6,860
 
$
9
     
$
6,852
 
*** 
Training & Transportation Costs (18 Addl Personnel - Onboard)
 
$
0
 
$
860
 
$
860
 
$
0
     
$
860
   
Total Base Labor Cost
 
$
30,909
 
$
36,008
 
$
36,139
 
$
131
 
$
0
 
$
36,008
   
Percentage Increase
             
036
%*
                                     
2.3.2b) Base Catering Cost:
                           
59 Contractor Personnel in Original Contract
 
$
1,605
 
$
1,605
 
$
1,885
 
$
280
     
$
1,885
 
** 
7 Additional Personnel included in 2001 Baseline Cost Calculation
 
$
190
 
NA
 
NA
 
NA
     
NA
 
*** 
18 Additional Personnel (including the 7 Addtl. Included in 2001)
 
$
0
 
$
490
 
$
576
 
$
86
     
$
576
   
10 Company Personnel
 
$
272
 
$
272
 
$
320
 
$
48
     
$
320
   
Total Base Catering Costs
 
$
2,067
 
$
2,366
 
$
2,780
 
$
414
 
$
414
 
$
2,780
   
Percentage Increase
             
17.5
%
                                     
2.3.2c) Base Maintenance Element:
 
$
13,851
 
$
13,851
 
$
13,946
 
$
95
 
$
0
 
$
13,851
   
Percentage Increase
             
0.69
%*
                                     
2.3.2d) Base Insurance Cost:
                           
Hull & Machinery
 
$
1,289
 
$
1,289
 
$
2,422
 
$
1,133
     
$
2,422
   
Marine P&I
 
$
343
 
$
343
 
$
2,039
 
$
1,695
     
$
2,039
   
Excess Liability
 
$
72
 
$
72
 
$
520
 
$
448
     
$
520
   
Brokers Fee
 
$
94
 
$
94
 
$
110
 
$
15
     
$
110
   
Oil Pollution
 
$
0
 
$
0
 
$
46
 
$
46
     
$
46
   
Total Base Insurance Cost:
 
$
1,799
 
$
1,799
 
$
5,137
 
$
3,338
 
$
3,338
 
$
5,137
   
Percentage Increase
             
185.6
%
                                       
Total
 
$
48,626
 
$
54,024
 
$
58,002
 
$
3,977
 
$
3,752
 
$
57,776
                                 
Total Dayrate Increase =
 
$
3,752/day
     

 
 
*         Note: The Index did not vary by 5% so the baseline cost and index
stays the same as in 2001
**       Note: The 7 Addl Personnel are shown as line items to identify that
they were included in the previous (2001) escalation.
***    18 Addtl. Personnel represent all addtl. Personnel added to the crew
complement since the original contract.
 
E-19
 
3
 

 
 

--------------------------------------------------------------------------------

 

 
DEEPWATER HORIZON
Adjusted Labor as of
January 1, 2003
 

           
A
 
B
 
C
 
D
             
GOM Base Labor
 
GOM Overtime Rates
 
No. Of Personnel
     
Daily Rate per
     
Daily
     
On
Board
 
Assigned
To Rig
 
JOB CLASSIFICATION
 
person (inc.
TT&C)
 
Total Daily on
Board Cost
 
Overtime
Rates
 
Hourly 
Overtime Rates
 
1
 
2
 
OIM
 
965.59
 
871.93
 
824.67
 
68.72
 
1
 
2
 
OSA - Horizon
 
889.04
 
795.38
 
748.12
 
62.34
 
3
 
6
 
Toolpusher
 
786.15
 
2,077.48
 
645.23
 
53.77
 
2
 
4
 
Driller
 
662.47
 
1,137.62
 
621.66
 
51.81
 
4
 
8
 
Assistant Driller
 
511.05
 
1,669.57
 
441.18
 
36.76
 
2
 
4
 
Pumpman
 
430.72
 
674.11
 
345.42
 
28.79
 
12
 
24
 
Floorman
 
386.35
 
3,901.75
 
342.26
 
28.52
 
14
 
28
 
Roustabouts
 
346.81
 
3,998.53
 
295.13
 
24.59
 
1
 
2
 
Welder
 
494.23
 
400.57
 
421.13
 
35.09
 
4
 
8
 
Crane Operator
 
511.05
 
1,009.57
 
441.10
 
36.76
 
2
 
4
 
Chief Mechanic
 
595.17
 
1,003.03
 
541.45
 
45.12
 
1
 
2
 
Mechanic
 
490.02
 
396.36
 
416.11
 
34.68
 
2
 
4
 
Motor Operator
 
386.77
 
651.13
 
342.76
 
28.56
 
1
 
2
 
Electrical Supervisor
 
675.09
 
581.43
 
534.17
 
44.51
 
2
 
4
 
Chief Electrician
 
595.17
 
1,003.03
 
541.45
 
45.12
 
1
 
2
 
Electrician
 
490.02
 
396.36
 
416.11
 
34.68
 
2
 
4
 
Chief Electronic Technician
 
603.59
 
1,019.85
 
551.47
 
45.96
 
1
 
2
 
Senior Sub Sea Sup
 
777.26
 
683.60
 
636.35
 
53.03
 
1
 
2
 
Assistant Subsea
 
561.53
 
467.87
 
501.34
 
41.78
 
2
 
4
 
Material Co-Ordinator
 
456.37
 
725.43
 
376.00
 
31.33
 
1
 
2
 
Master
 
863.11
 
769.45
 
722.19
 
60.18
 
1
 
2
 
Chief Mate
 
687.71
 
594.05
 
651.74
 
54.31
 
1
 
2
 
Chief Engineer
 
803.26
 
709.59
 
662.34
 
55.19
 
1
 
2
 
1st Assistant Engineer
 
645.65
 
551.99
 
601.61
 
50.13
 
2
 
4
 
2nd Assistant Engineer
 
612.00
 
1,036.68
 
561.50
 
46.79
 
2
 
4
 
DP Operator
 
561.53
 
935.73
 
501.34
 
41.78
 
2
 
4
 
Assistant Dp Operator
 
477.40
 
767.49
 
401.07
 
33.42
 
2
 
4
 
Deck Pusher
 
497.81
 
873.21
 
475.11
 
39.59
 
1
 
2
 
Bosun
 
477.40
 
383.74
 
401.07
 
33.42
 
3
 
6
 
AB Seaman
 
403.59
 
1,027.17
 
362.81
 
30.23
 
1
 
2
 
RSTT
 
485.82
 
392.16
 
411.10
 
34.26
 
1
 
2
 
Medic
 
385.88
 
292.22
 
291.98
 
24.33
 
0
 
0
 
-
 
—
 
—
 
—
 
—
 
0
 
0
 
-
 
—
 
—
 
—
 
—
 
0
 
0
 
-
 
—
 
—
 
—
 
—
 
0
 
0
 
-
 
—
 
—
 
—
 
—
 
0
 
0
 
-
 
—
 
—
 
—
 
—
 
0
 
0
 
-
 
—
 
—
 
—
 
—
 
0
 
0
 
-
 
—
 
—
 
—
 
—
 
0
 
0
 
-
 
—
 
—
 
—
 
—
 
77
 
154
 
Total Labor Costs =
 
$
32,458.08
                                       

 
The figures in column “A” are to be used as the basis for adding personnel to
the permanent crew and for determining the credit for crew members short. This
includes all Training, Transportation and Catering costs.
 
The figures in column “B” are the daily cost of all crew members excluding
Training, Transportation and Catering costs.
 
The figures in column “C” are the daily cost of overtime excluding Training,
Transportation and Catering costs (assuming a daily schedule of 12 hours)
 
The figures in column “D” are the hourly cost of overtime excluding Training,
Transportation and Catering costs.
 
E-20
 
4
 

 
 

--------------------------------------------------------------------------------

 

 
 

 
TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
BETSY KELLY
4 GREENWAY PLAZA
MANAGER-INSURANCE
HOUSTON, TX 77046

 
Chris Young
Transocean Holdings, Inc.
1311 Broadfield
Houston, TX 77083
 
Re: Annual Premiums for Deepwater Horizon 2003
 
Chris,
 
Current Insurance as of January 1, 2003:
 
Coverage:
Insured Value:
Deductible:
NET ANNUAL PREMIUM:
 
All Risk Hull & Machinery
$ 320,000,000
$10,000,000
$ 883,943
     
Coverage:
Deductible:
NET ANNUAL COST:
 
Primary Marine Protection & Indemnity
$10,000,000 per occurrence
$ 744,235*
     
Coverage:
Insured Value:
Deductible:
NET ANNUAL PREMIUM:
 
Excess Liability
$452,000,000
XS of Primary Marine P & I
$ 189,799
     
Coverage:
NET ANNUAL PREMIUM:
 
Oil Pollution
$ 16,820
     
U.S. Broker:
Annual Fee:
 
McGriff, Seibels & Williams, Inc
$ 40,024

 
 
* Based on Self Insured Accrual of $4,832 per person x 154 people assigned
 
(713) 232-7766 FAX
 
(713) 232-7630 TEL
 
BKELLY@HOUSTON.DEEPWATER.COM

 
E-21
 

 
 

--------------------------------------------------------------------------------

 

 
Public Data Query
 
[usdeptlabor_197a.jpg]
U. S. Department of Labor
Bureau of Labor Statistics
Bureau of Labor Statistics Data
 

 
www.bls.gov
Search | A-Z Index

 
BLS Home | Programs & Surveys | Get Detailed Statistics | Glossary | What’s New
| Find It! In DOL
 
Change
 
Output
From: 1992 To 2002 Go
Options:
 

 

 
include graphs NEW!
More Formatting Options

 
Data extracted on: January 31, 2003 (12:09:59 PM)
 
Producer Price Index-Commodities
 
Series Id:              WPU119102
Not Seasonally Adjusted
Group:                                                          Machinery and
equipment
Item:                                                                    Oil
field and gas field drilling machinery
Base Date:                                     8200
 
Year
 
Jan
 
Feb
 
Mar
 
Apr
 
May
 
Jun
 
Jul
 
Aug
 
Sep
 
Oct
 
Nov
 
Dec
 
Annual
 
1992
 
110.1
 
110.1
 
110.1
 
110.1
 
110.2
 
110.4
 
110.6
 
110.6
 
110.6
 
110.8
 
112.4
 
112.5
 
110.7
 
1993
 
112.8
 
112.9
 
113.3
 
112.1
 
112.0
 
112.2
 
112.3
 
112.3
 
113.4
 
113.4
 
113.4
 
114.6
 
112.9
 
1994
 
114.6
 
114.6
 
114.6
 
114.6
 
114.7
 
114.9
 
115.4
 
115.4
 
115.9
 
117.8
 
117.8
 
117.8
 
115.7
 
1995
 
118.3
 
118.6
 
119.2
 
119.2
 
119.3
 
119.6
 
120.4
 
120.4
 
120.4
 
122.0
 
122.2
 
122.2
 
120.1
 
1996
 
124.0
 
124.0
 
124.0
 
124.3
 
124.2
 
124.8
 
125.3
 
125.3
 
125.3
 
126.2
 
126.6
 
127.1
 
125.1
 
1997
 
127.7
 
127.9
 
128.6
 
129.1
 
129.2
 
129.3
 
129.3
 
129.5
 
129.7
 
130.3
 
131.4
 
132.0
 
129.5
 
1998
 
133.1
 
132.9
 
133.1
 
133.0
 
133.0
 
133.0
 
132.9
 
132.9
 
132.9
 
133.6
 
133.6
 
133.6
 
133.1
 
1999
 
133.8
 
133.7
 
133.7
 
133.9
 
133.9
 
134.0
 
134.0
 
133.7
 
133.7
 
133.7
 
134.4
 
134.6
 
133.9
 
2000
 
134.9
 
136.3
 
136.3
 
136.3
 
136.5
 
136.5
 
136.5
 
136.6
 
136.7
 
138.7
 
138.7
 
138.7
 
136.9
 
2001
 
143.5
 
143.9
 
144.0
 
144.0
 
144.0
 
145.5
 
145.6
 
145.8
 
145.7
 
146.1
 
146.1
 
146.1
 
145.0
 
2002
 
146.2
 
146.2
 
146.6
 
146.6
 
146.4
 
146.4
 
146.4
 
146.4
 
146.8
(P)
146.8
(P)
146.8
(P)
146.8
(P)
146.5
(P)

 
 
(P): Preliminary. All indexes are subject to revision four months after original
publication.
 
Frequently Asked Questions | Freedom of Information Act | Customer Survey
Privacy & Security Statement | Linking to Our Site | Accessibility Information
 
E-22
 
1
 

 
 

--------------------------------------------------------------------------------

 

 
 
TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
1311 BROADFIELD, SUITE 400
HOUSTON, TX 77084

 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
March 3, 2003
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn:                    Mr. Randy Rhoads
 
 
Re:                             Drilling Contract No. 980249 dated December 9,
1998 by and between R&B Falcon Drilling Company predecessor in interest to
Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor
in interest to BP America Production Company (“Company”), as amended for RBS-8D
(now known as the Deepwater Horizon)

 
Subject:                                                   Letter of Agreement
for Rental of 6 5/8” HWDP
CONTRACTOR-5121-2002-011
 
Dear Randy,
 
This letter is to reflect our agreement to purchase 23 joints of 6 5/8” drill
pipe (per Smith’s Quote No. D03-0557) and rent it to BP over the remaining term
of the Contract referenced above. The total rental amount will be 1.27418155
times the cost of the pipe. The pipe cost $107,311.56 including inspection.
Therefore, the total rental payment will be $136,734.40 over the remaining term
of the contract. We received the pipe on March 3, 2003. Therefore, the rental
rate will be $242.01 per day starting March 4, 2003 and ending September 18,
2004. If the Contract should be terminated for any reason, BP agrees to pay the
difference between $136,734.40 and the total rental paid up to that time. BP
will be responsible for all inspections during the term of the rental. The pipe
shall be treated as Contractor’s in-hole equipment per Article 22 of the
Contract.
 
Please indicate your agreement in the space provided below and return one fully
executed copy of this letter to me for our files. If you have any questions,
please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you
for the opportunity to be of service.
 
 
Sincerely,
     
/s/ Christopher S. Young
 
Christopher S. Young
 
Sr. Marketing Representative
 

 
AGREED AND ACCEPTED THIS 14th DAY OF APRIL, 2003
BP AMERICA PRODUCTION COMPANY
 
SIGNED
/s/ Jerry R Rhoads
 
PRINTED
Jerry R Rhoads
 
TITLE
Contracts Specialist
 

 
PHONE: (832) 587-8506
 
FAX: (832) 587-8754
 
EMAIL:cyoung@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
1311 BROADFIELD, SUITE 400
HOUSTON, TX 77084

 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
March 20, 2003
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn:                    Mr. Randy Rhoads
 
 
Re:                             Drilling Contract No. 980249 dated December 9,
1998 by and between R&B Falcon Drilling Company (“Contractor”) and Vastar
Resources, Inc. predecessor in interest to BP America Production Company
(“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

 
Subject:                                                   Letter of Agreement
for 6 5/8” Drill Pipe Rental dated November 1, 2002
CONTRACTOR-5121-2002-011
 
Dear Randy,
 
This letter is to document the actual cost and daily rental rate for the 6 5/8”
drill pipe referenced in our November 1, 2002 letter agreement.
 
According to the November 1, 2002 Agreement, the total rental amount will be
1.27418155 times the actual cost of the pipe. The pipe cost $1,352,110.27
including trucking and inspection so the total rental payment will be
$1,722,833.96 over the remaining term of the contract. Therefore, the daily
rental rate will be $3,208.26 per day starting on April 1, 2003 and continuing
through September 18, 2004 (537 days). If the contract is terminated for any
reason prior to September 18, 2004, BP agrees to pay the difference between
$1,722,833.96 and the total rental paid up to the time of termination.
 
BP will be responsible for all inspections during the term of the rental. The
pipe shall be treated as Contractor’s in-hole equipment per Article 22 of the
Contract.
 
If you have any questions, please contact John Keeton at (832) 587-8533 or me at
(832) 587-8506. Thank you for the opportunity to be of service.
 
 
Sincerely,
     
/s/ Christopher S. Young
 
Christopher S. Young
 
Sr. Marketing Representative
 
AGREED AND ACCEPTED THIS 14th DAY OF APRIL, 2003
 
BP AMERICA PRODUCTION COMPANY
 

 
 
SIGNED
/s/ Jerry R Rhoads
 
PRINTED
Jerry R Rhoads
 
TITLE
Contracts Specialist
 

 
PHONE: (832) 587-8506
FAX: (832) 587-8754
EMAIL:cyoung@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
1311 BROADFIELD, SUITE 400
HOUSTON, TX 77084

 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
November 1, 2002
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn:                    Mr. Randy Rhoads
 
 
Re:                             Drilling Contract No. 980249 dated December 9,
1998 (“Contract”) by and between R&B Falcon Drilling Company predecessor in
interest to Transocean Holdings, Inc,(“Contractor or TODDI”) and Vastar
Resources, Inc. predecessor in interest to BP America Production Company
(“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

 
Subject:                                                   Letter of Agreement
for 6 5/8” Drill Pipe Rental
CONTRACTOR-5121-2002-011
 
Dear Randy,
 
This letter is to document the agreement between Transocean Offshore Deepwater
Drilling Inc. (TODDI) and Company for the rental of 18,000 feet of 6 5/8” R-3
drill pipe for use on the Deepwater Horizon.
 
Company and TODDI hereby agree to the following terms and conditions:
 
 
1.              TODDI shall purchase the following pipe and rent it to Company
over the remaining term of the Contract referenced above. Specifications of the
pipe are as follows:

 
Footage
18,000
Joints
439
Pipe OD
6 5/8”
Connection
6 5/8 FH
Weight
34.01
OD
8 1/4”
Grade
S-135
ID
4 1/4”
Upset
IEU
Pin Tong
10”
Range
3
Box Tong
13”
Internal Coating
TK34 XT*
Hardfacing Pin
None
Inspection
Truscope AS
Hardfacing Box
Armacor M
       
Delivery
16 weeks*
   
Make & Break & 95% wall included
     

 
 
* Changes from Grant Prideco quote 30726
 
 
2.              Tooljoints (Pin & Box) shall be manufactured long enough to
provide for a minimum of two full recuts and still have sufficient tong space
excluding proud hardbanded area. Company’s coating, hardbanding and make & break
specifications are attached and made a part of this Agreement.

 
PHONE: (832) 587-8506
FAX: (832) 587-8754
EMAIL:cyoung@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
3.              The rental rate will be approximately $3,000/day assuming that
18 months will be remaining on the contract at time of pipe delivery and that
the total cost of the pipe is approximately $1.29 million. The exact calculation
will be made when the pipe is delivered and the total cost (based on good
footage) and the remaining number of days in the term are known. The total
rental amount to be recovered will be calculated at 1.27418155 times the total
cost of the pipe. The total cost of the pipe will include inspection and
transportation.

 
 
4.              The rental rate shall begin upon delivery of the pipe to TODDI
following acceptance in accordance with Company’s QA/QC specifications and
inspection criteria. These specifications and criteria are made a part of this
Agreement. The rental rate shall cease when the total rental paid equals
1.27418155 times the final cost of the pipe. The rental agreement will continue
as long the Contract is in force however the rental rate will be zero after the
total rental paid equals 1.27418155 times the final cost of the pipe.

 
 

 
5.              Contractor shall furnish all handling equipment required for
this pipe during the term of the rental at no cost to Company.

 
 

 
6.              Initial inspection is included in the cost of the pipe. Company
reserves the right to re-inspect the pipe at Company’s cost. Company will be
responsible for all inspections during the term of the rental.

 
 

 
7.              The pipe shall be treated as Contractor’s in-hole equipment per
Article 22.3 of the Contract except for the cost of inspections.

 
 

 
8.              During the term of the rental, Company will have the option of
moving the pipe to another Transocean Rig at Company’s option and expense.

 
If you are in agreement with the above, please sign in the space provided below
and return one fully executed copy of this letter to me for our files.
 
If you have any questions, please contact John Keeton at (832) 587-8533 or me at
(832) 587-8506. Thank you for the opportunity to be of service.
 
Sincerely,
 
/s/ Christopher S. Young
 

Christopher S. Young
Sr. Marketing Representative
 
AGREED AND ACCEPTED THIS 3RD DAY OF FEBRUARY, 2003
BP AMERICA PRODUCTION COMPANY
 
 
SIGNED
/s/ Jerry R Rhoads
 
PRINTED
Jerry R Rhoads
 
TITLE
Contracts Specialist
 

 
 

 
 

--------------------------------------------------------------------------------

 

 
 
TRANSOCEAN HOLDINGS INC.
1311 BROADFIELD, SUITE 400
HOUSTON, TX 77084

 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
November 12, 2003
 
BP Deepwater Development Company
501 WestLake Park Blvd.
Houston, TX 77079
 
Attn:                    Mr. Jon Sprague – Atlantis Wells Delivery Leader
 
 
Re:                             Drilling Contract No. 980249 dated December 9,
1998 by and between R&B Falcon Drilling Company predecessor in interest to
Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor
in interest to BP America Production Company (“Company”), as amended for RBS-8D
(now known as the Deepwater Horizon)

 
 

Subject:                                                   Letter of Agreement
for adding Tool Pusher in BP’s Office
CONTRACTOR-5121-2002-011
 
Dear Mr. Sprague:
 
Upon execution of this Letter Agreement by COMPANY, CONTRACTOR agrees to provide
one (1) Tool Pusher to work in BP’s offices in addition to those specified in
Exhibit F-1 of the Contract as amended.
 
COMPANY has requested and CONTRACTOR agrees that CONTRACTOR will provide one (1)
additional Sr. Toolpusher to work in COMPANY’s offices during the Atlantis
Project. The Sr. Toolpusher will be shore based and work at COMPANY’s offices as
required to support the Atlantis Project on an even rotating schedule. Work will
commence on or about December 1, 2003.
 
CONTRACTOR shall invoice COMPANY at the rate of US$786 (Seven Hundred Eighty
Six) per day worked and for all documented reasonable and necessary travel costs
and living (room and board) expenses (at no mark-up to actual costs). The Sr.
Toolpusher will be available for work seven days a week on 14 day on and 14 day
off schedule and COMPANY shall be billed monthly for every day available for
work during the month. CONTRACTOR will supply supporting documentation with each
monthly invoice as evidence of days available for work.
 
COMPANY reserves the right to release the services of the Sr. Toolpusher at
anytime upon thirty (30) days prior written notice to CONTRACTOR. COMPANY and
CONTRACTOR will document when the Sr. Toolpusher is released from duty for
services on this special Atlantis Project assignment, thus ending the
applicability of this contract amendment.
 
Except as specifically provided herein, all other terms and conditions of the
Contract shall remain in full force and effect. Please indicate your agreement
in the space provided below and return one fully executed copy of this letter to
me for our files.
 
If you have any questions, please contact John Keeton at (832) 587-8533 or me at
(832) 587-8506. Thank you for the opportunity to be of service.
 
PHONE: (832) 587-8506
FAX: (832) 587-8754
EMAIL:cyoung@houston.deepwater.com

 
 

 
 

--------------------------------------------------------------------------------

 

 
BP
Horizon – TP in BP’s office
TSF File #01-063
 
Sincerely,
     
/s/ Christopher S. Young
 
Christopher S. Young
 
Sr. Marketing Representative
 
On Behalf of Transocean Holdings Inc.,
 

 
AGREED AND ACCEPTED THIS 1st DAY OF DECEMBER, 2003
 
BP DEEPWATER DEVELOPMENT COMPANY
 
SIGNED
/s/ Jerry R Rhoads
 
PRINTED
Jerry R Rhoads
 
TITLE
Contracts Specialist
 

 
2
 

 
 

--------------------------------------------------------------------------------

 

 
 
TRANSOCEAN HOLDINGS INC.
4 GREENWAY PLAZA
HOUSTON, TX 77046

 
CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE
 
February 28, 2004
 
BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079
 
 
Attn:                  Mr. Randy Rhoads

 
 
Re:                           Drilling Contract No. 980249 dated December 9,
1998 by and between R&B Falcon Drilling Company predecessor in interest to
Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor
in interest to BP America Production Company (“Company”), as amended for RBS-8D
(now known as the Deepwater Horizon)

 
 

Subject:                                                              Letter of
Agreement for Cost Escalation 2003
Transocean Ref: 5121-2001063-027
 
Dear Randy,
 
We performed the “annual” cost analysis for the Deepwater Horizon as of January
1, 2004 in accordance with Article 2.3 “Adjustment in Dayrates” of the Contract
referenced above. The following table summarizes the Baseline Cost changes
detailed on the attached schedule “Basis for Cost Escalation”:
 
Reference
 
2003 Baseline
Costs plus Previous
Agreements
 
Actual Baseline
Costs
@ Jan. 1, 2003
 
Increase/
(Decrease)
 
Dayrate
Increase/
(Decrease)
 
2.3.2a Base Labor Costs
 
$
36,008
 
$
36,099
 
$
91
 
*
 
2.3.2b Catering Costs
 
$
2,780
 
$
2,650
 
$
(130
)
$
(130
)
2.3.2c Maintenance Element
 
$
13,851
 
$
14,589
 
$
738
 
$
738
 
2.3.2d Insurance
 
$
5,137
 
$
5,137
 
0
     
Total
 
$
57,776/day
 
$
58,475/day
     
$
608day
 

 
 
* According to Article 2.3.2, rates for each item must vary by => 5% before they
can be adjusted.
 
Notes:
 
 
2.3.2a                 Base Labor rates changed by the adjustment of the
utilization bonus and pension accruals. The net result was a slight increase but
not the 5% required to trigger an increase.

 
 
2.3.2b                We have changed catering companies on the Horizon which
has provided a decrease from $31.95 per man per day to $30.45, a decrease of
6.3%. Please note the catering cost shown on the accompanying schedule only
reflects the crew complement in the contract (77 on board the rig) while we
actually have 83.

 
PHONE: (832) 587-8506
FAX: (832) 587-8754
EMAIL:cyoung@houston.deepwater.com

 
E-23





 
 

--------------------------------------------------------------------------------

 

BP
Horizon – Escalation 2004
TSF File #01-063
 
 
2.3.2c                 The Maintenance Element of the Baseline Cost increased
$738 per day based on the change on the relevant Producer Price Index. The Index
number for December 2003 increased to 153.8 from 145.8 in August of 2001, an
increase of 5.33%. The Bureau of Labor Statistics Data for the Producer Price
Index series ID: WPU119102 is attached.

 
 

 
2.3.2d                Costs of insurance premiums have not changed due to the
fact that our Risk Department negotiated a 14 month agreement for the previous
increases. We will keep you advised of any increases regarding insurance.

 
 

The following documents are attached for reference: 1) “Basis for Cost
Escalations” schedule; 2) “Adjusted Base Labor as of January 1, 2004”; and 3)
the Bureau of Labor Statistics Data for the relevant Producer Price Index.
 
In summary, the following adjustments will be made:
 
Paragraph 2.3.2b
 
(130
)
Paragraph 2.3.2c
 
738
 
Total Increase
 
$
 608
 net increase effective January 1, 2004
         

 
Except as specifically provided herein, all other terms and conditions of the
Contract shall remain in full force and effect.
 
Please indicate your agreement in the space provided below and return one fully
executed copy of this letter to me for our files. If you have any questions,
please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you
for the opportunity to be of service.
 
 
Sincerely,
     
/s/ Christopher S. Young
 
Christopher S. Young
 
Sr. Marketing Representative
 
On Behalf of R & B Falcon Drilling Co.
 

 
 
AGREED AND ACCEPTED THIS 31 DAY OF MARCH, 2004
 
BP AMERICA PRODUCTION COMPANY
 
SIGNED
/s/ Scott Sigurdson
 
PRINTED
Scott Sigurdson
 
TITLE
Wells Manager
 

 
E-24
 
2
 

 
 

--------------------------------------------------------------------------------

 

 
BASIS FOR COST ESCALATIONS
DEEPWATER HORIZON
January 1, 2004
$ Per Day
 
Clause No.:
 
January 2003
Actual Baseline
Costs
 
January 2004
Actual Baseline
Costs
 
Variance
 
Adjusted
2004
Baseline Costs
 
2.3.2a)
Base Labor Cost:
                   
Labor & Burden (per schedule)
 
$
25,476
 
$
25,626
 
$
150
 
$
25,476
   
Training & Transportation Costs
 
$
2,820
 
$
3,024
 
$
204
 
$
2,820
 
**
Labor & Burden (18 Addl Personnel - Onboard)
 
$
6,852
 
$
6,792
 
$
-59
 
$
6,852
 
**
(Training & Transportation Costs (18 Addl Personnel - Onboard)
 
$
860
 
$
656
 
$
-204
 
$
860
   
Total Base Labor Cost
 
$
36,008
 
$
36,099
 
$
91
 
$
36,008
   
Percentage Increase
         
0.25
%*
                         
2.3.2b)
Base Catering Cost:
                   
59 Contractor Personnel
 
$
1,885
 
$
1,797
 
$
-88
 
$
1,797
 
**
18 Additional Personnel
 
$
576
 
$
549
 
$
-27
 
$
549
   
10 Company Personnel
 
$
320
 
$
305
 
$
-15
 
$
305
   
Total Base Catering Costs
 
$
2,780
 
$
2,650
 
$
-130
 
$
2,650
   
Percentage Increase
         
-6.3
%
                         
2.3.2c)
Base Maintenance Element:
 
$
13,851
 
$
14,589
 
$
738
 
$
14,589
   
Percentage Increase
         
5.33
%
                         
2.3.2d)
Base Insurance Cost:
                   
Hull & Machinery
 
$
2,422
 
$
2,422
 
$
0
 
$
2,422
   
Marine P&I
 
$
2,039
 
$
2,039
 
$
0
 
$
2,039
   
Excess Liability
 
$
520
 
$
520
 
$
0
 
$
521
   
Brokers Fee
 
$
110
 
$
110
 
$
0
 
$
110
   
Oil Pollution
 
$
46
 
$
46
 
$
0
 
$
46
   
Total Base Insurance Cost:
 
$
5,137
 
$
5,137
 
$
0
 
$
5,137
   
Percentage Increase
         
0.0
%
                       
Total Baseline Operating Costs
 
$
57,776
 
$
58,475
 
$
608
 
$
58,384
                     
Total Dayrate Increase =
     
$
608/day
 

 
 
* Note: The Index did not vary by 5% so the baseline cost and index stays the
same as in 2003
**Note: The 7 Addl Personnel are included as line items to identify that they
were included in the previous escalation.
The 18 Addl Personnel includes all personnel added to the contract and these
lines indicate the increases on all Addl Personnel.
 
E-25
 
 

 
 

--------------------------------------------------------------------------------

 

 
DEEPWATER HORIZON
Adjusted Labor as of
January 1, 2004
 

           
A
 
B
 
C
 
D
             
GOM Base Labor
 
GOM Overtime Rates
 
No. of Personnel
     
Daily Rate per
     
Daily
     
On
Board
 
Assigned To
Rig
 
JOB CLASSIFICATION
 
person (inc.
TT&C)
 
Total Daily on
Board Cost
 
Overtime
Rates
 
Hourly
Overtime Rates
 
1
 
2
 
OIM
 
958.32
 
866.16
 
818.90
 
68.24
 
1
 
2
 
OSA - Horizon
 
868.26
 
776.10
 
728.84
 
60.74
 
3
 
6
 
Toolpusher
 
793.31
 
2,103.44
 
653.89
 
54.49
 
2
 
4
 
Driller
 
659.31
 
1,134.31
 
619.69
 
51.64
 
4
 
8
 
Assistant Driller
 
508.91
 
1,667.01
 
440.42
 
36.70
 
2
 
4
 
Pumpman
 
427.86
 
671.40
 
343.80
 
28.65
 
12
 
24
 
Floorman
 
383.58
 
3,886.55
 
340.75
 
28.40
 
14
 
28
 
Roustabouts
 
342.07
 
3,953.17
 
291.27
 
24.27
 
1
 
2
 
Welder
 
483.29
 
391.13
 
409.87
 
34.16
 
4
 
8
 
Crane Operator
 
499.66
 
1,630.00
 
429.39
 
35.78
 
2
 
4
 
Chief Mechanic
 
591.28
 
998.23
 
538.59
 
44.88
 
1
 
2
 
Mechanic
 
493.19
 
401.03
 
421.68
 
35.14
 
2
 
4
 
Motor Operator
 
397.26
 
675.10
 
357.04
 
29.75
 
1
 
2
 
Electrical Supervisor
 
659.31
 
567.15
 
519.90
 
43.32
 
2
 
4
 
Chief Electrician
 
589.72
 
995.12
 
536.74
 
44.73
 
1
 
2
 
Electrician
 
488.44
 
396.28
 
416.02
 
34.67
 
2
 
4
 
Chief Electronic Technician
 
597.91
 
1,011.50
 
546.50
 
45.54
 
1
 
2
 
Senior Sub Sea Sup
 
759.49
 
667.32
 
620.07
 
51.67
 
1
 
2
 
Assistant Subsea
 
559.02
 
466.86
 
500.14
 
41.68
 
2
 
4
 
Material Co-Ordinator
 
451.60
 
718.88
 
372.10
 
31.01
 
1
 
2
 
Master
 
852.37
 
760.21
 
712.95
 
59.41
 
1
 
2
 
Chief Mate
 
671.59
 
579.43
 
634.32
 
52.86
 
1
 
2
 
Chief Engineer
 
759.56
 
667.40
 
620.14
 
51.68
 
1
 
2
 
1st Assistant Engineer
 
658.33
 
566.17
 
618.52
 
51.54
 
2
 
4
 
2nd Assistant Engineer
 
653.50
 
1,122.68
 
612.76
 
51.06
 
2
 
4
 
DP Operator
 
561.07
 
937.81
 
502.58
 
41.88
 
2
 
4
 
Assistant Dp Operator
 
475.10
 
765.88
 
400.11
 
33.34
 
